[exhibit1042016mpsa001.jpg]
Exhibit 10.4 AMENDED AND RESTATED MASTER PROFESSIONAL SERVICES AGREEMENT BY AND
BETWEEN ASCENSION HEALTH AND ACCRETIVE HEALTH, INC. Effective as of February 16,
2016



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa002.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page i Table of Contents Page
1. INTRODUCTION
.............................................................................................................................................
1 1.1 Framework Approach
..........................................................................................................................................
1 1.2 Definitions
...........................................................................................................................................................
2 1.3 MPSA Transition
Activities.................................................................................................................................
3 2. CONTRACT DOCUMENTS
...........................................................................................................................
3 2.1 Associated Contract Documents
..........................................................................................................................
3 3. TERM
.................................................................................................................................................................
3 3.1 Term of Agreement
..............................................................................................................................................
3 3.2 Terms of Supplements
.........................................................................................................................................
4 3.3 Transition from Prior MPSA
...............................................................................................................................
4 4. SERVICES
.........................................................................................................................................................
5 4.1 Overview
..............................................................................................................................................................
5 4.2 Transition Services
..............................................................................................................................................
7 4.3 New Services
.......................................................................................................................................................
9 4.4 Step In Rights
....................................................................................................................................................
11 4.5 Rights to In-Source or Use Third Parties; Exclusivity; Cooperation
................................................................. 11 4.6
Divestitures
........................................................................................................................................................
14 5. REQUIRED CONSENTS
...............................................................................................................................
16 5.1 Administrative Responsibility
...........................................................................................................................
16 5.2 Financial Responsibility
....................................................................................................................................
16 5.3 Contingent Arrangements
..................................................................................................................................
16 5.4 Consents Regarding Real Estate Leases
............................................................................................................
16 6. FACILITIES, SOFTWARE, EQUIPMENT, CONTRACTS AND ASSETS ASSOCIATED WITH THE
PROVISION OF SERVICES
.........................................................................................................................
17 6.1 Service Facilities
................................................................................................................................................
17 6.2 Ascension Health Facilities
...............................................................................................................................
19 6.3 Supplier’s Responsibilities Regarding Ascension’s Network (Information
Technology Obligations) ............. 20 6.4 Ascension Health Access to Supplier
Facilities
.................................................................................................
22 6.5 Software, Equipment and Third Party Contracts
...............................................................................................
22 6.6 Assignment and Management of Third Party Contracts
....................................................................................
25 6.7 Notice of Defaults
..............................................................................................................................................
27 7. SERVICE LEVELS
.........................................................................................................................................
28 7.1 Service Levels and Other Performance Standards
.............................................................................................
28 7.2 Multiple Service Levels
.....................................................................................................................................
28 7.3 Service Level Failures
.......................................................................................................................................
28



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa003.jpg]
Page ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page ii 7.4 Satisfaction
Surveys
...........................................................................................................................................
28 8. SUPPLIER PERSONNEL
..............................................................................................................................
28 8.1 Transitioned Employees
....................................................................................................................................
28 8.2 Key Supplier Personnel
.....................................................................................................................................
28 8.3 Supplier Executive Sponsor
...............................................................................................................................
29 8.4 Supplier Personnel Are Not Ascension Health Employees
...............................................................................
30 8.5 Replacement, Qualifications, and Retention of Supplier Personnel
.................................................................. 30 8.6
Reserved
............................................................................................................................................................
31 8.7 Conduct of Supplier Personnel
..........................................................................................................................
31 8.8 Substance Abuse
................................................................................................................................................
32 8.9 Contract Employees
...........................................................................................................................................
32 9. SUPPLIER RESPONSIBILITIES
.................................................................................................................
32 9.1 Policy and Procedures Manual
..........................................................................................................................
32 9.2 Reports
...............................................................................................................................................................
33 9.3 Governance Model; Meetings
............................................................................................................................
34 9.4 Quality Assurance and Internal Controls
...........................................................................................................
34 9.5 Ascension Health Standards
..............................................................................................................................
35 9.6 Change Control
..................................................................................................................................................
36 9.7 Supplier Site Lead
..............................................................................................................................................
37 9.8 Cost Effectiveness and Cost Reduction
.............................................................................................................
38 9.9 Malicious Code; Illicit Code
..............................................................................................................................
38 9.10 Audit Rights
.......................................................................................................................................................
39 9.11 Subcontractors
...................................................................................................................................................
43 9.12 Technology and Business Process Evolution
....................................................................................................
44 9.13 Notice of Adverse Impact.
.................................................................................................................................
45 9.14 Force Majeure
....................................................................................................................................................
45 9.15 Reserved
............................................................................................................................................................
47 9.16 Government Contracts Flow-Down
...................................................................................................................
47 10. ASCENSION HEALTH RESPONSIBILITIES
...........................................................................................
47 10.1 Responsibilities
..................................................................................................................................................
47 10.2 Supplier Excused Performance
..........................................................................................................................
49 11. CHARGES
.......................................................................................................................................................
49 11.1 General
...............................................................................................................................................................
49 11.2 Administered
Expenses......................................................................................................................................
50 11.3 Taxes
..................................................................................................................................................................
51 11.4 Compliance with Healthcare Laws
....................................................................................................................
51 11.5 Refundable Items
...............................................................................................................................................
52 11.6 Ascension Health Review of Services
...............................................................................................................
52 11.7 Financial Forecasting and Budgeting Support
...................................................................................................
53 11.8 Most Favored
Customer.....................................................................................................................................
53 12. INVOICING AND PAYMENT
......................................................................................................................
53



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa004.jpg]
Page ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page iii 12.1 Invoicing
............................................................................................................................................................
53 12.2 Reserved
............................................................................................................................................................
53 12.3 Disputed Charges
...............................................................................................................................................
53 13. ASCENSION HEALTH DATA AND OTHER CONFIDENTIAL INFORMATION
.............................. 54 13.1 Confidential Information
...................................................................................................................................
54 13.2 Ascension Health
Data.......................................................................................................................................
57 13.3 Personal Data
.....................................................................................................................................................
61 13.4 Survival
..............................................................................................................................................................
63 14. OWNERSHIP OF MATERIALS
...................................................................................................................
63 14.1 Ascension Health Owned Materials
..................................................................................................................
63 14.2 Developed Materials
..........................................................................................................................................
64 14.3 Supplier Owned Materials
.................................................................................................................................
65 14.4 Third Party Materials in Developed Materials
...................................................................................................
67 14.5 General Rights
...................................................................................................................................................
67 14.6 RC Tools
............................................................................................................................................................
67 15. REPRESENTATIONS, WARRANTIES AND COVENANTS
................................................................... 68 15.1 Work
Standards
.................................................................................................................................................
68 15.2 Materials
............................................................................................................................................................
68 15.3 Non-Infringement
..............................................................................................................................................
68 15.4 Authorization
.....................................................................................................................................................
69 15.5 Ascension Health Standards of Conduct
...........................................................................................................
69 15.6 Disabling Code
..................................................................................................................................................
70 15.7 Compliance with Laws
......................................................................................................................................
70 15.8 Interoperability
..................................................................................................................................................
73 15.9 Disclaimer
..........................................................................................................................................................
73 16. INSURANCE AND RISK OF LOSS
.............................................................................................................
73 16.1 Insurance
............................................................................................................................................................
73 16.2 Risk of Loss
.......................................................................................................................................................
73 17. INDEMNITIES
................................................................................................................................................
74 17.1 Indemnity by Supplier
.......................................................................................................................................
74 17.2 Indemnity by Ascension
....................................................................................................................................
75 17.3 Additional Indemnities
......................................................................................................................................
76 17.4 Infringement
......................................................................................................................................................
77 17.5 Indemnification Procedures
...............................................................................................................................
77 17.6 Indemnification Procedures – Governmental and Other Claims
....................................................................... 78 17.7
Subrogation
........................................................................................................................................................
78 17.8 Comparative Fault
.............................................................................................................................................
78 18. LIABILITY
......................................................................................................................................................
79



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa005.jpg]
Page ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page iv 18.1 General
Intent
....................................................................................................................................................
79 18.2 Limitation of Liability
.......................................................................................................................................
79 19. DISPUTE RESOLUTION
..............................................................................................................................
82 19.1 Dispute Resolution Procedures
..........................................................................................................................
82 19.2 Jurisdiction
.........................................................................................................................................................
83 19.3 Continued Performance
.....................................................................................................................................
84 19.4 Governing Law
..................................................................................................................................................
84 19.5 Injunctive Relief
................................................................................................................................................
84 19.6 Costs
..................................................................................................................................................................
84 20. TERMINATION
..............................................................................................................................................
84 20.1 Termination for Cause
.......................................................................................................................................
84 20.2 Termination for Convenience
............................................................................................................................
86 20.3 Termination for Exclusion from Federal Health Programs, Changes in Law,
Adverse Judgments .................. 86 20.4 Termination for Insolvency
...............................................................................................................................
88 20.5 Ascension Health Rights Upon Supplier’s Bankruptcy
.....................................................................................
89 20.6 No Other Right to Terminate
.............................................................................................................................
89 20.7 Disengagement Services
....................................................................................................................................
90 20.8 Reserved
............................................................................................................................................................
93 20.9 Temporary Waiver of Termination for Subcontractor Non-Compliance
.......................................................... 93 21. GENERAL
.......................................................................................................................................................
94 21.1 Binding Nature, Assignment
..............................................................................................................................
94 21.2 Entire Agreement; Amendment
.........................................................................................................................
95 21.3 Notices
...............................................................................................................................................................
95 21.4 Counterparts, Headings, Language
....................................................................................................................
96 21.5 Relationship of Parties
.......................................................................................................................................
96 21.6 Severability
........................................................................................................................................................
97 21.7 Consents and Approval
......................................................................................................................................
97 21.8 Waiver of Default; Cumulative Remedies
.........................................................................................................
97 21.9 Survival
..............................................................................................................................................................
97 21.10 Publicity
........................................................................................................................................................
97 21.11 Third Party
Beneficiaries...............................................................................................................................
98 21.12 Covenant Against Pledging
...........................................................................................................................
98 21.13 Order of Precedence
......................................................................................................................................
98 21.14 Hiring
............................................................................................................................................................
99 21.15 Supplier Affiliates
.........................................................................................................................................
99 21.16 Liens
..............................................................................................................................................................
99 21.17 Covenant of Cooperation and Good Faith
...................................................................................................
100 21.18 Acknowledgment, Further Assurances
........................................................................................................
100 21.19 Reserved
......................................................................................................................................................
100 21.20 Tax-Exempt Bond Financing
......................................................................................................................
100



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa006.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 1 AMENDED AND RESTATED
MASTER PROFESSIONAL SERVICES AGREEMENT This Amended and Restated Master
Professional Services Agreement is entered into effective February 16, 2016 (the
“Effective Date”) by and between Ascension Health, a Missouri nonprofit
corporation having a principal place of business at 4600 Edmundson Road, St.
Louis, Missouri 63134 (“Ascension Health”), and Accretive Health, Inc., a
Delaware corporation having a principal place of business in Chicago, Illinois
60611 (“Supplier”). WHEREAS, Ascension Health and Supplier have engaged in
extensive negotiations, discussions and due diligence that have culminated in
the formation of the contractual relationship described in this Agreement; and
WHEREAS, Ascension Health desires to procure from Supplier, and Supplier desires
to provide to Ascension Health and the other Eligible Recipients, certain
services, on the terms and conditions set forth in the Agreement; and WHEREAS,
Ascension Health and Supplier entered into a Master Professional Services
Agreement (together with all schedules, exhibits, annexes, attachments and
amendments thereto, the “Prior MPSA”) effective August 6, 2012 (“Original
Effective Date”); and WHEREAS, Ascension Health and Supplier wish to terminate
the Prior MPSA and enter into this MPSA, which shall amend and restate the Prior
MPSA on the terms and conditions set forth herein; NOW THEREFORE, in
consideration of the mutual promises and covenants contained herein, and of
other good and valid consideration, the receipt and sufficiency of which is
hereby acknowledged, Ascension Health and Supplier (collectively, the “Parties”
and each, a “Party”) hereby agree as follows: 1. INTRODUCTION. 1.1 Framework
Approach. (a) Master Professional Services Agreement. The body of this agreement
(i.e., the introductory paragraph through Article 21) and all exhibits and
annexes hereto (the “Master Professional Services Agreement” or “MPSA”) sets
forth terms and conditions pursuant to which the Parties may enter into
supplementary agreements for the provision of Services. (b) Supplements and Work
Orders. To the extent the Parties desire to enter into an agreement for Supplier
to perform Services, the Parties shall execute a supplement to this MPSA, a form
for which is set forth in Annex 1. A “Supplement” shall refer to each supplement
to this MPSA, together with any Work Orders (defined below), exhibits,
schedules, attachments, appendices or annexes thereto. Certain Supplements
identified in Section 1.1 of Exhibit 17 exist as of the Effective Date
(collectively, the “Existing Supplements”). The Parties acknowledge that the
Existing Supplements were entered into under the Prior MPSA and mutually agree
that, subject to Section 1.2 of Exhibit 17 and Section 3.3(c): (i) the Existing
Supplements will continue in effect; (ii) the terms of this MPSA, rather than
the Prior MPSA, shall apply to the terms of the Existing Supplements; and (iii)
without limiting Section 21.13, to the extent there are terms in this MPSA and
any of the Existing Supplements that cover, relate to or contemplate the same or
substantially similar subject matter (including any terms relating to the
pricing of Dependent Services, term, termination, Service Levels, and
governance, and any definitions set forth in Exhibit 1), the terms of this MPSA
shall override the terms of such Existing Supplement with respect to such
subject matter. The Parties may add Services to be provided under an Existing
Supplement or any new Supplement by executing a work order referring to such
Supplement (each, together with any schedules, exhibits, attachments, appendices
or annexes thereto, a “Work Order”). Ascension Health represents and warrants to
Supplier that: (i) prior to the Effective Date, it has



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa007.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 2 obtained written
authorization and consent from each Current Book Eligible Recipient for
Ascension Health to bind the Current Book Eligible Recipient to the terms of
this MPSA (which authorizations and consents expressly state that this MPSA will
govern the Existing Supplement applicable to such Current Book Eligible
Recipient and that each Existing Supplement shall, from and after the Effective
Date, be deemed to be a Supplement entered into under this MPSA) and Ascension
Health hereby does so bind each such Current Book Eligible Recipient
accordingly; (ii) prior to the Effective Date, it has obtained written
authorization and consent from each of those Eligible Recipients set forth in
Exhibit 17, Section 2.2 to bind them to the terms of this MPSA; and (iii) it
has, and will have during the Term, the right and authority to cause (and shall
cause) each Additional Book Eligible Recipient to execute, within the timeframes
contemplated by Exhibit 17, a Supplement applicable to such Additional Book
Eligible Recipient with Supplier under this MPSA. (c) Relationship of the Master
Professional Services Agreement and Supplements. The term “Agreement” means,
collectively, the MPSA and the Supplements. Unless and to the extent mutually
agreed by Ascension Health and Supplier, all of the terms and conditions of this
MPSA shall be deemed to be incorporated into and apply to such Supplement,
unless, given the context of a particular term or condition, the term or
condition is clearly inapplicable to such Supplement. The terms and conditions
of a particular Supplement (including incorporated MPSA terms and conditions as
such terms and conditions may have been modified for such Supplement), apply
only to such Supplement unless otherwise expressly provided. For example, a
pricing term in Exhibit A-4 to Supplement A will not apply to Supplement B
unless otherwise expressly agreed, but a pricing term in Exhibit 4 will apply to
all Supplements. However, information in an Exhibit to the MPSA (and all
Exhibits to this Agreement are marked as such), for example, Exhibit 1, will
apply to all Supplements. The terms and conditions of this MPSA shall supersede
and control over any conflicting or inconsistent terms or conditions in any
Supplement (including, for clarity, Existing Supplements), except as is mutually
agreed by Ascension Health and Supplier. Further, any subsequent amendment to
this MPSA shall automatically, as of such amendment’s effective date, be
incorporated into all Supplements then in effect, unless otherwise specifically
set forth in such amendment. In the event of any concerns from or disputes by a
Current Book Eligible Recipient, Additional Book Eligible Recipient, New ABM,
Ascension Health or Supplier with respect to how the terms of any Supplement
should be read in conjunction with this MPSA, the matter shall be escalated to
Ascension Health and Supplier representatives for resolution in accordance with
the governance model set forth in Exhibit 6. Any agreement by Ascension Health
and Supplier with respect to any such concern or dispute shall be binding upon
the Current Book Eligible Recipient, Additional Book Eligible Recipient, or New
ABM, as applicable. (d) References to Contract Documents. References to an
Exhibit, Schedule, Attachment, Appendix or Annex include all documents
subsidiary to such document. For example, a reference to Exhibit 3 will include
reference to Attachments 3-A, 3-B, and 3-C to Exhibit 3. (e) References to
Ascension Health in the MPSA. When the MPSA is incorporated by reference into a
Supplement, except with respect to an approval right or consent of Ascension
Health as set forth in this MPSA or to the extent the context dictates
otherwise, all references to Ascension Health shall be deemed to be references
to the applicable Eligible Recipient. 1.2 Definitions. Except as otherwise
expressly provided in this Agreement, all capitalized terms used in this
Agreement shall have the respective meanings set forth in Exhibit 1.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa008.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 3 1.3 MPSA Transition
Activities. The Parties shall comply with the terms and conditions of Exhibit
17, which addresses, among other things, the expansion of Services to the
Additional Book Eligible Recipients, the standardization and optimization of
Services, and the transition to Supplier of Ascension Health’s and its
Affiliates’ PAS Business. 2. CONTRACT DOCUMENTS. 2.1 Associated Contract
Documents. This MPSA includes each of the following Exhibits and Annexes, all of
which are incorporated into this MPSA by this reference. Exhibit 1 Definitions
Exhibit 2-A Dependent Services Exhibit 2-B Physician Advisory Services Exhibit 3
Service Levels Exhibit 4 Pricing and Financial Provisions Exhibit 4-A Base Fee
for Dependent Services Exhibit 4-B Incentive Fees for Dependent Services Exhibit
4-C Reserved Exhibit 4-D Payment Terms Exhibit 4-E Physician Advisory Services
Pricing Exhibit 5 Human Resources Provisions Exhibit 6 Governance Exhibit 7
Facilities Exhibit 8 Ascension Health Rules and Policies Exhibit 9 Insurance
Requirements Exhibit 10 Reserved Exhibit 11 Health Care Regulatory Requirements
& Ascension Health Requirements Exhibit 12 Reserved Exhibit 13 Transitioned
Employee Terms Attachment 13-A Socially Just Wage and Benefits Policy Exhibit 14
Reports and Data Sets Exhibit 15 Transition Principles Exhibit 16 Excluded
Supplier Owned Materials Exhibit 17 High Level MPSA Transition Activities Annex
1 Form of Supplement for Services Annex 2 Form of Annual Attestation Annex 3
Form of HIPAA Business Associate Addendum Annex 4 RC Tools ASP Agreement 3.
TERM. 3.1 Term of Agreement. Unless otherwise terminated as set forth in Article
20, this MPSA shall remain in effect from the Effective Date for a period of ten
(10) years (the “Term”). Ascension Health and Supplier shall commence
negotiations in good faith upon the eighth (8th) anniversary of the Effective
Date for a possible extension of the Term for an additional five (5) year
period.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa009.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 4 3.2 Terms of
Supplements. The term for each Supplement (each, a “Supplement Term”) shall
begin on the Supplement Effective Date and continue until the expiration of this
MPSA, unless such Supplement is terminated earlier as set forth in Article 20 or
such Supplement; provided that, notwithstanding anything to the contrary in the
Existing Supplements, the Supplement Term for each Existing Supplement shall
continue until the expiration of this MPSA. Except as otherwise expressly set
forth in a Supplement, each Supplement shall terminate upon the termination of
this MPSA. Any extension of the Term of this MPSA shall also apply to and extend
each Supplement that is then in effect until the date of expiration of this
MPSA. 3.3 Transition from Prior MPSA. This MPSA shall become effective as of the
Effective Date and the Parties hereby agree that the Prior MPSA (excluding, for
clarity, any Existing Supplements under this Agreement) is hereby terminated as
of the Effective Date. In connection with the transition from the Parties’
rights and obligations under the Prior MPSA to the Parties’ rights and
obligations under this MPSA, the following arrangements shall apply: (a) The
provisions of the Prior MPSA that survive termination of the Prior MPSA (each, a
“Surviving Provision”) shall continue to apply with respect to events that
occurred in the period from the Original Effective Date through the Effective
Date (the “Prior Period”). The Surviving Provisions include all indemnification
obligations. (b) The Parties shall each be responsible and liable under the
Prior MPSA for their respective acts and omissions that occurred during the
Prior Period and such acts and omissions shall be subject to the Surviving
Provisions. (c) Notwithstanding anything in this Agreement to the contrary, the
Parties hereby agree that the scope of Services to be provided by Supplier to,
and the pricing and financial provisions for, any Current Book Eligible
Recipient shall, (i) prior to April 1, 2016, be in accordance with the Prior
MPSA, and (ii) on or after April 1, 2016, be made in accordance with this
Agreement. (d) All determinations of payments due for Services rendered under
the Prior MPSA shall be determined under the payment terms of the Prior MPSA in
effect when such Services were delivered. All Charges and other amounts invoiced
by Supplier as of September 30, 2015, under the Prior MPSA or any Existing
Supplement, have been fully earned and are not subject to dispute and, to the
extent not yet paid, are due and payable by Ascension Health or the applicable
Eligible Recipient, as applicable, in accordance with the payment terms of the
Prior MPSA. Notwithstanding anything in the Prior MPSA or this Agreement to the
contrary, the Parties hereby agree that all amounts due or payable by Supplier
to any Eligible Recipient or to Ascension Health (A) in connection with any
Third Party Contract, or (B) pursuant to Section 11 of Exhibit 4-A to the Prior
MPSA (such amounts, the “Supplier-Payable Amounts”), in each case, arising
during, or attributable to, any time prior to September 30, 2015, have been paid
in full by Supplier. With respect to any Supplier-Payable Amounts arising during
or attributable to, or any Charges or other amounts invoiced by Supplier during,
the time period beginning on October 1, 2015 and ending March 31, 2016, that are
not paid or become subject to dispute, the Parties shall cooperate in good faith
and use commercially reasonable efforts to resolve any such disputes, effect
payment or otherwise settle any such outstanding Supplier-Payable Amounts,
Charges, or other amounts, prior to July 1, 2016. (e) All determinations
relating to Services rendered under the Prior MPSA shall be determined under the
applicable provisions of the Prior MPSA in effect when such Services were
delivered. (f) If circumstances giving rise to a contractual claim between the
Parties continues for a



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa010.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 5 period that starts
before and ends after the Effective Date, then the claims under the Prior MPSA
and this Agreement shall be coordinated between the Prior MPSA and this
Agreement in a reasonable manner based on the date of the occurrence of such
circumstances. For example, for any infringement of a patent that occurs on or
after August 6, 2012 and continues after the Effective Date, the Parties’
respective rights and liabilities shall be as follows: (i) for infringements to
the extent occurring on or after August 6, 2012 and prior to the Effective Date,
the Parties’ respective rights and liabilities shall be those set forth in the
Prior MPSA; (ii) for infringements to the extent occurring on and after the
Effective Date, the Parties’ respective rights and liabilities shall be those
set forth in the applicable provisions of this Agreement; and (iii) as the
provisions of the Prior MPSA and this Agreement are the same with respect to
patent infringement, the Parties agree that a single claim for indemnification
under this Agreement can be made for the infringement occurring both during the
Prior Period and after the Effective Date. 4. SERVICES. 4.1 Overview. (a)
Services. Supplier shall provide the following services as they may evolve, be
supplemented, enhanced, modified or replaced in accordance with this Agreement
(the “Services”) to Ascension Health and Eligible Recipients and Authorized
Users designated by an Eligible Recipient: (i) The services, functions and
responsibilities described in this Agreement (including Exhibit 2-A, Exhibit 2-B
and any applicable Supplement); (ii) Except as otherwise agreed to in writing,
the related services, functions and responsibilities performed during the [**]
months preceding the applicable Commencement Date by Ascension Health Personnel
(including Eligible Recipient contractors) who were displaced or whose functions
were displaced as a result of the applicable Supplement, even if the service,
function, or responsibility is not specifically described in such Supplement
(provided that, in the event of a direct conflict between the description of
services, functions and responsibilities in such Supplement and the scope of
services as described in this Section 4.1(a)(ii), the description in such
Supplement shall control); and (iii) The related services, functions and
responsibilities reflected in those categories of the Eligible Recipient Base
Case which Supplier is assuming pursuant to the applicable Supplement (provided,
however, in the event of a direct conflict between the description of services,
functions and responsibilities in such Supplement and the scope of services as
described in this Section 4.1(a)(iii), the description in such Supplement shall
control). Except as described in Section 3.3(c), Supplier shall provide each
Service described in a Supplement during the period beginning upon the
Commencement Date for such Service [**] Indicates that text has been omitted
which is the subject of a confidential treatment request. The text has been
separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa011.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 6 and ending on the
expiration or earlier termination of the Supplement Term with respect to such
Service or until such earlier date as such Supplement may provide for such
Service, except to the extent that the period of provision of such Service may
be extended under Section 20.7. (b) Included Services. If any services,
functions or responsibilities not described in the Agreement are required for
proper performance or provision of the Services in accordance with this
Agreement, those services, functions and responsibilities shall be deemed to be
included within the scope of the Services to be delivered for the Charges, as if
such services, functions or responsibilities were described in the Agreement.
(c) Required Resources. Supplier shall be responsible for providing all
facilities, furniture, fixtures, personnel, Equipment, space, Materials,
technical knowledge, expertise, supplies, networks and other resources
(“Resources”) necessary to provide the Services and all upgrades, improvements,
replacements and additions to such Resources necessary to provide the Services,
except with respect to any of the following: (i) as otherwise expressly provided
in the Agreement; (ii) for Services provided to a Current Book Eligible
Recipient, any Resources that were previously provided by Ascension Health or a
Current Book Eligible Recipient under the Prior MPSA, which Resources shall be
itemized in accordance with the CB Itemization Procedure (as described below);
(iii) for Services provided to an Additional Book Eligible Recipient, any
Resources that are itemized in accordance with the AB Itemization Procedure (as
described below); (iv) for Services provided to a New ABM, any Resources
identified in the applicable Supplement as being provided by Ascension Health or
the New ABM; or (v) as is mutually agreed in writing by Ascension Health and
Supplier. Promptly following the Effective Date, the Parties shall work on an
itemization of any Resources that (A) were previously provided by Ascension
Health or a Current Book Eligible Recipient under the Prior MPSA and which are
to be continued to be provided by Ascension Health or such Current Book Eligible
Recipient, as applicable, under this MPSA and the applicable Supplement (the “CB
Itemization Procedure”), and (B) are to be provided by Ascension Health or an
Additional Book Eligible Recipient under this MPSA and the applicable Supplement
(the “AB Itemization Procedure”); provided that, in each case, any disputes that
arise in the course of any itemization, or otherwise in the course of
identifying any Resources in an applicable Supplement pursuant to clause (iv)
above, shall be submitted to the JRB for resolution. The foregoing itemizations
and any associated adjustments to the Cost to Collect Factor (which adjustments,
if any, shall be applied prospectively) shall be discussed and agreed in good
faith by Ascension Health and Supplier within [**] days following the Effective
Date. Notwithstanding anything to the contrary in this Agreement, (A) Supplier
will not be responsible for any costs relating to Supplier’s reasonable use of a
facility or facility space to the extent (I) such costs are not taken into
account in the calculation of the Additional Book Cost to Collect Factor for the
applicable Additional Book Eligible Recipient and (II) such facility or facility
space is used by Supplier solely for its provision of Services to or on behalf
of Ascension Health or an Eligible Recipient hereunder (and not to any other
third party), and (B) Supplier will not be responsible for any non-facility
costs to the extent (x) such costs are not taken into account in the calculation
of the Additional Book Cost to Collect Factor for the applicable Additional Book
Eligible Recipient and (y) such costs are incurred solely in connection with its
provision of Services to or on behalf of Ascension Health or an Eligible
Recipient hereunder (and not to any other third party). [**] Indicates that text
has been omitted which is the subject of a confidential treatment request. The
text has been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa012.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 7 (d) Supplier
Responsibility. Supplier shall be responsible for the performance of the
Services in accordance with this Agreement even if such Services are actually
performed or dependent upon services performed by Affiliates of Supplier,
Subcontractors and other non-Supplier Personnel, including Eligible Recipient
employees, for whom Supplier is financially or operationally responsible under
this Agreement. 4.2 Transition Services. (a) Transition. Supplier shall perform
the services, functions and responsibilities required to smoothly (i) transfer
responsibility for the Services to be transitioned from an Eligible Recipient
(or Third Party Contractors where applicable) to Supplier, (ii) transfer the
provision of the Services to a shared services model (i.e., Shared Services),
and (iii) accommodate any other transfer of responsibility or functionality set
forth in an applicable Supplement (the “Transition Services”), including those
described in any transition plan set forth in the applicable Supplement or
developed in conjunction with the provision of such Transition Services (the
“Transition Plan”). Except as otherwise agreed by the Eligible Recipient, each
Transition Plan shall be consistent with the Transition Principles set forth in
Exhibit 15. (b) Initial Transition Plan. Supplier shall prepare and deliver to
Eligible Recipient an initial Transition Plan for Eligible Recipient’s review,
comment and approval (which approval may not be unreasonably withheld,
conditioned or delayed) within [**] days after the Supplement Effective Date or
by the date set forth in the applicable Supplement for the applicable Transition
Services described therein. The initial Transition Plan shall identify (i) the
transition activities to be performed by Supplier and the significant components
and subcomponents of each such activity (e.g., the anticipated transition
periods for each function that will be transitioned under the applicable
Supplement), (ii) the deliverables to be completed by Supplier, and (iii) the
date(s) by which each such activity or deliverable is to be completed
(“Transition Milestones”). Except as otherwise expressly agreed in writing by
Ascension Health or the applicable Eligible Recipient, the initial Transition
Plan for each Supplement shall be consistent in all respects with the Transition
Principles set forth in Exhibit 15. Thereafter, prior to the commencement of any
applicable Transition Services, which shall be no less than [**] days prior to
such commencement, Supplier shall deliver to Ascension Health and the applicable
Eligible Recipient for its review, comment and approval a detailed work plan
(“Detailed Transition Plan”) based on and consistent with the initial Transition
Plan, which shall identify (i) the specific transition activities to be
performed by Supplier Personnel during the applicable transition period, (ii)
the contingency or risk mitigation activities to be employed by Supplier in the
event of disruption or delay, and (iii) any transition responsibilities to be
performed or transition resources to be provided by Ascension Health or an
Eligible Recipient. Ascension Health and the applicable Eligible Recipient shall
begin reviewing the draft Detailed Transition Plan promptly after receiving it
from Supplier, and each of Ascension Health and such Eligible Recipient shall
provide Supplier with all comments or suggested revisions to, or approval of,
the Detailed Transition Plan promptly thereafter. Ascension Health and the
applicable Eligible Recipient shall not unreasonably withhold or delay their
respective approval of the Detailed Transition Plan. Supplier shall consider in
good faith all reasonable changes to the Detailed Transition Plan that Ascension
Health or the applicable Eligible Recipient requests. Upon Ascension Health’s or
the applicable Eligible Recipient’s approval, the updated Detailed Transition
Plan shall be incorporated in the applicable Supplement. The transition period
for a Supplement may be extended by mutual agreement of the Parties. Except as
otherwise agreed by the applicable Eligible Recipient, Supplier shall [**]
Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa013.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 8 not commence providing
Transition Services until the applicable Detailed Transition Plan has been
approved in accordance with this Section 4.2(b). Each of the applicable Eligible
Recipient and Ascension Health will provide the resources and perform the
transition responsibilities assigned to it in the applicable Transition Plan.
(c) Reserved. (d) Performance. Supplier shall perform the Transition Services
described in the Transition Plan in accordance with the timetable and the
Transition Milestones set forth in the Transition Plan. Supplier shall perform
the Transition Services in a manner designed to minimize any interruption to the
business or operations of any of the Eligible Recipients, except as may be
otherwise provided in the Transition Plan. Prior to undertaking any transition
activity, Supplier shall discuss with the applicable Eligible Recipient all
known Eligible Recipient-specific material risks and shall not proceed with such
activity until the Eligible Recipient is reasonably satisfied with the
mitigating plans with regard to such risks (provided that neither Supplier’s
disclosure of any such risks to the Eligible Recipient, nor the Eligible
Recipient’s acquiescence in Supplier’s mitigating plans, shall operate or be
construed as limiting Supplier’ responsibility under this Agreement). Supplier
shall identify and resolve, with the applicable Eligible Recipient’s reasonable
assistance, any problems that may impede or delay the timely completion of each
task in the Transition Plan that is Supplier’s responsibility and shall use
commercially reasonable efforts to assist such Eligible Recipient with the
resolution of any problems that may impede or delay the timely completion of
each task in the Transition Plan that is the Eligible Recipient’s
responsibility. (e) Reports. Supplier shall meet at least weekly with the
applicable Eligible Recipient to report on Supplier’s progress in performing its
responsibilities set forth in the Transition Plan. Promptly, but not later than
[**], after receiving any information reasonably indicating that Supplier may
not perform its material responsibilities, or meet any timetable, in the
Transition Plan, Supplier shall notify such Eligible Recipient in writing of any
actual or potential failures to timely perform and shall identify for the
Eligible Recipient’s consideration and approval specific measures to address and
mitigate the risks associated therewith. (f) Suspension or Delay of Transition
Activities. Subject to Article 20, Ascension Health reserves the right to
suspend or delay, with respect to the applicable Supplement and upon reasonable
prior notice to Supplier describing the reason(s) for such suspension or delay,
the performance of the Transition Services and/or the transition of all or any
part of the Services for a reasonable period of time for the reasons stated
below in this Section 4.2(f). If Ascension Health elects to exercise such right
and the decision is based, at least in material part, on reasonable concerns
about Supplier’s ability to perform the Services or Supplier’s failure to
perform its obligations under the applicable Supplement in any material respect,
Ascension Health shall provide Supplier with reasonable notice before such
suspension shall occur, during which time such Ascension Health and Supplier
shall discuss such concerns in good faith. If after such period of time,
Ascension Health continues to have reasonable concerns and reasonably believes
such concerns are not capable of being cured within a reasonable period of time,
Ascension Health may suspend or delay the performance of such Transition
Services, and the Eligible Recipient shall not incur any Charges or reimbursable
expenses in connection with such decision while such suspension or delay is
continuing. If Ascension Health’s decision is not based in material part on
reasonable concerns about Supplier’s ability to perform the Services or
Supplier’s failure to perform its obligations in a material respect [**]
Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa014.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 9 under the applicable
Supplement but is instead based on any other grounds (including operational
needs at the Eligible Recipient), the Eligible Recipient shall reimburse
Supplier for any additional expenses reasonably incurred by Supplier as a result
of such decision, provided that (i) upon such Eligible Recipient providing
Supplier with notice of such delay at least [**] business days prior to taking
effect, Supplier reviews such notice and notifies the Eligible Recipient at
least [**] in advance of such delay of such additional expenses or a good faith
estimate of such additional expenses; (ii) Supplier obtains the Eligible
Recipient’s approval prior to incurring such additional expenses; and (iii)
Supplier uses commercially reasonable efforts to minimize such additional
expenses. (g) Failure to Complete Transition Services. Subject to Sections
4.2(f) and 10.2, if Supplier fails to complete the Transition Services
designated in the applicable Supplement by the date specified in the applicable
Transition Plan as the “Termination Transition Date” (which shall be at least
[**] days after the mutually agreed date for completion of Transition Services
contemplated in the Transition Plan), Ascension Health may withhold any
Implementation Fee which may be otherwise payable to Supplier with respect to
the applicable Eligible Recipient and, to the extent permitted pursuant to
Section 20.1, terminate the applicable Supplement for material breach; provided
that Ascension Health may not so terminate any such Supplement solely for
Supplier’s failure to complete any non-material transition activity contemplated
by the applicable Transition Plan and any termination of the applicable
Supplement or withholding of the Implementation Fee must have been raised and
discussed in advance via the governance process described in Exhibit 6. 4.3 New
Services. (a) Procedures. If Ascension Health or another Eligible Recipient
requests that Supplier perform any New Services reasonably related to the
Services or other services generally provided by Supplier, Supplier shall
promptly prepare a New Services proposal for Ascension Health’s or the
applicable Eligible Recipient’s consideration. Unless otherwise agreed by the
Parties, Supplier shall prepare such New Services proposal [**] to Ascension
Health or the Eligible Recipients and shall deliver such proposal to Ascension
Health and the applicable Eligible Recipient within [**] business days of its
receipt of Ascension Health’s or the applicable Eligible Recipient’s request,
unless a longer period of time is agreed upon by the Parties. Supplier shall use
all commercially reasonable efforts to respond more quickly in the case of a
pressing business need or an emergency situation. Ascension Health or the
applicable Eligible Recipient shall provide such information as Supplier
reasonably requests in order to prepare such New Services proposal. Ascension
Health and the applicable Eligible Recipient may accept or reject any New
Services proposal in its sole discretion and Supplier shall not be obligated to
perform any New Services to the extent the applicable proposal is rejected. If
Ascension Health or the applicable Eligible Recipient accepts Supplier’s
proposal, Supplier will perform the New Services and will be paid in accordance
with the proposal submitted by Supplier, or other terms as may be agreed upon by
the Parties, and the applicable provisions of this Agreement. Upon Ascension
Health’s or the applicable Eligible Recipient’s acceptance of a Supplier
proposal for New Services, the scope of the Services will be expanded to include
such New Services, and such accepted New Services proposal will be documented in
a Work Order or in a new Supplement to the Agreement, as applicable.
Notwithstanding any provision to the contrary, (i) Supplier shall act reasonably
and in good faith in formulating its pricing proposal, (ii) Supplier shall use
commercially reasonable efforts to identify potential means of reducing the cost
to Ascension Health and the applicable Eligible Recipient, including utilizing
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa015.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 10 Subcontractors as and
to the extent appropriate, and (iii) such pricing proposal shall take into
account the existing and future volume of business between Ascension Health, the
Eligible Recipients and Supplier. If Ascension Health or the applicable Eligible
Recipient requests additional services and Supplier and Ascension Health
disagree about whether such requested services constitute New Services, then the
Parties shall meet and discuss such disagreement in good faith, provided that
during the discussions and until completion, Supplier shall perform such
requested Services. As part of the good faith discussions, Supplier shall have
the right to request that the JRB establish an interim payment schedule, if any,
while the Parties work to resolve such issue. If after [**] days of the
commencement of discussions, the Parties cannot agree on whether such requested
Services constitute New Services, the matter shall be resolved pursuant to the
dispute resolution procedures set forth in Article 19. Supplier acknowledges
that, in the interest of patient safety and the provision of high quality
medical care and services, Ascension Health and the other Eligible Recipients
require that services be evaluated, vetted and approved by Ascension Health
before introduction into or use in Ascension Health or any Eligible Recipient
facilities. (b) Use of Third Parties. Subject to the provisions of Section 4.5
regarding Dependent Services, Ascension Health or the Eligible Recipients may
elect to solicit and receive bids from third parties to perform any New
Services. If Ascension Health or another Eligible Recipient elects to use third
parties to perform New Services, (i) such New Services shall not be deemed
“Services” under the provisions of this Agreement, (ii) Supplier shall cooperate
with such Third Party Contractors as provided in this Agreement, including in
Section 4.5, and (iii) Supplier shall have no responsibility for the performance
of the new services of such Third Party Contractors. (c) Services Evolution and
Modification. The Parties anticipate that the Services will evolve and be
supplemented, modified, enhanced or replaced over time to keep pace with
technological advancements and improvements in the methods of delivering
Services and changes in the businesses of the Eligible Recipients. The Parties
acknowledge and agree that these changes will modify the Services and will not
be deemed to result in New Services or additional Charges unless the changed
services meet the definition of New Services. (d) Authorized User and Eligible
Recipient Requests. Supplier shall promptly inform the Ascension Health
Relationship Manager or his or her designee of requests for New Services from
Authorized Users or Eligible Recipients, and shall submit any proposals for New
Services to the Ascension Health Relationship Manager or his or her designee.
Supplier shall not agree to provide New Services to any Authorized Users or
Eligible Recipients without the prior written approval of the Ascension Health
Relationship Manager or his or her designee. If Supplier fails to comply with
this Section 4.3(d), it shall receive no compensation for any services rendered
to any person or entity in violation of such provision. (e) Private Use
Analysis. The Parties acknowledge that, prior to the implementation of any New
Service, Ascension Health may confirm with its finance counsel that such New
Service will not give rise to private business use with respect to facilities or
assets financed by outstanding tax-exempt bonds. [**] Indicates that text has
been omitted which is the subject of a confidential treatment request. The text
has been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa016.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 11 4.4 Step In Rights. (a)
If Supplier fails to provide a Service or a portion of a Service (including
Dependent Services) for more than [**] business days, and such failure
constitutes a breach of this Agreement (“Deficient Service”), the Parties will
meet and discuss possible resolutions of the failure to determine the most
expeditious and commercially reasonable manner for the Services to be resumed.
If, after consulting, the Eligible Recipient determines that the most expedient
approach to resumption of Services would be for it to provide supplemental
Services, it may, at its option, (1) perform the Deficient Service itself (until
Supplier is able to properly perform such Deficient Service) or (2) provide
Supplier with additional resources (including third party resources) to assist
Supplier with the proper performance of the Deficient Service (“Supplemental
Services”). Supplier shall cooperate fully with the Eligible Recipient and its
agents and provide all reasonable assistance at no additional charge to the
Eligible Recipient to restore such Service as soon as possible. (b) In the event
that Eligible Recipient provides Supplemental Services, pursuant to paragraph
(a) above, Supplier shall be responsible for the [**], provided that the
Eligible Recipient notifies Supplier of such [**] in advance. With respect to
the provision by the Eligible Recipient of additional resources to assist
Supplier, the Parties will work together in good faith to best deploy and use
such additional resources and Supplier [**] such additional resources provided
such resources are reasonably necessary to restore the Deficient Services to the
levels of quality and timeliness required by this Agreement. Subject to Article
18, all reasonable cover costs associated with the exercise of such step- in
rights shall be borne by Supplier. (c) The Eligible Recipient’s exercise of its
step-in rights shall not constitute a waiver by the Eligible Recipient of any
termination rights or rights to pursue a claim for damages arising out of the
failure that led to the step-in rights being exercised. Supplier’s performance
under this Section or acceptance of Supplemental Services shall not be deemed an
admission of a breach of this Agreement. The foregoing does not limit Supplier’s
liability, except as provided in Article 18, to the Eligible Recipient with
respect to any default or non-performance by Supplier under this Agreement. 4.5
Rights to In-Source or Use Third Parties; Exclusivity; Cooperation. (a) Right of
Use. Subject to Section 4.5(b) below, this Agreement shall not be construed as a
requirements contract and shall not be interpreted to prevent any Eligible
Recipient from obtaining from third parties (each, a “Third Party Contractor”),
or providing to itself or to any other Eligible Recipient, any or all of the
Services or any other services; provided however, the Dependent Services shall
be deemed to be dependent on one another, such that an Eligible Recipient
executing a Supplement for any of the Dependent Services, must contract for all
of the Dependent Services unless (i) there is a Material Deficiency in the
delivery of the applicable Service in which case the affected Eligible Recipient
may in-source or re-source such Service, (ii) there is an Ascension Health
Special Circumstance that requires that certain Services be in-sourced (and the
applicable Eligible Recipient may, as part of such in-sourcing, use third party
vendors to provide certain of those in-sourced services, but shall not outsource
an entire functional area) or (iii) otherwise agreed by the Parties. Subject to
Section 4.5(b) below, nothing in this Agreement shall be construed or
interpreted as limiting Ascension Health’s right or ability to add or delete
Eligible Recipients or increase or decrease its demand for Services. Except with
respect to the Dependent Services and subject to Section 4.5(b) [**] Indicates
that text has been omitted which is the subject of a confidential treatment
request. The text has been separately filed with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa017.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 12 below, nothing in this
Agreement shall be construed or interpreted as limiting Ascension Health’s right
or ability to change the contracted Service volumes or move parts of any Service
in or out of scope. If Ascension Health adds or deletes Eligible Recipients or
any Eligible Recipient increases or decreases its demand for Services or obtains
Services from a Third Party Contractor or provides Services to itself or another
Eligible Recipient (to the extent permitted by this Agreement), the amount to be
paid to Supplier by the applicable Eligible Recipient will be equitably adjusted
in accordance with this Agreement, consistent with Exhibit 3 and Exhibit 4
(e.g., KPI targets and Service Levels). (b) Exclusivity. Except as expressly set
forth herein (including without limitation Section 3 of Exhibit 17), for
purposes of Acute Care only, Ascension Health agrees that (i) from the Effective
Date, the Current Book Eligible Recipients, and (ii) from the applicable
Supplement Effective Date, the acquired Eligible Recipient Units as referenced
in Section 4.5(c) and the Additional Book Eligible Recipients, shall obtain from
Supplier all of their respective requirements for Dependent Services and
Physician Advisory Services, except in each case of (i) and (ii), with respect
to any de minimis portion of such Eligible Recipient’s requirements that (A) is
being performed by itself or a third party as of the Effective Date or the
Supplement Effective Date, as applicable, and (B) continues to be so performed.
The foregoing commitment will not apply to the extent: (w) there is a Material
Deficiency in the delivery of the applicable Service in which case the affected
Eligible Recipient may in-source or re-source such Service, provided that if
Ascension Health or such Eligible Recipient subsequently elects to submit such
Service for a competitive procurement process, Ascension Health or such Eligible
Recipient, as applicable, shall obtain for Supplier a fair and reasonable
opportunity to submit a bid to perform such Service and Ascension Health or such
Eligible Recipient, as applicable, shall consider such bid in good faith; (x)
Ascension Health (and all Eligible Recipients) shall retain the right to utilize
their internal resources, including by employing their own personnel, to provide
services that are equivalent or similar to the Physician Advisory Services; (y)
with respect to an acquired Eligible Recipient Unit as referenced in Section
4.5(c), if and to the extent a Dependent Service or Physician Advisory Service
is not transitioned to Supplier in accordance with Section 4.5(c)(ii); or (z)
otherwise agreed by the Parties (including in connection with an Unused Service,
a CB Discontinued Service or an AB Re-Assessment). (c) Acquisitions. (i)
Ascension Health shall promptly notify Supplier after Ascension Health or any
Ascension Health Affiliate acquires an Eligible Recipient Unit (including by,
for example, building a hospital). (ii) If Ascension Health, or any Ascension
Health Affiliate receiving Services pursuant to a Supplement, acquires an
Eligible Recipient Unit that is performing for itself (or has an affiliated
third party perform for it), or does not then- currently perform or contract
for, services that are the same as, or substantially similar to, Dependent
Services or Physician Advisory Services for Acute Care (such acquired Eligible
Recipient Unit, upon its execution of a new Supplement or addition to an
existing Supplement, a “New ABM”), then promptly after such acquisition is
closed and, solely in the case of such an acquisition, subject to any
restrictions imposed as part of the terms of the acquisition or due to any
material pre-existing conditions at the applicable Eligible Recipient Unit that
cannot be cured or removed using commercially reasonable efforts, Ascension
Health and the applicable Ascension Health Affiliate shall use their respective
commercially reasonable efforts to transition such services for Acute Care to
Supplier pursuant to a new Supplement (in the case of Ascension Health) or an



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa018.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 13 amendment to an
existing Supplement (in the case of an Ascension Health Affiliate) as soon as is
reasonably practicable. (iii) If Ascension Health or such Ascension Health
Affiliate acquires an Eligible Recipient Unit that is currently receiving
substantially all of its Dependent Services or Physician Advisory Services for
Acute Care from an unaffiliated third party, then such Eligible Recipient Unit
may continue receiving such services from the existing third party provider,
until the earlier of (A) the expiration or termination of such agreement,
without any termination fee or expenses, and (B) the time that is mutually
agreed upon by Ascension Health and Supplier. Notwithstanding the foregoing,
Supplier may require that such Eligible Recipient Unit terminate its existing
contract(s) with such third party providers and commence receiving Dependent
Services or Physician Advisory Services for Acute Care under the terms of this
Agreement, provided that there is a pre-existing termination right under the
applicable existing contract(s), Supplier shall pay for any and all termination
charges for which such Eligible Recipient Unit, Ascension Health or the
Ascension Health Affiliate is responsible that may be applicable for terminating
such contract and indemnifies such Eligible Recipient Unit, Ascension Health and
the Ascension Health Affiliate from any other third party claims associated with
such termination of the third party contract(s). (d) Supplier Cooperation.
Subject to Section 4.3, Supplier shall reasonably cooperate with and work in
good faith with Ascension Health, the other Eligible Recipients and Third Party
Contractors as described in this Agreement or requested by Ascension Health and
at no additional charge to Ascension Health or another Eligible Recipient. If
any such Third Party Contractor may receive or may have access to any of
Supplier’s Confidential Information or intellectual property that constitutes or
includes Confidential Information, Supplier’s obligation to cooperate hereunder
shall be subject to (y) the execution of a non-disclosure agreement, between
Supplier and the applicable Third Party Contractor, that is reasonably
satisfactory to Supplier, and (z) Ascension Health and the Eligible Recipient
using commercially reasonable efforts to limit such Third Party Contractor’s
access to and receipt of such Confidential Information or intellectual property.
If and to the extent requested by an Eligible Recipient, Supplier shall provide
such cooperation by, among other things: (i) timely providing physical access
and electronic access (including, at Eligible Recipient’s sole discretion and
cost, any temporary Third Party Software licenses required to permit an Eligible
Recipient or Third Party Contractor to perform services within the Services
environment) to business processes and associated Equipment, Materials and/or
Systems to the extent necessary and appropriate for Ascension Health, the other
Eligible Recipients or Third Party Contractors to perform the work assigned to
them; (ii) timely providing required access to Supplier Facilities; (iii) timely
providing written requirements, standards, policies or other documentation for
the business processes and associated Equipment, Materials or Systems procured,
operated, supported or used by Supplier in connection with the Services; (iv)
timely providing access to Ascension Health Data to the Eligible Recipients
and/or Third Party Contractors in the same manner and to the same extent access
to such data is required to be provided by Supplier to Ascension Health; (v)
timely providing cooperation and assistance in accordance with Section 20.7 to
facilitate the orderly transfer of Affected Services from Supplier to Ascension
Health, the other Eligible Recipients and/or Third Party Contractors, except for
compensation as provided for in Section 20.7; (vi) using commercially reasonable
efforts to prevent degradation in the performance of the Services caused by the
adjustments made by Supplier following such transfer of Services; (vii)
establishing procedures and other arrangements with Third Party Contractors to
ensure continuity of service to Ascension Health (e.g., RACI charts,
multi-supplier governance procedures); and (viii) any other cooperation or
assistance reasonably necessary for Ascension Health, the other Eligible
Recipients and/or Third Party



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa019.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 14 Contractors to perform
the work in question. Ascension Health Personnel and Third Party Contractors
shall comply with Supplier’s reasonable security and confidentiality
requirements, and shall, to the extent performing work on Materials, Equipment
or Systems for which Supplier has operational responsibility, comply with
Supplier’s reasonable standards, methodologies, and procedures. If requested by
an Eligible Recipient, Supplier shall enter into a mutually agreed joint
governance and issue resolution document between Supplier and Third Party
Contractors who provide similar or related services to the Eligible Recipient.
4.6 Divestitures. (a) Additional Book Divestiture Prior to Commencement of
Services. Upon no less than [**] prior written notice to Supplier, Ascension
Health or an Eligible Recipient may sell or divest (to an unaffiliated third
party or Entity that is not an Eligible Recipient) any Eligible Recipient Unit
qualifying as or part of an Additional Book Eligible Recipient that has not
commenced receiving Services from Supplier; provided, however, if any such
Eligible Recipient Unit was scheduled to commence receiving Services in
accordance with an applicable Transition Plan or Detailed Transition Plan within
[**] days after the date of Divesting Approval, then Ascension Health or the
applicable Additional Book Eligible Recipient, as the case may be, shall pay
Supplier the Implementation Fee (as set forth in Exhibit 4) that would have
otherwise been charged on such date on which the Implementation Fee would have
otherwise been paid. Notwithstanding anything to the contrary contained in this
Agreement, upon any such sale or divestiture pursuant to this Section 4.6(a),
such Eligible Recipient Unit’s right to receive Services under this Agreement
shall expire, except for its receipt of Disengagement Services requested by
Ascension Health to the extent such Disengagement Services are reasonably
necessary due to a material dependency by such Eligible Recipient Unit on
Services provided by Supplier to a different Eligible Recipient (e.g., if the
divested Eligible Recipient Unit is materially dependent on back-office services
provided by Supplier to a different Eligible Recipient), pursuant to Section
20.7 (b) Divestiture after Commencement of Services. Ascension Health shall
provide prompt notice to Supplier of any formal local board approval (whether
from Ascension Health or the applicable Eligible Recipient) of any sale or
divestiture (to an unaffiliated third party or Entity that is not an Eligible
Recipient) of an Eligible Recipient Unit that is then- currently receiving
Services. If Ascension Health or an Eligible Recipient sells or divests (to an
unaffiliated third party or Entity that is not an Eligible Recipient) an
Eligible Recipient Unit that is then-currently receiving Services, Ascension
Health shall provide Supplier with no less than [**] days’ notice prior to the
closing of such sale or divestiture (or such shorter period as may be required
by applicable Law) (the “Required Divestiture Election Notice Period”), which
notification (the “Divestiture Election Notice”) shall set forth such divested
or sold Eligible Recipient Unit’s decision to either: (i) continue receiving
Services from Supplier under the existing Supplement for up to one (1) year
after the closing of such sale or divestiture (the “Interim Service Period”),
after which time it must renegotiate new terms with Supplier in order to
continue receiving Services (otherwise its right to receive Services under this
Agreement shall expire, subject to its receipt of Disengagement Services,
pursuant to Section 20.7), subject to (A) such divested or sold Eligible
Recipient Unit (or the acquirer thereof) entering into a written agreement with
Supplier whereby such Eligible Recipient Unit (or acquirer, as the case may be)
agrees to abide (or, in the case of the acquirer, cause the Eligible Recipient
Unit to abide) [**] Indicates that text has been omitted which is the subject of
a confidential treatment request. The text has been separately filed with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa020.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 15 by the terms and
conditions of the MPSA and the applicable Supplement during the Interim Service
Period, and (B) the acquirer of such Eligible Recipient Unit (or the divested or
sold Eligible Recipient Unit itself) contractually committing in writing with
Supplier to pay to Supplier any applicable Acquirer Termination Charges in the
event such Eligible Recipient Unit (or acquirer thereof) does not come to a
written contractual agreement with Supplier for the continued receipt of
Services beyond the Interim Service Period. For purposes of this provision,
“Acquirer Termination Charges” means a one-time termination fee equal to 0.65%
of the Cash Collections for the applicable sold or divested Eligible Recipient
Unit for the trailing twelve (12) month period prior to the date on which the
Eligible Recipient Unit’s right to receive Services (other than Disengagement
Services) expires, which percentage shall decrease to zero percent (0%) on a
straight line basis over the five (5) year period beginning on the applicable
Supplement Effective Date (i.e., no such termination fee will be due if the date
on which the Eligible Recipient Unit’s right to receive Services (other than
Disengagement Services) expires is five (5) years or more after the applicable
Supplement Effective Date); or (ii) cease the provision of Services by Supplier
as of the date of consummation of the sale or divestiture, subject to its
receipt of Disengagement Services, pursuant to Section 20.7. Ascension Health
shall provide Supplier with no less than one hundred twenty (120) days’ written
notice prior to such sale or divestiture of such Eligible Recipient Unit’s
election under this clause (ii). Ascension Health or the applicable Eligible
Recipient shall pay to Supplier of any applicable divestiture termination, to be
calculated as set forth below (“Divestiture Termination Charges”). The
Divestiture Termination Charges shall be a one- time termination fee equal to
0.65% of the Cash Collections for the applicable divested or sold Eligible
Recipient Unit for the trailing twelve (12) month period prior to the date on
which the sale or divestiture is consummated, which percentage shall decrease to
zero percent (0%) on a straight line basis over the five (5) year period
beginning on the applicable Supplement Effective Date (i.e., no such termination
fee will be due for any divestiture consummated five (5) years or more after the
applicable Supplement Effective Date); provided, however, that if Ascension
Health does not provide the Divestiture Election Notice within the Required
Election Notice Period, Ascension Health or the Eligible Recipient Unit, as
applicable, shall be deemed to have elected to proceed under clause (ii) above
and Ascension Health or the applicable Eligible Recipient shall pay the
Divestiture Termination Charge to Supplier as set forth therein. For clarity, an
applicable Eligible Recipient shall continue to receive Services for any other
Eligible Recipient Units that are receiving Services and which are not the
subject of such divestiture or sale. (c) Divestiture to an Affiliate or an
Eligible Recipient. If Ascension Health or an Eligible Recipient sells or
divests, to an Affiliate of any of them or an Eligible Recipient, an Eligible
Recipient Unit, (i) Ascension Health shall provide Supplier with prompt written
notice of such sale or divestiture, and (ii) such Eligible Recipient Unit shall
continue receiving Services from Supplier after the closing of such sale or
divestiture for the remainder of the Term and Ascension Health shall ensure that
the terms and conditions of this Agreement continue to apply thereto as if such
sale or divestiture had not occurred.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa021.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 16 5. REQUIRED CONSENTS.
5.1 Administrative Responsibility. At [**] Supplier shall undertake all
administrative activities necessary to obtain all Required Consents. At
Supplier’s request, the Eligible Recipient will cooperate with Supplier in
obtaining the Required Consents by executing appropriate Eligible Recipient
approved written communications and other documents prepared or provided by
Supplier. The Parties shall cooperate in minimizing or eliminating any costs
associated with obtaining Required Consents. 5.2 Financial Responsibility.
Supplier [**] any Required Consents, or where Supplier terminates a Third Party
Contract, any termination and re-licensing fees or expenses associated with
third party licenses or contracts. 5.3 Contingent Arrangements. Subject to
Section 5.2, if (a) Supplier determines to cease seeking to obtain a Required
Consent or (b) despite using commercially reasonable efforts, Supplier is unable
to obtain a Required Consent, in each case with respect to any Ascension Health
Third Party Contract for Third Party Software, then Supplier shall, with
Ascension Health’s consent (which may not be unreasonably withheld, conditioned
or delayed) (i) replace the Eligible Recipient license for such Third Party
Software with a Supplier license, (ii) replace such Third Party Software with
other software offering equivalent features and functionality, or (iii) secure
the right to manage such Third Party Software on behalf of the Eligible
Recipient. If, subject to Section 5.2, Supplier is unable to, or determines to
cease seeking to, obtain a Required Consent with respect to any other Third
Party Contract, then, unless and until such Required Consent is obtained,
Supplier may, at Supplier’s election (1) replace such Third Party Contract with
services provided by Supplier or a Subcontractor to be chosen by Supplier,
subject to Section 9.11(a), or (2) manage such Third Party Contract on the
Eligible Recipient’s behalf in accordance with Section 6.6(a) and perform all
obligations and enforce all rights under such Third Party Contract as if
Supplier were a party to the agreement in the Eligible Recipient’s place. If
management of such Third Party Contract is not legally or contractually possible
or Supplier is unable to obtain any other Required Consent, Supplier shall
determine and adopt, subject to Ascension Health’s consent (which may not be
unreasonably withheld, conditioned or delayed), such alternative approaches as
are necessary and sufficient to provide the Services without such Required
Consent. Supplier will be [**] If such alternative approaches are required for a
period longer than [**] days following the Commencement Date, the Parties shall
equitably adjust the terms [**] specified in the applicable Supplement to
reflect [**] and any Services not being received by the Eligible Recipients. 5.4
Consents Regarding Real Estate Leases. Except as mutually agreed by the Parties,
Supplier shall not be (a) required to undertake any administrative activities,
bear any cost of obtaining, or be subject to any requirement with respect to,
any Required Consents with respect to any real estate or facility leases or (b)
financially or operationally responsible for or manage, and shall not be
required to take assignment of or assume, any real estate or facility leases.
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa022.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 17 6. FACILITIES,
SOFTWARE, EQUIPMENT, CONTRACTS AND ASSETS ASSOCIATED WITH THE PROVISION OF
SERVICES. 6.1 Service Facilities. Supplier and its Affiliates will supply or
provide the Services only at or from the following locations (collectively, the
“Approved Service Facilities”): (i) the Ascension Health Facilities identified
in the applicable Supplement, but only for the Services or categories of
Services contemplated to be provided in such Supplement; or (ii) the Supplier
Facilities, as identified in Exhibit 7, but only for the Services or categories
of Services set forth in Exhibit 7 (as described in (i) and (ii), such Services
or categories of Services for any particular Approved Service Facility, the
“Approved Service Types”). Supplier’s Subcontractors will supply or provide the
Services only at or from service locations (A) set forth in Exhibit 7, (B) that
are Ascension Health Facilities or (C) that are otherwise permitted by
applicable Law (x) within the United States and India, from which Supplier or
the applicable Subcontractor provided services under the Prior MPSA, provided
that any change in service location is approved in advance by Ascension Health,
which approval shall not be unreasonably withheld, conditioned or delayed, or
(y) within any other country, provided that any change in service location is
approved in advance by Ascension Health, in Ascension Health’s sole discretion.
For the avoidance of doubt and without limitation, Section 20.9 shall apply to
the preceding sentence. (a) Notwithstanding the foregoing: (i) Addition of
Services or Categories of Services to an Approved Service Facility: If Supplier
requests to add any particular Service or category of Service as an Approved
Service Type for any then-existing Approved Service Facility, then (1) Supplier
shall provide at least [**] days advance written notice to Ascension Health of
its intent to provide such additional Service or category of Service from the
applicable Approved Supplier Facility, (2) Supplier shall provide Ascension
Health with a detailed description of the Service or category of Service to be
added and such other information as Ascension Health may reasonably request,
including the Service Levels that would be applicable to such Service or
category of Service, and (3) such request must be approved by Ascension Health,
which approval shall not be unreasonably withheld, conditioned or delayed;
provided that it shall always be reasonable for Ascension Health to withhold its
consent with respect to any such request if, after engaging in good faith
discussions with Supplier, it has reasonable concerns regarding whether the use
of such Approved Service Facility for an additional Service or category of
Service is compliant with applicable Law and/or any requirements of this
Agreement. Upon such approval being granted, the Parties shall update Exhibit 7
or the relevant Supplement, as applicable, to add such approved Service or
category of Service as an Approved Service Type for the applicable Approved
Service Facility. (ii) Physical Expansion or Modification of a Supplier
Facility: Supplier may physically modify or expand any then-existing Supplier
Facility, including through moving to (or adding) new floors, or moving to (or
adding) new buildings that are within the same Metropolitan Region as the
original Supplier Facility, provided that (1) there is no resulting change in
the number of Approved Service Types at the modified or expanded Supplier
Facility, and (2) Supplier provides Ascension Health with prior written notice
of its intention to undertake such modification or expansion. Upon Supplier
providing such notice, all such modified or expanded facilities shall be
considered to be part of the original Supplier Facility and the Parties shall
make any necessary [**] Indicates that text has been omitted which is the
subject of a confidential treatment request. The text has been separately filed
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa023.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 18 modifications to
Exhibit 7 or the relevant Supplement, as applicable, to reflect the same (e.g.,
modifying or adding new addresses). Moving Services or Categories of Services to
New Service Facilities: If Supplier wishes to move the provision of any Approved
Service Type from any Approved Service Facility to a facility that is not an
Approved Service Facility (“New Service Facility”), then such New Service
Facility shall become an Approved Service Facility for such Approved Service
Types: (1) upon Supplier providing Ascension Health [**] days prior written
notice of such move, if the New Service Facility is in the same Metropolitan
Region as any Approved Service Facility; (2) provided Supplier requests the
approval of Ascension Health at least [**] days prior to such a move, Ascension
Health granting approval of such a move, which approval shall not be
unreasonably withheld, conditioned or delayed, if the New Service Facility and
the Approved Service Facility are both located in the United States (but not in
the same Metropolitan Region); or (3) upon Ascension Health providing its
approval of such a move, which approval shall be granted in Ascension Health’s
sole discretion, if the New Service Facility is in a country where no Approved
Service Facility is located. Upon the provision of such notice or the granting
of such approval, as applicable, the Parties shall update Exhibit 7 or the
relevant Supplement, as applicable, to add such newly added Approved Service
Facilities. (iii) Moving an Approved Service Type between Approved Service
Facilities: Supplier may, in its sole discretion and with [**] days prior
written notice to Ascension Health, move the provision of any Service or
category of Service from any Approved Service Facility to another Approved
Service Facility, provided that such Service or category of Service is an
Approved Service Type at the destination Approved Service Facility. (b) Supplier
shall be [**] resulting from any Supplier-initiated relocation or moving of an
Approved Service Type to a new or different Supplier Facility, including any
[**] incurred or experienced by any Eligible Recipient as a result of such
relocation or movement of Services. At [**], an independent third party mutually
chosen by Supplier and Ascension Health shall, every calendar year (to be
carried out in six-month phases), conduct an operational audit of all Supplier
Facilities owned or operated by Supplier located outside of the United States,
which audit shall include an assessment of: (A) the existence and quality of
standard operating procedures at the relevant Supplier Facility; (B) such
Supplier Facility’s level of compliance with such standard operating procedures;
and (C) technological configurations at such Supplier Facility. Supplier and
Subcontractors may store and process Ascension Health Data only in (i) the
Approved Service Facilities located in the United States, (ii) the locations
identified as “Data Locations” in Exhibit 7 or (iii) the applicable Supplement
as facilities where Ascension Health Data may be stored or processed
(collectively, the “Approved Data Facilities”). Supplier shall not transfer
Ascension Health Data to any other locations, nor change the locations for
storage or processing of such Ascension Health Data, except for (A) transfers or
changes between or among Approved Data Facilities within the United States, (B)
transfers or changes expressly permitted in the applicable Supplement or in
Exhibit 7, or (C) as otherwise approved by Ascension Health though its express
written consent, which consent may be given in Ascension Health’s sole
discretion; provided, however, that for purposes of this Section 6.1(c) and
subject to any restrictions set forth in Exhibit 7, the remote viewing or
accessing of Ascension Health Data from an [**] Indicates that text has been
omitted which is the subject of a confidential treatment request. The text has
been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa024.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 19 Approved Service
Facility or Approved Data Facility shall be deemed neither a “transfer” nor a
“change in location.” Within [**] days following the Effective Date, Supplier
and Ascension Health shall, in good faith, mutually agree (each acting
reasonably) upon a plan to address any issues with respect to any provision of
services to Supplier in Canada regarding email servers in connection with this
Section 6.1(c), and the Parties agree that, for the avoidance of doubt and
without limitation, Section 20.9 shall apply with respect thereto. 6.2 Ascension
Health Facilities. (a) Access and Use. Eligible Recipients shall provide
Supplier with access to and the use of the locations (or equivalent space)
identified in the applicable Supplement or in Exhibit 7 as locations for the
performance of Services (“Ascension Health Facilities”) for the periods
specified therein solely as necessary for Supplier to perform its obligations
under this Agreement. If any given Supplement provides that an Eligible
Recipient will make office space or storage space at any Ascension Health
Facilities available to Supplier, then such Eligible Recipient will provide such
space and any reasonable and customary related office support services and
office equipment (such as parking privileges, access cards or badges, office
equipment, phone equipment, phone service, Internet access, and furniture), to
Supplier, as such level of support services may be modified from time to time,
but only to the extent the Eligible Recipient provides such items to its own
employees at such location. Supplier’s use of any of Ascension Health Facilities
shall not constitute or create a leasehold interest, and the Eligible Recipient
may, by notice to Supplier from time to time, require that Supplier re-locate to
other reasonably equivalent space. THE ASCENSION HEALTH FACILITIES ARE PROVIDED
BY ELIGIBLE RECIPIENTS TO SUPPLIER ON AN AS-IS, WHERE-IS BASIS. ASCENSION HEALTH
AND THE OTHER ELIGIBLE RECIPIENTS EXPRESSLY DISCLAIM ANY WARRANTIES, EXPRESS OR
IMPLIED, AS TO THE ASCENSION HEALTH FACILITIES, OR THEIR CONDITION OR
SUITABILITY FOR USE BY SUPPLIER. (b) Ascension Health Rules. In performing the
Services, Supplier shall observe and comply with all Eligible Recipient
policies, guidelines, rules, and regulations applicable to Ascension Health
Facilities or the performance of the Services, including those set forth in the
applicable Supplement and Exhibit 8 and those communicated to Supplier or
Supplier Personnel by the means generally used by the Eligible Recipient to
disseminate such information to its employees or contractors (collectively,
“Ascension Health Rules”). Supplier shall be responsible for the promulgation
and distribution of Ascension Health Rules to Supplier Personnel. In addition,
Supplier and Supplier Personnel shall be responsible for familiarizing
themselves with the premises and operations at each Ascension Health Facility
and the Ascension Health Rules applicable to such Ascension Health Facility.
Additions or modifications to the Ascension Health Rules may be (i) disclosed to
Supplier and Supplier Personnel in writing, (ii) conspicuously posted at an
Ascension Health Facility, (iii) electronically posted, or (iv) communicated to
Supplier or Supplier Personnel by means generally used by an Eligible Recipient
to disseminate such information to its employees or contractors. Supplier and
Supplier Personnel shall observe and comply with such additional or modified
Ascension Health Rules. At an Eligible Recipient’s request, Supplier Personnel
shall participate in Eligible Recipient provided training programs regarding
Ascension Health Rules. [**] Indicates that text has been omitted which is the
subject of a confidential treatment request. The text has been separately filed
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa025.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 20 6.3 Supplier’s
Responsibilities Regarding Ascension’s Network (Information Technology
Obligations). (a) To the extent any Equipment used by Supplier or Supplier
Personnel is, with an Eligible Recipient’s approval, to be connected to any
network operated by or on behalf of an Eligible Recipient (a “Ascension Health
Network”), such Equipment (and all Software installed thereon) shall be (i)
subject to review and approval in advance by Ascension Health and the applicable
Eligible Recipient (Supplier shall cooperate with Ascension Health and the
Eligible Recipient in the testing, evaluation and approval of such Equipment),
(ii) in strict compliance with the then-current Ascension Health Rules and
Ascension Health Standards, unless and to the extent deviations are approved in
writing in advance by Ascension Health and the Eligible Recipient. Supplier
shall not install or permit the installation of any other software on such
Equipment without Ascension Health and the Eligible Recipient’s prior approval.
Supplier will use each Ascension Health Network for the sole and limited purpose
of and to the limited extent necessary for performing the Services. Supplier
shall not access, or attempt to access, any part of any Ascension Health Network
that Supplier is not authorized to access, including any part of the Ascension
Health Network that is not reasonably necessary for and pertinent to the
performing the Services. (b) Except as otherwise agreed in a Supplement all
Services involving the use of Ascension Health Owned Materials will be performed
on or using an Ascension Health Network designated by Ascension Health and the
Eligible Recipient. (c) Supplier shall access a Ascension Health Network using
only Access Codes provided by an Eligible Recipient, and shall ensure that only
the Supplier Personnel who are authorized by an Eligible Recipient to use an
Access Code (by name, title, job function or otherwise) use such Access Code to
access the Ascension Health Network. Supplier shall inform Ascension Health and
the Eligible Recipient of the name(s) of each of the Supplier Personnel that
Supplier desires Ascension Health and the Eligible Recipient to authorize to
access any Ascension Health Network. Supplier shall notify Ascension Health and
the Eligible Recipient promptly if any of the Supplier Personnel who has been
granted an Access Code has been (i) terminated from employment or otherwise is
no longer one of the Supplier Personnel, or (ii) reassigned and no longer
requires access to the Ascension Health Network. Supplier shall ensure that no
one other than those Supplier Personnel who receive Access Codes in accordance
with this Agreement access the Ascension Health Network through any Access
Codes, facilities or other means provided by Ascension Health or the Eligible
Recipient to Supplier. Access Codes will be deemed Confidential Information of
Ascension Health. (d) Supplier acknowledges and agrees that, to the extent
permitted by applicable Law, Ascension Health and the Eligible Recipients have
the right to monitor, review, record and investigate all uses of the Ascension
Health Network and Ascension Health and Eligible Recipient resources by
Supplier, including all email or other communications sent to, from, or through
the Ascension Health Network, regardless of the content of such communications,
and Supplier hereby consents to such reviewing, monitoring, recording and
investigation. Supplier acknowledges and agrees that it does not have any
expectation of privacy with respect to any personal information or
communications made by or to it through the Ascension Health Network. (e) Remote
access to any Eligible Recipient’s Systems for maintenance and support of
products and for any other purpose allowed by this Agreement is subject to
compliance with Ascension Health’s and/or the Eligible Recipient’s remote access
and other security requirements. Supplier’s access may require prior
certification by Ascension Health and/or the Eligible Recipients that Supplier
complies with Ascension Health’s and/or the Eligible Recipient’s security
policies and standards. Ascension Health and the Eligible



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa026.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 21 Recipient may modify
such security requirements and Supplier must comply with the most recent version
of Ascension Health’s and/or the Eligible Recipient’s security requirements.
Supplier shall not be liable for any alleged breach of security requirements set
forth in this Agreement to the extent the security requirements of Ascension
Health and the Eligible Recipient conflict, provided that in the event of a
conflict, the Supplier is in compliance with one or the other. Notwithstanding
the foregoing, if Supplier becomes aware of a conflict between Ascension
Health’s security requirements and an Eligible Recipient’s security
requirements, Supplier shall notify Ascension Health of the conflict and comply
with the security requirements as directed by Ascension Health. Supplier must
ensure that each of its personnel having access to any part of a Eligible
Recipient’s computer system: (i) is assigned a separate log-in ID by the
Eligible Recipient and uses only that ID when logging on to the Eligible
Recipient’s system; (ii) logs-off the Eligible Recipient’s system immediately
upon completion of each session of service; (iii) does not allow other
individuals to access the Eligible Recipient’s computer system; and (iv) keeps
strictly confidential the log-in ID and all other information that enables
access. Supplier must promptly notify each Eligible Recipient upon termination
of employment or reassignment of any of its personnel with access to Eligible
Recipient’s computer system. If Ascension Health or the Eligible Recipient
revises the requirements for access to its computer system, then Ascension
Health or such Eligible Recipient, as applicable must notify Supplier of the
changed or additional requirements and Supplier must comply with them as a
prerequisite to further access. Any Eligible Recipient may require each
individual who is to be allowed access to that Eligible Recipient’s computer
system to acknowledge the individual’s responsibilities in connection with the
access. (f) Any Software installed on an Ascension Health Network by Supplier
after the applicable Supplement Effective Date shall be subject to acceptance
testing as follows (“Acceptance Testing”): (i) Unless otherwise specified in the
Supplement, Supplier shall be responsible for installing the Software and
conducting Software evaluation and Acceptance Testing in accordance with the
dates and/or time limits in the Supplement. Supplier shall provide all
maintenance required for the Software to operate in accordance with the
applicable Supplement and the Specifications. (ii) On the installation date for
the products at the Eligible Recipient’s site(s) pursuant to each Supplement,
Supplier shall certify in writing to the Eligible Recipient that the products
are ready for Acceptance Testing. With Supplier’s assistance, Eligible Recipient
shall have the option, within [**] calendar days after receipt of such
certification, to conduct Acceptance Testing, which may include full-stress
testing to determine whether, in Eligible Recipient’s reasonable judgment
exercised in good faith: (i) the product meets the functionality and performance
characteristics described in the Supplement; and, (ii) the product is capable of
running at full load, on a repetitive basis, using a variety of Eligible
Recipient’s actual data, without failure (“Acceptance Tests”). (iii) If an
Eligible Recipient elects to conduct Acceptance Testing and in such case the
products successfully complete the Acceptance Tests, Eligible Recipient shall so
notify Supplier in writing within [**] business days and the products shall be
deemed to be Accepted. In such case, the acceptance date shall be the date that
the products satisfactorily complete all of the tests specified above
(“Acceptance Date”). If the applicable Eligible Recipient has not notified [**]
Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa027.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 22 Supplier of the
successful completion or the failure of any such Acceptance Test within [**]
days after the certification by Supplier, such test shall be waived and the
products shall be deemed to have been Accepted by such applicable Eligible
Recipient. (iv) If the products fail to meet any or all of the specified
Acceptance Tests, Eligible Recipient shall notify Supplier of such failure in
writing and Supplier shall have [**] business days in which to correct, modify,
or improve the products to cause them to meet each Acceptance Test. Thereafter,
Eligible Recipient shall have [**] additional business days in which to repeat
all of the Acceptance Tests specified above. This process shall be repeated as
may be necessary until the products meet the Acceptance Tests; provided,
however, that if the products do not achieve Acceptance hereunder within [**]
calendar days after Supplier’s initial written certification to Eligible
Recipient that the products are ready for Acceptance Testing, then Eligible
Recipient shall have the right and option to: (i) request the removal of the
products failing to meet the acceptance criteria; and/or (ii) extend the
Acceptance Testing subject to Eligible Recipient’s right to request removal of
such product. (v) During all Acceptance Testing, Supplier shall provide support
equal to that to be provided after Acceptance, at no additional cost to Eligible
Recipient.[**] 6.4 Ascension Health Access to Supplier Facilities. In addition
to the access rights described in Sections 4.5 and 9.10, Supplier shall provide
to Ascension Health, [**], (i) reasonable access to and use of Supplier
Facilities and (ii) reasonable access to reasonable work/conference space at
Supplier Facilities, in each case for the exercise of Ascension Health’s rights
under this Agreement. 6.5 Software, Equipment and Third Party Contracts. (a)
Financial Responsibility. To the extent Supplier is financially responsible
under the applicable Supplement for any Third Party Contracts (and, in the case
of Third Party Contracts to be assigned to Supplier, from the date when Supplier
is to assume such Third Party Contracts), Supplier shall (i) pay all amounts
becoming due under such Third Party Contracts, and all related expenses; (ii)
refund to the Eligible Recipient any prepayment of such amounts in accordance
with Section 11.5(a); (iii) pay all modification, termination, cancellation,
late payment, renewal or other fees, penalties, charges, interest or other
expenses, provided, however, that the applicable Eligible Recipient shall
reimburse Supplier for any such amounts to the extent that such amounts result
from such Eligible Recipient’s failure to make payments to Supplier as required
by this Agreement; (iv) pay all costs associated with the transfer of such
licenses, leases and contracts to Supplier, including all taxes associated with
such transfer; and (v) subject to Section 15.7(a), be responsible for curing any
defaults in Supplier’s performance under such licenses, leases and contracts.
(b) Operational Responsibility. To the extent Supplier is operationally
responsible under the applicable Supplement for certain Software, Equipment or
Third Party Contracts, Supplier shall be responsible, to the extent relevant to
the Services, for (i) the evaluation, procurement, testing, installation, use,
support, management, administration, operation and maintenance of such Software,
Equipment and Third Party Contracts and new, substitute or replacement items
(including Upgrades, enhancements, and new versions or [**] Indicates that text
has been omitted which is the subject of a confidential treatment request. The
text has been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa028.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 23 releases of Software);
(ii) the performance, availability, reliability, compatibility and
interoperability of such Software, Equipment and Third Party Contracts, each in
accordance with this Agreement; (iii) the compliance with and performance of all
operational, administrative and non-financial contractual obligations specified
in such licenses, leases and contracts; (iv) the administration and exercise of
all rights available under such Third Party Contracts; and (v) the payment of
any fees, penalties, charges, interest or other expenses resulting from
Supplier’s failure to comply with or perform its obligations under this Section
6.5(b). (c) Rights Upon Expiration/Termination. (i) Services Agreements. With
respect to all Third Party Contracts that involve the provision of Services for
which Supplier is responsible (whether operationally, financially or otherwise)
under the applicable Supplement, Supplier shall use all commercially reasonable
efforts to (i) ensure that the terms, conditions and prices applicable to
Eligible Recipients and/or their designee(s) following expiration or termination
are [**], and at least sufficient for the continuation of the activities
comprising the Services, and (ii) ensure that neither the expiration/termination
of the applicable Supplement nor the assignment of the contract will trigger
less [**]. If Supplier is unable to obtain any such rights and assurances,
Supplier shall notify Ascension Health and the Eligible Recipient in advance and
Supplier shall not use such Third Party Contract without Ascension Health and
the Eligible Recipient’s approval (and absent such approval, Supplier’s use of
any such contract shall obligate Supplier to obtain or arrange, [**] to the
Eligible Recipient, for such assignment or other right for Ascension Health, the
other Eligible Recipients and their designee(s) upon expiration or termination).
(ii) Licenses and Lease Agreements. With respect to all Third Party Contracts
that involve the provision of Software, excluding the RC Tools, for which
Supplier is responsible (whether operationally, financially or otherwise) under
the applicable Supplement, Supplier shall use all commercially reasonable
efforts to (i) obtain for Eligible Recipients and/or their designee(s) the
ownership, license, sublicense, assignment and other rights specified in
Sections 14.2, 14.3, 14.4, 14.6 and 20.7, (ii) ensure that the granting of such
license, sublicense, assignment and other rights is not subject to subsequent
third party approval or the payment by Eligible Recipients and/or their
designee(s) of license, assignment or transfer fees, (iii) ensure that the
terms, conditions and prices applicable to Eligible Recipients and/or their
designee(s) following expiration or termination are no less favorable than those
otherwise applicable to Supplier, and at least sufficient for the continuation
of the activities comprising the Services, and (iv) ensure that neither the
expiration/termination of the applicable Supplement nor the assignment of the
license or contract [**]. If Supplier is unable to obtain any such rights and
assurances, Supplier shall notify Ascension Health and the Eligible Recipient in
advance and Supplier shall not use such Third Party Contract without Ascension
Health and the Eligible Recipient’s approval (and absent such approval,
Supplier’s use of any such license or contract shall obligate Supplier to obtain
or arrange, [**] to the Eligible Recipient, for such license, sublicense,
assignment or other right for Ascension Health, the other Eligible Recipients
and their designee(s) upon expiration or termination). [**] Indicates that text
has been omitted which is the subject of a confidential treatment request. The
text has been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa029.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 24 (iii) Post-Term Rights
to use RC Tools. Ascension Health’s and the applicable Eligible Recipient’s
post-term rights with respect to the RC Tools are set forth in the “RC Tools ASP
Agreement”, a copy of which is attached as Annex 4. The Parties executed an RC
Tools ASP Agreement simultaneously with the Prior MPSA. Supplier’s obligations
with respect to the maintenance, support and hosting of the RC Tools as well as
Ascension Health’s and the Eligible Recipient’s obligation to provide data and
any other requirements with respect to Ascension Health’s and the Eligible
Recipient’s use of the RC Tools are set forth in such RC Tools ASP Agreement.
The RC Tools ASP Agreement will take effect upon the completion and execution of
an “Enrollment Form” (a form of which is attached to the RC Tools ASP Agreement)
by an Eligible Recipient after termination of an applicable Supplement. (d)
Evaluation of Third Party Software, Equipment. In addition to its obligations
under Sections 6.5(a) and (b) and in order to facilitate Ascension Health’s
control of architecture, standards and plans pursuant to Section 9.5, Supplier
shall use commercially reasonable efforts to evaluate any Third Party Software
and Equipment selected by or for an Eligible Recipient to determine whether such
Software and Equipment will adversely affect their environment or ability to
interface with and use the Software, Equipment and Systems and/or Supplier’s
ability to provide the Services. Supplier shall complete and report the results
of such evaluation in writing to Ascension Health within [**] days of its
receipt of Ascension Health’s request; provided that Supplier shall use
commercially reasonable efforts to respond more quickly in the case of a
pressing business need or an emergency situation. (e) Ascension Health Provided
Equipment. (i) Eligible Recipients shall provide Supplier with the use of the
Ascension Health owned and/or leased Equipment identified in the applicable
Supplement as “Ascension Health Provided Equipment” (collectively, the
“Ascension Health Provided Equipment”) for the periods specified therein solely
for and in connection with the performance of the Services. Upon the expiration
of the period specified for each item of Ascension Health Provided Equipment in
the applicable Supplement (or when such Ascension Health Provided Equipment is
no longer required by Supplier for the performance of the Services), Supplier
shall promptly return such Ascension Health Provided Equipment to Ascension
Health, the other Eligible Recipients and/or their designee(s) in condition at
least as good as the condition thereof on the date initially provided to
Supplier, ordinary wear and tear excepted. THE ASCENSION HEALTH PROVIDED
EQUIPMENT IS PROVIDED BY ASCENSION HEALTH TO SUPPLIER ON AN AS-IS, WHERE-IS
BASIS. ASCENSION HEALTH EXPRESSLY DISCLAIMS ANY WARRANTIES, EXPRESS OR IMPLIED,
AS TO THE ASCENSION HEALTH PROVIDED EQUIPMENT, OR ITS CONDITION OR SUITABILITY
FOR USE BY SUPPLIER TO PROVIDE THE SERVICES, INCLUDING WARRANTIES OF
NON-INFRINGEMENT, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE. (ii)
Surplus Ascension Health Provided Equipment. Upon the Eligible Recipient’s
request, Supplier shall, [**], dispose of any surplus Ascension Health Provided
Equipment in accordance with applicable Laws, and Supplier shall pay the
Eligible Recipient any money received from disposal of such Ascension Health
Provided Equipment, after deducting the reasonable cost [**] Indicates that text
has been omitted which is the subject of a confidential treatment request. The
text has been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa030.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 25 incurred by Supplier in
disposing of such Ascension Health Provided Equipment. Supplier shall maintain
reasonable documentation regarding the disposition of such surplus Ascension
Health Provided Equipment, including the costs of and revenues from disposal,
and shall make such documentation available to Ascension Health and the
applicable Eligible Recipient upon request. Prior to disposing of any such
surplus Ascension Health Provided Equipment, Supplier shall certify and warrant
that such surplus Ascension Health Provided Equipment does not contain any
Ascension Health Confidential Information or Ascension Health Data and that any
Ascension Health Confidential Information and Ascension Health Data previously
stored on or in such Ascension Health Provided Equipment has been irretrievably
removed from such Ascension Health Provided Equipment in accordance with
Ascension Health 's standards for retiring equipment. 6.6 Assignment and
Management of Third Party Contracts. (a) Assignment and Assumption. Subject to
Supplier obtaining any Required Consents, on and as of the Commencement Date
(or, if later, the date on which Supplier assumes responsibility for the
Services in question in accordance with the Transition Plan), the Eligible
Recipient shall assign to Supplier, and Supplier shall assume and agree to
perform all obligations related to, Third Party Contracts for which Supplier is
financially responsible under this Agreement or the applicable Supplement,
including those “assigned” to Supplier pursuant to the applicable Supplement;
provided, however, that such assignment shall not include any assignment or
transfer of any intellectual property rights in Materials developed under such
Third Party Contracts prior to the date of such assignment and, as between the
Parties, Ascension Health hereby expressly reserves and retains such
intellectual property rights. The Parties shall execute and deliver a mutually
satisfactory assignment and assumption agreement evidencing any such
assignments. Supplier shall be financially responsible for Third Party
Contracts, if the Third Party Contract is or was used by the Eligible Recipient
to provide any of the Services. The Parties acknowledge that payor agreements of
any kind will not be assigned to Supplier. (b) Items Not Assignable by
Commencement Date. (i) With respect to any Third Party Contracts that cannot, as
of the Commencement Date (or, if later, the date on which Supplier assumes
responsibility for the Services in question in accordance with the Transition
Plan), be assigned to Supplier without breaching the terms of such Third Party
Contracts or otherwise adversely affecting the rights or obligations of an
Eligible Recipient thereunder, the performance obligations shall be deemed to be
subcontracted or delegated to Supplier to the extent permitted under such Third
Party Contract until any Required Consent, notice or other prerequisite to
assignment can be obtained, given or satisfied by Supplier. (ii) It is
understood that, from and after the Commencement Date (or, if later, the date on
which Supplier assumes responsibility for the Services in question in accordance
with the Transition Plan), Supplier, as a subcontractor or delegate under such
Third Party Contract (each such Third Party Contract and each Third Party
Contract identified in a Supplement as a “Managed Third Party Agreement,” a
“Managed Third Party Agreement”; and the applicable Third Party Contractor for a
Managed Third Party Agreement, a “Managed Third Party”) shall be
administratively, financially and operationally responsible for such Third Party
Contract (including with respect to all of Supplier’s obligations with respect
thereto in this Section 6.6(b)), and such Eligible Recipient hereby so
subcontracts or delegates, as applicable, such responsibilities to Supplier, and
Supplier shall assume sole and exclusive authority and control over the use and



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa031.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 26 management of such
Managed Third Party Agreement and the applicable Managed Third Party. Such
Eligible Recipient shall promptly notify such Third Party Contractor that
Supplier has been granted the authority to act, and make decisions, for such
Eligible Recipient under such Managed Third Party Agreement (including with
respect to all of Supplier’s obligations with respect thereto in this Section
6.6(b)). Supplier shall use all commercially reasonable efforts to satisfy the
consent, notice or other prerequisites to assignment and, upon Supplier doing
so, the Third Party Contract shall immediately be assigned and transferred to
and assumed by Supplier (in which case, such Third Party Contract shall cease to
be a Managed Third Party Agreement). (iii) Supplier shall: (1) manage the
Managed Third Party Agreement with such Managed Third Party, including
monitoring operational day-to-day service delivery, monitoring performance,
escalating problems for resolution, and maintaining technical support
relationships; (2) oversee the Managed Third Party’s delivery of services and
compliance with the service levels and the performance standards contained in
such Managed Third Party Agreement with the Managed Third Party; (3) notify the
Eligible Recipient and the Managed Third Party of each Managed Third Party’s
non-incidental failure to perform in accordance with the performance standards
or other terms and conditions contained in such Managed Third Party Agreement
with the Managed Third Party; (4) escalate such Managed Third Party’s
performance failures with respect to such Managed Third Party Agreement to such
Managed Third Party’s management as necessary to achieve timely resolution; (5)
monitor and manage the Managed Third Party’s efforts to remedy a failure of
performance with respect to such Managed Third Party Agreement; (6) communicate
to the Eligible Recipient the status of the Managed Third Party’s efforts to
remedy a failure of performance with respect to such Managed Third Party
Agreement; and (7) recommend retention, replacement, modification, or
termination of the Managed Third Party based on the performance or cost benefits
to the Eligible Recipient as tracked by Supplier with respect to such Managed
Third Party Agreement. For the avoidance of doubt, Ascension Health and the
Eligible Recipients shall comply with Supplier’s reasonable directions and
instructions regarding each Managed Third Party Agreement with respect to the
Services (including with respect to all administrative, financial and
operational matters). (c) Non-Assignable Items. If, after Supplier has used all
commercially reasonable efforts and after the passage of a reasonable period of
time, a Third Party Contract cannot be assigned without breaching its terms or
otherwise adversely affecting the rights or obligations of an Eligible Recipient
thereunder, the Parties shall take all actions and execute and deliver all
documents as may be necessary to cause the Parties to realize the practical
effects of the allocation of responsibilities intended to be effected by this
Agreement (including those effects described in Section 6.6(b)). In addition to
any other reason for excused performance, if (i) a Service Level Default of
Supplier is directly attributable to the failure of a Managed Third Party to
perform, (ii) Supplier promptly notifies Eligible Recipient that such Managed
Third Party is failing to so perform and such failure will impair Supplier’s
ability to meet its corresponding Service Level obligation, and (iii) Supplier
uses reasonably diligent efforts to meet such Service Levels notwithstanding
such failure by the applicable Managed Third Party, then, in such event,
Supplier shall be excused from its failure to meet the Service Level. Unless
otherwise agreed to by Supplier and Ascension Health, such Eligible Recipient
shall pay the Managed Third Party directly pursuant to the applicable Managed
Third Party Agreement, and Supplier shall reimburse the Eligible Recipient for
the expense incurred in accordance with the payment terms in Exhibit 4.
Ascension Health Personnel and Third Party Contractors shall comply with
Supplier’s reasonable security and confidentiality requirements, and shall, to
the extent performing work on Materials,



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa032.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 27 Equipment or Systems
for which Supplier has operational responsibility, comply with Supplier’s
reasonable standards, methodologies, and procedures. (d) Modification and
Substitution. Supplier shall have the sole right to terminate, shorten, modify
or extend the Third Party Contracts for which Supplier is financially
responsible and may substitute or change suppliers relating to goods or services
covered thereby; provided that, except as otherwise disclosed by Supplier and
agreed to by the Eligible Recipient, such change(s) (i) shall not constitute a
breach of any obligation of the Eligible Recipients; (ii) shall not [**] to the
Eligible Recipients; (iii) shall not [**] to the Eligible Recipients [**]; and
(iv) shall not provide for less favorable terms, conditions or prices for any
Eligible Recipients and/or their respective designee(s) following the expiration
or termination of the Term or any applicable Service than would otherwise be
applicable to Supplier (except for terms, conditions or prices available to
Supplier because of its volume purchases), unless such Third Party Contract is
not assignable to the Eligible Recipient after expiration or termination of the
Term of any applicable service and the Eligible Recipient agrees that such Third
Party Contract is not assignable. Supplier’s rights under the immediately
preceding sentence are conditioned upon Supplier paying all applicable
termination or cancellation charges, Losses and other amounts due to the
applicable third party associated with such action and indemnifying the Eligible
Recipients against any such charges, Losses or other amounts associated
therewith. Notwithstanding anything to the contrary herein, Supplier shall not
terminate, shorten or modify without the Eligible Recipient’s prior written
consent any license for Third Party Software either created exclusively for an
Eligible Recipient or otherwise not commercially available. Supplier shall
reimburse the Eligible Recipients for any termination charges, cancellation
charges or other amounts paid by them at Supplier’s direction in connection with
any Third Party Contracts. (e) Temporary Waiver. Subject to Supplier’s
compliance with the obligations in the second sentence of this paragraph and
except for any liability arising from a breach of such obligations, Supplier
shall have no liability to Ascension Health or Eligible Recipients for any
failure of a Supplier Vendor to comply with a Supplier Vendor Obligation with
respect to any Third Party Contract assigned to Supplier by, or managed by
Supplier on behalf of, Ascension Health or any Eligible Recipient until the date
that is the later of (i) the date that is twelve (12) months following the
assignment of, or commencement of Supplier’s management of, such Third Party
Contract, and (ii) the first date, after such assignment or such commencement of
management, as applicable, on which such Third Party Contract is eligible for
renewal or termination (without payment of any termination fees or expenses).
With respect to each Third Party Contract, Supplier shall use commercially
reasonable efforts to (x) enforce Supplier Vendor Obligations set forth in that
Third Party Contract and (y) subject to good faith discussions with Ascension
Health regarding whether or not to approach the relevant counterparty with a
request to enter into a new or revised Third Party Contract prior to such first
date, enter into new or revised Third Party Contracts flowing down Supplier
Vendor Obligations to the applicable third parties, in each case from the date
Supplier is assigned, or commences management of, such Third Party Contract
until the date described in the previous sentence. 6.7 Notice of Defaults. Each
Party shall promptly, and in any case (i) within [**] business days after
receipt of actual knowledge, inform the other Party in writing of any fraud in
connection with, any Third Party Contract used in connection with the Services
of which it becomes aware, and (ii) within [**] [**] Indicates that text has
been omitted which is the subject of a confidential treatment request. The text
has been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa033.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 28 business days after
receipt of actual knowledge, inform the other Party in writing of any breach or
misuse in connection with, any Third Party Contract used in connection with the
Services. Each Party shall cooperate with the other Party to prevent or stay any
such breach, misuse or fraud. 7. SERVICE LEVELS. 7.1 Service Levels and Other
Performance Standards. Beginning on the Commencement Date (or, if later, the
date specified in the applicable Supplement), Supplier shall perform the
Services so as to meet or exceed the performance standards designated as
“Service Levels” in Exhibit 3 and the applicable Supplement (the “Service
Levels”). 7.2 Multiple Service Levels. If more than one Service Level applies to
any particular obligation of Supplier, Supplier shall perform in accordance with
the most stringent of such Service Levels. 7.3 Service Level Defaults. Service
Level Defaults shall be addressed by the Parties as set forth in Exhibit 3. 7.4
Satisfaction Surveys. In addition to the other requirements of this Article 7,
Supplier shall meet or exceed the customer satisfaction survey requirements set
forth in the applicable Supplement. With respect to associate engagement
surveys, (a) Supplier’s senior leadership will conduct four (4) All Hands
meetings annually, (b) Supplier shall, prior to March 31, 2017, implement a tool
that will provide real-time feedback from employees, and (c) an employee
engagement survey will be conducted every two (2) years, and the results thereof
will be provided to the JRB. 8. SUPPLIER PERSONNEL. 8.1 Transitioned Employees.
Terms applicable to Transitioned Employees are set forth in Exhibit 13. 8.2 Key
Supplier Personnel. (a) Approval of Key Supplier Personnel. (i) “Key Supplier
Personnel” shall mean the “Site Lead”, the Supplier Executive Sponsor and any
other individual designated as “Key Supplier Personnel” in a Supplement.
Supplier shall fill the positions specified as Key Supplier Personnel in
accordance with this Section 8.2. Supplier shall identify and obtain Ascension
Health and Eligible Recipient’s approval of the initial Key Supplier Personnel
prior to the completion of any Transition Services, or if no Transition Services
are to be performed under a particular Supplement, then prior to the
Commencement Date. (ii) Before assigning an individual to act as a Key Supplier
Personnel, whether as an initial or subsequent assignment, Supplier shall notify
Ascension Health and Eligible Recipient of the proposed assignment, introduce
the individual to appropriate Ascension Health and Eligible Recipient
representatives, permit Ascension Health and Eligible Recipient representatives
to interview the



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa034.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 29 individual, and provide
Ascension Health and Eligible Recipient with a resume and any other information
about the individual reasonably requested by Ascension Health or Eligible
Recipient. If Ascension Health or Eligible Recipient in good faith objects to
the proposed assignment, the Parties shall attempt to resolve Ascension Health’s
or Eligible Recipient’s concerns on a mutually agreeable basis. If the Parties
are not able to resolve such concerns within [**] business days, or as otherwise
agreed, Supplier shall propose another individual of suitable ability and
qualifications. (iii) Ascension Health may from time to time change the
positions designated as Key Supplier Personnel under this Agreement with
Supplier’s approval, which shall not be unreasonably withheld, conditioned or
delayed. (b) Continuity of Key Supplier Personnel. Supplier shall cause each of
the Key Supplier Personnel to devote [**] to the provision of Services, at a
minimum, unless a different minimum period is specified in the applicable
Supplement. Supplier shall not transfer, reassign or remove any of the Key
Supplier Personnel (except as a result of voluntary resignation, involuntary
termination for cause, illness, disability or death) or announce its intention
to do so during the specified period without Ascension Health’s prior approval,
which Ascension Health may withhold in its reasonable discretion based on its
own self- interest. In the event of the voluntary resignation, involuntary
termination for cause, illness, disability or death of any of its Key Supplier
Personnel during or after the specified period, Supplier shall (i) give
Ascension Health as much notice as reasonably possible of such development, and
(ii) expeditiously identify and obtain Ascension Health’s approval of a suitable
replacement (which approval shall not be unreasonably withheld, conditioned or
delayed). In addition, unless and to the extent a Key Supplier Personnel
position ceases to be so designated after a specified period, even after the
minimum period specified above, Supplier shall not transfer, reassign or remove
any of the Key Supplier Personnel unless and until Supplier has (1) given
Ascension Health reasonable prior notice, (2) identified and obtained Ascension
Health’s approval of a suitable replacement in accordance with this Section 8.2
at least [**] days prior to the effective date of such transfer, reassignment or
removal, (3) demonstrated to Ascension Health’s reasonable satisfaction that
such transfer, reassignment or removal will not have an adverse impact on
Supplier’s performance of its obligations under this Agreement, and (4)
completed any and all necessary knowledge transfer between the departing Key
Supplier Personnel and his or her Ascension Health-approved replacement. (c)
Retention and Succession. Supplier shall implement and maintain a retention
strategy designed to retain Key Supplier Personnel on the Ascension Health
account for the prescribed period. Supplier shall also maintain active
succession plans for each of the Key Supplier Personnel positions and shall
provide such succession plans to Ascension Health for its review upon Ascension
Health’s request. 8.3 Supplier Executive Sponsor. Supplier shall designate a
“Supplier Executive Sponsor”. The Supplier Executive Sponsor shall (i) be one of
the Key Supplier Personnel; (ii) be a full time employee of Supplier; (iii) make
his or her primary responsibility the management of the Services; (iv) remain in
this position for a minimum period of [**] from the initial assignment (except
as a result of voluntary resignation, involuntary termination for cause,
illness, disability, or death); (v) serve as the single point of accountability
for the Services, (vi) be the single point of contact to whom all Ascension
Health [**] Indicates that text has been omitted which is the subject of a
confidential treatment request. The text has been separately filed with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa035.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 30 communications
concerning this Agreement may be addressed; (vii) have authority to act on
behalf of Supplier in all day-to-day matters pertaining to this Agreement;
(viii) have day-to-day responsibility for service delivery, billing and
relationship management; and (ix) have day-to-day responsibility for Ascension
Health satisfaction and Service Levels attainment. 8.4 Supplier Personnel Are
Not Ascension Health Employees. Nothing in this Agreement shall operate or be
construed as making Ascension Health (or the other Eligible Recipients) and
Supplier partners, joint venturers, principals, joint employers, agents or
employees of or with the other. No officer, director, employee, agent,
Affiliate, contractor or subcontractor retained by Supplier to perform work on
Ascension Health’s behalf hereunder shall be deemed to be an officer, director,
employee, agent, Affiliate, contractor or subcontractor of the Eligible
Recipients for any purpose. Neither Ascension Health nor the other Eligible
Recipients has the right, power, authority or duty to supervise or direct the
activities of the Supplier Personnel or to compensate such Supplier Personnel
for any work performed by them pursuant to this Agreement. Supplier, and not the
Eligible Recipients, shall be responsible and liable for the acts and omissions
of Supplier Personnel, including acts and omissions constituting negligence,
willful misconduct and/or fraud. Supplier shall be solely responsible for the
payment of compensation (including provision for employment taxes, federal,
state and local income taxes, workers compensation and any similar taxes)
associated with the employment of, or contracting with, Supplier Personnel.
Supplier shall also be solely responsible for obtaining and maintaining all
requisite work permits, visas and any other documentation for Supplier
Personnel. 8.5 Replacement, Qualifications, and Retention of Supplier Personnel.
(a) Sufficiency and Suitability of Personnel. Supplier shall assign (or cause to
be assigned) sufficient Supplier Personnel to provide the Services in accordance
with this Agreement and all such Supplier Personnel shall possess suitable
competence, ability, qualifications, education and training for the Services
they are to perform and are performing. (b) Requested Replacement. If Ascension
Health determines in good faith and not for an unlawful purpose that the
continued assignment to Ascension Health of any individual Supplier Personnel
(including Key Supplier Personnel) is not in the best interests of the Eligible
Recipients, then Ascension Health shall give Supplier notice to that effect
requesting that such Supplier Personnel be replaced. Supplier shall, as soon as
possible, permanently remove and replace such Supplier Personnel with an
individual of suitable ability and qualifications. In such event, Ascension
Health shall not be obligated to pay any Charges or other fees relating to the
replacement of such Supplier Personnel, including any training or other
knowledge transfer activities or overlaps in periods of employment. Nothing in
this provision shall operate or be construed to limit Supplier’s responsibility
for the acts or omissions of the Supplier Personnel, or be construed as joint
employment. (c) Turnover Rate and Data. Supplier shall annually (but with
respect to Supplier’s employees, quarterly) measure and report in writing to
Ascension Health the turnover rate of Supplier Personnel. Supplier and Ascension
Health shall agree on benchmark turnover rates for Supplier Personnel. If such
benchmark turnover rates are exceeded, Supplier shall within the [**] business
days following delivery of the quarterly or annual, as applicable, report (i)
meet with Ascension Health to discuss the reasons for the turnover rate, (ii)
submit a proposal for reducing the turnover rate for Ascension Health’s review
and approval, and (iii) agree to a program for reducing the turnover rate, [**]
Ascension Health. Notwithstanding any transfer or turnover of Supplier
Personnel, [**] Indicates that text has been omitted which is the subject of a
confidential treatment request. The text has been separately filed with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa036.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 31 Supplier shall remain
obligated to perform the Services without degradation and in accordance with the
Service Levels and shall be responsible for all costs related to the transition
of personnel and all required training. (d) Intentionally Deleted. (e) Security
Clearances/Background Check/Drug Screening. Supplier shall verify (i) that
Supplier Personnel are authorized to work in the country in which they are
assigned to perform Services and (ii) that Supplier Personnel have not been
convicted of, or accepted responsibility for, a felony or a misdemeanor
involving a dishonest or violent act, do not use illegal drugs, and are not
otherwise disqualified from performing the assigned work under applicable Laws.
Supplier may request on a case by case basis that a given Supplier Personnel who
does not meet the requirements of clause (ii) above, nevertheless be allowed to
provide Services to the applicable Eligible Recipient. Such decision shall be
determined by the Chief Financial Officer of the applicable Eligible Recipient,
or his/her designee, in his/her sole discretion. To the extent permitted under
applicable Laws, Supplier shall perform or have performed a reasonable
background check, which shall include at a minimum a criminal history background
check and a credit check on all Supplier Personnel assigned to work on Ascension
Health’s account, provided that, if a satisfactory background check, including a
criminal history background check, credit check and a drug screening test, was
completed in connection with the hiring of such Supplier Personnel, it need not
be repeated unless otherwise required by applicable Laws or applicable
specifications. In addition, Supplier shall screen all Supplier Personnel
assigned to work on Ascension Health’s account against the most recent version
of the “Specially Designated Nationals List” published by the Office of Foreign
Assets Controls of the U.S. Department of the Treasury. Supplier Personnel may
also be required to execute confidentiality agreements with Ascension Health, at
Ascension Health’s request. The refusal of any Supplier Personnel to enter into
such agreements shall be deemed sufficient reason for Ascension Health to
request the replacement of such Supplier Personnel pursuant to Section 8.5(b).
In addition to the foregoing, Supplier shall perform a drug screening test for
Supplier Personnel if the Eligible Recipient’s drug screening policy requires
drug screening tests for such applicable Supplier Personnel. 8.6 Reserved. 8.7
Conduct of Supplier Personnel. (a) Conduct and Compliance. While at Ascension
Health sites and Facilities, Supplier Personnel shall (i) comply with the
Ascension Health Rules and other rules and regulations regarding personal and
professional conduct, (ii) comply with reasonable requests of Eligible Recipient
personnel pertaining to personal and professional conduct, (iii) attend
workplace training offered by Ascension Health or the applicable Eligible
Recipient at Ascension Health’s or such Eligible Recipient’s request, and (iv)
otherwise conduct themselves in a businesslike manner. (b) Identification of
Supplier Personnel. Except as expressly authorized by Ascension Health, Supplier
Personnel shall clearly identify themselves as Supplier Personnel and not as
employees or representatives of any Eligible Recipient. This shall include any
and all communications, whether oral, written or electronic, unless and to the
extent authorized by Ascension Health in connection with the performance of
specific Services. Except as expressly authorized by Ascension Health, each
Supplier Personnel shall wear a badge indicating that he or she is employed by
Supplier or its Subcontractors when at any Ascension Health site or Ascension
Health Facility.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa037.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 32 8.8 Substance Abuse.
(a) Employee Removal. To the extent permitted by applicable Laws, Supplier shall
immediately remove (or cause to be removed) any Supplier Personnel who is known
to be or reasonably suspected of engaging in substance abuse while at an
Ascension Health site or an Ascension Health Facility, in an Ascension Health
vehicle or while performing the Services. In the case of reasonable suspicion,
such removal shall be pending completion of the applicable investigation.
Substance abuse includes the sale, attempted sale, possession or use of illegal
drugs, drug paraphernalia, or alcohol, or the misuse of prescription or
non-prescription drugs. (b) Substance Abuse Policy. Supplier represents and
warrants that it has and will maintain substance abuse policies, in each case in
conformance with applicable Laws, and Supplier Personnel will be subject to such
policies. Supplier represents and warrants that it shall require its
Subcontractors and Affiliates providing Services to have and maintain such
policies in conformance with applicable Laws and to adhere to this provision.
8.9 Contract Employees. Supplier will comply with all Eligible Recipient payroll
and compensation policies that apply to the Contract Employees, including
providing notice to the applicable Eligible Recipient about any incentive
programs that it implements regarding additional compensation or benefits to the
Contract Employees (e.g., gift cards and awards). In addition, Supplier shall
perform certain Services using Contract Employees in accordance with Exhibit 5.
9. SUPPLIER RESPONSIBILITIES. 9.1 Policy and Procedures Manual. (a) Delivery and
Contents. As part of the Services, [**], Supplier shall deliver to Ascension
Health for its review, comment and approval (i) a reasonably complete draft of
the Policy and Procedures Manual within [**] days after the Effective Date, and
(ii) a final draft of the Policy and Procedures Manual within [**] days after
the Effective Date. Ascension Health shall have at least [**] days to review the
draft Policy and Procedures Manual and provide Supplier with reasonable comments
and revisions. Supplier shall then incorporate any reasonable comments or
changes of Ascension Health into the Policy and Procedures Manual and shall
deliver a final revised version to Ascension Health within [**] days of its
receipt of such comments and changes for Ascension Health’s final approval. At a
minimum, the Policy and Procedures Manual shall include: (i) a detailed
description of the Services and the manner in which each will be performed by
Supplier to the extent not already described in an applicable Supplement; (ii)
the procedures for Ascension Health /Supplier interaction and communication,
including: (A) call lists; (B) procedures for and limits on direct communication
by Supplier with Ascension Health Personnel; (C) problem management and
escalation procedures; (D) priority and project procedures; (E) Acceptance
Testing and procedures; (F) the data security plan for the Services provided to
Ascension Health and the applicable Eligible Recipients; (G) a schedule, format
and list of required attendees for performance reporting, account relationship
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa038.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 33 management, issues
management, risk management, request management and financial management; and
(H) disaster recovery/business continuity plans; and (iii) practices and
procedures addressing any other issues and matters as Ascension Health shall
reasonably require under this Agreement. Supplier shall incorporate Ascension
Health’s then current policies and procedures in the Policy and Procedures
Manual to the extent that Supplier is directed to do so by Ascension Health. (b)
Reserved. (c) Compliance. Supplier shall perform the Services in accordance with
applicable Laws and Ascension Health’s then current policies and procedures
until the Policy and Procedures Manual is finalized and agreed upon by the
Parties. Thereafter, Supplier shall perform the Services in accordance with the
Policy and Procedures Manual, all applicable Laws and all other terms and
conditions of this Agreement. In the event of a conflict between this Agreement
and the Policy and Procedures Manual, this Agreement shall control. (d)
Maintenance, Modification and Updating. Supplier shall promptly modify and
update the Policy and Procedures Manual to reflect changes in the operations or
procedures described therein, to reflect new Supplements or other changes in the
work to be performed, and to comply with Ascension Health Standards, Ascension
Health Rules, the Technology and Business Process Plan and Strategic Plans as
described in Sections 9.5 and 9.12. Supplier shall provide the proposed changes
in the manual to Ascension Health for review, comment and approval, which
approval shall not be unreasonably withheld, conditioned or delayed. Supplier
shall maintain the Policy and Procedures Manual so as to be accessible
electronically to Ascension Health management via a secure web site in a manner
consistent with Ascension Health’s security policies. 9.2 [**] Review. The
Parties shall meet to perform a formal [**] review of the Policy and Procedures
Manual. The first [**] meeting shall occur between January and March of 2017 and
each subsequent meeting during the Term shall occur [**]Reports. (a) Reports.
Supplier shall provide Ascension Health and Eligible Recipient with [**] reports
and data sets sufficient to permit Ascension Health and Eligible Recipient to
monitor and manage Supplier’s performance along with any other reports to be
provided under this Agreement, including the reports and data sets identified in
Exhibit 14 (“Reports”). In addition, from time to time, Ascension Health and
Eligible Recipient may identify additional Reports to be generated by Supplier
and delivered to Ascension Health and Eligible Recipient on an ad hoc or
periodic basis. All Reports shall be provided as part of the Services and at
[**] to Eligible Recipients. The Reports shall be provided in a network
accessible format with ability for data to be downloaded to Ascension Health’s
then current standard spreadsheet application. (b) Back-Up Documentation. As
part of the Services, Supplier shall provide Ascension Health and Eligible
Recipient with all documentation and other information available to Supplier as
may be reasonably requested from time to time in order to verify the accuracy of
the Reports provided by Supplier. [**] Indicates that text has been omitted
which is the subject of a confidential treatment request. The text has been
separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa039.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 34 9.3 Governance Model;
Meetings. (a) Governance. The Parties shall, in connection with this Agreement,
employ the governance model set forth in the applicable Supplement and Exhibit
6. (b) Meetings. During the term of this Agreement, representatives of the
Parties shall meet periodically or as reasonably requested by Ascension Health
or an Eligible Recipient to discuss matters arising under this Agreement,
including any such meetings provided for in the applicable Supplement, the
Transition Plan, the Policy and Procedures Manual or Exhibit 6. Each Party shall
bear its own costs in connection with the attendance and participation of such
Party’s representatives in such meetings. In addition, Supplier’s
Regional/Senior Vice President with responsibility for the Ascension Health
account and relevant Supplier management and/or account-support personnel,
collectively, shall meet with Ascension Health’s designated representative(s) no
less frequently than quarterly, at mutually agreeable times. 9.4 Quality
Assurance and Internal Controls. (a) Supplier shall develop, implement, and
document Quality Assurance and internal control (e.g., financial and accounting
controls with respect to Charges, organizational controls, system modification
controls, processing controls, system design controls, and access controls)
processes and procedures, including implementing tools and methodologies, to
ensure that the Services are performed in an accurate and timely manner, in
accordance with (i) the Service Levels and other requirements in this Agreement;
(ii) subject to Section 15.7, Laws applicable to Ascension Health, the other
Eligible Recipients and/or the Services; and (iii) the Ascension Health
Standards, including the Ascension Health standards and policies applicable to
the Eligible Recipients. (b) Without limiting the foregoing, the processes,
procedures and controls developed and implemented by Supplier shall require
Supplier to: (i) Maintain a strong control environment in day-to-day operations,
to assure that the following fundamental control objectives are met: (1)
financial and operational information is valid, complete and accurate; (2)
operations are performed efficiently and achieve effective results, consistent
with the requirements of this Agreement; (3) assets are safeguarded; and (4)
actions and decisions of the organization are in compliance with applicable
Laws; (ii) Build the following basic control activities into its work processes:
(1) accountability clearly defined and understood; (2) access properly
controlled; (3) adequate supervision; (4) transactions properly authorized; (5)
transactions properly recorded; (6) transactions recorded in proper accounting
period; (7) policies, procedures, and responsibilities documented; (8) adequate
training and education; (9) adequate separation of duties; and (10) recorded
assets compared with existing assets; (iii) Conduct periodic control
self-assessments with respect to all Services (such self-assessments to be
performed at least [**] unless and until Ascension Health approves less frequent
self-assessments), provide summaries of such self- assessments to Ascension
Health and promptly remediate any non-compliant items (and promptly report to
Ascension Health any items having the potential to impact an Eligible Recipient
or Ascension Health Confidential Information); [**] Indicates that text has been
omitted which is the subject of a confidential treatment request. The text has
been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa040.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 35 (iv) Maintain an
internal audit function sufficient to monitor the processes and Systems used to
provide the Services and provide summaries of such internal audits to Ascension
Health on an annual basis; (v) Promptly conduct investigations of suspected
fraudulent activities within Supplier’s organization that impact or could impact
an Eligible Recipient or Ascension Health Confidential Information. Supplier
shall promptly notify Ascension Health of any such suspected fraudulent activity
and the results of any such investigation as they relate to any Eligible
Recipient or Ascension Health Confidential Information; (vi) Comply with all
applicable requirements and guidelines established by Ascension Health in order
to assist Ascension Health to meet the requirements of (1) the Ascension Health
Standards; (2) the Health Insurance Portability and Accountability Act and
Health Information Technology for Economic and Clinical Health Act, as amended,
and implementing regulations; (3) the Gramm- Leach-Bliley Act, as amended, and
implementing regulations; and (4) other applicable Laws; (vii) Comply with the
Ascension Health Standards of Conduct; (viii) Comply with all internal or
external audit activities, address all findings and implement all action plans
involving the Services in accordance with Section 9.10 within a reasonable
timeframe; and (ix) To the extent that any information called for in this
Section 9.4(b) is subject to attorney-client or work-product privilege, such
information shall be noted as withheld as privileged information. 9.5 Ascension
Health Standards. (a) General. Supplier will provide the Services in a way that
complies with Ascension Health’s standards, policies and plans, including
Ascension Health’s standards for patient care and safety (“Ascension Health
Standards”) and assist Ascension Health in achieving its business objectives.
Ascension Health Standards include policies, standards and plans set forth in
Exhibit 8, and any other Ascension Health policies, standards and plans Supplier
is provided copies of by Ascension Health or an Eligible Recipient. Ascension
Health will have final authority to promulgate Ascension Health Standards and,
subject to Section 4.3 and Exhibit 4, to modify such Ascension Health Standards
from time to time or grant waivers from such Ascension Health Standards.
Supplier will (i) comply with and enforce the Ascension Health Standards, (ii)
modify the Services to conform to the Ascension Health Standards, and (iii)
obtain Ascension Health’s prior approval for any deviations from the Ascension
Health Standards. In addition to the foregoing, Supplier shall comply with the
terms set forth in the Health Care Regulatory Requirements & Ascension Health
Requirements set forth in Exhibit 11, which terms shall also be deemed to be
Ascension Health Standards. (b) Supplier Support. At Ascension Health’s request,
Supplier shall assist Ascension Health on an ongoing basis in developing
Ascension Health Standards, annual Strategic Plans and short-term implementation
plans with respect to revenue cycle strategies. The assistance to be provided by
Supplier shall include: (i) active participation with Ascension Health
representatives on permanent and ad-hoc committees and working groups addressing
such issues; (ii) assessments of the then-current Ascension Health Standards;
(iii) analyses of the appropriate direction for such Ascension Health Standards
in light of business priorities, business strategies, competitive market forces,
and changes in technology; (iv) the provision of information to Ascension Health
regarding Supplier’s



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa041.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 36 technology, business
processes and telecommunications strategies for its own business; and (v)
recommendations regarding standards, processes, procedures, methodologies and
controls and associated architectures, standards, products and systems. With
respect to each recommendation, Supplier shall provide the following at a level
of detail sufficient to permit Ascension Health to make an informed business
decision: (A) the projected cost to the Eligible Recipients and cost/benefit
analyses; (B) the changes, if any, in the personnel and other resources Supplier
and/or the Eligible Recipients will require to operate and support the changed
environment; (C) the resulting impact on the total costs of the Eligible
Recipients; (D) the expected performance, quality, responsiveness, efficiency,
reliability, security risks and other service levels; and (E) general plans and
projected time schedules for development and implementation. Supplier shall
provide such assistance [**] to Ascension Health or another Eligible Recipient.
(c) Technology and Business Process Plan. Supplier shall develop and implement a
technology and business process plan on [**] basis, or other more frequent
basis, as requested by Ascension Health, and shall modify and update such plan
on a periodic basis as appropriate (“Technology and Business Process Plan”). The
Technology and Business Process Plan shall include, among other things, plans
for: (i) implementing the then-current Ascension Health Standards and Strategic
Plan; (ii) refreshing Equipment and Software in accordance with the refresh
cycles and responsibilities described in the applicable Supplement; and (iii)
adopting new technologies and business processes as part of the Technology and
Business Process Evolution (as further described in this Section). The
development of the Technology and Business Process Plan will be an iterative
process that Supplier shall carry out in consultation with Ascension Health. The
timetable for finalization of the Technology and Business Process Plan shall be
set each [**] having regard to the timetable for the Strategic Plan. Following
written approval by Ascension Health, Supplier shall comply with the Technology
and Business Process Plan unless and to the extent Ascension Health agrees in
writing to depart from such Technology and Business Process Plan. 9.6 Change
Control. (a) Compliance with Change Control Procedures. In making any change in
the standards, processes, procedures, methodologies or controls or associated
technologies, architectures, standards, products, Software, Equipment, Systems
or Materials provided, operated, managed, supported or used in connection with
the Services, Supplier shall comply with the change control procedures and
change control standards specified in the Policy and Procedures Manual (the
“Change Control Procedures”). (b) Financial Responsibility for Changes. Unless
otherwise set forth in this Agreement or approved in accordance with Section
4.3, Supplier shall bear [**] associated with any change desired by Supplier
applicable to the Services, including [**] associated with (i) the design,
installation, implementation, testing and rollout of such change, (ii) any
modification or enhancement to, or substitution for, any impacted business
process or associated Software, Equipment, System, Services or Materials, (iii)
any increase in the cost to the Eligible Recipients of operating, maintaining or
supporting any impacted business process or associated Software, Equipment,
System, Services or Materials, and (iv) any increase in Resource Unit usage
resulting from such change. (c) Ascension Health Approval – Cost, Adverse
Impact. Except with respect to changes undertaken in connection with any
investments in technology, employees, or other infrastructure that are
reasonably required to be made in order to improve operational [**] Indicates
that text has been omitted which is the subject of a confidential treatment
request. The text has been separately filed with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa042.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 37 performance of the
Services as further described in Exhibit 4-A, Section 3.3(2), Supplier shall
make no change which (i) [**]; (ii) requires material changes to, or have an
adverse impact on, any Eligible Recipient’s businesses, operations,
environments, facilities, business processes, systems, software, utilities,
tools or equipment (including those provided, managed, operated, supported
and/or used on their behalf by Third Party Contractors); (iii) requires any
Eligible Recipients or Supplier to install a new version, release, upgrade of,
or replacement for, any Software or Equipment or to modify any Software or
Equipment; (iv) has a material adverse impact on the functionality,
interoperability, performance, accuracy, speed, responsiveness, quality or
resource efficiency of the Services; (v) requires changes to or has an adverse
impact on the functionality, interoperability, performance, accuracy, speed,
responsiveness, quality, cost or resource efficiency of Ascension Health’s
Retained Systems and Business Processes or (vi) violates or is inconsistent with
Ascension Health Standards or Strategic Plans as specified in Section 9.5,
without first obtaining Ascension Health’s approval, which approval Ascension
Health may withhold in its sole discretion. (d) Temporary Emergency Changes.
Notwithstanding the foregoing, Supplier may make temporary changes required by
an emergency if it has been unable to contact the Ascension Health Relationship
Manager or his or her designee to obtain approval (if required) after making
reasonable efforts. Supplier shall document and report such emergency changes to
Ascension Health not later than the next business day after the change is made.
Such changes shall not be implemented on a permanent basis unless and until
approved by Ascension Health. (e) Implementation of Changes. Supplier shall
schedule and implement all changes so as not to (i) disrupt or adversely impact
the business, Systems or operations of the Eligible Recipients, (ii) degrade the
Services then being received by them, or (iii) interfere with their ability to
obtain the full benefit of the Services. 9.7 Supplier Site Lead. Supplier shall
establish at each of the facilities, a Supplier Site Lead that shall be a Key
Supplier Personnel. The responsibilities of the Supplier Site Lead shall include
the following: (a) Serve as a member of the applicable Eligible Recipient’s
Corporate Responsibility Committee; (b) If the applicable Eligible Recipient has
a revenue cycle subcommittee or similar committee responsible for monitoring
revenue cycle activities, serve as a member of such subcommittee; (c) Report
potential compliance issues to the applicable Eligible Recipient’s Corporate
Responsibility Officer and the Ascension Health Vice President of Compliance;
(d) Meet quarterly with the applicable Eligible Recipient’s Corporate
Responsibility Officer; (e) Ensure that applicable revenue cycle processes are
compliant with applicable Laws and regulations; (f) Work collaboratively with
the applicable Eligible Recipient’s CRO in conducting compliance investigations
and resolving compliance issues; [**] Indicates that text has been omitted which
is the subject of a confidential treatment request. The text has been separately
filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa043.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 38 (g) Ensure that refunds
and repayments to third party payors are made on a timely basis; (h) Work
collaboratively with the applicable Eligible Recipient’s CRO to ensure that
corrective actions from billing and coding audits are completed on a timely
basis; (i) Serve as a liaison between the applicable Eligible Recipient’s CROs/
Health Information Management leaders and Shared Service Center entities in
resolving issues; (j) Participate in orientation sessions and implement
transition plans for new Site Leads as appropriate; and (k) Be the single point
of contact for the prompt resolution of all Service Level Defaults. 9.8 Cost
Effectiveness and Cost [**]. (a) Reserved. (b) Ascension Health Requests for
Cost [**] Proposals. Ascension Health may request from time to time that the
Parties work together to identify ways to achieve [**]. If requested by
Ascension Health, Supplier shall promptly prepare a proposal at a level of
detail sufficient to permit Ascension Health to make an informed business
decision identifying all viable means of achieving the desired [**] without
adversely impacting business objectives or requirements identified by Ascension
Health. Ascension Health shall not be obligated to accept any proposal and
Supplier shall not be obligated to implement any change to the extent Ascension
Health does not accept the applicable proposal. 9.9 Malicious Code; Illicit
Code. (a) Malicious Code. Each Party shall cooperate with the other Party and
shall take commercially reasonable actions and in the case of Supplier,
precautions consistent with Ascension Health’s policies with respect to
Malicious Code and to prevent the introduction and proliferation of Malicious
Code into Ascension Health’s or another Eligible Recipient’s environment or any
System used by Supplier to provide the Services. Without limiting Supplier’s
other obligations under this Agreement, if Malicious Code is found in Equipment,
Software or Systems provided, managed or supported by Supplier or is otherwise
introduced into Ascension Health’s environment by Supplier, Supplier shall, at
no additional charge to Ascension Health or another Eligible Recipient,
eliminate and reduce the effects of such Malicious Code, including preventing
the reoccurrence of such Malicious Code to the extent commercially feasible,
and, if the Malicious Code causes a loss of operational efficiency or loss of
data, to mitigate such losses and restore such data with generally accepted data
restoration techniques. (b) Illicit Code. Supplier agrees that: (i) unless
authorized in writing by an Eligible Recipient; or (ii) necessary to perform
valid duties under this Agreement, any products provided to Eligible Recipient
by Supplier for use by Supplier or Eligible Recipient shall: (a) contain no
hidden files; (b) not replicate, transmit or activate itself without control of
a person operating computing equipment on which it resides; (c) not alter,
damage, or erase any data or computer programs without control of a person
operating the computing equipment on which it resides; or (d) contain no key,
node lock, time out or other function, whether implemented by electronic,
mechanical or other means, which restricts or may restrict use or access to any
programs or data developed under this Agreement, [**] Indicates that text has
been omitted which is the subject of a confidential treatment request. The text
has been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa044.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 39 based on residency on a
specific hardware configuration, frequency or duration of use, or other limiting
criteria (“Illicit Code”). If any products contain Illicit Code, Supplier shall,
via a document specific to this provision, notify Eligible Recipient in writing
and receive a signed acknowledgement of receipt from Eligible Recipient. Such
notification shall specifically inform Eligible Recipient of the full extent and
nature of the Illicit Code and provide Eligible Recipient with instructions for
overriding such Illicit Code in emergencies. 9.10 Audit Rights. (a) Eligible
Recipient Records Retention. Supplier shall, and shall cause its Subcontractors
to, maintain complete and accurate records of and supporting documentation for
all Charges, all Ascension Health Data, Materials, Applications, Software,
Developed Materials and Development Tools, and all transactions, authorizations,
changes, implementations, soft document accesses, reports, filings, returns,
analyses, procedures, controls, records, data or information created, generated,
collected, compiled, processed or stored by Supplier in the performance of its
obligations under this Agreement, including all invoices and supporting
documentation (the “Contract Records”). Supplier shall maintain such Contract
Records in accordance with applicable Laws and retain Contract Records in
accordance with each Eligible Recipient’s record retention policy (as such
policy may be modified from time to time and provided to Supplier in writing)
during the Term and any Disengagement Services period and thereafter for the
longer of (1) the period required by applicable Laws or (2) the period ending at
the end of the [**] full calendar year after the calendar year in which Supplier
ceased performing the Services (the “Audit Period”), provided that, at the end
of the Audit Period, Supplier shall return any remaining Contract Records. (b)
Operational Audits. The Parties will agree on a mutually acceptable audit plan
for each Supplier Facility that provides Services to multiple Eligible
Recipients with respect to audits performed by such Eligible Recipients (e.g.,
coordinate audits by multiple Eligible Recipients). During the Audit Period,
Supplier shall, and shall cause its Subcontractors to, provide to Ascension
Health (and internal and external auditors, inspectors, regulators and other
representatives that Ascension Health may designate from time to time, including
third parties to the extent any Eligible Recipient is legally or contractually
obligated to submit to audits by such entities that relate to the Services
(collectively, “Permitted Auditors”)) access at reasonable hours to Supplier
Personnel, to Systems used by Supplier, to the facilities at or from which
Services are then being provided and to Supplier records and other pertinent
information, all to the extent relevant to the Services, usage of Third Party
Software and Ascension Health Data and Supplier’s obligations under this
Agreement, including Supplier’s obligations with respect to an applicable
disaster recovery/business continuity plan. If an audit is performed to
determine whether deficiencies identified in a prior audit have been remediated,
and the results of such audit reflect that such deficiencies have not been
remediated, Supplier shall promptly reimburse Ascension Health for the [**] of
such audit attributable to the failed area and any [**] to verify that such
breach has been corrected. (c) Financial Audits. During the Audit Period,
Supplier shall, and shall cause its Subcontractors to, provide to Ascension
Health, the applicable Eligible Recipient and Permitted Auditors access during
reasonable hours to Supplier Personnel and to Contract Records and other
pertinent information to conduct financial audits, all to the extent relevant to
the performance of Supplier’s financial obligations under this Agreement. If (i)
any such audit reveals an overcharge by Supplier (excluding true-ups), (ii) such
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa045.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 40 overcharge is not
caused by the Eligible Recipient or data provided by the Eligible Recipient, and
(iii) Supplier does not successfully dispute the amount in question pursuant to
such audit in accordance with Article 19, Supplier shall promptly pay to the
applicable Eligible Recipient the amount of such overcharge, together with
interest from the date of Supplier’s receipt of such overcharge at [**] percent
[**] per annum. In addition, except for audits of routine financial functions
(e.g., quarterly scorecard reviews), if an audit reveals an overcharge of more
than the greater of (x) [**] percent [**] of the audited Charges for Base Fees
or [**] percent [**] of the audited Charges for other fees, or (y) $[**] and
such overcharge is not caused by the Eligible Recipient or (d) data provided by
the Eligible Recipient, Supplier shall promptly reimburse Ascension Health for
the actual cost of such audit (e) Audit Assistance. Supplier shall (i) provide
any assistance reasonably requested by Ascension Health or a Permitted Auditor
in conducting any such audit, including installing and operating audit software,
(ii) make requested personnel, records, Systems and information available to
Ascension Health or a Permitted Auditor in response to an audit or request for
information, (iii) make copies of any data or information that Ascension Health,
an applicable Eligible Recipient or a Permitted Auditor has the right to access
(which Ascension Health, an applicable Eligible Recipient and such Permitted
Auditor shall be permitted to retain), and (iv) in all cases, provide such
assistance, personnel, records, Systems and information in an expeditious manner
to facilitate the timely completion of such audit. (f) General Procedures. (i)
Notwithstanding the intended breadth of Ascension Health’s audit rights,
Ascension Health shall not be given access to (A) the confidential information
of other Supplier customers, (B) Supplier locations that are not related to
Ascension Health, the other Eligible Recipients or the Services, or (C)
Supplier’s internal costs, except to the extent such costs are the basis upon
which Ascension Health is charged (e.g., reimbursable expenses, Out-of-Pocket
Expenses, Administered Expenses or cost-plus Charges) and/or are necessary to
calculate the applicable variable Charges. (ii) In performing audits, Ascension
Health shall endeavor to avoid unnecessary disruption of Supplier’s operations
and unnecessary interference with Supplier’s ability to perform the Services in
accordance with the Service Levels. (iii) Ascension Health, the applicable
Eligible Recipient and the Permitted Auditors shall be given adequate private
workspace in which to perform an audit, plus access to photocopiers, telephones,
facsimile machines, computer hook-ups, and any other facilities or equipment
needed for the performance of the audit. (g) Supplier Internal Audit. If
Supplier determines as a result of its own internal audit or otherwise that it
has overcharged Ascension Health or another Eligible Recipient, then Supplier
shall promptly pay to Ascension Health or the applicable Eligible Recipient the
amount of such overcharge. (h) Supplier Response to Audits. Supplier and
Ascension Health or the applicable Eligible Recipient shall meet promptly upon
the completion of any audit conducted pursuant to this Section 9.10 (i.e., an
exit interview) and/or the issuance of an interim or final report [**] Indicates
that text has been omitted which is the subject of a confidential treatment
request. The text has been separately filed with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa046.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 41 following such an
audit. Supplier shall respond to each exit interview and/or audit report in
writing within [**] days, unless a shorter response time is specified in such
report. Supplier and Ascension Health or the applicable Eligible Recipient shall
develop and agree upon an action plan to expeditiously address and resolve any
deficiencies, concerns and/or recommendations identified in such exit interview
or audit report. Supplier, at its own expense, shall then undertake remedial
action in accordance with such action plan and the dates specified therein to
the extent necessary to comply with Supplier’s obligations under this Agreement.
(i) Controls Audit. (i) In addition to its other obligations under this Section
9.10, on an [**] basis from the Effective Date through the remainder of the
Term, Supplier shall cause a multi-client Type 2 U.S. Statement on Standards for
Attestation Engagements (“SSAE”) 16 or an equivalent audit under such successor
standard as may then be in effect (a “Controls Audit”) to be conducted by an
independent public accounting firm registered with the Public Company Accounting
Oversight Board. Each audit shall cover successive [**] periods of time with a
favorable assessment of Supplier’s internal controls for Supplier Shared Service
Centers and data centers at or from which the Services and/or services similar
to the Services are provided. Each audit report must be provided as soon as such
report is reasonably available upon completion of each test and Supplier shall
provide any updates thereto necessary to address any deficiencies identified in
each audit. Supplier shall (A) confer with Ascension Health as to the scope and
timing of each such audit, and (B) accommodate Ascension Health’s requirements
and concerns to the extent practicable. From the Effective Date through [**]
Supplier will have Control Audits performed based on SSAE 16 and shall provide
SOC 1 Type II reports. Thereafter, Supplier shall have Control Audits performed
on [**] basis throughout the remainder of the Term of this Agreement, based on
SSAE 16 and shall provide SOC 2 Type II reports. If Supplier becomes certified
in other programs intended to evaluate security, Supplier shall also provide
information regarding certification to the applicable Eligible Recipient. At
Ascension Health’s request at any time, Supplier shall confirm in writing that
there have been no changes in the relevant policies, procedures and internal
controls since the completion of such audit. The Controls Audit shall be
conducted and the report provided at no additional charge to Ascension Health
and any applicable Eligible Recipient. Supplier shall respond to such report in
accordance with Section 9.10(g). (ii) If Supplier is unable to or not required
to provide the Controls Audit for Shared Service Centers or data centers due to
the timing of the onset of Services or other reason, or the Controls Audit
reveals any deficiencies or material weakness, Supplier shall (A) provide
Ascension Health, on or before the date such Controls Audit is delivered or due
to be delivered, a written statement describing the circumstances giving rise to
any delay or any qualification, (B) take such actions as shall be necessary to
resolve such circumstances as soon as practicable, and (C) permit Ascension
Health, the applicable Eligible Recipient and its Permitted Auditors to perform
such procedures and testing as are reasonably necessary for their assessment of
the operating effectiveness of Supplier’s policies, procedures and internal
controls. Supplier acknowledges and agrees that Ascension Health, the applicable
Eligible Recipient and Permitted Auditors, upon receiving a copy of the Controls
Audit report, shall [**] Indicates that text has been omitted which is the
subject of a confidential treatment request. The text has been separately filed
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa047.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 42 have the right to
review the auditor work papers at the auditor premises, as well as interview the
auditor personnel who did the actual audit work in the event Ascension Health or
Permitted Auditors require clarification on the Controls Audit report and work
papers to the extent such audit rights are available under the agreements signed
by Supplier with existing third-party audit firms. (iii) To the extent Ascension
Health requests that, in addition to the Controls Audit described above,
Supplier conduct an Ascension Health or Eligible Recipient- specific Controls
Audit, Supplier shall do so at Ascension Health’s expense (provided that
Supplier notifies Ascension Health of such expense, obtains Ascension Health’s
prior approval of, and uses commercially reasonable efforts to minimize, such
expense). If, however, Supplier undertakes additional or different Controls
Audit (or equivalent audits) of Supplier Facilities in question (other than
customer-specific audits requested and paid for by other Supplier customers),
Supplier shall accord Ascension Health the rights described in the last two
sentences of Section 9.10(h)(i) with respect to such audits. (j) Controls Audit
Obligations for Subcontractors. Unless otherwise approved by Ascension Health,
any Supplier subcontract between Supplier and a Data Subcontractor, including
any Data Subcontractors that are data hosting providers as of the Effective Date
(“Current Data Hosting Subcontractor”), will require the applicable
Subcontractor to provide [**] SSAE 16 SOC 2 Type II audits to Ascension Health
or the applicable Eligible Recipient under terms and conditions identical to
those applicable to Supplier under Section 9.10(h) above (the “SOC 2 Audit
Obligation”); provided, however, that for any such Data Subcontractors that are
not Current Data Hosting Subcontractors: (A) Supplier’s obligation to include
the SOC 2 Audit Obligation in the applicable subcontract shall not commence
until the later of (y) [**] from the Effective Date (or from the date that such
subcontract is assigned to Supplier, as applicable), and (z) the first date
after the Effective Date (or the date of such assignment, as applicable) on
which such subcontract is eligible for renewal or termination (without payment
of any termination fees or expenses); and (B) Supplier shall use commercially
reasonable efforts to contractually obligate such Subcontractor to comply with
the SOC 2 Audit Obligation; provided that Supplier shall not be obligated to
make any payments with respect to such efforts, but if (y) a payment is required
to impose such contractual obligation on such Subcontractor, and (z) Ascension
Health requests or requires that Supplier make such payment , then Ascension
Health may, at its option, direct Supplier to make such payment contingent upon
Ascension Health reimbursing to Supplier half of the amount of such payment. (k)
Supplier Audit of Services. Supplier will conduct an [**] audit of the Services,
to be performed by Supplier Personnel who are not engaged in the daily provision
of Services. Supplier will present a written evaluation thereof to Ascension
Health or the applicable Eligible Recipient which shall include recommendations
for improvement that are identified in the course of such audit. Such audits
shall focus on Services at specific Eligible Recipient facilities as well as the
Ascension Health system as a whole. (l) Corporate Compliance Program. Ascension
Health may identify Permitted Auditors that shall have access to and shall audit
those aspects of Supplier’s Corporate Compliance Program that relate to the
Services or Supplier’s obligations under this Agreement on an annual basis,
unless otherwise mutually agreed. Supplier shall reasonably cooperate with such
auditors in the scope of such audits. [**] Indicates that text has been omitted
which is the subject of a confidential treatment request. The text has been
separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa048.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 43 (m) Audit Costs. Except
as provided in this Section 9.10, Supplier and its Subcontractors and suppliers
shall provide the Services required of them described in this Section 9.10 at
[**] to Ascension Health and any applicable Eligible Recipient. 9.11
Subcontractors. (a) Use of Subcontractors. Except as provided in Section 9.11(b)
or any Supplement, Supplier shall (i) give Ascension Health reasonable prior
notice of any subcontract with a Restricted Subcontractor, specifying the
components of the Services affected, the scope of the proposed subcontract, the
identity and qualifications of the proposed Subcontractor, the reasons for
subcontracting the work in question, the location of the Subcontractor
facilities from which the Services will be provided, and the extent to which the
subcontract will be dedicated; and (ii) include Ascension Health as an intended
third party beneficiary in any proposed subcontract with a Restricted
Subcontractor which is material and exclusive to Ascension Health. Any
pre-approved Subcontractors shall be listed in the applicable Supplement, along
with the components and locations of the Services to be provided by each
Subcontractor. Except as provided in Section 9.11(b), commencing on the
Effective Date, Supplier shall not, without Ascension Health’s consent, not to
be unreasonably withheld, conditioned or delayed, enter into any new agreements
with a Restricted Subcontractor for the performance of any portion of the
Services. Upon request from Ascension Health or an Eligible Recipient, Supplier
will obtain from a Subcontractor a written certification that such Subcontractor
is in compliance with applicable Ascension Health and or Eligible Recipient
policies as they relate to the Services provided by such Subcontractor (e.g.,
that debt collector Subcontractors are in compliance with Ascension Health
policies 9 and 16). (b) Subcontractors Not Requiring Approval. Supplier may, in
the ordinary course of business and without Ascension Health’s prior approval,
enter into subcontracts (i) for third party services or products that are not a
material portion of the Services, that are not exclusively dedicated to
Ascension Health and that do not include any direct contact with Ascension
Health Data or the performance of Services at Ascension Health sites, provided
that such subcontracts entered into without Ascension Health’s approval do not
comprise greater than ten percent (10%) of the total work effort provided under
the applicable Supplement, or (ii) with any Subcontractor that is not a
Restricted Subcontractor. Such Subcontractors, as described in (i) and (ii)
above, shall possess the training, experience, competence and skill to perform
the work in a skilled and professional manner. (c) Supplier Responsibility.
Unless otherwise approved by Ascension Health, the terms of any subcontract must
be consistent with this Agreement, including with respect to: (i)
confidentiality, data and intellectual property obligations, including
obligations that are at least as restrictive as those set forth in Article 13;
(ii) Ascension Health’s approval rights (which must apply directly to the
Subcontractor); (iii) compliance with Ascension Health Standards, Strategic
Plans and applicable Laws; (iv) compliance with Ascension Health’s policies and
directions; (v) audit rights, as described in Section 9.10; (vi) Key Supplier
Personnel; (vii) insurance coverage with coverage types and limits consistent
with the scope of work to be performed by such Subcontractors; and (viii)
compliance with Section 6.1 and Section 6.2. Notwithstanding the foregoing, in
the event that there is a direct conflict between a Supplier Vendor Obligation
to comply with applicable Laws and any other Supplier Vendor Obligation, it
shall not be considered a breach of this [**] Indicates that text has been
omitted which is the subject of a confidential treatment request. The text has
been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa049.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 44 Agreement if (A)
Supplier’s agreement with the applicable Subcontractor allows for such
Subcontractor to comply with applicable Law in lieu of complying with a directly
contravening other Supplier Vendor Obligation or (B) a Subcontractor complies
with applicable Law in lieu of complying with a directly contravening other
Subcontractor Obligation. In the event a Subcontractor is bound to comply with
conflicting applicable Laws in its agreement with Supplier, Supplier shall
notify Ascension Health of such conflict and the Parties shall submit such issue
to the JRB for resolution. Notwithstanding the terms of the applicable
subcontract, the approval of such Subcontractor by Ascension Health or the
availability or unavailability of Subcontractor insurance, Supplier shall be and
remain responsible and liable for any acts or omissions of any Subcontractor or
Subcontractor personnel (including failure to perform in accordance with this
Agreement or to comply with any duties or obligations imposed on Supplier under
this Agreement) to the same extent as if such failure to perform or comply was
committed by Supplier or Supplier employees. (d) Reserved. (e) Right to Require
Removal. Ascension Health shall have the right to require Supplier to replace a
Subcontractor (notwithstanding any prior approval), at [**] if the
Subcontractor’s performance is materially deficient or if there are other
reasonable grounds for removal. If directed to do so, Supplier shall remove and
replace such Subcontractor as soon as possible. Supplier shall continue to
perform its obligations under this Agreement, notwithstanding the removal of the
Subcontractor. Ascension Health shall have no responsibility for any [**] at
Ascension Health’s request or the withdrawal or cancellation of the Services
then performed by such Subcontractor as permitted under this Agreement. 9.12
Technology and Business Process Evolution. (a) Obligation to Evolve. Supplier
shall identify and propose the implementation of Technology and Business Process
Evolutions that are likely to: (i) improve the efficiency and effectiveness of
the Services (including cost savings); (ii) improve the efficiency and
effectiveness of the Services and functions performed by or for the Eligible
Recipients at or from Ascension Health facilities; (iii) result in cost savings
or revenue increases to the Eligible Recipients in areas of their business
outside the Services; (iv) enhance the ability of the Eligible Recipients to
conduct their businesses and serve their customers; and (v) achieve the
objectives of the Eligible Recipients faster and/or more efficiently. (b)
Reserved. (c) Supplier Briefings. At least [**] and as described in Exhibit 6,
Supplier shall meet with Ascension Health to formally brief Ascension Health
regarding Technology and Business Process Evolutions of possible interest or
applicability to the Eligible Recipients. Such briefing shall include Supplier’s
assessment of the business impact, performance improvements and cost savings
associated with such Technology and Business Process Evolutions. Subject to its
non-disclosure obligation under other customer contracts and other
confidentiality requirements of Supplier, Supplier shall obtain information
regarding Technology and Business Process Evolutions from other customer
engagements and shall communicate such information to Ascension Health on an
ongoing basis. [**] Indicates that text has been omitted which is the subject of
a confidential treatment request. The text has been separately filed with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa050.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 45 (d) Supplier Developed
Advances. If Supplier develops technological advances in or changes to the
information technology and business processes and services and associated
technologies used to provide the same or substantially similar services to other
Supplier customers or Supplier develops new or enhanced processes, services,
software, tools, products or methodologies to be offered to such customers
(collectively, “New Advances”), Supplier shall, subject to Section 4.3 and
Exhibit 6 and Supplier’s non- disclosure obligations under other customer
contracts, (i) offer Ascension Health the opportunity to serve as a pilot
customer in connection with the implementation of such New Advances; and (ii) if
Ascension Health declines such opportunity, offer Ascension Health preferred
access to such New Advances and the opportunity to be among the first of the
Supplier customer base to implement and receive the benefits of any New
Advances. (e) Included in Charges. Supplier shall deploy, implement, maintain
and support Technology and Business Process Evolution and New Advances and such
Technology and Business Process Evolution and New Advances shall be included in
the Charges except as set forth in the applicable Supplement or to the extent
such implementation constitutes a New Service. 9.13 Notice of Adverse Impact. If
Supplier becomes aware of any failure by Supplier to comply with its obligations
under this Agreement or any other situation (i) that has impacted or reasonably
could impact the maintenance of any Eligible Recipient’s financial integrity or
internal controls, the accuracy of any Eligible Recipient’s financial,
accounting, safety, security, manufacturing/production quality or human
resources records and reports, or compliance with Ascension Health Rules,
Ascension Health Standards or applicable Laws, or (ii) that has had or
reasonably could have any other material adverse impact on the Services in
question or the business operations or reputation of the Eligible Recipients,
then Supplier shall expeditiously notify Ascension Health of such situation and
the impact or expected impact and Supplier and Ascension Health shall meet to
formulate and implement an action plan to rectify such situation and minimize or
eliminate such impact. 9.14 Force Majeure. (a) General. Subject to Section
9.14(e), no Party shall be liable for any default or delay in the performance of
its obligations under this Agreement if and to the extent such default or delay
is caused, directly or indirectly, by fire, flood, earthquake, elements of
nature or acts of God; wars, terrorist acts, site-specific terrorist threats,
riots, civil disorders, rebellions or revolutions; strikes, lockouts or labor
disputes; third party payor or intermediary non-performance of processing,
adjudication or transmission of claims or claim’s related data; health facility
emergency or action preventing access to or use of any Ascension Health
Facility; or any other similar cause beyond the reasonable control of such Party
(a “Force Majeure Event”); except to the extent that the non-performing Party is
at fault in failing to prevent or causing such default or delay, and provided
that such default or delay cannot reasonably be circumvented by the
non-performing Party through the use of alternate sources, workaround plans or
other means. A strike, lockout or labor dispute involving Supplier Personnel
shall not excuse Supplier from its obligations hereunder. In addition, the
refusal of a Supplier Personnel to enter a facility that is the subject of a
labor dispute shall excuse Supplier from its obligations hereunder only if and
to the extent such refusal is based upon a clear and present danger of physical
harm. (b) Duration and Notification. In the event of a Force Majeure Event, the
non-performing Party shall be excused from further performance or observance of
the obligation(s) so affected for as long as such circumstances prevail and such
Party continues to use commercially reasonable efforts to recommence performance
or observance whenever



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa051.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 46 and to whatever extent
possible without delay under the circumstances. Any Party so prevented, hindered
or delayed in its performance shall, as quickly as practicable under the
circumstances, notify the Party to whom performance is due by telephone (to be
confirmed in writing within forty-eight (48) hours after the inception of such
delay) and describe at a reasonable level of detail the circumstances of the
Force Majeure Event, of delays or anticipated delays in the performance or
observance of such Party’s obligations, the steps being taken to address such
Force Majeure Event, and the expected duration of such Force Majeure Event. (c)
Substitute Services. If any Force Majeure Event has substantially prevented,
hindered or delayed, or is reasonably expected to substantially prevent, hinder
or delay, the performance by Supplier or one of its Subcontractors of Services
for longer than the recovery period specified in the applicable disaster
recovery plan, or if there is no such recovery period, [**] days, Supplier
shall, unless and until otherwise directed by Ascension Health, use commercially
reasonable efforts to procure such Services from an alternate source at
Supplier’s expense for so long as the delay in performance shall continue. If
Supplier is unable to procure such substitute Services on an expedited basis or
Ascension Health elects to contract directly for such Services, Ascension Health
may procure such Services from an alternate source at Supplier’s expense up to
the Charges actually paid to Supplier with respect to the period of
non-performance; provided, however, that if Ascension Health or an applicable
Eligible Recipient subsequently elects to submit such Service for a competitive
procurement process, Ascension Health or such Eligible Recipient shall obtain
for Supplier a fair and reasonable opportunity to submit a bid to perform such
Service and Ascension Health or such Eligible Recipient shall consider such bid
in good faith. Supplier shall not have the right [**] as a result of any Force
Majeure Event affecting Supplier’s ability to perform. (d) Reserved. (e)
Disaster Recovery Services. Upon the occurrence of a Force Majeure Event that
constitutes a disaster under the applicable disaster recovery/business
continuity plan, Supplier shall promptly implement, as appropriate, such
disaster recovery/business continuity plan and provide disaster recovery and
business continuity services as described in such plan. Supplier shall provide
the disaster recovery and business continuity services, including in
circumstances where an event, issue or change impacts the plan to restore the
impacted Services, such that Supplier meets the recovery period obligations set
forth in such plan. The occurrence of a Force Majeure Event shall not relieve
Supplier of its obligation to implement the applicable disaster
recovery/business continuity plan and provide disaster recovery and business
continuity services. Supplier shall also establish, document and demonstrate an
Ascension Health-specific Supplier disaster recovery plan that includes
provisions for backup facilities, utilities, staffing, telecommunications, etc.
Such plan will be operative from the Commencement Date and will at all times be
aligned with Ascension Health’s then-current disaster recovery/business
continuity plan. Supplier will address and resolve any issues or changes flagged
for attention by Ascension Health as soon as practicable but no longer than: (i)
[**] calendar days after notification by Ascension Health for critical issues
and changes impacting recoverability of the Services; and (ii) [**] calendar
days after notification by Ascension Health for non-critical issues or changes.
Supplier shall test such plan at least annually, including as may be required in
Exhibit 8 and, upon request by Ascension Health, share the results of such test
with Ascension Health. Supplier shall perform re-tests if such initial test
reveals any issues or problems. [**] Indicates that text has been omitted which
is the subject of a confidential treatment request. The text has been separately
filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa052.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 47 (f) Payment Obligation.
If Supplier fails to provide Services in accordance with this Agreement due to
the occurrence of a Force Majeure Event, all amounts payable to Supplier
hereunder shall be equitably adjusted in a manner such that the applicable
Eligible Recipient is not required to pay any amounts for Services that it is
not receiving whether from Supplier or from an alternate source at Supplier’s
expense pursuant to Section 9.14(c). (g) Allocation of Resources. Without
limiting Supplier’s obligations under this Agreement, whenever a Force Majeure
Event causes Supplier to allocate limited resources between or among Supplier’s
customers and Affiliates, the Eligible Recipients shall receive at least the
same treatment as comparable Supplier customers. In no event will Supplier re-
deploy or re-assign any Key Supplier Personnel to another customer or account
during such a Force Majeure Event. 9.15 Reserved. 9.16 Government Contracts
Flow-Down. The Parties acknowledge and agree that, as a matter of federal
procurement law, Supplier may be deemed a “subcontractor” to Ascension Health
and/or another Eligible Recipient under one or more of their contracts with the
federal government, that the Services provided or to be provided by Supplier in
such circumstances constitute “commercial items” as that term is defined in the
Federal Acquisition Regulation, 48 C.F.R. Section 52.202, and that
“subcontractors” providing “commercial items” under government contracts are
subject to certain mandatory “flow-down” clauses (currently, (i) Equal
Opportunity, (ii) Affirmative Action for Special Disabled and Vietnam Era
Veterans, and (iii) Affirmative Action for Handicapped Workers) under the
Federal Acquisition Regulation, 48 C.F.R. Section 52.244-6. The Parties agree
that, insofar as certain clauses are be required to be flowed down to Supplier,
Supplier shall comply with such clauses at no additional cost to Ascension
Health and the applicable Eligible Recipient. 10. ASCENSION HEALTH
RESPONSIBILITIES. 10.1 Responsibilities. In addition to Ascension Health’s
responsibilities as expressly set forth elsewhere in this Agreement, Ascension
Health shall be responsible for the following: (a) Ascension Health Relationship
Manager. Ascension Health shall designate one (1) individual to whom all
Supplier communications concerning this Agreement may be addressed (the
“Ascension Health Relationship Manager”), who shall have the authority to act on
behalf of the Eligible Recipients in all day-to-day matters pertaining to this
Agreement. Ascension Health may change the designated Ascension Health
Relationship Manager from time to time by providing notice to Supplier.
Additionally, Ascension Health will have the option, but will not be obligated,
to designate additional representatives who will be authorized to make certain
decisions (e.g., regarding emergency maintenance) if the Ascension Health
Relationship Manager is not available. (b) Eligible Recipient Relationship
Manager. Each Eligible Recipient shall designate one (1) individual to whom all
Supplier communications concerning the applicable Supplement may be addressed
(the “Eligible Recipient Relationship Manager”), who shall have the authority to
act on behalf of that Eligible Recipient in all day-to-day matters pertaining to
the applicable Supplement. An Eligible Recipient may change the designated
Eligible Recipient Relationship Manager from time to time by providing notice to
Supplier. Additionally, each Eligible Recipient will have the option, but will
not be obligated, to designate additional representatives who will be authorized
to make



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa053.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 48 certain decisions
(e.g., regarding emergency maintenance) if the Eligible Recipient Relationship
Manager is not available. (c) Cooperation and Data. (i) Ascension Health and the
other Eligible Recipients shall cooperate with Supplier by, among other things,
making available, as reasonably requested by Supplier, technology integrations,
host client systems, management decisions, information, approvals and
acceptances so that Supplier may accomplish its obligations and responsibilities
hereunder. In addition, Ascension Health and each Eligible Recipient shall
provide Supplier the payor contracts, fee schedules, and such other data in
Ascension Health’s and such Eligible Recipients possession or control and are
required by Supplier in order for Supplier to provide the Services as
contemplated by this Agreement. (ii) With respect to any Equipment of Ascension
Health or any Eligible Recipient that is used by Supplier Personnel in
performing Services (“Required Equipment”), Ascension Health and such Eligible
Recipient shall implement and maintain a comprehensive data security program
(the “Data Security Program”), which shall include reasonable and appropriate
technical, organizational and security measures to protect against the
destruction and loss of, and unauthorized access to, Ascension Health Data on
Required Equipment. Such Data Security Program shall be: no less rigorous than
(x) as required by applicable Laws, and (y) the requirements placed upon
Supplier regarding the security of Ascension Health Data in this Agreement.
Ascension Health shall permit Supplier to review the documentation regarding, or
to inspect, Ascension Health’s compliance with its obligations in this
subsection (ii). [**] the Parties will meet to discuss the nature and extent of
Ascension’s Data Security Program and the degree to which external reviews of
the Data Security Program have identified concerns, if any, related to the
Required Equipment. Ascension Health will promptly notify the Supplier if
Ascension Health or an Eligible Recipient detects or is notified of any targeted
attempted security breach or successful security breach that results or may have
resulted in unauthorized destruction, loss, alteration or theft of, or
unauthorized access to, Ascension Health Data on any such Required Equipment.
Supplier and Ascension Health will confer and cooperate in matters associated
with this subsection (ii). (d) Requirement of Writing. To the extent Supplier is
required under this Agreement to obtain Ascension Health or an Eligible
Recipient’s approval, consent, authorization or agreement, such approval,
consent, authorization or agreement shall be in writing and shall be signed by
or directly transmitted by electronic mail from the Ascension Health or Eligible
Recipient Relationship Manager or his or her designee. Notwithstanding the
preceding sentence, the Ascension Health or Eligible Recipient Relationship
Manager may agree in advance in writing that as to certain specific matters oral
approval, consent, authorization or agreement will be sufficient. (e) Support.
Unless Ascension Health modifies the obligations of Supplier set forth in
Section 9.7, each Eligible Recipient will support the applicable Supplier Site
Lead and will not knowingly hinder or prevent such Supplier Site Lead from
performing its obligations set forth in Section 9.7. [**] Indicates that text
has been omitted which is the subject of a confidential treatment request. The
text has been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa054.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 49 10.2 Supplier Excused
Performance. Supplier’s failure to perform its obligations under this Agreement
(including meeting the Service Levels) shall be excused only if and to the
extent such Supplier non-performance is caused by (i) the wrongful or tortious
actions of an Eligible Recipient or a Third Party Contractor performing
obligations on behalf of Ascension Health under this Agreement (unless and to
the extent, as to Third Party Contractors, such failure is attributable to
Supplier’s failure to properly manage such Third Party Contractor), (ii) a Force
Majeure Event, (iii) the failure of an Eligible Recipient or such a Third Party
Contractor to perform Ascension Health’s expressly specified obligations under
this Agreement or (iv) any Ascension Health Controlled Non-Compliance), but only
if (A) Supplier expeditiously gives Ascension Health notice of such wrongful or
tortious action or failure to perform (which notice shall describe in reasonable
detail Supplier’s inability to perform under such circumstances, (B) Supplier
provides Ascension Health with every reasonable opportunity to correct such
wrongful or tortious action or failure to perform and thereby avoid such
Supplier non-performance, (C) Supplier identifies and pursues all commercially
reasonable means to avoid or mitigate the impact of such wrongful or tortious
action or failure to perform, (D) Supplier uses commercially reasonable efforts
to perform notwithstanding such wrongful or tortious action or failure to
perform, and (E) Supplier conducts a Root Cause Analysis and thereby
demonstrates that such wrongful or tortious action or failure to perform is the
cause of Supplier’s non-performance; provided that the foregoing clauses (A)
through (E) shall not apply with respect to the foregoing clause (iv).. Supplier
acknowledges and agrees that the circumstances described in this Section 10.2,
together with Section 9.14, are the only circumstances in which its failure to
perform its obligations under this Agreement (including meeting the Service
Levels) will be excused and that Supplier will not assert any other act or
omission of an Eligible Recipient or a Third Party Contractor as excusing any
such failure on Supplier’s part. 11. CHARGES. 11.1 General. (a) Payment of
Charges. In consideration of Supplier’s performance of the Services, each
Eligible Recipient shall pay Supplier the applicable Charges. Supplier
acknowledges and agrees that there are no separate or additional costs,
expenses, charges, fees or other amounts to be paid to Supplier for such
Services. All costs, expenses, charges, fees or other amounts incurred by
Supplier prior to the Effective Date are included in the Charges and are not to
be separately paid or reimbursed by the Eligible Recipient pursuant to this
Agreement. Supplier shall continually seek to identify methods of reducing such
Charges and will notify the Eligible Recipient of such methods and the estimated
potential savings associated with each such method. (b) Incidental Expenses.
Supplier acknowledges that, except as expressly provided otherwise in this
Agreement, expenses that Supplier incurs in performing the Services (including
management, travel and lodging, document reproduction and shipping, and
long-distance telephone) are included in the Charges and are not separately
reimbursable by the Eligible Recipient unless the Eligible Recipient has agreed
in writing in advance to reimburse Supplier for such expenses. (c) Proration.
Periodic Charges under this Agreement are to be computed on a calendar month
basis, and shall be prorated for any partial month on a calendar day basis. (d)
Charges for Contract Changes. Unless otherwise agreed, changes in the Services
(including changes in the Ascension Health Standards, Strategic Plans,
Technology and Business Process Plans, business processes, Materials, Equipment
and Systems) and changes in the rights or obligations of the Parties under this
Agreement (collectively,



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa055.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 50 “Contract Changes”)
shall result in changes in the applicable Charges only if and to the extent (i)
this Agreement expressly provides for [**] (ii) the agreed upon Charges or
pricing methodology expressly provides for [**] (for example, Exhibit 4
specifies the number of FTEs or hours of coverage to be provided for the quoted
price); or (iii) the Contract Change meets the definition of [**] are applicable
in accordance therewith. (e) Eligible Recipient Services. (i) Existing Supplier
Customer. If an Eligible Recipient acquires an Entity and such Entity has an
existing contract with Supplier for services similar to those provided under any
Supplement, Ascension Health may, in its discretion, (A) designate such Entity
as an Eligible Recipient under this Agreement and terminate the other agreement
without the payment of termination fees, or (B) have such Entity continue its
relationship with Supplier under its existing contract. (ii) Election Procedure.
In the event of a transaction described in clause (c) of the definition of
Eligible Recipient, where multiple Eligible Recipients are receiving Services
under a single Supplement or (d) of the definition of Eligible Recipient,
Ascension Health may elect, on behalf of the Eligible Recipient in question,
either (A) that such Eligible Recipient shall continue to obtain all of the
Dependent Services subject to and in accordance with the terms and conditions
(including Charges) of this Agreement for the remainder of the Term, (B) that
the Entity shall obtain all of the Dependent Services under a separate agreement
between Supplier and such Entity containing the same terms and conditions
(including Charges) as this Agreement or (C) that such Eligible Recipient shall
no longer receive any of the Services as of a specified date, subject to Section
4.6 and to its receipt of Disengagement Services pursuant to Section 20.7. If
the Services are provided under a separate agreement, Ascension Health shall
have no obligation to pay any fees in relation to the Services provided to such
Entity. If such a separate agreement is entered into, as part of creating such
separate agreement, the Parties shall allocate Charges, volume and/or revenue
sensitive measures between Ascension Health and such Entity consistent with the
allocation requested by Ascension Health, provided such allocation equitably
reflects the allocation by Ascension Health of services to be provided under
this Agreement and the separate agreement with such Entity. (f) Charges for
Dependent Services and Physician Advisory Services. Charges for Dependent
Services and Physician Advisory Services are set forth in Exhibit 4 and the
applicable Supplement. 11.2 Administered Expenses. (a) Procedures and Payment.
Unless otherwise agreed by the Parties, the Eligible Recipients shall pay all
Administered Expenses directly to the applicable vendors following review,
validation and approval of such Administered Expenses by Supplier. No new
Administered Expenses may be added without Ascension Health and the other
applicable Eligible Recipient’s prior consent, which they may withhold in their
sole discretion. Before submitting any Administered Expenses for payment,
Supplier shall (i) review and validate the invoiced charges, (ii) identify any
errors or omissions, and (iii) communicate with the applicable vendor to correct
any errors or omissions, resolve [**] Indicates that text has been omitted which
is the subject of a confidential treatment request. The text has been separately
filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa056.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 51 any questions or issues
and obtain any applicable credits, rebates, discounts or other incentives for
the Eligible Recipient. Supplier shall deliver to the Eligible Recipient the
original vendor invoice, together with any documentation supporting such invoice
within [**] days after Supplier’s receipt thereof; provided that, if earlier,
Supplier shall use commercially reasonable efforts to deliver such invoice,
documentation and statement at least [**] business days prior to the date on
which payment is due; and provided further that, if it is not possible to
deliver such invoice, documentation and statement at least [**] business days
prior to the due date, Supplier shall promptly notify the Eligible Recipient
and, at the Eligible Recipient’s option, either request additional time for
review and validation or submit the invoice for payment subject to subsequent
review and validation. In addition, if the vendor offers a discount for payment
prior to a specified date, Supplier shall use commercially reasonable efforts to
deliver such invoice and associated documentation to the Eligible Recipient at
least [**] business days prior to such date. During [**], Supplier shall use
commercially reasonable efforts to deliver all such invoices and associated
documentation to the Eligible Recipient by the end of the month and, to the
extent that is not possible, Supplier shall provide the Eligible Recipient with
information sufficient to accrue the applicable expenses on or before the end of
such month. To the extent Supplier fails to comply with its obligations
hereunder, it shall be financially responsible for any discounts lost or any
late fees or interest charges incurred by the Eligible Recipients. In addition,
to the extent Supplier fails to process and pay any invoice in accordance with
this provision within [**] days after Supplier’s receipt of such invoice, it
shall be financially responsible for the payment of all such invoiced amounts.
All Services to be performed by Supplier with respect to Administered Expenses
are included in the Charges. Supplier shall not charge any handling or
administrative charge in connection with its processing or review of
Administered Expenses. The Parties agree that there will not be any Administered
Expenses under this Agreement, unless otherwise expressly specified in an
applicable Supplement and that this provision shall not apply to Managed Third
Party Agreements as described in Section 6.6. 11.3 Taxes. Ascension Health and
the other Eligible Recipients are exempt from most sales and use taxes and will
not be responsible for the payment of any such taxes to Supplier if each timely
provides Supplier with a valid exemption certificate. Supplier shall cooperate
with Ascension Health and the other Eligible Recipients as reasonably necessary
to establish with a relevant taxing authority Ascension Health’s and the other
Eligible Recipients’ exemption from tax that may be applied resulting from the
Services purchased or provided under this Agreement. Supplier shall be
responsible for its city, state or federal income taxes on compensation paid, if
any, by Ascension Health or the other Eligible Recipients for Services performed
pursuant to this Agreement and for withholding for Supplier’s employees,
including any tax burdens or benefits arising from its operations hereunder.
This provision shall survive termination of this Agreement. The Parties will
cooperate fully to enable each other to more accurately determine its tax
liability and to minimize such liability to the extent legally permissible,
including for example Supplier’s separation of invoicing into taxable and
non-taxable components. 11.4 Compliance with Healthcare Laws. In the event that
Ascension Health’s legal counsel, upon consultation with Supplier’s legal
counsel, reasonably determines that the methods for determining the Charges
payable to Supplier by an Eligible Recipient may violate a state Healthcare Law,
the Parties shall, in good faith, negotiate an amendment to the applicable
Supplement to determine an alternative method for [**] Indicates that text has
been omitted which is the subject of a confidential treatment request. The text
has been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa057.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 52 determining such
Charges that preserves the same economic benefits to Supplier. 11.5 Refundable
Items. (a) Prepaid Amounts. If any Eligible Recipient has prepaid a third party
for any goods, services, functions or resources for which Supplier is assuming
financial responsibility under this Agreement, Supplier shall promptly refund to
the applicable Eligible Recipient, upon either Party identifying the prepayment,
that portion of such prepaid amount which is attributable to periods after the
Commencement Date. (b) Refunds and Credits. With respect to Administered
Expenses, if Supplier should receive a refund, credit, discount, rebate or other
incentive for goods or services paid for by an Eligible Recipient, Supplier
shall (i) notify Ascension Health of such refund, credit, discount, rebate or
other incentive and (ii) promptly pay the full amount of such refund, credit,
discount, rebate or other incentive to such Eligible Recipient. 11.6 Ascension
Health Review of Services. (a) Third-Party Review. From time to time during the
Term, Ascension Health may, at its expense and subject to this Section 11.6,
engage the services of an independent third party, approved by Supplier, which
approval shall not be unreasonably withheld, conditioned or delayed (a
“Third-Party Reviewer”) to compare the [**] of all or any portion of the
Services against the [**] of other well managed service providers performing
similar services with the goal of determining whether Ascension Health is
receiving from Supplier, [**], given the nature, quality, effectiveness, volume
and type of Services provided by Supplier hereunder (“Reviewing”). Prior to the
commencement of any Reviewing activity, Ascension Health and Supplier shall
agree on the scope of the activity and the appropriate measures to be applied.
In making this comparison, the Third-Party Reviewer shall consider the following
normalization factors and other similar variables as and to the extent
appropriate: (i) whether and to what extent supplier transition charges are paid
by the customer as incurred or amortized over the term; (ii) the extent to which
supplier pricing includes the purchase of the customer’s existing assets; (iii)
the extent to which supplier pricing includes the cost of acquiring future
assets; (iv) the extent to which the agreement calls for supplier to provide and
comply with unique customer requirements; and (v) whether Service Taxes are
included in such pricing or stated separately in supplier invoices. (b) General.
The Third-Party Reviewer engaged by Ascension Health shall be a firm with
recognized experience in reviewing similar services and shall execute a
non-disclosure agreement reasonably satisfactory to the Parties. Supplier shall
reasonably cooperate with Ascension Health and the Third-Party Reviewer during
such effort, and shall (i) provide the Third-Party Reviewer reasonable access to
any premises, equipment, personnel, data and documents; and (ii) provide any
assistance reasonably required by the Third-Party Reviewer to conduct the
Reviewing, all at Supplier’s cost and expense. The Reviewing shall be conducted
so as to minimize any disruption to Supplier’s operations under this Agreement.
[**] (c) Result of Reviewing. The Third-Party Reviewer shall submit a written
report to both Parties setting forth such findings and conclusions, which shall
not be disclosed to any person or Entity other than Ascension Health, the
Eligible Recipients and Supplier without the mutual consent of the Parties. [**]
Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa058.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 53 11.7 Financial
Forecasting and Budgeting Support. To support Ascension Health’s forecasting and
budgeting processes, Supplier and the applicable Eligible Recipient shall confer
and cooperate in the completion of the annual financial planning process. As
part of that cooperation, Supplier shall identify any opportunities to modify or
improve the Services, to reduce the Charges, Administered Expenses or retained
expenses incurred by Ascension Health. Such information shall be provided at
Ascension Health’s or the applicable Eligible Recipient’s request, and at [**]
charge to Ascension Health and the applicable Eligible Recipient, in accordance
with the schedule reasonably established by Ascension Health or the applicable
Eligible Recipient. 11.8 Most Favored Customer. Supplier’s Charges to Ascension
Health for each of the Services to be provided under this Agreement will be at
least as low as Supplier’s lowest charges to other customers receiving
comparable services at comparable or lower volumes. If Supplier offers lower
charges to any other customer for the same or substantially similar services at
comparable or lower volumes, Supplier will adjust the Charges to Ascension
Health effective as of the date such lower charges were first implemented for
such other customer. Ascension Health may request from time to time, but no more
often than once for each Contract Year, a certification by a financial officer
of Supplier to Ascension Health that Supplier has materially complied with this
provision. For purposes of this paragraph, “volume” shall mean revenues under
management by Supplier. 12. INVOICING AND PAYMENT. 12.1 Invoicing. (a) Invoicing
Terms. Invoicing terms are set forth in Exhibit 4. (b) Credits. To the extent a
credit may be due to Ascension Health or another Eligible Recipient pursuant to
this Agreement, Supplier shall provide Ascension Health or the applicable
Eligible Recipient with an appropriate credit against amounts then due and
owing; if no further payments are due to Supplier, Supplier shall pay such
amounts to such Eligible Recipient or Ascension Health within [**] days. (c)
Currency. Unless otherwise specified in the applicable Supplement or Exhibit 4,
Charges for all Services shall be invoiced and paid in United States Dollars.
12.2 Reserved. 12.3 Disputed Charges. Ascension Health or an applicable Eligible
Recipient may withhold payment of any Charges that Ascension Health or such
Eligible Recipient reasonably disputes in good faith subject to the following:
(a) Notice of Dispute. If Ascension Health or another Eligible Recipient
disputes any Charges, Ascension Health or such Eligible Recipient shall so
notify Supplier and provide a description of the particular Charges in dispute
and an explanation of the reason why Ascension Health or such Eligible Recipient
disputes such Charges. [**] Indicates that text has been omitted which is the
subject of a confidential treatment request. The text has been separately filed
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa059.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 54 (b) Continued
Performance. Each Party agrees to continue performing its obligations under this
Agreement while any dispute is being resolved unless and until such obligations
are terminated by the termination or expiration of this Agreement. (c) No
Waiver. Neither the failure to dispute any Charges prior to payment nor the
failure to withhold any amount shall constitute, operate or be construed as a
waiver of any right Ascension Health or another Eligible Recipient may otherwise
have to dispute any Charge or recover any amount previously paid. (d) Modified
Invoice. Upon receipt of Ascension Health’s or the applicable Eligible
Recipient’s notice regarding disputed Charges, if the applicable Eligible
Recipient’s accounts payable systems require that modified invoices be sent to
reflect the segregation of the disputed and undisputed charges, Supplier will
prepare and transmit to Ascension Health or such Eligible Recipient a modified
invoice with all such disputed Charges removed from such invoice. Upon receipt
of such modified invoice, the applicable Eligible Recipient will pay the
remaining, undisputed Charges in accordance with the terms of this Article 12.
If the Parties reach an impasse or are otherwise unable to resolve the dispute
and such dispute concerns an amount greater than $[**], either Party may, in
lieu of the dispute resolution procedures set forth in Article 19, request an
expedited review by the Ascension Health Relationship manager and the Supplier
Executive Sponsor, after which either party may institute formal dispute
resolution. 13. ASCENSION HEALTH DATA AND OTHER CONFIDENTIAL INFORMATION. 13.1
Confidential Information. Nothing in this Section 13.1 is intended to limit the
obligations of Supplier under Section 13.2 of this Agreement with respect to the
Ascension Health Data addressed in such Section and, to the extent the
provisions of Section 13.2 conflict with the provisions of this Section 13.1 as
they pertain to Ascension Health Data, the provisions of Section 13.2 shall
control over the provisions of Section 13.1, as applicable. (a) Confidential
Information. As used herein, “Confidential Information” means (i) this Agreement
and the terms hereof, (ii) all information marked confidential, proprietary or
with a similar legend by either Party, and (iii) any other information that is
treated as confidential by the disclosing Party and would reasonably be
understood to be confidential, whether or not so marked (which shall include
information treated or defined as confidential under the Ascension Health
Privacy Policy in Exhibit 8, Software, Developed Materials, Ascension Health
Data, Personal Data, Authorized User information, attorney-client privileged
materials, attorney work product, Ascension Health lists, Ascension Health
contracts, Ascension Health information, rates and pricing, information with
respect to competitors, strategic plans, account information, research
information, information that contains trade secrets, financial/accounting
information, human resources/personnel information, marketing/sales information,
contact information, information regarding businesses, plans, operations,
mergers, acquisitions, divestitures, third party contracts, licenses, internal
or external audits, law suits, arbitrations, mediations, regulatory compliance
or other information or data obtained, received, transmitted, processed, stored,
archived, or maintained under this Agreement). [**] Indicates that text has been
omitted which is the subject of a confidential treatment request. The text has
been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa060.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 55 (b) Disclosure of
Confidential Information. (i) During the Term and at all times thereafter as
specified in Section 13.4, each receiving Party (A) shall hold Confidential
Information received from a disclosing Party in confidence and shall use such
Confidential Information only for the purposes of fulfilling its obligations or
exercising its rights under this Agreement and for no other purposes, and (B)
shall not disclose, provide, disseminate or otherwise make available any
Confidential Information of the disclosing Party to any third party (except (1)
the Receiving Party’s auditors, accountants, consultants or similar
professionals and (2) the Receiving Party’s attorneys) without the express
written permission of the disclosing Party (which permission is hereby granted
in certain circumstances described in Sections 13.1(b)(ii) and 13.1(b)(iii)).
Each receiving Party shall use at least the same degree of care to safeguard and
to prevent unauthorized access, disclosure, publication, destruction, loss,
alteration or use of the disclosing Party’s Confidential Information as the
receiving Party employs to protect its own information (or information of its
customers) of a similar nature, but not less than reasonable care. In no event
shall Supplier use, disclose and employ any Ascension Health Data, personal
information, or Confidential Information of any Eligible Recipient for any
purpose other than providing Services under the Agreement, including in an
aggregated or anonymous manner (e.g., where identifying Eligible Recipient
information has been removed). (ii) A receiving Party may disclose Confidential
Information of the disclosing Party to its employees, officers, directors,
auditors, attorneys, tax advisors, consultants, financial advisors and similar
professionals, and contractors and agents provided that (A) such person or
entity has a need to know the Confidential Information for purposes of
performing his or her obligations under or with or to enforce its rights under
or with respect to this Agreement or as otherwise naturally occurs in such
person’s scope of responsibility, (B) such person or entity is held to
obligations of confidentiality that are no less stringent than those set forth
in this Section 13.1, and (C) such disclosure is not in violation of Law. The
receiving Party assumes full responsibility for the acts or omissions of any
person or entity to whom it discloses Confidential Information of the disclosing
Party regarding their use of such Confidential Information. (iii) A receiving
Party may disclose Confidential Information of a disclosing Party as required to
satisfy any Law, provided that, promptly upon receiving any such request, the
receiving Party, to the extent it may legally do so, gives notice to the
disclosing Party of the Confidential Information to be disclosed and the
identity of the third party requiring such disclosure so that the disclosing
Party may interpose an objection to such disclosure, take action to assure
confidential handling of the Confidential Information, or take such other action
as it deems appropriate to protect the Confidential Information. The receiving
Party shall reasonably cooperate with the disclosing Party in its efforts to
seek a protective order or other appropriate remedy or, in the event such
protective order or other remedy is not obtained, to obtain assurance that
confidential treatment will be accorded such Confidential Information. (iv)
Unless expressly permitted by this Agreement, neither Party shall (A) make any
use or copies of the Confidential Information of the other Party except as
expressly contemplated by this Agreement, (B) possess or acquire any right in or
assert any lien against the Confidential Information of the other Party, (C)
sell, assign, transfer, lease, encumber, or otherwise dispose of or disclose the
Confidential Information of the other Party to third parties, (D) commercially
exploit, or permit a third party to commercially exploit, such Confidential



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa061.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 56 Information, or (E)
refuse for any reason (including a material default or material breach of this
Agreement by the other Party) to promptly provide the other Party’s Confidential
Information (including any copies thereof) to the other Party if requested to do
so. (v) Notwithstanding the foregoing, the terms and conditions of this
Agreement that are specific to this transaction, including the Charges and the
Service Levels (collectively, the “Agreement Terms”), shall be deemed to be the
Confidential Information of each Party, but not the existence of the Agreement
and not general descriptions of the Services. Each Party shall have the right to
disclose the Agreement Terms without notice to or consent of the other Party as
necessary to enforce any of that Party’s rights or to perform their obligations
as set forth in this Agreement, in connection with any audit or Reviewing, in
connection with any potential merger, sale or acquisition of Supplier or an
Eligible Recipient (as the case may be), or a sale or transfer of a portion of
the business of an Eligible Recipient which business relies, in whole or in part
on the Services hereunder, in connection with Supplier or an Eligible Recipient
(as the case may be) obtaining any financing or investment, or as otherwise
permitted in this Article 13. The Eligible Recipients and Supplier shall have
the right to disclose the Agreement Terms (as part of any public regulatory
filings or otherwise) upon at least four (4) business days’ notice (or such
shorter period required to comply with the applicable rules or regulations) to
the other Party to the extent required by rules or regulations promulgated by
the Securities and Exchange Commission (“SEC”) or any similar governmental or
regulatory body having jurisdiction over such Party in any country or
jurisdiction, provided that the Parties shall cooperate and seek to minimize
disclosure through redaction consistent with such rules and regulations.
Ascension Health may disclose Confidential Information relating to the financial
or operational terms of this Agreement and/or Supplier’s performance hereunder
(e.g., applicable Service Levels and measurements of Supplier’s performance with
respect to such Service Levels) in connection with the solicitation of proposals
for or the procurement of the same or similar services from prospective Third
Party Contractors; provided, however, Ascension Health may not divulge
Supplier’s pricing for the Services in connection with any such solicitation or
procurement. For any redaction efforts, the Parties shall cooperate in good
faith to agree upon the appropriate redactions within a timeframe that permits
the Parties to comply with the applicable Laws; provided, that nothing shall
prevent any Party from filing an unredacted version of the Agreement Terms if
the redaction cannot reasonably be completed within the timeframe required for
the filing or disclosure. (c) Exclusions. Notwithstanding the above, Section
13.1(b) shall not apply to any particular information which the receiving Party
can demonstrate (i) is, at the time of disclosure to it, generally available to
the public other than through a breach of the receiving Party’s or a third
party’s confidentiality obligations; (ii) after disclosure to it, is published
by the disclosing Party or otherwise becomes generally available to the public
other than through a breach of the receiving Party’s or a third party’s
confidentiality obligations; (iii) was lawfully in the possession of the
receiving Party immediately prior to the time of disclosure to it without
obligation of confidentiality; (iv) is received from a third party having a
lawful right to possess and disclose such information; or (v) is independently
developed by the receiving Party without reference to the disclosing Party’s
Confidential Information. The exclusions in this Section 13.1(c) shall not apply
to Personal Data. (d) Loss of Confidential Information. Each Party shall (i)
immediately notify the other Party of any possession, use, knowledge,
disclosure, or loss of such other Party’s Confidential Information in
contravention of this Agreement, (ii) promptly furnish to the



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa062.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 57 other Party all known
details and assist such other Party in investigating and/or preventing the
reoccurrence of such possession, use, knowledge, disclosure, or loss, (iii)
cooperate with the other Party in any investigation or litigation deemed
necessary by such other Party to protect its rights, and (iv) promptly use all
commercially reasonable efforts to prevent further possession, use, knowledge,
disclosure, or loss of Confidential Information in contravention of this
Agreement. Each Party shall bear any costs it incurs in complying with this
Section 13.1(d). (e) No Implied Rights. Nothing contained in this Section 13.1
shall be construed as obligating a Party to disclose its Confidential
Information to the other Party, or as granting to or conferring on a Party,
expressly or impliedly, any rights, title, or interest (including license) in or
to any Confidential Information of the other Party. (f) Return or Destruction of
Confidential Information. Within [**] days following a request by Ascension
Health as to return or destruction of Ascension Health’s Confidential
Information, the Supplier must, at Ascension Health’s discretion, either return
to Ascension Health all Confidential Information (including all
copies/derivatives thereof); or certify in writing to Ascension Health that such
Confidential Information (including all copies/derivatives thereof) has been
destroyed in such a manner that it cannot be retrieved. In no event shall
Supplier withhold any Confidential Information of Ascension Health as a means of
resolving any dispute. Notwithstanding the foregoing, Supplier may retain one
copy of Ascension Health’s Confidential Information in its legal department as
and to the extent required to comply with applicable Laws or enforce its rights
under this Agreement; provided that such Confidential Information shall be
returned or destroyed in accordance with this provision upon the expiration of
the period specified in the applicable Law, the expiration of the applicable
statute of limitations and the final resolution of any pending dispute. 13.2
Ascension Health Data. Nothing in this Section 13.2 is intended to limit the
obligations of Supplier or Ascension Health under Section 13.1 or 13.3 of this
Agreement with respect to the Confidential Information addressed in such
Sections. To the extent that the provisions pertaining to Ascension Health Data
in Section 13.1, this Section 13.2, and Section 13.3 conflict, the provisions of
Section 13.3 shall control over the provisions of this Section 13.2, which shall
control over the provisions of Section 13.1. (a) Ownership of Ascension Health
Data. Ascension Health Data shall be and remain, as between the Parties, the
property of the relevant Eligible Recipient regardless of whether Supplier or
Ascension Health is in possession of the Ascension Health Data. Ascension Health
Data shall be made available to Ascension Health, upon its request, in real time
by the means and in the form and format as reasonably requested by Ascension
Health. At no time shall Ascension Health Data be stored or held by Supplier in
a form or manner not readily accessible to Ascension Health in this manner. (b)
Safeguarding of Ascension Health Data. (i) Supplier and Subcontractors to whom
Ascension Health Data is provided shall maintain a comprehensive data security
program, which shall include reasonable and appropriate technical,
organizational and security measures against the [**] Indicates that text has
been omitted which is the subject of a confidential treatment request. The text
has been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa063.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 58 destruction, loss,
unauthorized access or alteration of Ascension Health Data in the possession of
Supplier or such Subcontractors, and which shall be (1) no less rigorous than
those maintained by Ascension Health or any other Eligible Recipient as of the
Commencement Date (or implemented by Ascension Health or another Eligible
Recipient in the future to the extent deemed necessary by Ascension Health) and,
subject to Supplier’s Transition obligations, of which Supplier has been given
prior written notice or has actual notice, (2) no less rigorous than those
maintained by Supplier for its own information of a similar nature, (3) adequate
to meet the requirements of Ascension Health’s and the Eligible Recipient’s
privacy, security and records retention policies as each may be modified and
replaced from time to time; and (4) no less rigorous than required by applicable
Laws. The data security program and associated technical, organizational and
security measures shall comply in all material respects with the Information
Security Management System (ISMS) family of standards as published by the
International Organization for Standardization (ISO) and the International
Electrotechnical Commission (IEC), also known as the ISO/IEC 27000 series, as
each may be modified or replaced from time to time. The content and
implementation of the data security program and associated technical,
organizational and security measures shall be fully documented in writing by
Supplier. Supplier shall permit Ascension Health to review such documentation
and/or to inspect Supplier’s compliance with such program in accordance with
Section 9.10. Supplier shall not use Ascension Health Data in contravention of
the Ethical and Religious Directives. Supplier shall segregate Ascension Health
Data from all of Supplier’s other client data during all phases of data
processing, including within Supplier’s tools (e.g., AHtoCharge). Supplier shall
keep Ascension Health Data logically separated from Supplier’s other clients’
data and implement logical access controls to prevent unauthorized access to
Ascension Health Data. Supplier will certify annually that it (and each of its
Subcontractors) is using Ascension Health Data, including Ascension Health Data
that has been De-identified, only as expressly permitted by this Agreement by
completion of the Form of Annual Attestation attached as Annex 2. (ii) Subject
to any restriction in contracts with Supplier’s other customers, Supplier shall
regularly advise Ascension Health of data security practices, procedures and
safeguards in effect for other Supplier customers that, in Supplier’s reasonable
judgment, are (1) relevant to the Services being provided under the Agreement
and (2) exceed data security standards in effect for Ascension Health and the
Eligible Recipients pertaining to in-scope services. In the event that Ascension
Health authorizes the implementation of these procedures and such implementation
results in New Services, Ascension Health agrees the Charges will be adjusted to
reflect such costs. If such procedures or safeguards are of the nature such that
they must be implemented for Ascension Health and another Supplier customer and
have been agreed to in advance by such parties, any associated additional costs
shall be divided amongst the applicable Supplier customers on a proportional
basis, relative to the Services being received. If requested by Ascension
Health, Supplier shall, to the extent reasonably practicable and subject to the
Change Control Procedures and Exhibit 6, implement such enhanced practices,
procedures, and safeguards with respect to its provision of Services to
Ascension Health hereunder.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa064.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 59 (iii) Ascension Health
shall have the right to establish backup security for any Ascension Health Data
and to keep backup copies of such Ascension Health Data in its possession if it
chooses. At Ascension Health’s request, Supplier shall provide Ascension Health
with downloads of Ascension Health Data to enable Ascension Health to maintain
such backup copies. The Eligible Recipients shall reimburse Supplier for any
actual and reasonable costs associated with providing such backup copies,
provided that the applicable Eligible Recipient has approved such costs in
advance. (iv) Supplier will promptly notify the Ascension Health Relationship
Manager and the applicable Eligible Recipient Relationship Manager when Supplier
detects or is notified of any targeted attempted security breach or successful
security breach that results or may have resulted in unauthorized destruction,
loss, alteration or theft of, or unauthorized access to, Ascension Health Data
(each such incident, a “Security Incident”). Supplier will investigate (with
Ascension Health’s participation if so desired by Ascension Health) such breach
or potential breach and mitigate the adverse effects of such Security Incident.
Supplier will correct, at Ascension Health’s request and sole discretion and at
no additional charge to Ascension Health or the applicable Eligible Recipient,
any destruction, loss or alteration of any Ascension Health Data. Supplier shall
promptly (and in any event as soon as reasonably practical) (a) perform a Root
Cause Analysis and prepare a corrective action plan, (b) provide Ascension
Health and any applicable Eligible Recipient with written reports and detailed
information regarding any Security Incident, including how and when such
Security Incident occurred and what actions Supplier is taking to remedy such
Security Incident, (c) cooperate in the investigation of the Security Incident
at Ascension Health’s request, (d) [**] (e) to the extent such breach or
potential breach is within Supplier’s or its Subcontractor’s or Affiliate’s
areas of control, remediate or cause to be remediated such breach or potential
breach of security and take commercially reasonable actions to prevent its
recurrence, and (f) indemnify Ascension Health and any applicable Eligible
Recipient against any claims, suits, damages, actions, fines, penalties or
losses (including reasonable attorneys’ fees) arising from any Security
Incident. (v) To the extent Supplier removes Ascension Health Data from any
media under its control that is taken out of service, Supplier shall destroy or
securely erase such media in accordance with the Policy and Procedures Manual.
Under no circumstances shall Supplier use or re-use media on which Ascension
Health Data has been stored for any purpose unless such Ascension Health Data
has been securely erased in accordance with the Policy and Procedures Manual or
such data is securely encrypted and such level of encryption has been approved
by Ascension Health. (vi) Supplier agrees that no access to an Eligible
Recipient’s network from external networks, including the Internet, will be
permitted unless strong authentication and encryption are used on the applicable
website(s) or other access point. Supplier shall maintain an access control list
for all access to its internal network from an external network and Supplier
agrees that any of its servers exposed to the Internet that contain Confidential
Information or Ascension Health Data will run on a hardened operating system.
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa065.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 60 (vii) Supplier
represents and warrants that Ascension Health Data will be encrypted with
industry accepted encryption techniques and strengths when transmitted over
public networks. Clear text (e.g., ftp, telnet) protocols will not be used to
access or transfer Ascension Health Data. Ascension Health Data will be
encrypted when at rest and stored, including backups and storage on portable
media (e.g., USB sticks, portable hard drives, laptops, DVD/CDs). (viii) For any
copy machine, scanner or printer (or similar equipment that serves a similar
function) that Supplier provides to perform the Services and uses that may
contain Ascension Health Data stored on a temporary or permanent basis (e.g.,
stored on an internal drive), Supplier will ensure that [**], Supplier will
permanently erase any and all of the Ascension Health Data from such equipment.
In addition, Supplier will prevent unauthorized access to or “recall” of any
such Ascension Health Data on such equipment after the processing of such
Ascension Health Data. (c) Correction of Ascension Health Data. The correction
of any errors or inaccuracies in or with respect to Ascension Health Data shall
be performed by Supplier [**] if (i) Supplier is operationally responsible for
inputting such data, or (ii) such errors or inaccuracies are attributable to the
failure of Supplier or Supplier Personnel to comply with Supplier’s obligations
under this Agreement. (d) Restoration of Ascension Health Data. The restoration
of any destroyed, lost or altered Ascension Health Data shall be performed by
the Party that has operational responsibility for maintaining the System on
which such Ascension Health Data resides and for creating and maintaining backup
copies of such Ascension Health Data. To the extent (i) Supplier is
operationally responsible for performing such restoration or (ii) such
destruction, loss or alteration is attributable to the failure of Supplier or
Supplier Personnel to comply with Supplier’s obligations under this Agreement,
Supplier shall bear the cost of restoring such data. (e) Cardholder Data. To the
extent applicable to the Services provided by Supplier under a Supplement,
Supplier shall comply with the Payment Card Industry Data Security Standard
(“PCI DSS”). Supplier shall use Cardholder Data only for assisting in completing
a card transaction, for fraud control services, or as specifically agreed to by
Visa, MasterCard, American Express, and/or Discover (collectively, the
“Issuers”), Ascension Health, or as required by applicable Law. In the event of
a breach or intrusion of or otherwise unauthorized access to Cardholder Data
stored by or for Supplier, Supplier shall immediately notify Ascension Health,
in writing, and provide Ascension Health or its designee, the Issuers, and the
acquiring financial institution and their respective designees access to
Supplier’s facilities and all pertinent records to conduct a review of
Supplier’s compliance with these requirements. Supplier shall maintain
appropriate business continuity procedures and systems to ensure security of
Cardholder Data in the event of a disruption, disaster or failure of Supplier’s
primary data systems which involve a risk to Cardholder Data. Supplier shall
provide access to its security systems and procedures, as reasonably requested
by Ascension Health or its designee. Supplier shall reasonably cooperate with
respect to any reviews of their facilities and records provided for in this
Section 13.2(e). [**] Indicates that text has been omitted which is the subject
of a confidential treatment request. The text has been separately filed with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa066.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 61 (f) Use of Ascension
Health Data. Under no circumstances shall Supplier use Ascension Health Data or
information provided by Ascension Health specifically or in the aggregate to
advertise or market itself or others. In addition, Supplier shall not, without
the advanced consent and approval of Ascension Health or the applicable Eligible
Recipient, use or access Ascension Health Data, Ascension Health Confidential
Information, Personal Data or metadata for any secondary uses beyond the limited
extent necessary to provide the Services to Ascension Health and the other
Eligible Recipients. For the avoidance of doubt, Supplier shall not use any such
information for marketing or market research purposes. Notwithstanding the
foregoing, the Parties agree that Supplier may use the Ascension Health Data for
benchmarking, quality control, and internal business purposes, including
improvements to the Services for the benefit of Ascension Health and the
Eligible Recipients and its other customers. Supplier represents and warrants
that it will not provide any of the Ascension Health Data to any third parties,
agrees that all Ascension Health Data is owned by Ascension Health, and agrees
that it will not use the Ascension Health Data for any other purpose without
Ascension’s prior written approval. If Ascension Health decides in its sole
discretion to allow the use and commercialization of any Ascension Health Data
by Supplier, Supplier shall ensure that: (i) such use shall comply with all
applicable Laws; (ii) Supplier shall not use or disclose such data, which it
acknowledges is highly confidential, except as specifically approved by
Ascension Health; (iii) such use does not breach any Ascension Health or
Eligible Recipient Third Party Contract; and (iv) any Ascension Health Data so
used by Supplier has been made completely anonymous and is De-identified,
including the removal of any personally identifiable data, including with
respect to patients, provider, payors and any other third party. Supplier shall
indemnify, defend and hold Ascension Health and the Eligible Recipients harmless
against any and all claims related to Supplier’s use or disclosure of such
Ascension Health Data. As used in this Agreement, “De-identified” means de-
identified Ascension Health Data which has had direct and indirect patient,
provider and or provider group identifiable health information removed by
Supplier in accordance with HIPAA, 45 C.F.R. 164.514(b)(2) and 45 C.F.R.
164.514(b)(1), provided that if Supplier is relying on statistical
de-identification pursuant to 45 C.F.R. 164.514(b)(1) then such
de-identification shall only be used with respect to the fields set forth below
and all other fields remaining subject to HIPAA, 45 C.F.R. 164.514(b)(2). The
fields that Supplier may de-identify pursuant to 45 C.F.R. 164.514(b)(1) are as
follows: account number, medical record number, admission/discharge date(s),
procedure date(s), visit date(s), payor plan/group id, zip code, birth
month/year, death month/year, derived age below 90. 13.3 Personal Data. (a)
Privacy Laws. Supplier acknowledges that the Ascension Health Data is subject to
Laws, in multiple jurisdictions worldwide, restricting collection, use,
processing and free movement of personal data. Supplier represents, warrants and
covenants that it adheres to, and during the Term shall continue to adhere to,
the United States Department of Commerce Safe Harbor Principles. In addition to
its other obligations under this Agreement, subject to Section 15.7, Supplier
will comply with all applicable Laws with respect to the Ascension Health Data
and the Services. Supplier also shall hold any Personal Data that it receives in
confidence and in compliance with (1) Supplier’s obligations under this
Agreement, the Supplements, Exhibits and Attachments hereto, the Policy and
Procedures Manual and the data privacy policy of Ascension Health and (2) the
global data privacy policies of any self-regulatory organizations to which any
Eligible Recipient belongs and which are applicable to Supplier in its role as a
third party supplier to the Eligible Recipients in relation to Ascension Health
Data. In addition, and without limiting the foregoing, Supplier shall provide
Ascension Health with all assistance as Ascension Health may reasonably require
to fulfill the responsibilities of Ascension Health and the other Eligible
Recipients under data privacy Laws. Supplier will indemnify the Eligible
Recipients for any Losses suffered by the Eligible Recipients



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa067.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 62 as a result of
Supplier’s failure to comply with Privacy Laws. Supplier shall not use terms of
use or privacy statements that vary from this Agreement or enter into separate
agreements between Supplier and Authorized Users or other individuals of
Eligible Recipients that offer less protection with respect to the Personal Data
of Authorized Users or other individuals’ Personal Data than the protections
provided in this Agreement. (b) Limitations on Use. Supplier agrees that
Supplier and Supplier Personnel will not use Personal Data for any purpose or to
any extent other than as necessary to fulfill Supplier’s obligations under this
Agreement. Ascension Health agrees that Supplier may use Personal Data to the
extent necessary to fulfill Supplier’s obligations under this Agreement.
Supplier and Supplier Personnel shall not process, transfer or disseminate
Personal Data without the approval of Ascension Health unless expressly provided
for in this Agreement. Supplier shall take appropriate action to ensure that
Supplier Personnel having access to Personal Data are advised of the terms of
this Section and trained regarding their handling of Personal Data. All such
Supplier Personnel’s access to Personal Data must be governed by a
non-disclosure agreement that prohibits the personnel from using, disclosing or
copying the Personal Data for any purpose except as required for the performance
of this Agreement. Supplier is and Supplier shall be responsible for any failure
of Supplier Personnel to comply with the terms and conditions regarding Personal
Data. (c) Limitations on Disclosure. When interfacing with the applicable
Eligible Recipient regarding Personal Data, Supplier shall only disclose or
transmit Personal Data to those Eligible Recipient employees and Third Party
Contractors authorized by the Ascension Health Relationship Manager or his or
her designee or identified in the Policy and Procedures Manual. (d) HIPAA.
Supplier shall execute a Business Associate Addendum in the form attached hereto
as Annex 3, and further agrees to execute any amendments thereto reasonably
requested by Ascension Health or any other Eligible Recipient to meet Ascension
Health’s and/or the other Eligible Recipients’ regulatory obligations. In the
event of a conflict between the Business Associate Addendum, as may be amended
(“BAA”), and this Agreement, the BAA shall be given priority. Supplier and
Supplier Personnel shall comply with the terms of the BAA in performing the
applicable Services. Supplier shall be responsible under this Agreement for any
failure of Supplier or Supplier Personnel to comply with the terms of the BAA or
the Laws referenced in the BAA applicable to Supplier in the same manner and to
the same extent it would be responsible for any failure to comply with its other
obligations under this Agreement. (e) Unauthorized Disclosure or Access. If
Supplier or Supplier Personnel have knowledge of or suspect any unauthorized
possession, use, knowledge, loss, disclosure of or access to Personal Data in
contravention of this Agreement, Supplier shall, in addition to its obligations
with regard to Security Incidents set forth in Section 13.2(b)(iv), (i)
immediately report to Ascension Health such possession, use, knowledge, loss,
disclosure or access to Personal Data and promptly furnish to Ascension Health
all known details; (ii) immediately take steps to mitigate any harmful effects
of such possession, use, knowledge, loss, disclosure or access; (iii) cooperate
with Ascension Health in any investigation, litigation, or provision of notices
that Ascension Health deems appropriate and (iv) promptly use all commercially
reasonable efforts to prevent further possession, use, knowledge, disclosure or
loss of Personal Data in contravention of this Agreement. To the extent any
unauthorized disclosure of or access to Personal Data arises out of or is
connected to a breach by Supplier or Supplier Personnel of



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa068.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 63 Supplier’s obligations
under this Agreement, Supplier shall bear (A) [**] incurred by Supplier in
complying with its legal obligations relating to such breach, and (B) in
addition to any other damages for which Supplier may be liable for under this
Agreement, the following [**] incurred by the Eligible Recipient in responding
to such breach, to the extent applicable: (1) [**] of providing notice to
affected individuals; (2) [**] of providing notice to government agencies,
credit bureaus, and/or other required entities; (3) [**] of providing affected
individuals with credit monitoring services for a specific period not to exceed
twelve (12) months or the minimum time period provided by applicable Law,
whichever is longer; (4) call center support for such affected individuals for a
specific period not to exceed thirty (30) days; (5) [**] of any other measures
required under applicable Law; and (6) any other Losses for which Supplier would
be liable under this Agreement. 13.4 Survival. The Parties’ obligations under
this Article 13 shall survive the expiration or termination of this Agreement
and shall be perpetual. 14. OWNERSHIP OF MATERIALS. 14.1 Ascension Health Owned
Materials. (a) Definition. The term “Ascension Health Owned Materials” means:
(i) Materials owned by Ascension Health and the Eligible Recipients prior to the
applicable Supplement Effective Date; (ii) Materials developed or acquired by
Ascension Health and the Eligible Recipients or their third-party suppliers
(other than Supplier) after the applicable Supplement Effective Date; (iii)
Derivative Works, modifications and enhancements to any of the foregoing; and
(iv) all intellectual property rights subsisting in any of the foregoing. The
Parties acknowledge that the performance scorecards prepared for the applicable
Eligible Recipients reflecting performance results for them are Ascension Health
Owned Materials. (b) Ownership by Ascension; License to Supplier. Supplier
acknowledges and agrees that the Ascension Health Owned Materials will be owned
exclusively by Ascension Health, and Supplier will and hereby does, without
further consideration, assign to Ascension Health any and all right, title or
interest that Supplier may now or hereafter possess in or to the Ascension
Health Owned Materials. As of the Commencement Date, Ascension Health hereby
grants to Supplier (and, to the extent necessary for Supplier to provide the
Services, to the Subcontractors) a non-exclusive, worldwide, non-transferable,
revocable, fully paid-up, royalty-free right and license, solely during the Term
(and to the extent necessary to perform any Disengagement Services requested
hereunder by Ascension Health), to access, use, execute, reproduce, display,
perform, modify, enhance, distribute and create Derivative Works of the
Ascension Health Owned Materials provided by Ascension Health to Supplier
pursuant to this Agreement for the express and sole purpose of providing the
Services. Supplier will not, and will not permit any Supplier Personnel to, use
any Ascension Health Owned Materials for the benefit of any person or entity
other than Ascension Health or any Eligible Recipient without the prior written
approval of Ascension Health, which may be withheld in Ascension Health’s sole
discretion. Except as otherwise requested or approved by Ascension Health,
Supplier will, and will cause the Supplier Personnel to, cease all use of
Ascension Health Owned Materials upon the later of the end of the Term or the
completion of any Disengagement Services. Section 10.2 shall apply to Ascension
Health’s revocation of Supplier’s license to the [**] Indicates that text has
been omitted which is the subject of a confidential treatment request. The text
has been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa069.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 64 Ascension Health Owned
Materials set forth above, except where such revocation is based on Supplier’s
misuse of the Ascension Health Owned Materials. (c) Disclaimer. THE ASCENSION
HEALTH OWNED MATERIALS ARE PROVIDED BY ASCENSION HEALTH TO SUPPLIER AND ITS
SUBCONTRACTORS ON AN AS-IS, WHERE-IS BASIS. ASCENSION HEALTH EXPRESSLY DISCLAIMS
ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, AS TO SUCH MATERIALS, OR
THE CONDITION OR SUITABILITY OF SUCH MATERIALS FOR USE BY SUPPLIER OR ITS
SUBCONTRACTORS TO PROVIDE THE SERVICES, INCLUDING WARRANTIES OF
NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. 14.2
Developed Materials. (a) General Developed Materials. Subject to Sections
14.1(a), 14.2(d) and 14.6, Supplier will own exclusively all Materials which are
conceived, originated or prepared by Supplier within the scope of the Services
using resources provided under this Agreement (“General Developed Materials”),
without regard to where such Materials are prepared, first conceived, published
or developed. Upon Supplier’s reasonable request, Ascension Health shall provide
Supplier with reasonable assistance required to perfect such right, title and
interest, including executing a confirmation of assignment with respect to the
General Developed Materials. (b) License to Ascension Health and the Eligible
Recipients to General Developed Materials. Supplier hereby grants to Ascension
Health and the Eligible Recipients (and any designees) a limited, non-exclusive,
worldwide, perpetual non-transferable, irrevocable, fully paid-up, royalty-free
right and license to use, execute, reproduce, display, perform, modify, and
enhance the General Developed Materials, including Supplier Owned Materials
referenced in Section 14.3 below that are embedded in the General Developed
Materials solely for the purpose of providing Services on an uninterrupted
basis. (c) Source and Object Code of Software to General Developed Materials. If
any General Developed Materials that are the subject of Section 14.2(a) includes
Software, Supplier will provide Ascension Health with the object code, source
code and documentation necessary to allow the Eligible Recipient to exercise its
licensing rights for such Software when such Software is completed or otherwise
made available by Supplier. (d) Commissioned Developed Materials. Except with
respect to the RC Tools (unless otherwise agreed by Supplier), Ascension Health
will own exclusively all Materials that are designed, prepared or created by
Supplier within the scope of the Services using resources provided under this
Agreement and specifically requested by Ascension Health or an Eligible
Recipient for its specific use (“Commissioned Developed Materials”). Such work
shall be work made for hire. Upon Ascension Health’s reasonable request,
Supplier shall provide Ascension Health with reasonable assistance required to
perfect such right, title and interest, including executing a confirmation of
assignment with respect to the Commissioned Developed Materials. (e) License to
Supplier to Commissioned Developed Materials. Except as otherwise agreed by the
Parties, Ascension Health hereby grants to Supplier (and any designees) a
non-exclusive, worldwide, perpetual, transferable, irrevocable, fully paid-up,
royalty-free right and license to use, execute, reproduce, display, perform,
modify, and enhance the Commissioned Developed Materials. (f) Third Party
Materials. The ownership of Derivative Works of Third Party Materials created by
Supplier in connection with the Services shall, as between Supplier and



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa070.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 65 Ascension Health, be
considered developed Materials owned by the Party that is the licensee of such
Third Party Materials or, if both Parties are the licensee of such Third Party
Materials, owned by Supplier. For purposes of the foregoing, Supplier shall be
deemed the licensee of Third Party Materials licensed by its Subcontractors or
Affiliates and Ascension Health shall be deemed the licensee of Third Party
Materials licensed by Ascension Health Affiliates or any other Eligible
Recipients. Each Party acknowledges and agrees that its ownership of such
Derivative Works may be subject to or limited by the terms of the underlying
agreement with the owner of the underlying Third Party Materials. 14.3 Supplier
Owned Materials. (a) Supplier will be the sole and exclusive owner of (i) all
Materials owned by it as of the Effective Date, (ii) all Materials developed by
Supplier, including domestic and foreign Intellectual Property Rights embodied
therein, and (iii) Derivative Works of the foregoing (other than Commissioned
Developed Materials) (collectively, “Supplier Owned Materials”). (b) Except with
respect to the RC Tools, Supplier hereby grants Ascension Health and the
Eligible Recipients a non-exclusive, worldwide, fully paid-up, license, with the
right to grant sublicenses, during the Term to use, execute, reproduce, display,
perform, modify, enhance, distribute and create Derivative Works of Supplier
Owned Materials for the benefit of Ascension Health and the Eligible Recipients
for the continuation or receipt of the Services. (c) Except with respect to the
RC Tools and the Supplier Owned Materials set forth in Exhibit 16 (Excluded
Supplier Owned Materials), Supplier hereby grants the following rights and
licenses to Ascension Health with respect to Supplier Owned Materials that are
necessary to permit Ascension Health or its designee to provide services similar
to the Services after expiration or termination of the applicable Supplement:
(i) a perpetual, non-exclusive, fully paid-up license, with the right to grant
sublicenses, to use, execute, reproduce, display, perform, distribute, modify,
enhance and create Derivative Works of such Supplier Owned Materials, for the
benefit or use of Ascension Health and the entities which during the Term would
have qualified as Eligible Recipients, without charge to Ascension Health or the
Eligible Recipients (except to the extent Ascension Health has consented prior
to the initial use of such Materials to pay such a charge); and (ii) a copy of
such Supplier Owned Materials and all related documentation which may be
necessary to permit Ascension Health or its designee to provide the services
similar to the Services for the benefit of any entity that would be deemed an
Eligible Recipient under this Agreement after such expiration or termination of
the applicable Supplement. (d) License to Supplier Third Party Materials during
the Term. As of the Commencement Date and subject to Supplier having obtained
any Required Consents, Supplier hereby grants to the Eligible Recipients (and at
Ascension Health’s request, Third Party Contractors that sign a written
agreement with Ascension Health to be bound by terms at least as protective as
the terms contained herein applicable to such Third Party Materials), at no
additional charge, a non-exclusive, world-wide, royalty-free right and license
to access and/or use the Third Party Materials as to which Supplier holds the
license or for which Supplier is financially responsible under this Agreement
during the Term and any Disengagement Services period, for the benefit of
Ascension Health, the Eligible Recipients and their respective Affiliates,
solely to (i) receive the full benefit of the Services provided by Supplier,
(ii) monitor, access, interface with or use the Materials



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa071.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 66 and Software then being
used by Supplier to the extent contemplated by this Agreement, (iii) perform
services and functions that are ancillary to the Services provided by Supplier
or (iv) perform services or functions previously performed by Supplier in
circumstances in which the services or functions in question have not been
terminated or taken completely away from Supplier. (e) License to Supplier Third
Party Materials after Termination. Unless Ascension Health otherwise agrees in
advance in accordance with Section 6.5(c), with respect to Third Party Materials
licensed by Supplier or Supplier Affiliates or Subcontractors and used by them
to provide the Services, provided the Eligible Recipients elect to pay the
licensing fee contemplated by Section 6.5(c), Supplier hereby grants to the
Eligible Recipients (and, at Ascension Health’s election, to Third Party
Contractor(s) that sign a written agreement with Ascension Health to be bound by
terms at least as protective as the terms contained herein applicable to such
Third Party Materials) a sublicense offering the same rights and warranties with
respect to such Third Party Materials available to Supplier (or the applicable
Supplier Affiliates or Subcontractors), on terms and conditions that are at
least as favorable in all material respects as those applicable to Supplier (or
the applicable Supplier Affiliate or Subcontractor), for the benefit of the
Eligible Recipients upon the expiration or termination of the Term with respect
to the Services for which such Materials were used; provided that, during the
Disengagement Services period, Supplier may, with Ascension Health’s approval,
substitute one of the following for such sublicense: (i) the assignment to
Ascension Health, the other Eligible Recipients and such Third Party
Contractor(s), of the underlying license for such Third Party Materials; or (ii)
the procurement for Ascension Health, Eligible Recipients and such Third Party
Contractor(s) of either a (a) new license (with terms at least as favorable as
those in the license held by Supplier or its Affiliates or Subcontractors and
with the right to grant sublicenses) to such Third Party Materials for the
benefit of the Eligible Recipients, or (b) substitute license for Third Party
Materials sufficient to perform, without additional cost, support or resources
and at the levels of performance and efficiency required by this Agreement, the
functions of the Third Party Materials necessary to enable Ascension Health or
its designee to provide the Services for which such Third Party Materials were
used. Unless Ascension Health has otherwise agreed in advance, the Eligible
Recipients (and, to the extent applicable, Third Party Contractors) shall not be
obligated to pay any license or transfer fees in connection with its receipt of
the licenses, sublicenses and other rights specified in this Section 14.3(e).
Ascension Health, however, shall be obligated to make monthly or annual payments
attributable to periods after the expiration or termination of the Term with
respect to the Services for which such Third Party Materials were used, for the
right to use and receive maintenance or support related thereto, but only to the
extent Supplier would have been obligated to make such payments if it had
continued to hold the licenses in question or Ascension Health has agreed in
advance to make such payments. To the extent Ascension Health has agreed in
advance to pay any fees in connection with its receipt of such licenses,
sublicenses or other rights, Supplier shall, at Ascension Health’s request,
identify the licensing and sublicensing options available to the Eligible
Recipients and the license or transfer fees associated with each. Supplier shall
reasonably cooperate with Ascension Health's efforts to secure a license to any
Third Party Materials. Supplier shall not commit any Eligible Recipient to
paying any such fees or expenses without Ascension Health’s prior approval. If
the licensor offers more than one form of license, Ascension Health (not
Supplier) shall select the form of license to be received by Ascension Health,
the other Eligible Recipients or their designee(s).



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa072.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 67 14.4 Third Party
Materials in Developed Materials. (a) Restrictions. Supplier will not
incorporate any third party Materials into the Developed Materials without
Ascension Health’s prior written consent. Supplier will inform Ascension Health
of any license restrictions and costs associated with the use of Third Party
Materials prior to obtaining Ascension Health’s consent, and Ascension Health’s
rights will be subject to such restrictions and/or costs if Ascension Health
consents in writing to its use. (b) License. In addition to any other rights or
remedies that Ascension Health may have, if Third Party Materials are
incorporated into any Developed Materials without Ascension Health’s prior
written approval, Supplier will obtain on behalf of Ascension Health license
rights with respect to such Third Party Materials that are the same as the
license rights granted by Supplier to Ascension Health pursuant to Section
14.3(c). 14.5 General Rights. (a) Copyright Legends. Each Party agrees to
reproduce copyright legends which appear on any portion of the Materials which
may be owned by the other Party or third parties. (b) No Implied Licenses.
Except as expressly specified in this Agreement, nothing in this Agreement shall
be deemed to grant to one Party, by implication, estoppel or otherwise, license
rights, ownership rights or any other intellectual property rights in any
Materials owned by the other Party or any Affiliate of the other Party (or, in
the case of Ascension Health, any Eligible Recipient). (c) Incorporated
Materials. Should either Party incorporate into Developed Materials any
intellectual property subject to third party patent, copyright or license
rights, any ownership or license rights granted herein with respect to such
Materials shall be limited by and subject to any such patents, copyrights or
license rights; provided that, prior to incorporating any such intellectual
property in any Materials, the Party doing so discloses this fact and obtains
the prior approval of the other Party. 14.6 RC Tools. As of the Commencement
Date, Supplier hereby grants to the Eligible Recipients (and at Ascension
Health’s request, Third Party Contractors that sign a written agreement with
Ascension Health to be bound by terms at least as protective as the terms
contained herein applicable to such Materials), [**] a non-exclusive,
world-wide, royalty-free right and license, to access, use, execute, and display
the RC Tools (including all modifications, replacements, Upgrades, enhancements,
methodologies, tools, documentation, materials and media related), during the
Term and any Disengagement Services period, for the benefit of the Eligible
Recipients, solely to (i) receive the full benefit of the Services provided by
Supplier, (ii) monitor, access, interface with or use the Materials and Software
then being used by Supplier to the extent contemplated by this Agreement, and
(iii) perform or have performed services and functions that are ancillary to the
Services provided by Supplier. The rights and obligations of the Eligible
Recipients with respect to such RC Tools following the expiration or termination
of this Agreement or termination of any Service are set forth in Section
6.5(c)(iii). [**] Indicates that text has been omitted which is the subject of a
confidential treatment request. The text has been separately filed with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa073.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 68 15. REPRESENTATIONS,
WARRANTIES AND COVENANTS. 15.1 Work Standards. Supplier represents, warrants and
covenants that: (i) the Services shall be rendered with promptness, due care,
skill and diligence; (ii) the Services shall be executed in a workmanlike
manner, in accordance with the Service Levels; (iii) Supplier shall use adequate
numbers of qualified individuals with suitable training, education, experience,
know-how, competence and skill to perform the Services; (iv) Supplier shall
provide such individuals with training as to new products and services prior to
their implementation in Ascension Health’s and/or the Eligible Recipients’
environment; and (v) Supplier shall have the resources, capacity, expertise and
ability in terms of Equipment, Materials, know-how and personnel to provide the
Services. 15.2 Materials. (a) Ownership and Use. Supplier represents, warrants
and covenants that it is either the owner of, or authorized to use, any and all
Materials provided and used by Supplier in providing the Services. As to any
such Materials that Supplier does not own but is authorized to use, Supplier
shall advise Ascension Health and the Eligible Recipients as to the ownership
and extent of Supplier’s rights with regard to such Materials to the extent any
limitation in such rights would impair Supplier’s performance of its obligations
under this Agreement. (b) Performance. Supplier represents, warrants and
covenants that any Supplier Owned Materials will perform in Compliance with its
Specifications and will provide the functions and features and operate in the
manner described in its Specifications. (c) Functionality. With respect to
General Developed Materials, Commissioned Developed Materials and products
accepted in accordance with Section 6.3(f), Supplier warrants that the
applicable product shall meet the functionality and performance characteristics
described in the Supplement, and that the applicable product shall be capable of
running at full load, on a repetitive basis, using a variety of Eligible
Recipient’s actual data, without failure. In the event that such product fails
to meet such specified functionality, performance characteristics or run-time
functionality, Supplier shall use its commercially reasonable efforts to correct
such product so that it meets and is in compliance with all applicable
Acceptance Tests. (d) Nonconformity of Supplier Owned Software. In addition to
the foregoing, if Supplier Owned Materials (excluding General Developed
Materials and Commissioned Developed Materials which are addressed in Section
15.2(c)) do not Comply with the criteria set forth in this Agreement or the
applicable Supplement, and/or adversely affect the Services provided hereunder,
Supplier shall expeditiously repair or replace such Supplier Owned Materials
with conforming Materials. [**] 15.3 Non-Infringement. (a) Performance of
Responsibilities. Except as otherwise provided in this Agreement, each Party
represents, warrants and covenants that it shall perform its responsibilities
under this Agreement in a manner that does not infringe, or constitute an
infringement or misappropriation of, any patent, copyright, trademark, trade
secret or other proprietary rights of any third party; provided, however, that
the performing Party shall not have any obligation or liability to the extent
any infringement or misappropriation is caused by [**] Indicates that text has
been omitted which is the subject of a confidential treatment request. The text
has been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa074.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 69 (i) modifications made
by the other Party or its contractors or subcontractors, without the knowledge
or approval of the performing Party, (ii) the other Party’s combination of the
performing Party’s work product or Materials with items not furnished, specified
or reasonably anticipated by the performing Party or contemplated by this
Agreement, (iii) a breach of this Agreement by the other Party, (iv) the failure
of the other Party to use corrections or modifications provided by the
performing Party offering equivalent features and functionality, or (v) Third
Party Software, except to the extent that such infringement or misappropriation
arises from the failure of the performing Party to obtain the necessary licenses
or Required Consents or to abide by the limitations of the applicable Third
Party Software licenses. Each Party further represents, warrants and covenants
that it will not use or create materials in connection with the Services which
are libelous, defamatory, obscene or otherwise infringe another individual’s
privacy rights. (b) Third Party Software Indemnification. In addition, with
respect to Third Party Software provided by Supplier pursuant to this Agreement,
Supplier covenants that it shall obtain and provide intellectual property
indemnification for the Eligible Recipients (or obtain intellectual property
indemnification for itself and enforce such indemnification on behalf of the
Eligible Recipients) from the suppliers of such Software. Unless otherwise
approved in advance by Ascension Health, such indemnification shall be (i)
comparable to the intellectual property indemnification provided by Supplier to
the Eligible Recipients under this Agreement, or (ii) the indemnification
available in the industry for the same or substantially similar types of
software products. 15.4 Authorization. Each Party represents, warrants and
covenants to the other that: (a) Corporate Existence. It is a corporation duly
incorporated, validly existing and in good standing under the Laws of its state
of incorporation; (b) Corporate Power and Authority. It has the requisite
corporate power and authority to execute, deliver and perform its obligations
under this Agreement; (c) Legal Authority. It has obtained and shall maintain
all licenses, authorizations, approvals, consents or permits required to perform
its obligations under this Agreement under all applicable Laws of all
authorities having jurisdiction over the Services, except to the extent the
failure to obtain any such license, authorizations, approvals, consents or
permits is, in the aggregate, immaterial; (d) Due Authorization. The execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated by this Agreement have been duly authorized by the
requisite corporate action on the part of such Party; and (e) No Violation or
Conflict. The execution, delivery, and performance of this Agreement shall not
constitute a violation of any judgment, order, or decree; a material default
under any material contract by which it or any of its material assets are bound;
or an event that would, with notice or lapse of time, or both, constitute such a
default. 15.5 Ascension Health Standards of Conduct. Supplier represents,
warrants and covenants that, in the performance of the Services and its other
contractual obligations hereunder, it shall comply, and shall cause Supplier
Subcontractors and Supplier Personnel to comply, with the Ascension Health
Standards of Conduct as set forth in Exhibit 8, as amended and updated from time
to time.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa075.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 70 15.6 Disabling Code.
Supplier represents, warrants and covenants that, without the prior written
consent of Ascension Health, Supplier shall not insert into the Software any
code that could be invoked to disable or otherwise shut down all or any portion
of the Services. Supplier further represents, warrants and covenants that, with
respect to any disabling code that may be part of the Software, Supplier shall
not invoke or cause to be invoked such disabling code at any time, including
upon expiration or termination of this Agreement for any reason, without
Ascension Health’s prior written consent. Supplier also represents, warrants and
covenants that it shall not use Third Party Software containing disabling code
without the prior approval of Ascension Health. For purposes of this provision,
code that serves the function of ensuring software license compliance (including
passwords) shall not be deemed disabling code, provided that Supplier notifies
Ascension Health in advance of all such code and obtains Ascension Health’s
approval prior to installing such code in any Software, Equipment or System.
15.7 Compliance with Laws. (a) Compliance by Supplier. Subject to Section
15.7(b), (e), (f) and (g), Supplier represents, warrants and covenants that,
with respect to the Services and the performance of any of its obligations under
this Agreement, it is and shall be in compliance in all material respects with
all applicable Laws during the Term and any Disengagement Services period,
including identifying, procuring, and maintaining applicable permits,
certificates, approvals and inspections required under such Laws. Such
compliance shall include Supplier’s obligation to comply with the Emergency
Medical Treatment and Active Labor Act (EMTALA), passed in 1986 as part of the
Consolidated Omnibus Budget Reconciliation Act (COBRA). If a charge of
non-compliance by Supplier with any such Laws occurs and such non-compliance has
or would reasonably be expected to have a material adverse impact on the receipt
or use of the Services by an Eligible Recipient, Supplier shall promptly notify
Ascension Health and the impacted Eligible Recipients of such charge. If
Supplier believes that an Ascension Health or Eligible Recipient policy is
inconsistent with applicable Law, then Supplier shall notify Ascension Health
and the applicable Eligible Recipient in accordance with the requirements of the
annual Corporate Compliance Program and policy. Notwithstanding the foregoing,
during the period that Supplier is transitioning a Service Category as set forth
in an applicable Transition Plan, Supplier shall use commercially reasonably
efforts to determine if existing Eligible Recipient practices with respect to
such Service Category are in compliance with applicable Law. If Supplier
determines that an existing practice is not in compliance with applicable Law,
Supplier shall notify the Eligible Recipient in accordance with the requirements
of the annual Corporate Compliance Policy and Program. Subject to the foregoing,
until Supplier takes over responsibility for the Service Category consistent
with the timing in the Transition Plan, Supplier shall not be responsible for
non-compliance with Law resulting from historical Eligible Recipient practices.
In addition to the training requirement set forth in Exhibit 8, Supplier will
provide Supplier Personnel and Contract Employees with training on compliance
with the foregoing, including EMTALA. Notwithstanding anything in this Agreement
to the contrary, Supplier shall have no responsibility or liability for any
non-compliance with any Law or this Agreement identified by a Pre-Transition
Audit with respect to any Additional Book Eligible Recipient or New ABM and such
non-compliance continues to occur after the applicable Commencement Date with
respect to such Additional Book Eligible Recipient or New ABM, as applicable
(either because Ascension Health would not or was not able to remedy and/or
Supplier cannot reasonably remedy) (such non- compliance, “Ascension Health
Controlled Non-Compliance”). However, Supplier shall be responsible for (i)
performance of all of the Services and (ii) meeting its compliance obligations
under the Agreement, in each case of (i) and (ii), to the extent such
performance or compliance is not affected by any Ascension Health Controlled
Non-Compliance.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa076.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 71 (b) Compliance by
Ascension Health. Subject to Section 15.7(a), (e) and (f), Ascension Health
represents and warrants that, with respect to the performance by the Eligible
Recipients of Ascension Health’s legal and contractual obligations under this
Agreement, it is and shall be in compliance in all material respects with all
applicable Laws for the Term and any Disengagement Services period. If a claim
or assertion of non-compliance by Ascension Health or any Eligible Recipient
with any such Laws occurs and such non- compliance has or would reasonably be
expected to have a material adverse impact on the delivery of the Services by
Supplier to an Eligible Recipient, Ascension Health or the Eligible Recipient
shall promptly notify Supplier of such claim or assertion. (c) Compliance Data
and Reports. At no additional charge, upon reasonable request, each Party shall
provide the other Party with requested data and/or reports in such Party’s
possession necessary for such Party to comply with Laws applicable to the
Services. (d) Notice of Laws. Ascension Health shall be and remain familiar with
the Laws and changes in Laws applicable specifically to the principal businesses
of the Eligible Recipients (excluding Laws applicable to the provision of
information technology, the Services and other business process products and
services) and shall notify Supplier of such Laws and changes in Laws to the
extent they relate to Supplier’s performance of the Services or Supplier’s
performance of its other obligations under this Agreement (collectively,
“Ascension Health Laws”). Supplier shall be and remain familiar with all other
Laws and changes in Laws applicable to the Services or the performance of
Supplier’s obligations under this Agreement and shall notify Ascension Health of
such Laws and changes in Laws to the extent they relate to Ascension Health’s or
the other Eligible Recipients’ receipt or use of the Services and to the extent
that such Laws require a change to the policies and/or conduct of the Eligible
Recipients (collectively, “Supplier Laws”). For the avoidance of doubt, Supplier
Laws shall include Laws applicable to (i) the technical, organizational and
security measures to be implemented and maintained by Supplier and/or at
Supplier Facilities to safeguard Personal Data, (ii) the restrictions or
prohibitions on the use or disclosure of Personal Data by Supplier and/or
Supplier Personnel, and (iii) particular compliance functions to the extent set
forth in the applicable Supplement. Supplier shall, through the Supplier
Personnel, maintain general familiarity with Ascension Health Laws, and shall
bring additional or changed requirements to Ascension Health’s attention.
Subject to Supplier’s non-disclosure obligations under Supplier’s other customer
contracts, Supplier also shall make commercially reasonable efforts to obtain
information regarding such requirements from Supplier’s other outsourcing
customer engagements and to communicate such information to Ascension Health in
a timely manner. At Ascension Health’s request, Supplier Personnel shall
participate in Ascension Health -provided compliance training programs. (e)
Interpretation of Laws or Changes in Laws. Ascension Health shall be
responsible, with Supplier’s cooperation and assistance, for interpreting
Ascension Health Laws or changes in Ascension Health Laws and for identifying
the impact of Ascension Health Laws or changes in Ascension Health Laws on
Supplier’s performance and Eligible Recipients’ receipt and use of the Services.
Supplier shall be responsible, with Ascension’s cooperation and assistance, for
interpreting Supplier Laws or changes in Supplier Laws and for identifying the
impact of Supplier Laws or changes in Supplier Laws on Supplier’s performance
and any Eligible Recipients’ receipt and use of the Services. To the extent the
impact of any Supplier Law or change in Supplier Law cannot be readily
identified by Supplier, the Parties shall cooperate in interpreting such Law or
change in Law and shall seek in good faith to identify and agree upon the impact
on Supplier’s performance and the Eligible Recipients’ receipt and use of the
Services. If the Parties are unable to agree upon such impact, Ascension Health
shall retain the right, in its sole discretion, to interpret such Supplier Law
or change in Supplier Law and



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa077.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 72 determine its impact.
In addition, if Supplier reasonably concludes, after due inquiry, that the
compliance obligations associated with any Supplier Law or change in Supplier
Law are unclear or that there is more than one reasonable approach to achieving
compliance, Supplier may escalate the issue to Ascension Health for a final
decision. (f) Implementation of Changes in Laws. Each Party shall be
operationally responsible for any changes to its own Systems and processes
required by any change in Laws. Supplier shall be financially responsible for
the costs of compliance with that change in Laws if (i) Supplier would have had
to bear the cost of complying with that change in Law even if Ascension Health
had not entered into this Agreement or (ii) Ascension Health is required to
comply with the change in Law as a direct result of the service delivery model
employed by Supplier. If a Party is operationally but not financially
responsible for a change in Laws, the financially responsible Party shall
reimburse the operationally responsible Party for the reasonable cost of making
the required operational changes. (g) Export Control. (i) The Parties
acknowledge that certain products, technology, technical data and software
(including certain services and training) and certain transactions may be
subject to export controls and/or sanctions under the Laws of the United States
and other countries and jurisdictions (including the Export Administration
Regulations, 15 C.F.R. §§730-774, the International Traffic in Arms Regulations,
22 C.F.R. Parts 120-130, and sanctions programs implemented by the Office of
Foreign Assets Control of the U.S. Department of the Treasury). No Party shall
directly or indirectly export or re-export any such items or any direct product
thereof or undertake any transaction or service in violation of any such Laws.
(ii) For any products, technology, technical data or software provided by any
Eligible Recipient to Supplier (“Ascension Health Export Materials”), Supplier
shall be responsible for obtaining all necessary export authorizations, consents
and licenses for the export of such Ascension Health Export Materials (a) within
Supplier’s enterprise, (b) from Supplier to Supplier Subcontractors, (c) from
Supplier Subcontractors to Supplier or (d) where Supplier has directed, this
Agreement provides, or the Parties have agreed that Ascension Health will export
such Materials directly to a member of Supplier’s enterprise or a Supplier
Subcontractor. (iii) Supplier shall identify the specific export control status
of, and be responsible for obtaining all necessary export authorizations and
licenses for the “export” or “re-export” of products, technology, technical data
or software provided by Supplier or its Affiliates or Subcontractors to any
Eligible Recipient. (h) Compliance with Anti-Corruption Laws. Supplier
represents, warrants and covenants that it is fully aware of and will comply
with, and in the performance of its obligations to Ascension Health will not
take any action or omit to take any action that would cause either Party to be
in violation of, (i) U.S. Foreign Corrupt Practices Act, (ii) any other
applicable anti-corruption laws, or (iii) any regulations promulgated under any
such laws. Supplier represents and warrants that neither it nor any of the
Supplier Personnel is an official or employee of any government (or any
department, agency or instrumentality of any government), political party, state
owned enterprise or a public international organization such as the United
Nations, or a representative or any such person (each, an “Official”). Supplier
further represents, warrants and covenants that, to its knowledge, neither it
nor any of the Supplier Personnel has offered, promised, made or authorized to
be made, or provided any contribution, thing of value or gift, or any other type
of payment to, or for the private use of, directly or indirectly, any Official
for the purpose of



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa078.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 73 influencing or inducing
any act or decision of the Official to secure an improper advantage in
connection with, or in any way relating to, (i) any government authorization or
approval involving Ascension Health, or (ii) the obtaining or retention of
business by Ascension Health. Supplier further represents and warrants that it
will not in the future offer, promise, make or otherwise allow to be made or
provide any payment and that it will take all lawful and necessary actions to
ensure that no payment is promised, made or provided in the future by any of the
Supplier Personnel. (i) Responsibility. Subject to Section 15.7(e), Supplier
shall be responsible for any liability imposed on Supplier or any Eligible
Recipient resulting from any failure of Supplier or its Subcontractors or third
party product or service providers to comply with Supplier’s obligations under
this Section 15.7, unless and to the extent such failure directly results from
the sole acts or omissions of Ascension Health, an Eligible Recipient or a Third
Party Contractor in contravention of Ascension Health’s obligations under this
Section 15.7. (j) Compliance with Immigration Laws. Supplier shall not assign
Services to be performed to any Supplier Personnel who are unauthorized aliens
in the jurisdiction where such Supplier Personnel are providing Services, and if
any Supplier Personnel performing any of the Services is discovered to be an
unauthorized alien in such jurisdiction, Supplier will immediately remove such
Supplier Personnel from performing Services hereunder and replace such Supplier
Personnel with personnel who is not an unauthorized alien in such jurisdiction.
15.8 Interoperability. Supplier represents, warrants and covenants that the
Software, Equipment and Systems used by Supplier to provide the Services and for
which Supplier is financially or operationally responsible under this Agreement,
are and, subject to Sections 4.3 and 9.6, will remain during the Term and any
Disengagement Services period, compatible and interoperable with the Retained
Systems and Business Processes (including the software, equipment and systems
used by the Eligible Recipients to provide the same or similar services and/or
which may deliver records to, receive records from, or otherwise interact with
the Software, Equipment and/or Systems used by Supplier to receive the Services)
as and to the extent necessary to provide the Services. 15.9 Disclaimer. EXCEPT
AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES ANY
REPRESENTATIONS, CONDITIONS OR WARRANTIES TO THE OTHER PARTY, WHETHER EXPRESS OR
IMPLIED, INCLUDING THE IMPLIED WARRANTIES AND CONDITIONS OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE. 16. INSURANCE AND RISK OF LOSS. 16.1
Insurance. During the Term, Supplier, Ascension Health and each Eligible
Recipient shall each keep in full force and effect and maintain at its sole cost
and expense the policies of insurance set forth in Exhibit 9, with the specified
minimum limits of liability specified therein. 16.2 Risk of Loss. (a) General.
Subject to Section 17.3, Supplier and Ascension Health each shall be responsible
for damage, destruction, loss, theft or governmental taking of their respective
tangible property or real property (whether owned or leased) and each Party
agrees to



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa079.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 74 look only to its own
insuring arrangements with respect to such damage, destruction, loss, theft, or
governmental taking, except to the extent such loss is caused by the other
Party. Each Party shall promptly notify the other Party of any such damage,
destruction, loss, theft, or governmental taking of such other Party’s tangible
property or real property (whether owned or leased) in the possession or under
the control of such Party. (b) Death, Bodily Injury and Property Damage.
Supplier and Ascension Health each shall be responsible for: (i) except as
otherwise provided in Article 17, the death or bodily injury of any agent,
employee, customer, business invitee, business visitor or other person caused by
the negligence or other tortious conduct of such Party or the failure of such
Party to comply with its obligations under this Agreement; and (ii) the damage,
loss or destruction of any real or tangible personal property caused by the
negligence or other tortious conduct of such Party or the failure of such Party
to comply with its obligations under this Agreement. 17. INDEMNITIES. 17.1
Indemnity by Supplier. Supplier agrees to indemnify, defend and hold harmless
the Eligible Recipients and their respective officers, directors, employees,
agents, representatives, successors, and assigns from any and all Losses and
threatened Losses due to non-Party claims arising from or in connection with any
of the following: (a) Representations, Warranties and Covenants. Supplier’s
breach of any of the representations, warranties and covenants set forth herein.
(b) Assigned Contracts. Supplier’s decision to terminate or failure to observe
or perform any duties or obligations to be observed or performed on or after the
Commencement Date by Supplier under any of the Third Party Software licenses,
Equipment leases or Third Party Contracts assigned to Supplier or for which
Supplier has assumed financial or operational responsibility pursuant to this
Agreement. (c) Licenses, Leases and Contracts. Supplier’s failure to observe or
perform any duties or obligations to be observed or performed on or after the
Commencement Date by Supplier under Third Party Contracts used by Supplier to
provide the Services to the extent Supplier is financially or operationally
responsible under this Agreement. (d) Ascension Health Data or Confidential
Information. Supplier’s breach of its obligations with respect to Ascension
Health Data, Personal Data or Ascension Health Confidential Information. (e)
Infringement. Infringement or misappropriation or alleged infringement or
alleged misappropriation of a patent, trade secret, copyright or other
proprietary rights in contravention of Supplier’s representations, warranties
and covenants in Sections 15.2 and 15.3. [**] (f) Compliance with Laws. Losses,
including government fines, penalties, sanctions, interest, legal fees or other
costs incurred in connection with any request for information, subpoena or CID,
or other remedies resulting from any governmental or regulatory inquiry into
Supplier’s compliance with applicable Laws or Supplier’s failure to perform its
responsibilities under this Agreement in compliance with applicable Laws as
required [**] Indicates that text has been omitted which is the subject of a
confidential treatment request. The text has been separately filed with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa080.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 75 by this Agreement,
including the exclusion of Supplier or any Supplier Personnel from any Federal
Health Care Program (as such term is defined in Exhibit 11). (g) Taxes. Taxes,
together with interest and penalties, that are the responsibility of Supplier
under Section 11.3. (h) Shared Facility Services. Services, products or systems
provided by Supplier to a third party from any shared Supplier facility or using
any shared Supplier resources and not constituting Services provided to an
Eligible Recipient or consumer pursuant to this Agreement. (i) Affiliate,
Subcontractor or Assignee Claims. Any claim, other than an indemnification claim
under this Agreement, initiated by (i) a Supplier Affiliate or Subcontractor
asserting rights under this Agreement or (ii) any entity to which Supplier
assigned, transferred, pledged, hypothecated or otherwise encumbered its rights
to receive payments from Ascension Health under this Agreement. (j) Supplier
Personnel Injury Claims. Any claim by Supplier Personnel for death, bodily
injury, or illness, except to the extent caused by Ascension Health’s gross
negligence or willful misconduct. (k) Employment Claims. Any claim relating to
any: (i) violation by Supplier, Supplier Affiliates or Subcontractors, or their
respective officers, directors, employees, representatives or agents, of any
Laws or any common law protecting persons or members of protected classes or
categories, including Laws prohibiting discrimination or harassment on the basis
of a protected characteristic; (ii) liability arising or resulting from the
employment of Supplier Personnel by Supplier, Supplier Affiliates or
Subcontractors (including liability for any social security or other employment
taxes, workers’ compensation claims and premium payments, and contributions
applicable to the wages and salaries of such Supplier Personnel); (iii) payment
or failure to pay any salary, wages, pensions, benefits or other compensation
due and owing to any Supplier Personnel, (iv) employee pension or other benefits
of any Supplier Personnel; (v) other aspects of the employment relationship of
Supplier Personnel with Supplier, Supplier Affiliates or Subcontractors or the
termination of such relationship, including claims for wrongful discharge,
claims for breach of express or implied employment contract and claims of
co-employment or joint employment; (vi) liability resulting from representations
(oral or written) to any Affected Employees by Supplier, Supplier Affiliates or
Subcontractors (or their respective officers, directors, employees,
representatives or agents), or other acts or omissions with respect to any
Affected Employees by such persons or entities, including any act, omission or
representation made in connection with the interview, selection, hiring and/or
transition process, the offers of employment made to such employees, the failure
to make offers to any such employees or the terms and conditions of such offers
(including compensation and employee benefits), (vii) liability resulting from
Supplier’s failure to maintain a safe, healthy and non-discriminatory working
environment in compliance with all applicable laws and regulations, and/or
(viii) liability resulting from Supplier’s failure to honor and observe all
obligations of a respective Eligible Recipient provided for in any collective
bargaining agreement which govern the employment of any Contract Employees as it
relates to the employees covered by the particular collective bargaining
agreement, except, in each case, to the extent resulting from the wrongful
actions of the Eligible Recipients or Third Party Contractors 17.2 Indemnity by
Ascension. Ascension Health agrees to indemnify, defend and hold harmless
Supplier and its officers, directors, employees, agents, representatives,
successors, and assigns, from any Losses and threatened Losses due to non-Party
claims arising from or in connection with any of the following:



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa081.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 76 (a) Representations,
Warranties and Covenants. Ascension Health’s breach of any of the
representations, warranties and covenants set forth herein. (b) Assigned
Contracts. Ascension Health’s failure to observe or perform any duties or
obligations to be observed or performed prior to the Commencement Date by
Ascension Health under any of the Third Party Software licenses, Equipment
leases or Third Party Contracts assigned to Supplier by Ascension Health
pursuant to this Agreement. (c) Licenses, Leases or Contracts. Ascension
Health’s failure to observe or perform any duties or obligations to be observed
or performed by Ascension Health under any of the applicable Third Party
Software licenses, Equipment leases or Third Party Contracts to the extent
Ascension Health is financially or operationally responsible under this
Agreement. (d) Supplier’s Confidential Information. Ascension Health’s breach of
its obligations with respect to Supplier’s Confidential Information. (e)
Infringement. Infringement or misappropriation or alleged infringement or
alleged misappropriation of a patent, trade secret, copyright or other
proprietary rights in contravention of Ascension Health’s representations,
warranties and covenants in Section 15.3. (f) Compliance with Laws. Losses,
including government fines, penalties, sanctions, interest or other remedies
resulting from Ascension Health’s failure to perform its responsibilities under
this Agreement in compliance with applicable Laws as required by this Agreement.
(g) Taxes. Taxes, together with interest and penalties, that are the
responsibility of Ascension Health under Section 11.3. (h) Ascension Health
Affiliate, Eligible Recipient or Third Party Contractor Claims. Any claim, other
than an indemnification claim or insurance claim under this Agreement, initiated
by an Ascension Health Affiliate, an Eligible Recipient (other than Ascension
Health) or an Ascension Health Third Party Contractor asserting rights under
this Agreement. (i) Non-Discrimination. Subject to the Eligible Recipient’s
compliance with the Ethical and Religious Directives, the failure of such
Eligible Recipient to maintain a safe, healthy and non-discriminatory working
environment in compliance with the applicable laws and regulations. 17.3
Additional Indemnities. Supplier and Ascension Health each agree to indemnify,
defend and hold harmless the other (including, with respect to Ascension Health,
the Eligible Recipients) and their respective Affiliates, officers, directors,
employees, agents, representatives, successors, and assigns, from any and all
Losses and threatened Losses to the extent they arise from or in connection with
any of the following non-Party claims: (a) except as otherwise provided in
Section 17.1(j), the death or bodily injury of any agent, employee, customer,
business invitee, business visitor or other person caused by the negligence or
other tortious conduct of the indemnitor or the failure of the indemnitor to
comply with its obligations under this Agreement; and (b) except as otherwise
provided in Section 16.2, the damage, loss or destruction of any real or
tangible personal property caused by the negligence or other tortious conduct of
the indemnitor or the failure of the indemnitor to comply with its obligations
under this Agreement.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa082.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 77 17.4 Infringement. In
the event that (a) any Materials, Equipment, or Services provided by Supplier or
its Affiliates or Subcontractors pursuant to this Agreement or used by them in
the performance of the Services are found, or in Ascension Health’s reasonable
opinion are likely to be found, to infringe upon the patent, copyright,
trademark, trade secrets, intellectual property or proprietary rights of any
third party in any country in which Services are to be performed or received
under this Agreement, or (b) the continued use of such Materials, Equipment,
Software or Services is enjoined, Supplier shall, in addition to defending,
indemnifying and holding harmless Ascension Health as provided in Section
17.1(e) and to the other rights Ascension Health may have under this Agreement,
promptly and at its own cost and expense and in such a manner as to minimize the
disturbance to the Eligible Recipients, do one of the following: (i) obtain for
the Eligible Recipients the right to continue using such Materials, Equipment,
or Services; (ii) modify such Materials, Equipment, or Services so as to no
longer be infringing without degrading the performance or quality of the
Services or adversely affecting Ascension Health’s and the Eligible Recipients’
intended use; or (iii) replace such item(s) with a non-infringing functional
equivalent acceptable to Ascension Health. 17.5 Indemnification Procedures. With
respect to non-Party claims which are subject to indemnification under this
Agreement (other than as provided in Section 17.6 with respect to claims covered
by Section 17.1(f) or (g)), the following procedures shall apply: (a) Notice.
Promptly after receipt by any person or entity entitled to indemnification under
this Agreement of notice of the commencement or threatened commencement of any
civil, criminal, administrative, or investigative action or proceeding involving
a claim in respect of which the indemnitee will seek indemnification hereunder,
the indemnitee shall notify the indemnitor of such claim. No delay or failure to
so notify an indemnitor shall relieve it of its obligations under this Agreement
except to the extent that such indemnitor has suffered actual prejudice by such
delay or failure. Within fifteen (15) days following receipt of notice from the
indemnitee relating to any claim, but no later than five (5) days before the
date on which any response to a complaint or summons is due, the indemnitor
shall notify the indemnitee that the indemnitor elects to assume control of the
defense and settlement of that claim (a “Notice of Election”). (b) Procedure
Following Notice of Election. If the indemnitor delivers a Notice of Election
within the required notice period, the indemnitor shall assume sole control over
the defense and settlement of the claim; provided, however, that (i) the
indemnitor shall keep the indemnitee fully apprised at all times as to the
status of the defense, and (ii) the indemnitor shall obtain the prior written
approval of the indemnitee before entering into any settlement of such claim
imposing financial or non-financial obligations or restrictions on the
indemnitee or constituting an admission of guilt or wrongdoing by the indemnitee
or ceasing to defend against such claim. The indemnitor shall not be liable for
any legal fees or expenses incurred by the indemnitee following the delivery of
a Notice of Election; provided, however, that (i) the indemnitee shall be
entitled to employ counsel at its own expense to participate in the handling of
the claim, and (ii) the indemnitor shall pay the fees and expenses associated
with such counsel if there is a conflict of interest with respect to such claim
which is not otherwise resolved or if the indemnitor has requested the
assistance of the indemnitee in the defense of the claim or the indemnitor has
failed to defend the claim diligently and the indemnitee is prejudiced or likely
to be prejudiced by such failure. The indemnitor shall not be obligated to
indemnify the indemnitee for any amount paid or payable by such indemnitee in
the settlement of any claim if (x) the indemnitor has delivered a timely Notice
of Election and such amount was agreed to without the written consent of the
indemnitor, (y) the indemnitee has not provided the indemnitor with notice of
such claim and a reasonable



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa083.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 78 opportunity to respond
thereto, or (z) the time period within which to deliver a Notice of Election has
not yet expired. (c) Procedure Where No Notice of Election Is Delivered. If the
indemnitor does not deliver a Notice of Election relating to any claim for which
it is obligated to indemnify the other Party hereunder within the required
notice period, the indemnitee shall have the right to defend the claim in such
manner as it may deem appropriate. The indemnitor shall promptly reimburse the
indemnitee for all such reasonable costs and expenses incurred by the
indemnitee, including reasonable attorneys’ fees. 17.6 Indemnification
Procedures – Governmental and Other Claims. With respect to claims covered by
Section 17.1(f) or (g), the following procedures shall apply: (a) Notice.
Promptly after receipt by Ascension Health of notice of the commencement or
threatened commencement of any action or proceeding involving a claim in respect
of which the indemnitee will seek indemnification pursuant to Section 17.1(f) or
(g), or any claim by a current or former Ascension Health employee, Ascension
Health shall notify Supplier of such claim. No delay or failure to so notify
Supplier shall relieve Supplier of its obligations under this Agreement except
to the extent that Supplier has suffered actual prejudice by such delay or
failure. (b) Procedure for Defense. Ascension Health shall be entitled, at its
option, to have the claim handled pursuant to Section 17.5 or to retain sole
control over the defense and settlement of such claim; provided that, in the
latter case, Ascension Health shall (i) consult with Supplier on a regular basis
regarding claim processing (including actual and anticipated costs and expenses)
and litigation strategy, (ii) reasonably consider any Supplier settlement
proposals or suggestions, and (iii) use commercially reasonable efforts to
minimize any amounts payable or reimbursable by Supplier. 17.7 Subrogation.
Except as otherwise provided in Section 16.1 or 16.2, if an indemnitor shall be
obligated to indemnify an indemnitee pursuant to any provision of this
Agreement, the indemnitor shall, upon payment of such indemnity in full, be
subrogated to all rights of the indemnitee with respect to the claims to which
such indemnification relates. 17.8 Comparative Fault. Supplier and the
applicable Eligible Recipient shall be liable under Sections 17.1 through 17.4,
respectively, only to the extent of the respective obligations specifically
imposed upon them by such Sections; provided, however, nothing herein shall be
interpreted as relieving or limiting the indemnifying party’s defense
obligations hereunder, the parties hereby agreeing that the resolution of each
party’s respective level of fault shall be delayed until after the resolution of
the underlying third party claim (whether by settlement, final non-appealable
judgment or binding arbitration). In the event both parties bear fault for a
matter, each party’s liability (including liability for defense costs and
deductible amounts and self-insured retentions under insurance policies) shall
be equal to the percentage determined to be due to the fault of such party as
agreed upon by the parties or as fixed by settlement agreement approved by the
parties or set forth in a final judgment of a court of competent jurisdiction or
the decision of the arbitrator or arbitration panel in a binding arbitration
proceeding. The parties agree that the provisions of this Section 17.8 shall
only apply in the event of a third party claim.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa084.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 79 18. LIABILITY. 18.1
General Intent. Subject to the specific provisions and limitations of this
Article 18, it is the intent of the Parties that each Party shall be liable to
the other Party for any actual damages incurred by the non- breaching Party as a
result of the breaching Party’s failure to perform its obligations in the manner
required by this Agreement. 18.2 Limitation of Liability. (a) Exclusions from
Limitations. EXCEPT AS PROVIDED IN THIS SECTION 18.2, NEITHER PARTY SHALL BE
LIABLE TO THE OTHER PARTY FOR INDIRECT, CONSEQUENTIAL, INCIDENTAL, COLLATERAL,
EXEMPLARY, OR PUNITIVE DAMAGES, INCLUDING LOST PROFITS, REGARDLESS OF THE FORM
OF THE ACTION OR THE THEORY OF RECOVERY, EVEN IF SUCH PARTY HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES. (b) Liability Cap. Except as provided in this
Section 18.2, the total aggregate liability of either Party, for claims asserted
by the other Party under or in connection with this Agreement, regardless of the
form of the action or the theory of recovery, shall be limited to $25,000,000
per calendar year. For avoidance of doubt, this annual liability cap is an
aggregate liability cap for this Agreement and all Supplements. (c) Exceptions
to Limitations of Liability. The limitations of liability set forth in Sections
18.2(a) and (b) shall not apply with respect to: (i) Losses occasioned by the
fraud, willful misconduct, or gross negligence of a Party. (ii) Losses that are
the subject of indemnification under this Agreement. (iii) Losses occasioned by
Supplier’s refusal to provide Services or Disengagement Services. For purposes
of this provision, “refusal” shall mean the intentional cessation by Supplier,
in a manner impermissible under this Agreement, of the performance of all or a
material portion of the Services or Disengagement Services then required to be
provided by Supplier under this Agreement. (iv) Amounts paid under Section 17.3
with respect to death or bodily injury of an agent, employee, customer, business
invitee, business visitor or other person or damage, loss or destruction of real
or tangible personal property. (v) Losses occasioned by any breach of a Party’s
representations or warranties under this Agreement. (vi) Losses occasioned by
any breach of a Party’s obligations under Article 13, including any obligation
of Supplier to “flow down” such Article 13 obligations constituting Supplier
Vendor Obligations to Supplier Vendors pursuant to Section 9.11(c), except
Losses with respect to Supplier’s breach of its obligation to “flow down” such
Article 13 obligations to Non-Data Supplier Vendors, for which the limitations
of liability set forth in Sections 18.2(a) and 18.2(b) shall still apply. (vii)
Losses occasioned by Supplier’s failure to deliver an unqualified SSAE 16 SOC 2
report in accordance with the requirements of Section 9.10(h).



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa085.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 80 (viii) Losses
occasioned by Supplier’s breach of any provision of the BAA. (ix) Amounts for
all damages within the category of damages known as “general damages” under
Missouri law (also referred to as “direct damages” under New York law)
occasioned in connection with a wrongful termination of this Agreement, any
Supplement, or any Service, by a Party. The Parties agree that for purposes of
this provision, such general damages include, notwithstanding anything to the
contrary in Section 18.2(a) and without limiting or modifying any other subpart
of this Section 18.2(c): (1) the categories of expense that are confirmed as
direct damages in Section 18.2(g) below; (2) in the case of a wrongful
termination by Ascension Health, an amount equal to the profits that Supplier
would have earned from this Agreement through the remainder of the Term
calculated: (A) with respect to the termination of Services to any applicable
Additional Book Eligible Recipient or New ABM, as applicable, if such wrongful
termination occurs prior to the applicable Reference Date (as defined below), on
a pro forma basis (consistent with Supplier’s past practices used in preparing
pro forma profit calculations prior to the Effective Date to the extent it is
reasonable to apply such past practices to a pro forma profit calculation under
this Agreement given the differences in terms between this Agreement and the
Prior MPSA) to reflect those anticipated profits that would have been achieved
by Supplier during the remainder of the Term for such applicable Additional Book
Eligible Recipient or New ABM, as applicable, taking into account their
transition dates or projected transition dates with respect to the Services, and
(B) with respect to the termination of Services to any Eligible Recipient, if
such wrongful termination occurs any time after the applicable Reference Date
for that Eligible Recipient, assuming that such profits would have remained at
the levels achieved by Supplier from the Services under this Agreement during
the twelve (12) month period occurring prior to the date of the notice of
termination; and (3) in the case of a wrongful termination by Supplier, the
costs and expenses incurred in connection with workarounds for the loss of
Supplier’s Services (including the costs and expenses of additional real estate
and related costs), an amount equal to the drop in collections experienced by
Ascension Health as a result of the wrongful termination during the period
beginning on the date on which Supplier ceased or reduced the provision of
Services to the date on which Ascension Health is able to establish alternative
services of comparable scope and performance to the Services that were ceased or
reduced by Supplier either itself or via a third party (the “Replacement
Period”) and reimbursement of the costs of financing during the Replacement
Period for the revenues that were delayed or lost due to Supplier’s wrongful
termination. For purposes of this Section 18.2(c)(ix), “Reference Date” shall
mean: (A) with respect to any Additional Book Eligible Recipient, the date that
is twenty (20) months after the Supplement Effective Date for such Additional
Book Eligible Recipient; (B) with respect to any New ABM, the date that is
eighteen (18) months after the applicable Commencement Date for such New ABM;
and (C) with respect to any Current Book Eligible Recipient, the Effective Date.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa086.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 81 For purposes of
subclause 2(B) of this Section 18.2(c)(ix), Ascension Health may request that
Supplier’s pro forma calculation of anticipated profits be submitted to a
mutually agreed upon independent third party auditor for an assessment as to the
reasonableness of Supplier’s methods and underlying assumptions in preparing
such pro forma profit calculation. If such independent third party auditor
determines that Supplier’s methods or assumptions in preparing the pro forma
calculations are unreasonable, then either Supplier and Ascension Health will
mutually agree on an alternative calculation or the matter may be submitted by
either Party for determination by a state or federal court located in the State
of Missouri in accordance with Section 19.2. If such independent third party
auditor determines that Supplier’s methods or assumptions of preparing such pro
forma profit calculation (Y) were unreasonable, then Supplier will bear the
expense of such audit, and (Z) were reasonable, then Ascension Health will bear
the expense of such audit. (d) Items Not Considered Damages. The following shall
not be considered damages subject to, and shall not be counted toward the
liability exclusion or cap specified in, Section 18.2(a) or (b): (i) Amounts
withheld by Ascension Health or an Eligible Recipient in accordance with this
Agreement or paid by Ascension Health or an Eligible Recipient but subsequently
recovered from Supplier due either to incorrect Charges by Supplier or
non-conforming Services. (ii) Invoiced Charges and other amounts that are due
and owing to Supplier for Services under this Agreement. (e) Reserved. (f)
Eligible Recipient Damages. The Parties acknowledge and agree that, to the
extent an Eligible Recipient has suffered Losses for which Supplier may be
liable under this Agreement, Ascension Health may seek recovery of such Losses
on behalf of such Eligible Recipient in the same manner and to the same extent
it would be entitled to do so on its own behalf if it had suffered such Losses.
(g) Acknowledged Direct Damages. The following categories of expense shall be
considered direct damages and neither Party shall assert that they are indirect,
incidental, collateral, consequential or special damages or lost profits to the
extent they result from either Party’s failure to perform in accordance with
this Agreement: (i) Costs and expenses of recreating or reloading a Party’s
information which is lost, stolen or damaged as a result of a Party’s breach of
its obligations under this Agreement. (ii) Costs and expenses of implementing a
work-around in respect of a failure to provide the Services or any part thereof
as required by this Agreement. (iii) Costs and expenses of replacing lost,
stolen or damaged Equipment, Software, and Materials. (iv) Costs and expense
incurred to procure the Services, including lost incentives and hiring costs and
costs and expenses associated with the retention of external consultants and
legal counsel, if the Services are wrongfully terminated.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa087.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 82 (v) Incremental costs
and expenses incurred to bring the Services in-house or procure the Services
from an alternate source, including the costs and expenses associated with the
retention of external consultants and legal counsel to assist with any
re-sourcing, when the Agreement provides such right. (vi) Straight time,
overtime or related expenses incurred by either Party for employees, wages and
salaries of additional employees, travel expenses, and overtime expenses. (vii)
Damages, fines, and penalties imposed by a regulatory agency for a Party’s
failure to comply with deadlines which is not the result of a Force Majeure
Event. (viii) Unrecoverable amounts resulting from unbilled claims and claims
denied by a payor and costs associated with the mitigation of Losses associated
with such denied claims resulting from a change in process or location initiated
by Supplier which causes a negative material change in denial rate from the
measured denial rate prior to such change in process or location. For the
purposes of this paragraph, a “change in denial rate” shall be measured based on
date of service, not posting. The absence of a direct damage listed in this
Section 18.2(g) shall not be construed or interpreted as an agreement to exclude
it as a direct damage under this Agreement. 19. DISPUTE RESOLUTION. 19.1 Dispute
Resolution Procedures. Prior to the initiation of formal dispute resolution
procedures with respect to any dispute, other than as provided in Sections
19.1(d) or 19.5, the Parties shall first attempt to resolve such dispute
informally, as follows: (a) Eligible Recipient/Supplier Meetings. The applicable
Eligible Recipient and Supplier shall conduct at least three meetings to discuss
and attempt to resolve the dispute. At least one of these meetings shall be
conducted in-person. If this procedure is unsuccessful, the dispute will be
escalated as follows: (b) Ascension/Supplier Initial Effort. The Parties agree
that the Ascension Health Relationship Manager and the Supplier Executive
Sponsor shall attempt in good faith to resolve all disputes (other than those
resolved pursuant to Section 19.1(a) or those described in Sections 19.1(d) or
19.5). In the event the Ascension Health Relationship Manager and the Supplier
Executive Sponsor are unable to resolve a dispute in an amount of time that
either Party deems reasonable under the circumstances, such Party may refer the
dispute for resolution to Operations Oversight Committee specified in Section
19.1(c) below upon written notice to the other Party. Escalation. Within [**]
business days of a notice under Section 19.1(b) referring a dispute for
resolution by Operations Oversight Committee, the Ascension Health Relationship
Manager and the Supplier Executive Sponsor will each prepare and provide to the
Operations Oversight Committee, summaries of non-privileged relevant information
and background of the dispute, along with any appropriate non-privileged
supporting documentation, for their review. The respective members of the
Operations [**] Indicates that text has been omitted which is the subject of a
confidential treatment request. The text has been separately filed with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa088.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 83 Oversight Committee
will confer as often as they deem reasonably necessary in order to gather and
furnish to the other Parties’ Operations Oversight Committee members any
non-privileged information with respect to the matter in issue which the
disclosing Party believes to be appropriate and germane in connection with its
resolution. The Operations Oversight Committee shall discuss the problem and
negotiate in good faith in an effort to resolve the dispute without the
necessity of any formal proceeding. The specific format for the discussions will
be left to the discretion of the Operations Oversight Committee, but may include
the preparation of agreed-upon statements of fact or written statements of
position. If the Operations Oversight Committee is otherwise unable to resolve
the issue, the Ascension Health Relationship Manager and Supplier Executive
Sponsor shall work collaboratively together to develop a proposed methodology
for resolving the dispute and shall present such methodology to the JRB for
approval. The JRB may discuss the problem and negotiate in good faith in an
effort to resolve the dispute without the necessity of any formal proceeding or
they may approve the methodology or modify the methodology to its satisfaction.
JRB decisions require the unanimous consent of its members to be binding on the
Parties. (c) Provision of Information. During the course of negotiations under
Sections 19.1(b) or (c) above, all negotiation shall be strictly confidential
and used solely for the purposes of settlement. Any materials prepared by one
Party for these proceedings shall not be used as evidence by the other Party in
any subsequent arbitration or litigation; provided, however, the underlying
facts supporting such materials may be subject to discovery. (d) Prerequisite to
Formal Proceedings. Formal proceedings for the resolution of a dispute may not
be commenced until the earlier of: (i) the Joint Review Board under Section
19.1(c) above concluding in good faith that amicable resolution through
continued negotiation of the matter does not appear likely; or (ii) [**] days
after the notice under Section 19.1(a) above referring the dispute to the Joint
Review Board. The provisions and time periods specified in this Section 19.1
shall not be construed to prevent a Party from instituting, and a Party is
authorized to institute, formal proceedings earlier to (A) avoid the expiration
of any applicable limitations period, (B) preserve a superior position with
respect to other creditors, or (C) address a claim arising out of the breach of
a Party’s obligations under Article 13 or a dispute subject to Section 19.5.
19.2 Jurisdiction. Each Party irrevocably agrees that any legal action, suit or
proceeding brought by it in any way arising out of this Agreement must be
brought solely and exclusively in state or federal courts located in the State
of Missouri, and each Party irrevocably submits to the sole and exclusive
jurisdiction of these courts in personam, generally and unconditionally with
respect to any action, suit or proceeding brought by it or against it by the
other Party. Notwithstanding the foregoing, any Party may seek injunctive or
other equitable relief or seek to enforce a judgment in any court of competent
jurisdiction. [**] Indicates that text has been omitted which is the subject of
a confidential treatment request. The text has been separately filed with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa089.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 84 19.3 Continued
Performance. (a) General. Each Party agrees that it shall, unless otherwise
directed by the other Party, continue performing its obligations under this
Agreement while any dispute is being resolved; provided that this provision
shall not operate or be construed as extending the Term or prohibiting or
delaying a Party’s exercise of any right it may have to terminate the Term as to
all or any part of the Services. For purposes of clarification, Ascension Health
Data may not be withheld by Supplier pending the resolution of any dispute. (b)
Non-Interruption of Services. Supplier acknowledges and agrees that any
interruption to the Service may cause irreparable harm to the Eligible
Recipients, in which case an adequate remedy at law may not be available.
Supplier expressly acknowledges and agrees that, pending resolution of any
dispute or controversy, it shall not deny, withdraw, or restrict Supplier’s
performance of the Services to the Eligible Recipients under this Agreement,
except as specifically and expressly agreed in writing by the Parties. 19.4
Governing Law. This Agreement and performance under it shall be governed by and
construed in accordance with the applicable Laws of the State of Missouri,
without giving effect to any choice-of-law provision or rule (whether of such
State or any other jurisdiction) that would cause the application of the Laws of
any other jurisdiction. The Parties expressly opt out of the application of the
United Nations Convention on Contracts for the International Sale of Goods and
the Uniform Computer Information Transactions Act. 19.5 Injunctive Relief. The
Parties agree that the Parties may be irreparably harmed by the disclosure of
Confidential Information in violation of this Agreement and that such disclosure
could cause irreparable harm to the non-disclosing Party, the amount of which
may be extremely difficult to estimate, thus possibly and to such extent making
any remedy at law or in damages inadequate, the Parties therefore agree that in
addition to any other remedies available at law or in equity, the non-
disclosing Party may seek an injunction to prevent or stop such disclosure. If a
court of competent jurisdiction finds that the disclosing Party has breached (or
attempted or threatened to breach) any of the confidentiality obligations under
this Agreement, the disclosing Party agrees that, without any additional
findings of irreparable injury or other conditions to injunctive relief, it will
not oppose the entry of an appropriate order compelling performance by the
disclosing Party and restraining it from any further breaches (or attempted or
threatened breaches). 19.6 Costs. Each Party shall bear its own costs of
resolving a dispute, including attorneys’ fees; provided however, if a judge or
arbitrator(s) determines that a Party acted in bad faith, then the judge or
arbitrator(s) may award attorneys’ fees to the other Party. 20. TERMINATION.
20.1 Termination for Cause. (a) By Either Party. If Supplier, on the one hand,
or Ascension Health or an Eligible Recipient, on the other hand, commits a
material breach of this Agreement or a Supplement, which material breach is not
cured within [**] days (or, with respect to (y) [**] Indicates that text has
been omitted which is the subject of a confidential treatment request. The text
has been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa090.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 85 any violation of HIPAA
or (z) any violation of a data protection obligation, in the case of each of
clauses (y) and (z), that constitutes a material breach, within [**] days) after
the breaching party receives notice from the non-breaching Party of its intent
to terminate an applicable Supplement for such material breach, then the
non-breaching Party may, by giving notice to the breaching Party, terminate the
applicable Supplement(s). (b) By Ascension Health. If Supplier: (i) has Service
Level Defaults for [**] the same [**] Service Levels over a [**], or has more
than [**] Service Level Defaults of [**] Service Levels over a [**], in each
case for the applicable Eligible Recipient; or (ii) becomes liable for or incurs
Service Level Credits under a Supplement that, in the aggregate, exceed [**] of
the cumulative at-risk amount (as set forth in Section 7.4 of Exhibit 3) under a
Supplement during any [**] period, for the applicable Eligible Recipient; then
Ascension Health may, upon prior written notice to Supplier, terminate the
applicable Supplement; provided, however that: (A) Ascension Health shall have
no right to terminate under this Section 20.1(b) based on any Service Level
Default: (y) with respect to the New Service Levels, that occurs during the
first twelve (12) months after the later of the date (1) of the applicable
Commencement Date for the Eligible Recipient, and (2) that the definition of the
metric and target with respect to the applicable Service Level has been agreed
in writing by the Parties; and (z) with respect to all Old Service Levels as
applied to Additional Book Eligible Recipients or New ABM, that occurs during
the first six (6) months after the applicable Commencement Date; and (B) prior
to Ascension Health exercising any termination right for exceeding the
cumulative at-risk amount under a Supplement pursuant to Section 20.1(b)(ii),
(Y) Ascension Health must first provide Supplier with at least [**] days’
written notice of Ascension Health’s intent to terminate under such Section, and
(Z) within [**] days after receiving such notice of intent, Supplier may, at its
option and in its sole discretion, elect to reset the at-risk amount for any
remaining portion of the applicable rolling six-month period so that the at-risk
amount is again back at its original level for the remainder of such period
notwithstanding any credits previously accrued (an “At Risk Reset”), which At
Risk Reset would be in lieu of exercising such termination right. In the event
Supplier elects to exercise any such At Risk Reset in accordance with the
previous sentence, Supplier will not be entitled to any Earnback (as defined in
Section 7.5 of Exhibit 3) of Service Level Credits payable with respect to the
applicable Service Levels during the Measurement Window (i.e., the rolling
six-month period) for which such At Risk Reset is applicable. For purposes of
illustrating (B) above, if the SLA credit at-risk amount is $100 and Supplier
has incurred $60 (i.e., 60% of the at-risk amount) in Service Level Credits
during the first month of the six-month rolling period, then (in lieu of
Ascension Health exercising its right to terminate the applicable Supplement)
Supplier may elect to “reset” the at-risk amount such that the At Risk Reset
amount, which would increase to $100 (above and beyond the $60 credits already
incurred), rather than $40 at risk, for the remaining five months of such
six-month rolling period. Solely for the purposes of this Section 20.1(b), the
New Service Levels include Service Level 5 (as defined in Exhibit 3), and the
Old Service Levels exclude Service Level 5. [**] Indicates that text has been
omitted which is the subject of a confidential treatment request. The text has
been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa091.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 86 20.2 Termination for
Convenience. Upon mutual signed written agreement of Ascension Health and
Supplier, the Parties may terminate a Supplement for convenience. 20.3
Termination for Exclusion from Federal Health Programs, Changes in Law, Adverse
Judgments. (a) Exclusion from Federal Health Care Program. A Party shall have
the right to immediately terminate, upon written notice to the other Party, the
entire Agreement if the other Party is excluded from a Federal Health Care
Program. (b) Changes in Law. Upon expiration of the Workaround Period (during
which no reasonable workaround has been identified in accordance with Section
20.3(d)), a Party, upon [**] [**] days’ prior written notice to the other Party,
may terminate the applicable portion of the Services if there is a change in a
Healthcare Law but only to the extent that, as a result of such change: (i) it
would be unlawful for the terminating Party to continue to perform or receive
such applicable portion of the Services; or (ii) the continued performance or
receipt by the terminating Party of such applicable portion of the Services
would have a material adverse effect on such Party’s business, taken as a whole.
(c) Adverse Judgments. (i) “Adverse Judgment” means an adverse judgment,
injunction, order or decision made against a Party by a domestic or foreign
national, state, county, municipal, local, territorial or other government body,
authority, department, agency, court, official or public or statutory person of
competent jurisdiction. (ii) Upon expiration of the Workaround Period (during
which no reasonable workaround has been identified in accordance with Section
20.3(d)), if there has been an Adverse Judgment against Ascension Health or an
Ascension Health Affiliate that receives the Services: (1) that is proximately
caused by the acts or omissions of Supplier related to the subject matter of
this Agreement, then irrespective of any fault or contributory acts or omissions
by Ascension Health or any Ascension Health Affiliate the following will apply:
(A) Ascension Health may upon [**] days’ prior written notice to Supplier
terminate the applicable portion of the Services if there is, and only to the
extent that as a result of, such Adverse Judgment: (I) it would be unlawful for
Ascension Health or the applicable Ascension Health Affiliate to continue to
receive such applicable portion of the Services; (II) there is a material
adverse effect on Ascension Health’s or the applicable Ascension Health
Affiliate’s business, taken as whole; or (III) the continued receipt by
Ascension Health or the applicable Ascension Health Affiliate of such applicable
portion of the Services would have a material adverse effect on Ascension Health
or the applicable Ascension Health Affiliate’s business, taken as a whole. (B)
Supplier may terminate the applicable portion of the Services upon [**] days’
prior written notice to Ascension Health if it would be unlawful for [**]
Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa092.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 87 Supplier to continue to
provide the applicable portion of the Services, but such termination will be
deemed a “wrongful termination” by Supplier for purposes of Section 18.2(c)(ix).
(2) that is not proximately caused by the acts or omissions of Supplier related
to the subject matter of this Agreement, then: (A) Supplier may upon [**] days’
prior written notice to Ascension Health, terminate the applicable portion of
the Services if there is, and only to the extent that as a result of, such
Adverse Judgment: (I) it would be unlawful for Supplier to continue to provide
such applicable portion of the Services; (II) there is a material adverse effect
on Supplier’s business, taken as whole; or (III) the continued provision by
Supplier of such applicable portion of the Services would have a material
adverse effect on Supplier’s business, taken as a whole. (B) Ascension Health
may terminate the applicable portion of the Services upon [**] days’ prior
written notice to Supplier if it would be unlawful for Ascension Health or the
applicable Ascension Health Affiliate to continue to receive the applicable
portion of the Services, but such termination will be deemed a “wrongful
termination” by Ascension Health for purposes of Section 18.2(c)(ix). (iii) Upon
expiration of the Workaround Period (during which no reasonable workaround has
been identified in accordance with Section 20.3(d)), if there has been an
Adverse Judgment against Supplier or any Supplier Affiliate that provides the
Services: (1) that is proximately caused by the acts or omissions of Ascension
Health or any Ascension Health Affiliate related to the subject matter of this
Agreement, then irrespective of any fault or contributory acts or omissions by
Supplier or any Supplier Affiliate: (A) Supplier may upon [**] days’ prior
written notice to Ascension Health terminate the applicable portion of the
Services if there is, and only to the extent that as a result of, such Adverse
Judgment: (I) it would be unlawful for Supplier to continue to provide such
applicable portion of the Services; (II) there is a material adverse effect on
Supplier’s business, taken as whole; or (III) the continued provision by
Supplier of such applicable portion of the Services would have a material
adverse effect on Supplier’s business, taken as a whole. (B) Ascension Health
may terminate the applicable portion of the Services upon [**] days’ prior
written notice to Supplier if it would be unlawful for Ascension Health or the
applicable Ascension Health Affiliate to continue to receive the applicable
portion of the Services, but such termination will be deemed a “wrongful
termination” by Ascension Health for purposes of Section 18. 2(c)(ix). (2) that
is not proximately caused by the acts or omissions of Ascension Health or any
Ascension Health Affiliate related to the subject matter of this Agreement,
then: [**] Indicates that text has been omitted which is the subject of a
confidential treatment request. The text has been separately filed with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa093.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 88 (A) Ascension Health
may upon [**] days’ prior written notice to Supplier, terminate the applicable
portion of the Services if there is, and only to the extent that as a result of,
such Adverse Judgment: (I) it would be unlawful for Ascension Health or the
applicable Ascension Health Affiliate to continue to receive such applicable
portion of the Services; (II) there is a material adverse effect on Ascension
Health’s or the applicable Ascension Health Affiliate’s business, taken as
whole; or (III) the continued receipt by Ascension Health or the applicable
Ascension Health Affiliate of such applicable portion of the Services would have
a material adverse effect on Ascension Health or the applicable Ascension Health
Affiliate’s business, taken as a whole. (B) Supplier may terminate the
applicable portion of the Services upon [**] days’ prior written notice to
Ascension Health if it would be unlawful for Supplier to continue to provide the
applicable portion of the Services, but such termination will be deemed a
“wrongful termination” by Supplier for purposes of Section 18.2(c)(ix). (d)
Reasonable Workarounds. Prior to either Party exercising any termination right
in (b) or (c) above, unless a Party is prohibited from doing so by an Adverse
Judgment, the Parties shall cooperate in good faith for at least [**] days (the
“Workaround Period”) to identify a reasonable workaround that would eliminate
the material adverse effect and not result in a violation of the applicable
Laws. (e) Termination of a Portion of the Services. In the event of a
termination of a portion of the Services pursuant to this Section 20.3, the
termination shall be applied to the applicable Eligible Recipients that were
previously receiving such Services and (i) a mutually agreed equitable reduction
will be made to the fees to take into account the reduced scope of the Services
being performed by Supplier for those Eligible Recipients and (ii) the Parties
will discuss in good faith whether and the extent to which the applicable
Supplement(s) should be terminated. 20.4 Termination for Insolvency. If any
Party (the “Insolvent Party”) (a) files for bankruptcy, (b) becomes or is
declared insolvent, or is the subject of any bona fide proceedings related to
its liquidation, administration, provisional liquidation, insolvency or the
appointment of a receiver or similar officer for it, (c) passes a resolution for
its voluntary liquidation, (d) has a receiver or manager appointed over all or
substantially all of its assets, or (e) makes an assignment for the benefit of
all or substantially all of its creditors, then the other Party may terminate
this Agreement upon prior written notice to the Insolvent Party; provided,
however, that (x) any Insolvent Party subject to an involuntary proceeding will
have a reasonable amount of time (and in no event less than [**]) days) to have
such proceeding dismissed or stayed prior to the other Party having the right to
terminate this Agreement pursuant to this Section 20.4, (y) Supplier will not
have the right to terminate this Agreement under this Section 20.4 so long as
Ascension Health or the applicable Eligible Recipient pays for the Services to
be received hereunder in advance on a month-to-month basis, and (z) Ascension
Health will not have the right to terminate this Agreement under this Section
20.4 so long as Supplier continues to provide the Services. [**] Indicates that
text has been omitted which is the subject of a confidential treatment request.
The text has been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa094.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 89 20.5 Ascension Health
Rights Upon Supplier’s Bankruptcy. (a) General Rights. In the event of
Supplier’s bankruptcy or other formal procedure referenced in Section 20.4 or
the filing of any petition under bankruptcy laws affecting the rights of
Supplier which is not stayed or dismissed within thirty (30) days of filing, in
addition to the other rights and remedies set forth herein, to the maximum
extent permitted by Law, Ascension Health will have the immediate right to
retain and take possession for safekeeping all Ascension Health Data, Ascension
Health Confidential Information, Ascension Health licensed Third Party Software,
Ascension Health owned Equipment, Ascension Health Owned Materials, and all
other Software (including all source code), Equipment, Systems or Materials to
which the Eligible Recipients are or would be entitled during the Term or upon
the expiration or termination of this Agreement. Supplier shall cooperate fully
with the Eligible Recipients and assist the Eligible Recipients in identifying
and taking possession of the items listed in the preceding sentence. Ascension
Health will have the right to hold such Ascension Health Data, Ascension Health
Confidential Information, Software (including all source code), Equipment,
Systems and Materials until such time as the trustee or receiver in bankruptcy
or other appropriate insolvency office holder can provide adequate assurances
and evidence to Ascension Health that they will be protected from sale, release,
inspection, publication, or inclusion in any publicly accessible record,
document, material or filing. Supplier and Ascension Health agree that without
this material provision, Ascension Health would not have entered into this
Agreement or provided any right to the possession or use of Ascension Health
Data, Ascension Health Confidential Information, or Ascension Health Software
covered by this Agreement. (b) Ascension Health Rights in Event of Bankruptcy
Rejection. Notwithstanding any other provision of this Agreement to the
contrary, if Supplier becomes a debtor under the United States Bankruptcy Code
(11 U.S.C. §101 et. seq. or any similar Law in any other country (the
“Bankruptcy Code”)) and rejects this Agreement pursuant to Section 365 of the
Bankruptcy Code (a “Bankruptcy Rejection”), (i) any and all of the licensee and
sublicensee rights of the Eligible Recipients arising under or otherwise set
forth in this Agreement, including the rights of the Eligible Recipients
referred to in Section 14.3 and 14.6, shall be deemed fully retained by and
vested in the Eligible Recipients as protected intellectual property rights
under Section 365(n)(1)(B) of the Bankruptcy Code and further shall be deemed to
exist immediately before the commencement of the bankruptcy case in which
Supplier is the debtor; (ii) Ascension Health shall have all of the rights
afforded to non-debtor licensees and sublicensees under Section 365(n) of the
Bankruptcy Code; and (iii) to the extent any rights of the Eligible Recipients
under this Agreement which arise after the termination or expiration of this
Agreement are determined by a bankruptcy court not to be “intellectual property
rights” for purposes of Section 365(n), all of such rights shall remain vested
in and fully retained by the Eligible Recipients after any Bankruptcy Rejection
as though this Agreement were terminated or expired. Ascension Health shall
under no circumstances be required to terminate this Agreement after a
Bankruptcy Rejection in order to enjoy or acquire any of its rights under this
Agreement, including without limitation any of the rights of Ascension Health
referenced in Section 14.3 and 14.6. 20.6 No Other Right to Terminate. Except as
expressly set forth in Sections 20.1 through 20.4 or the BAA, neither Party
shall have any right to terminate this Agreement (including any Supplement or
Service). As between Ascension Health and the Eligible Recipients (or the
Eligible Recipient Units), only Ascension Health shall have the right to
exercise any right to terminate this Agreement, any Supplement, or any Service,
and no Eligible Recipient or Eligible Recipient Unit shall have the right to
terminate this Agreement, any Supplement, or any Service. For the avoidance of
doubt, any expiration or termination of this Agreement or any Supplement shall
not result in the expiration or termination of any other agreement entered into
between Ascension Health, any Eligible Recipients, or any of its or their
Affiliates, on the one hand, and Supplier or



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa095.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 90 any of its Affiliates,
on the other hand. 20.7 Disengagement Services. (a) Availability. As part of the
Services, and for the Charges set forth in Sections 20.7(b)(2) and 20.7(d) and
the applicable Supplement, Supplier shall provide to Ascension Health, the
applicable Eligible Recipients and their designee(s) the Services described in
Section 20.7(b) and any Disengagement Services with respect to any Services that
Supplier will no longer be performing for Ascension Health or the applicable
Eligible Recipient (whether as a result of termination, expiration or removal)
(the “Affected Services”). (1) Period of Provision. Supplier shall provide
Disengagement Services to Ascension Health, the applicable Eligible Recipients
and their designee(s), commencing upon a request for Disengagement Services,
and, at Ascension Health’s request, continuing for up to twelve (12) months
following the effective date of the notice of removal of the Services, or, if
applicable, the expiration or termination of the Term of with respect to
Affected Services. (2) Firm Commitment. Supplier shall provide Disengagement
Services regardless of the reason for removal of the Affected Services;
provided, that if this Agreement is terminated by Supplier for failure to pay
undisputed amounts, subject to Section 12.3, Supplier may require payment in
advance at the beginning of each month for Disengagement Services to be provided
or performed under this Section 20.7. Such advance payments shall be based on an
estimate provided by Supplier at least [**] days in advance of such month with
any additional Charges or credits to be reflected on the next invoice. In
addition, if this Agreement is terminated by Supplier for breach of Supplier’s
Confidential Information or misuse of Supplier’s intellectual property, then
Supplier may require that the applicable Eligible Recipient provide adequate
assurance of protection of Supplier’s Confidential Information or intellectual
property as applicable. (3) Performance. All Disengagement Services shall be
provided subject to and in accordance with the terms and conditions of this
Agreement. Without limiting the foregoing, Supplier shall perform the
Disengagement Services with at least the same degree of accuracy, quality,
completeness, timeliness, responsiveness and resource efficiency as it was
required to provide the same or similar Services during the Term, including
compliance with the Service Levels, and if the Disengagement Services occur
during the Sarbanes-Oxley reporting period, delivery of the Controls Audit
report in accordance with Section 9.11(h). Supplier Personnel (including all Key
Supplier Personnel) reasonably considered by Ascension Health to be critical to
the performance of the Services and Disengagement Services shall be listed in
the applicable Disengagement Plan and retained on the Ascension Health account,
unless reassignment is necessary for the retention of the employee by Supplier.
Subject to the foregoing, such assignment shall be consistent with the periods
set forth in the Disengagement Plan. (b) Scope of Disengagement Services. At
Ascension Health’s request, the Disengagement Services provided by Supplier
shall include the services, functions and responsibilities [**] Indicates that
text has been omitted which is the subject of a confidential treatment request.
The text has been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa096.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 91 described below (in
addition to any Disengagement Services described in the applicable Supplement).
(1) General Support. To the extent requested by Ascension Health, Supplier shall
(i) assist Ascension Health, the applicable Eligible Recipient or their
designee(s) in developing a written disengagement plan (“Disengagement Plan”) to
effect the disengagement, (ii) perform programming and consulting services to
assist in implementing the Disengagement Plan, (iii) train personnel designated
by Ascension Health, the applicable Eligible Recipient or their designee(s) in
the use of any business processes, work instructions and work procedures and if
applicable, if the Eligible Recipient elects to in-source functions and license
the RC Tools then Supplier will train the Eligible Recipient personnel on use of
the RC Tools and any associated business processes and any Equipment, Software,
Systems, Materials and tools used in connection with the performance of the
Affected Services, (iv) catalog all Eligible Recipient policies and procedures
affecting the Services, Software, Ascension Health Data, Equipment, Materials,
Third Party Contracts and tools used to provide the Affected Services, (v)
provide machine readable and printed listings and associated documentation for
source code for Software owned by any Eligible Recipient and source code to
which any Eligible Recipient is entitled under this Agreement or the applicable
Supplement and assist in its re-configuration, (vi) assist in the execution of a
parallel operation, data migration and testing process until the successful
completion of the transition of the Affected Services to Ascension Health,
another Eligible Recipient or their designee(s), (vii) create and provide copies
of the Ascension Health Data related to the Affected Services in the format and
on the media reasonably requested by Ascension Health, another Eligible
Recipient and/or their designee(s), (viii) provide a complete and up-to- date,
electronic copy of the Policy and Procedures Manual and applicable business
processes, work instructions and work procedures in the format and on the media
reasonably requested by Ascension Health, and (ix) provide other technical
assistance requested by Ascension Health that is reasonably related to the
disengagement with respect to the Affected Services. (2) Continuation of the
Affected Services. At Ascension Health’s request, Supplier shall continue
providing to the Eligible Recipient(s) any or all of the Affected Services after
their anticipated removal, expiration or termination date. Supplier shall
provide any such Affected Services subject to and in accordance with the terms
and conditions of this Agreement and the applicable Eligible Recipient shall pay
Supplier the Charges specified in the applicable Supplement that such Eligible
Recipient would have been obligated to pay Supplier for such Affected Services
if the Agreement had not yet expired or been terminated or had the Affected
Services not been removed. To the extent Ascension Health requests a portion of
the Services included in a particular Charge, the amount to be paid by such
Eligible Recipient will be equitably adjusted to reflect the portion of the
Affected Services included in such Charge that Supplier will not be providing or
performing. (3) Hiring. Ascension Health and the applicable Eligible Recipient
shall be permitted to undertake, without interference from Supplier, to hire,
effective after the date when Supplier ceases provision of the Affected
Services, any Supplier employees (e.g., the line level operators) exclusively
assigned to the performance of Affected Services during the twelve (12) months
preceding such date in a facility-based role (e.g., excluding Shared Service
Centers) (and may transfer such hired Supplier employee to a third party vendor
that provides services to such Eligible Recipient after twelve (12) months after
such hire date). Supplier shall waive its rights, if any, under contracts with
such personnel



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa097.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 92 restricting the ability
of such personnel to be recruited or hired by Ascension Health. Supplier shall
provide Ascension Health and the applicable Eligible Recipient with reasonable
assistance in their efforts to hire such Supplier Personnel, and shall give
Ascension Health and the applicable Eligible Recipient reasonable access to such
Supplier Personnel for interviews, evaluations and recruitment. Ascension Health
and the applicable Eligible Recipient shall endeavor to conduct the
above-described hiring activity in a manner that is not unnecessarily disruptive
of the performance by Supplier of its obligations under this Agreement. (4)
Software. As provided in Article 14, Supplier shall provide, and hereby grants
certain license, sublicense and/or other rights to certain Software and other
Materials used by Supplier, Supplier Affiliates or Subcontractors in performing
the Affected Services except with respect to RC Tools which are governed by
Section 6.5(c)(iii) and the RC Tools ASP Agreement, a copy of which is included
as Annex 4. (5) Equipment. Except as otherwise agreed by the Parties, Ascension
Health, the applicable Eligible Recipient and their designee(s) shall have the
right (but not the obligation) to purchase, or assume the lease for, any
Equipment owned or leased by Supplier that is exclusively used by Supplier,
Supplier Subcontractors or Supplier Affiliates to perform the Affected Services.
Such Equipment shall be transferred in good working condition, reasonable wear
and tear excepted, as of the completion of any Affected Services requiring such
Equipment. Supplier shall maintain such Equipment through the date of transfer
so as to be eligible for the applicable manufacturer’s maintenance program at no
additional charge to Ascension Health, another Eligible Recipient or their
designee(s). In the case of Supplier-owned Equipment, Supplier shall grant to
Ascension Health, the applicable Eligible Recipient or their designee(s) a
warranty of title and a warranty that such Equipment is free and clear of all
liens and encumbrances. Such conveyance by Supplier to Ascension Health, the
applicable Eligible Recipient or their designee(s) shall be at the [**]
calculated in accordance with generally accepted accounting principles. At
Ascension Health’s request, the Parties shall negotiate in good faith and agree
upon the form and structure of the purchase. In the case of Supplier leased
Equipment, Supplier shall (i) represent and warrant that the lessee is not in
default under the lease and that all lease payments have been made through the
date of transfer, and (ii) notify Ascension Health of any lessor defaults of
which it is aware at the time. (6) Ascension Health Facilities, Equipment and
Software. Supplier shall vacate the Ascension Health Facilities and return to
Ascension Health, if not previously returned, any Ascension Health owned
Equipment (including Ascension Health Provided Equipment), Ascension Health
leased Equipment, Ascension Health Owned Materials and Ascension Health licensed
Third Party Materials (including Software), in condition at least as good as the
condition when made available to Supplier, ordinary wear and tear excepted.
Supplier shall vacate such Ascension Health Facilities and return such
Equipment, Materials and Software to the extent that the Services requiring such
Ascension Health Facilities, Equipment, Materials and Software are no longer
being provided by Supplier. (7) Supplier Subcontractors and Third Party
Contracts. [**] Indicates that text has been omitted which is the subject of a
confidential treatment request. The text has been separately filed with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa098.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 93 (i) Supplier will use
commercially reasonable efforts to make available to Ascension Health, the
applicable Eligible Recipient or their designee on reasonable terms and
conditions third party services then being utilized by Supplier in the
performance of the Services under shared agreements (e.g., agreements that
Supplier uses for multiple clients). (ii) Ascension Health or the applicable
Eligible Recipient may, in its sole discretion, assume any third party license
and service agreements used by Supplier to provide the Services that are
dedicated exclusively to Ascension Health or the applicable Eligible Recipient
(e.g., agreements that are only used for Ascension Health or the applicable
Eligible Recipient). (iii) At Eligible Recipient’s request, Supplier shall
reassign to the Eligible Recipient any Third Party Contract that has been
assigned to Supplier pursuant to, and in accordance with, this Agreement and is
still in effect at the time of the termination of this Agreement, to the extent
legally permitted and commercially practicable. (iv) It is understood and agreed
that, in all events, the Eligible Recipients retain the right to contract
directly with any Subcontractor or third party utilized by Supplier, Supplier
Subcontractors or Supplier Affiliates to perform any Services. (c) Reserved. (d)
Rates and Charges. Except as provided below and in Section 20.7(b)(2), to the
extent the Disengagement Services requested by Ascension Health can be provided
by Supplier using personnel and resources already assigned to Ascension Health
and where Supplier is being compensated for such personnel or resource, there
will be [**] to Ascension Health or another Eligible Recipient for such
Disengagement Services provided by such personnel or resource. If material
Disengagement Services requested by Ascension Health cannot be provided by
Supplier using [**] without adversely affecting Supplier’s ability to meet its
performance obligations, Ascension Health, in its sole discretion, may forego or
delay any work activities or temporarily or permanently adjust the work to be
performed by Supplier, the schedules associated with such work or the Service
Levels to permit the performance of such Disengagement Services using such
personnel. To the extent Ascension Health or the applicable Eligible Recipient
authorizes Supplier to use additional Supplier Personnel to perform material
Disengagement Services requested by Ascension Health or the applicable Eligible
Recipient, such Eligible Recipient shall pay Supplier the rates and charges
specified in the applicable Supplement, or, if no such rates and charges are
specified in the applicable Supplement, a negotiated fee which shall be no less
favorable to the Eligible Recipient than the effective discount to Supplier’s
standard rates reflected by the rates in the applicable Supplement less any
discounts in the applicable Supplement. 20.8 Reserved. 20.9 Temporary Waiver of
Termination for Supplier Vendor Issues. Notwithstanding anything herein to the
contrary (including Section 20.1 above), to the extent that any failure of any
Supplier Vendor to act in conformity with, or comply with, any provisions under
the Prior MPSA or this MPSA for which Supplier is required hereunder to secure
such compliance or conformity from [**] Indicates that text has been omitted
which is the subject of a confidential treatment request. The text has been
separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa099.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 94 such Supplier Vendor
(each such applicable provision, including the first sentence of Section 9.11(c)
herein and the provisions of Sections 6.5(c)(i) and 6.5(c)(ii), a “Supplier
Vendor Obligation”) at any time prior to the first anniversary of the Effective
Date (the “Supplier Vendor Transition Period”) gives rise to any right of
termination under this MPSA, Ascension Health shall not exercise such right to
terminate this MPSA or any Supplement (in whole or in part). During the Supplier
Vendor Transition Period, Supplier shall make good faith and diligent efforts to
remedy in all material respects: (i) any existing instances of non-compliance
with the obligation to flow down the Supplier Vendor Obligations to Supplier
Vendors; and (ii) any instances, to Supplier’s knowledge, of a Supplier Vendor’s
non-compliance with Supplier Vendor Obligations (collectively “Supplier Vendor
Issues”). Such remediation efforts will include using reasonable commercial
efforts to execute revised or amended contracts with applicable Supplier Vendors
and working with non-compliant Supplier Vendors to ensure such Supplier Vendors
take steps to bring their practices in line with the Supplier Vendor Obligations
in all material respects. Supplier shall make quarterly reports during the
Supplier Vendor Transition Period to the JRB advising as to the progress of the
foregoing remediation efforts. All costs associated with efforts to resolve
Supplier Vendor Issues shall be borne solely by Supplier. At the end of the
Supplier Vendor Transition Period, if there are any Supplier Vendor Issues that
have not been remedied in all material respects, the Parties shall submit such
issue to the JRB to resolve such Supplier Vendor Issues. Notwithstanding
anything to the contrary herein, Ascension Health shall have the 20.10 final
decision as to whether to replace any Data Supplier Vendor that remains
non-compliant in any material respects with Supplier Vendor Obligations after
the end of the Supplier Vendor Transition Period. For the avoidance of doubt,
Ascension Health retains all other rights and remedies under this Agreement
during the Supplier Vendor Transition Period. 21. GENERAL. 21.1 Binding Nature,
Assignment. (a) Binding Nature. This Agreement will be binding on the Parties
and their respective successors and permitted assigns. (b) Assignment. Neither
Party may, or will have the power to, assign this Agreement without the prior
written consent of the other, except in the following circumstances: (i)
Ascension Health may assign its rights or obligations under this Agreement or
any Supplement, without the approval of Supplier, to an Affiliate who expressly
assumes Ascension Health’s obligations and responsibilities hereunder, provided
that Ascension Health remains fully liable for and is not relieved from the full
performance of its obligations under this Agreement; (ii) Ascension Health may
assign its rights and obligations under this Agreement or any Supplement,
without the approval of Supplier, to an Entity acquiring, directly or
indirectly, Control of Ascension Health, an Entity into which Ascension Health
is merged, or an Entity acquiring all or substantially all of Ascension Health’s
assets, provided that the acquirer or surviving Entity agrees in writing to be
bound by the terms and conditions of this Agreement; and (iii) Supplier may
assign its rights and obligations under this Agreement or any Supplement,
without the approval of Ascension Health, to an Entity acquiring, directly or
indirectly, Control of Supplier, an Entity into which Supplier is merged, or an
Entity acquiring all or substantially all of Supplier’s assets, provided that
the acquirer or surviving Entity agrees in writing to be bound by the terms and
conditions of this Agreement.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa100.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 95 (c) Impermissible
Assignment. Any attempted assignment that does not comply with the terms of this
Section shall be null and void. 21.2 Entire Agreement; Amendment. This
Agreement, including any Schedules, Exhibits, Annexes and Attachments referred
to herein and attached hereto as well as any Supplements and Work Orders entered
into from time to time, each of which is incorporated herein for all purposes,
constitutes the entire agreement between the Parties with respect to the subject
matter hereof. The Exhibits and Attachments to any Supplements or Work Orders
are incorporated into such Supplement or Work Order by this reference. There are
no agreements, representations, warranties, promises, covenants, commitments or
undertakings other than those expressly set forth herein. This Agreement
supersedes all prior agreements, representations, warranties, promises,
covenants, commitments or undertaking, whether written or oral, with respect to
the subject matter contained in this Agreement. No amendment, modification,
change, waiver, or discharge hereof shall be valid unless in writing and signed
by an authorized representative of the Party against which such amendment,
modification, change, waiver, or discharge is sought to be enforced. In
accordance with Section 1.1(c), any amendment to the terms and conditions of
this MPSA shall automatically, as of the amendment effective date, be
incorporated into all Supplements then in effect, unless otherwise specifically
set forth in such amendment. 21.3 Notices. (a) Primary Notices. Any notice,
notification, request, demand or determination provided by a Party pursuant to
the following: Section 4.6 (Divestitures); Section 6.7 (Notice of Defaults);
Section 9.4(b)(v) (Fraudulent Activities) Section 9.13 (Notice of Adverse
Impact); Section 10.2 (Supplier Excused Performance); Section 13.1(d) (Loss of
Confidential Information); Section 13.2(b)(iv) (Security Incidents) Section
13.2(e) (Cardholder Data) Section 13.3(e) (Personal Data) Section 15.7(a)
(Compliance with Laws) Article 16 (Insurance and Risk of Loss); Sections 17.5
(Indemnification Procedures); Section 17.6 (Indemnification Procedures –
Governmental and Other Claims); Section 19.1 (Dispute Resolution Procedures);
Article 20 (Termination); Section 20.7 (Disengagement Services); and Section
21.1 (Binding Nature, Assignment), shall be in writing and shall be delivered in
hard copy using one of the following methods and shall be deemed delivered upon
receipt: (i) by hand, (ii) by an express courier with a reliable system for
tracking delivery, or (iii) by registered or certified mail, return receipt
requested, postage prepaid. Notwithstanding anything to the contrary herein, any
notice contemplated to be provided by a Party under this Agreement shall be
required solely to the extent that such Party is legally able to do so and such
Party shall not be obligated to provide any such notice if so doing would breach
confidentiality obligations or applicable Law. Unless otherwise notified, the
foregoing notices shall be delivered as follows: In the case of Ascension
Health: In the case of Supplier:



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa101.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 96 Ascension Health
Accretive Health, Inc. 4600 Edmundson Road 401 N. Michigan Avenue, Suite 2700
St. Louis, Missouri 63134 Chicago, Illinois 60611 Attention: Rhonda Anderson
Chief Financial Officer Attention: Joe Flanagan Chief Operating Officer With a
copy to: Ascension Health Accretive Health, Inc. 4600 Edmundson Road 401 N.
Michigan Avenue, Suite 2700 St. Louis, Missouri 63134 Chicago, Illinois 60611
Attention: Office of the General Counsel Attention: Office of the General
Counsel (b) Other Notices. All notices, notifications, requests, demands or
determinations required or provided pursuant to this Agreement, other than those
specified in Section 21.3(a), shall be in writing and may be sent in hard copy
in the manner specified in Section 21.3(a), or by e-mail transmission (where
receipt is affirmatively acknowledged by the recipient, excluding auto-receipts)
or facsimile transmission (with acknowledgment of receipt from the recipient’s
facsimile machine) to the addresses set forth below: In the case of Ascension
Health: In the case of Supplier: St. Thomas Health Accretive Health, Inc. 501
Great Circle Road 401 N. Michigan Avenue, Suite 2700 Nashville, Tennessee 37228
Chicago, Illinois 60611 Attention: Nola Wyatt VP, Revenue Cycle Operations
Attention: Joe Flanagan Chief Operating Officer E-mail Address:
Nola.Wyatt@ascension.org Facsimile Number: (615) 222-7769 E-mail Address:
JFlanagan@accretivehealth.com With a copy to: With a copy to: Ascension Health
Accretive Health, Inc. 4600 Edmundson Road 401 N. Michigan Avenue, Suite 2700
St. Louis, Missouri 63134 Chicago, Illinois 60611 Attention: Office of the
General Counsel Attention: Office of the General Counsel (c) Notice of Change. A
Party may from time to time change its address or designee for notification
purposes by giving the other prior notice of the new address or designee and the
date upon which it shall become effective. 21.4 Counterparts, Headings,
Language. This Agreement may be executed in several counterparts, all of which
taken together shall constitute one single agreement between the Parties hereto.
The Article and Section headings and the table of contents used in this
Agreement are for reference and convenience only and shall not be considered in
the interpretation of this Agreement. All Schedules, Annexes, Exhibits,
Attachments, documents, materials, deliverable items, notices and communications
of any kind between the Parties and their representatives relating to the
Services or this Agreement shall be made in the English language. 21.5
Relationship of Parties. Supplier, in furnishing services to the Eligible
Recipients hereunder, is acting as an independent contractor, and Supplier has
the sole obligation to supervise, manage, contract, direct, procure,



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa102.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 97 perform or cause to be
performed, all work to be performed by Supplier or Supplier Personnel under this
Agreement. The relationship of the Parties under this Agreement shall not
constitute a partnership or joint venture for any purpose. Except as expressly
provided in this Agreement, Supplier is not an agent of the Eligible Recipients
and has no right, power or authority, expressly or impliedly, to represent or
bind the Eligible Recipients as to any matters. 21.6 Severability. If any
provision of this Agreement conflicts with applicable Law or is held void,
invalid or unenforceable by a court with jurisdiction over the Parties, such
provision shall be deemed to be restated to reflect as nearly as possible the
original intentions of the Parties in accordance with applicable Law. The
remaining provisions of this Agreement and the application of the challenged
provision to persons or circumstances other than those as to which it is void,
invalid or unenforceable shall not be affected thereby, and each such provision
shall be valid and enforceable to the full extent permitted by applicable Law.
21.7 Consents and Approval. Except where expressly provided as being in the sole
discretion of a Party, where agreement, approval, acceptance, consent,
confirmation, notice or similar action by either Party is required under this
Agreement, such action shall not be unreasonably withheld, conditioned or
delayed. An approval or consent given by a Party under this Agreement shall not
relieve the other Party of responsibility for complying with the requirements of
this Agreement, nor shall it be construed as a waiver of any rights under this
Agreement, except as and to the extent expressly provided in such approval or
consent. 21.8 Waiver of Default; Cumulative Remedies. (a) Waiver of Default. A
delay or omission by either Party hereto to exercise any right under this
Agreement shall not be construed to be a waiver thereof. A waiver by either of
the Parties hereto of any of the obligations to be performed by the other or any
breach thereof shall not be construed to be a waiver of any succeeding breach
thereof or of any other obligation. All waivers must be in writing and signed by
the Party waiving its rights. (b) Cumulative Remedies. All remedies provided for
in this Agreement shall be cumulative and in addition to and not in lieu of any
other remedies available to either Party at law, in equity or otherwise. The
election by a Party of any remedy provided for in this Agreement or otherwise
available to such Party shall not preclude such Party from pursuing any other
remedies available to such Party at law, in equity, by contract or otherwise.
21.9 Survival. Any provision of this Agreement which contemplates performance or
observance subsequent to any termination or expiration of this Agreement shall
survive any termination or expiration of this Agreement and continue in full
force and effect. Additionally, all provisions of this Agreement will survive
the expiration or termination of this Agreement to the fullest extent necessary
to give the Parties the full benefit of the bargain expressed herein. 21.10
Publicity. Neither Party shall use the other Party’s names, logos, service
marks, trade names or trademarks or refer to the other Party directly or
indirectly in any press release, public announcement, or public disclosure
relating to this Agreement, including in any promotional, advertising or
marketing



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa103.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 98 materials, customer
lists or business presentations without the prior written consent of the other
Party prior to each such use or release. Supplier shall not make any public
statements about this Agreement, the Services or its relationship with the
Eligible Recipients without the prior written consent of Ascension Health’s
Office of the General Counsel in each instance, provided that Supplier may make
disclosures, to the extent required by rules or regulations promulgated by the
SEC or any similar governmental or regulatory body having jurisdiction over
Supplier in any country or jurisdiction, provided further that Supplier provides
prior notice and a summary of such disclosure to Ascension Health. Supplier
shall seek to minimize such disclosure consistent with such rules and
regulations. Notwithstanding the foregoing, Ascension Health and the other
Eligible Recipients may include Supplier’s name, website address, trademark,
logos and/or icon on Ascension Health’s or another Eligible Recipient’s intranet
for the purpose of providing a link from Ascension Health’s or an Eligible
Recipient’s intranet to the homepage of Supplier’s website (the “Link”).
Supplier hereby grants to Ascension Health and the other Eligible Recipients a
limited, revocable right and license to use, display and reproduce Supplier’s
name, website address, trademark, logos and other related intellectual property
in connection with the establishment and maintenance of the Link. 21.11 Third
Party Beneficiaries. Except as expressly provided in this Agreement, this
Agreement is entered into solely between, and may be enforced only by, Ascension
Health and Supplier. This Agreement shall not be deemed to create any rights or
causes of action in or on behalf of any third parties (other than the right of
Eligible Recipients to receive Services), including employees, supplier and
customers of a Party, or to create any obligations of a Party to any such third
parties. 21.12 Covenant Against Pledging. Supplier agrees that, without the
prior written consent of Ascension Health, it shall not assign, transfer,
pledge, hypothecate or otherwise encumber its rights to receive payments from
Ascension Health or another Eligible Recipient under this Agreement for any
reason whatsoever. To the extent Ascension Health permits Supplier to assign,
transfer, pledge, hypothecate or otherwise encumber its rights to receive
payments from Ascension Health or another Eligible Recipient under this
Agreement, Supplier shall continue to be Ascension Health’s sole point of
contact with respect to this Agreement, including with respect to payment. The
person or Entity to which such rights are assigned, transferred, pledged,
hypothecated or otherwise encumbered shall not be considered a third party
beneficiary under this Agreement and shall not have any rights or causes of
action against Ascension. 21.13 Order of Precedence. (a) In the event of any
conflict or inconsistency among the terms of the various documents that
collectively comprise the Agreement, then to the maximum extent that the
conflicting or inconsistent terms can reasonably be interpreted so that such
terms are consistent with and supplemental to one another and do not conflict
with each other, such consistent, non-conflicting and supplemental
interpretation shall prevail, in a manner that gives effect to all of such
terms, absent an express statement of exclusion of a particular provision, term,
Article or Section of another document constituting part of the Agreement, or an
express statement that one provision or term in another document constituting
part of the Agreement takes precedence over another or applies notwithstanding
the other (in which case, that express statement of exclusion, precedence or
application shall first be given effect). (b) If and to the extent that clause
(a) does not resolve any interpretive questions or issues among terms that
cannot be read as non-conflicting, consistent and supplemental, the following
general order of precedence shall apply (with lower numbered items having
priority over higher numbered items):



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa104.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 99 (i) MPSA; (ii) the
Exhibits to the MPSA; (iii) each Supplement; (iv) the schedules, exhibits,
attachments, appendices or annexes to each Supplement; (v) the Policy and
Procedures Manual; (vi) to the extent incorporated by specific reference in this
Agreement, any third party or industry standards; and (vii) any other document
that makes specific reference to this Agreement. (c) No Supplement can modify
the requirements of this MPSA without specific reference to the section that is
being modified. If Supplier submits Work Orders, change orders, Services
requests, invoices or other similar documents or Eligible Recipient submits
purchase orders or other similar documents for accounting or administrative
purposes or otherwise, no pre-printed or similar terms and conditions contained
in any such form shall be deemed to supersede any of the terms and conditions of
this Agreement without express written approval (making specific reference to
the changed sections of this Agreement and complying with the notice
requirements in Section 21.3) by the Party to be charged. 21.14 Hiring. (a)
Solicitation and Hiring. During the Term, and for a [**] period following the
last date Supplier performs any Services hereunder Supplier, Ascension Health
and Eligible Recipient shall be prohibited from soliciting, recruiting or
employing the employees of the other without the consent of the employee’s then
current employer during the employee’s term of employment and for a period of
[**] following the employee’s final service date and subject to the provisions
of Section 20.7(b)(3). (b) Publications. Neither the publication of classified
advertisements in newspapers, periodicals, Internet bulletin boards, or other
publications of general availability or circulation nor the consideration and
hiring of persons responding to such advertisements shall be deemed a breach of
this Section 21.14, unless the advertisement and solicitation is undertaken as a
means to circumvent or conceal a violation of this provision and/or the hiring
party acts with knowledge of this hiring prohibition. 21.15 Supplier Affiliates.
Supplier shall be fully responsible and liable for all obligations of itself or
any Supplier Affiliate and Supplier to the same extent as if such failure to
perform or comply was committed by Supplier, and Ascension Health shall have the
same rights under this Agreement if an event or circumstance (e.g., bankruptcy)
occurs with respect to a Supplier Affiliate, that it would have if such party
were Supplier. 21.16 Liens. [**] Indicates that text has been omitted which is
the subject of a confidential treatment request. The text has been separately
filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa105.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL MPSA Page 100 Neither Party shall
file, or by its action or inaction permit, any liens to be filed on or against
property or realty of the other Party or an Eligible Recipient. If any such
liens arise as a result of a Party’s action or inaction, such Party shall obtain
a bond to fully satisfy such liens or otherwise remove such liens at its sole
cost and expense within [**] business days. 21.17 Covenant of Cooperation and
Good Faith. Each Party agrees that, in its respective dealings with the other
Party under or in connection with this Agreement, it shall act in good faith.
21.18 Acknowledgment, Further Assurances. The Parties each acknowledge that the
terms and conditions of this Agreement have been the subject of active and
complete negotiations, and that such terms and conditions should not be
construed in favor of or against any Party by reason of the extent to which any
Party or its professional advisors participated in the preparation of this
Agreement. Each Party covenants and agrees that, subsequent to the execution and
delivery of this Agreement and without any additional consideration, upon the
request of a Party, the other Party shall execute and deliver any further legal
instruments and perform any acts that are or may become necessary to effectuate
the purposes of this Agreement. 21.19 Reserved. 21.20 Tax-Exempt Bond Financing.
The Parties acknowledge that some of the Equipment, Systems and Ascension Health
Facilities to be used pursuant to this Agreement may have been financed with
tax-exempt bond proceeds. This Agreement is intended to cover services that are
“incidental”, pursuant to 26 C.F.R. Section 1.141- 3(b)(4)(iii)(A), or otherwise
not to give rise to private business use, as defined in 26 U.S.C. Section 141.
In the event that Ascension Health’s legal and/or bond counsel determines that
this Agreement or a Supplement executed hereunder may give rise to private
business use, whether due to a change in law, regulations, or for any other
reason, the Parties shall meet and in good faith negotiate an amendment to this
Agreement or a Supplement executed hereunder, as applicable, to ensure that
neither this Agreement, nor any Supplement executed hereunder gives rise to
private business use. [Signature Page Follows] [**] Indicates that text has been
omitted which is the subject of a confidential treatment request. The text has
been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa106.jpg]
[Signature Page - MPSA] IN WITNESS WHEREOF, the Parties have caused this
Agreement to be executed by their respective duly authorized representatives as
of the Effective Date. ASCENSION HEALTH ACCRETIVE HEALTH, INC. By: /s/ Rhonda
Anderson _________________ By: /s/ Emad Rizk ____________________ Title: Senior
VP & CFO ___________________ Title: President & CEO _________________ Date:
1/31/16 ___________________________ Date: 2/12/16 _________________________



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa107.jpg]
AMENDED AND RESTATED MASTER PROFESSIONAL SERVICES AGREEMENT between Ascension
Health and Accretive Health, Inc. EXHIBIT 1 DEFINITIONS



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa108.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 1 Page 1 Exhibit 1
Definitions 1. INTRODUCTION. The terms defined in this Exhibit include the
plural as well as the singular and the derivatives of such terms. Unless
otherwise expressly stated, the words “herein,” “hereof,” and “hereunder” and
other words of similar import refer to the Agreement as a whole and not to any
particular Article, Section, Subsection or other subdivision. Article, Section,
Subsection and Attachment references refer to articles, sections and subsections
of, and attachments to, the MPSA, unless specified otherwise. The words
“include” and “including” shall not be construed as terms of limitation and
introduce a non-exclusive set of examples. The words “day,” “month,” and “year”
mean, respectively, calendar day, calendar month and calendar year. As stated in
Section 21.3 of the MPSA, the word “notice” and “notification” and their
derivatives means notice or notification in writing. Other terms used in this
Agreement are defined in the context in which they are used and have the
meanings there indicated. 2. DEFINITIONS. The following terms, when used in the
Agreement, have the meanings specified below. “AB Floor” has the meaning given
in Exhibit 4-A, Section 3.3(3). “AB Itemization Procedure” has the meaning given
in Section 4.1(c). “AB Re-Assessment” has the meaning given in Exhibit 4-A,
Section 3.4. “Acceptance” means the determination, in Ascension Health’s
reasonable discretion, and in accordance with the Policy and Procedures Manual
or other criteria agreed to by the Parties, following implementation,
installation, testing and execution in the production environment for an agreed
upon number of business cycles that Software, Equipment, Systems and/or other
contract deliverables are in Compliance in all material respects with the
Specifications. “Acceptance Date” has the meaning given in Section 6.3(f)(iii).
“Acceptance Testing” has the meaning given in Section 6.3(f). “Acceptance Tests”
has the meaning given in Section 6.3(f)(ii). “Access Code” means a user
identification number, a code or a password (or some combination of the
foregoing) permitting access to the Ascension Health Network. “Accretive PAS®
Lead Physician Advisor” means the lead physician Supplier assigns to a
particular Supplier Facility. The Accretive PAS® Lead Physician Advisor will act
as the point physician for clinical questions and ongoing training. “Acquirer
Termination Charges” has the meaning given in Section 4.6(b)(i). “Act” has the
meaning given in Exhibit 11, Section 1.1. “Actual Performance” has the meaning
given in Exhibit 4-B, Section 6(a). “Acute Care” means diagnostic, therapeutic
and rehabilitation services provided by or under the supervision of physicians,
to inpatients or outpatients, for medical diagnosis, treatment, or care
(including of injured, disabled, or sick persons), which shall include services
which should be submitted on claim form CMS-1450 per CMS guidelines. For the
purposes of this Agreement, the term Acute Care may



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa109.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 1 Page 2 exclude any
non-patient services, services performed at psychiatric facilities, laboratory
services provided to non-patients (as described in CMS-1450), certain services
provided at facilities serving joint ventures of Ascension Health with third
parties, physician group services, and any other service as agreed upon by both
Parties. Any such exclusions will be specified in the appropriate Supplement.
“Additional Book Cost to Collect Factor” has the meaning given in Exhibit 4-A,
Section 3.2. “Additional Book Eligible Recipient” means those Eligible
Recipients set forth in Exhibit 17, Section 2.2. “Additional Transferred
Expenses” has the meaning given in Exhibit 4-A, Section 3.4. “Adjudicated” has
the meaning given in Exhibit 4-B, Appendix A. “Adjustment Factor” has the
meaning given in Exhibit 4-A, Section 3.3(3). “Administered Expenses” means the
expenses identified as “Administered Expenses” in the applicable Supplement.
“Administrative Adjustments” means non-contractual adjustments or write-offs of
charges taken in accordance with eligible participant policies. “Admission
Review by Physician - Second Level” means the additional physician review of the
orders written by a physician to decide as to whether to admit, retain, or
discharge a patient in accordance with the HPMP Compliance Manual as prepared by
TMF Health Quality Institute, the Quality Improvement Organization Support
Center for the Hospital Payment Monitoring Program, under contract with the
Centers for Medicare & Medicaid Services (CMS), an agency of the U.S. Department
of Health and Human Services. “Adverse Judgment” has the meaning given in
Section 20.3(c)(i). “Affected Employee” has the meaning given in Exhibit 13,
Section 1.1. “Affected Services” has the meaning given in Section 20.7(a).
“Affiliate” means, generally, with respect to any Entity, any other Entity
Controlling, Controlled by or under common Control with such Entity. “Aged Trial
Balance Report” means the report of accounts receivables prepared in connection
with the metric calculations described in Appendix A to Exhibit 4-B. “Agreement”
has the meaning given in Section 1.1(c). “Agreement Terms” has the meaning given
in Section 13.1(b)(v). “AHtoCharge/Charge Capture” means a software and data
mining tool utilized to identify missing charges. “All Hands” means an
enterprise wide, employee “town hall” type meeting or conference call in which
executive management provides general company business updates, shares progress
toward general company business objectives, and provides associates with
reasonable access to the executive team for questions and answers.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa110.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 1 Page 3 “ALJ” means
Administrative Law Judge. “Annual BS Performance Target” has the meaning given
in Exhibit 4-B, Section 3.1. “Annual I&I Amount” has the meaning given in
Exhibit 4-B, Section 2.5. “Anti-Kickback Statute” has the meaning given in
Exhibit 11, Section 1.2(a). “Appeal Support” means a component of Physician
Advisory Services as described in Exhibit 4-E. “Applications Software” or
“Applications” means those software application programs and programming (and
all modifications, replacements, Upgrades, enhancements, documentation,
materials and media related thereto) used to support day-to-day business
operations and accomplish specific business objectives to the extent Supplier
has financial or operational responsibility for such programs or programming
under the applicable Supplement. Applications Software shall include all such
programs or programming in use as of the Supplement Effective Date, including
those (i) that are set forth in the applicable Supplement, (ii) that are
included in the applicable Base Case, or (iii) as to which Supplier received
notice and/or access prior to the Supplement Effective Date. Applications
Software also shall include all such programs or programming developed and/or
introduced on or after the Supplement Effective Date to the extent a Party has
financial or operational responsibility for such programs or programming under
the applicable Supplement. “Approved Data Facilities” has the meaning given in
Section 6.1(c). “Approved Service Facilities” has the meaning given in Section
6.1. “Approved Service Types” has the meaning given in Section 6.1. “AR” means
accounts receivable. “Area” has the meaning given in Exhibit 4-A, Section
8.1(i). “Ascension Health” has the meaning given in preamble of the Agreement.
“Ascension Health Controlled Non-Compliance” has the meaning given in Section
15.7(a). “Ascension Health Data” means any data or information of Ascension
Health or any Eligible Recipient that is provided to or obtained by Supplier in
connection with the negotiation and execution of this Agreement or the
performance of its obligations under this Agreement, including data and
information with respect to the businesses, past current and prospective
customers, operations, facilities, products, insurance policies, policy holders,
applicants or other prospective customers, rates, regulatory compliance,
competitors, consumer markets, assets, expenditures, mergers, acquisitions,
divestitures, billings, collections, revenues and finances of Ascension Health
or any Eligible Recipient. Ascension Health Data also means any data or
information of Ascension Health or an Eligible Recipient (i) created, generated,
collected or processed by Supplier in the performance of its obligations under
this Agreement, including data processing input and output, asset information,
Reports, third party service and product agreements of Ascension Health or an
Eligible Recipient, retained expenses and Administered Expenses or (ii) that
resides in or is accessed through Software, Equipment or Systems provided,
operated, supported, or used by Supplier in connection with the Services, as
well as information derived from this data and information. Ascension Health
Data shall not include any Supplier Confidential Information.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa111.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 1 Page 4 “Ascension Health
Export Materials” has the meaning given in Section 15.7(g)(ii). “Ascension
Health Facilities” has the meaning given in Section 6.2(a). “Ascension Health
Laws” has the meaning given in Section 15.7(d). “Ascension Health Network” has
the meaning given in Section 6.3(a). “Ascension Health Owned Materials” has the
meaning given in Section 14.1(a). “Ascension Health Personnel” means the
employees, agents, contractors or representatives of Ascension Health employed
or contracted by Ascension Health or its Affiliates or Eligible Recipients as of
the applicable Supplement Effective Date. “Ascension Health Privacy Policy”
means Ascension Health’s privacy policy listed in Exhibit 8, Section 4.
“Ascension Health Provided Equipment” has the meaning given in Section
6.5(e)(i). “Ascension Health Relationship Manager” has the meaning given in
Section 10.1(a). “Ascension Health Rules” has the meaning given in Section
6.2(b). “Ascension Health Special Circumstance” means that the Ascension Health
CFO has in good faith determined that a material negative impact to Ascension
Health’s brand or operations has occurred or will occur as a result of the
Services being provided pursuant to a Supplement. “Ascension Health Standards”
has the meaning given in Section 9.5(a). “At Risk Reset” has the meaning given
in Section 20.1(b)(ii). “Audit Period” has the meaning given in Section 9.10(a).
“Authorized User(s)” means, individually and collectively, the employees,
business units, contractors, subcontractors, customers, agents, representatives,
and joint ventures of Ascension Health and the Eligible Recipients (other than
Supplier and its Subcontractors) designated by Ascension Health or an Eligible
Recipient to receive or use the Systems or Services provided by Supplier.
“Average Wage Increase” has the meaning given in Exhibit 5, Section 6. “BAA” has
the meaning given in Section 13.3(d). “Back” means those Dependent Services that
are referred to as “Back End” in Exhibit 2-A. “Balance Sheet Aggregate Weighted
Score” has the meaning given in Exhibit 4-B, Section 6(g). “Balance Sheet
Incentive Payment” has the meaning given in Exhibit 4-B, Section 1.2. “Balance
Sheet Metric” means those Operating Metrics described as “Balance Sheet” in the
“Category” column of the table in Exhibit 4-B, Section 2.2. “Balance Sheet
Performance Metric” has the meaning given in Exhibit 4-B, Section 3.1.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa112.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 1 Page 5 “Bankruptcy Code”
has the meaning given in Section 20.5(b). “Bankruptcy Rejection” has the meaning
given in Section 20.5(b). “Base Case” means the financial base case consisting
of the historical spend for the Services, functions and responsibilities that
Supplier is assuming pursuant to a Supplement, including actual and planned
expenditures for the [**] month period immediately preceding the applicable
Supplement Effective Date. “Base Cost Factor” has the meaning given in Exhibit
4-A, Section 3.3(1). “Base Fee” has the meaning given in Exhibit 4-A, Section 1.
“Baseline Cash” has the meaning given in Exhibit 4-A, Section 1.3(v). “Baseline
Year” has the meaning given in Exhibit 4-A, Section 1.3(iii). “Benefit Plan” has
the meaning given in Exhibit 13, Section 1.1. “Benefits Uplift” has the meaning
given in Exhibit 13, Section 1.1. “Business Associate” has the meaning given in
Annex 3. “Cardholder Data” means all data designated as “Cardholder Data” or
“Sensitive Authentication Data” in PCI DSS. “Cash Collections” means, unless
otherwise agreed by the Parties, the amounts adjudicated and posted against
individual patient accounts as payments. Sources of payments typically include
payments from third-party Payers and patients. Payments from patients include
direct payments, cash collected through third-party collection agencies, legal
collections, early out vendors and other contracted third-party service
providers before deductions of fees for in-scope revenue cycle facilities. In
the event that collections related to specific patient activity are not
posted/adjudicated at the patient account level, these payments are also
included as part of Cash Collections (e.g., lump-sum underpayment settlements or
take- backs). For payers that have periodic interim payments, vouchered
remittances will be considered cash. “CB Additional Expenses” has the meaning
given in Exhibit 4-A, Section 2.2(iv). “CB Additional Service” has the meaning
given in Exhibit 4-A, Section 2.2(ii). “CB Adjustment” has the meaning given in
Exhibit 4-A, Section 2.2. “CB Discontinued Service” has the meaning given in
Exhibit 4-A, Section 2.2(i). “CB Itemization Procedure” has the meaning given in
Section 4.1(c). “CB Re-Assessment” has the meaning given in Exhibit 4-A, Section
2.2. “CB Removed Expense” has the meaning given in Exhibit 4-A, Section 2.2.
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa113.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 1 Page 6 “Change Control
Procedures” has the meaning given in Section 9.6(a). “Charges” means the amounts
set forth in a Supplement, including in Exhibit 4 to the MPSA, as charges for
the Services under that Supplement, excluding Administered Expenses, Service
Taxes and Ascension Health retained expenses. “Charity Care and Financial
Assistance Policy” has the meaning given in Exhibit 8, Section 1. “Client” has
the meaning given in Exhibit 2-B, Section 1. “Client Utilization Review” or “UR”
means the committee that reviews utilization issues brought to it by the medical
director, often approving or reviewing policy regarding coverage and
specifically charged with making Code 44 decision. “Clinical Denials Team” has
the meaning given in Exhibit 2-B, Section 1. “CMS” means Centers for Medicare &
Medicaid Services. “COBRA” means the Consolidated Omnibus Budget Reconciliation
Act. “Code 44” means the National Uniform Billing Committee Conditon Code
relating to Inpatient admission changed to outpatient, which is for use on
outpatient claims only, when the physician ordered inpatient services, but upon
internal review performed before the claim was initially submitted, the hospital
determined the services did not meet its inpatient criteria. “Commencement Date”
means, for each Service, the date set forth in the applicable Supplement
designated for the commencement of such Service or, if no such date is set forth
in the applicable Supplement, the Supplement Effective Date, provided that, upon
April 1, 2016, without limiting Exhibit 17, Section 1.2, the Commencement Date
for Services for each Current Book Eligible Recipient shall be changed to April
1, 2016. “Commissioned Developed Materials” has the meaning given in Section
14.2(d). “Compensation Plan” has the meaning given in Exhibit 5, Section 4.
“Compliance” and “Comply” means, with respect to Software, Equipment, Systems or
other contract deliverables to be implemented, designed, developed, delivered,
integrated, installed and/or tested by Supplier, compliance in all material
respects with the Specifications. “Confidential Information” has the meaning
given in Section 13.1(a). “Contract Changes” has the meaning given in Section
11.1(d). “Contract Employee Roster” has the meaning given in Exhibit 5, Section
1. “Contract Employees” has the meaning given in Exhibit 5, Section 2. “Contract
Records” has the meaning given in Section 9.10(a). “Contract Year” means, for
the first Contract Year, a period commencing on the first Commencement Date
under the applicable Supplement and ending on June 30 of the next calendar year
and, for each ensuing Contract Year, a twelve (12) month period commencing on
July 1 and ending on June 30 (or, if



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa114.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 1 Page 7 earlier, on the
last day of the Term). If any Contract Year is less than twelve (12) months, the
rights and obligations under this Agreement that are calculated on a Contract
Year basis will be proportionately adjusted for such shorter period.
“Contractor” has the meaning given in Annex 3. “Contractual Adjustments” means
adjustments or write off of charges taken in accordance with third party payer
contracts. “Control” and its derivatives means: (a) the legal, beneficial, or
equitable ownership, directly or indirectly, of (i) at least fifty percent (50%)
of the aggregate of all voting equity interests in an Entity or (ii) equity
interests having the right to at least fifty percent (50%) of the profits of an
Entity or, in the event of dissolution, to at least fifty percent (50%) of the
assets of an Entity; (b) the right to appoint, directly or indirectly, a
majority of the board of directors; (c) the right to control, directly or
indirectly, the management or direction of the Entity by contract or corporate
governance document; or (d) in the case of a partnership, the holding by an
Entity (or one of its Affiliates) of the position of sole general partner.
“Controls Audit” has the meaning given in Section 9.10(h)(i). “Corporate
Compliance Program” means a program established by Supplier, Ascension Health or
the applicable Eligible Recipients which has as its goal to ensure that such
Entity complies with federal, state and local laws and regulations and is
further described in Exhibit 11. “Cost Board” has the meaning given in Exhibit
4-A, Section 1.3(i). “Cost to Collect Factor” means the Additional Book Cost to
Collect Factor or the Current Book Cost to Collect Factor, as applicable. “Cost
to Collect Numerator” means the Additional Book Cost to Collect Numerator or the
Current Book Cost to Collect Numerator, as applicable. “Covered Entity” or
“Covered Entities” has the meaning given in Annex 3. “CPOE” means computerized
physician order entry. “Credit AR” means negative balance open AR. “CRO” has the
meaning given in Exhibit 11, Section 3.1. “Crowe” means Crowe Horwath, LLP.
“Crowe RCA System” means, at any time, the database and financial decision
support tool then deployed by Ascension Health for substantially all Eligible
Recipients. “Current Book Cost to Collect Factor” has the meaning given in
Exhibit 4-A, Section 2.1. “Current Book Cost to Collect Numerator” has the
meaning given in Exhibit 4-A, Footnote No. 1. “Current Book Eligible Recipient”
has the meaning given in Exhibit 17, Section 1.1. “Current Data Hosting
Subcontractor” has the meaning given in Section 9.10(i).



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa115.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 1 Page 8 “Data Security
Program” has the meaning given in Section 10.1(c)(ii). “Data Subcontractor”
means any Subcontractor that comes into direct contact with Ascension Health
Data. “Data Supplier Vendor” means any Supplier Vendor that comes into direct
contact with Ascension Health Data. “Debit AR” means positive balance open AR.
“Deficient Service” has the meaning given in Section 4.4(a). “De-identified” has
the meaning given in Section in Section 13.2(f). “Denials” means non-contractual
adjustments or write off of charges taken in accordance with eligible
participant policies and/or payer denials. “Dependent Services” means those
Services that are specified as “Dependent Services” in Exhibit 2-A. “Derivative
Work” means a work based on one or more preexisting works, including a
condensation, transformation, translation, modification, expansion, or
adaptation, that, if prepared without authorization of the owner of the
copyright of such preexisting work, would constitute a copyright infringement
under applicable Law, but excluding the preexisting work. “Detailed Transition
Plan” has the meaning given in Section 4.2(b). “Developed Materials” means both
Commissioned Developed Materials and General Developed Materials. “Development
Tools” means all software programs and programming (and all modifications,
replacements, Upgrades, enhancements, documentation, materials and media related
thereto) that are used in the development, testing, deployment and maintenance
of Applications to the extent a Party has financial or operational
responsibility for such programs or programming under a Supplement. Development
Tools shall include all such products in use or required to be used as of the
Commencement Date, including those set forth in the applicable Supplement, those
as to which the license, maintenance or support costs are included in the
applicable Base Case, and those as to which Supplier received reasonable notice
and/or access prior to the Commencement Date. Development Tools also shall
include all such products selected and/or developed by or for Ascension Health
or the other Eligible Recipients on or after the Commencement Date to the extent
a Party has financial or operational responsibility for such programs or
programming under a Supplement. “Directives” has the meaning given in Exhibit
11, Section 2.2. “Discretionary Transition Employee” has the meaning given in
Exhibit 13, Section 1.1. “Disengagement Plan” has the meaning given in Section
20.7(b)(1). “Disengagement Services” means the termination/expiration assistance
requested by Ascension Health to allow the Services to continue without
interruption or adverse effect and to facilitate the orderly transfer of the
Services to Ascension Health or its designee, as such assistance is further
described in Section 20.7 and the applicable Supplements.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa116.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 1 Page 9 “Divesting
Approval” means that both of the following have occurred: (i) an applicable sale
or divestiture has received formal local board approval (whether from Ascension
Health or the applicable Additional Book Eligible Recipient) and Ascension
Health or the applicable Additional Book Eligible Recipient has a bona fide
intent to consummate such sale or divestiture and (ii) Ascension Health has
provided written notice of its support of such sale or divestiture to Supplier.
“Divestiture Election Notice” has the meaning given in Section 4.6(b).
“Divestiture Termination Charges” has the meaning given in Section 4.6(b)(ii).
“Earnback” has the meaning given in Exhibit 3, Section 7.5. “Effective Date” has
the meaning given in the preamble to the MPSA. “Eligible Recipients” means,
collectively, the following: (a) Ascension Health or Ascension Health Care
Network; (b) any Entity that is an Affiliate of Ascension Health or Ascension
Health Care Network on the Supplement Effective Date, or thereafter becomes an
Affiliate of Ascension Health; (c) any Entity that purchases after the
Supplement Effective Date from Ascension Health or any Affiliate of Ascension
Health, all or substantially all of the assets of Ascension Health or such
Affiliate, or of any division, marketing unit or business unit thereof, provided
that such Entity agrees in writing to be bound by the terms and conditions of
this Agreement; (d) any Entity that after the Supplement Effective Date is
created using assets of Ascension Health or any Affiliate of Ascension Health,
provided that such Entity agrees in writing to be bound by the terms and
conditions of this Agreement; (e) any Entity into which Ascension Health or any
Affiliate of Ascension Health merges or consolidates, provided that such Entity
has assumed Ascension Health’s obligations under this Agreement, and provided
further that such Entity agrees in writing to be bound by the terms and
conditions of this Agreement; (f) any Entity which merges into or consolidates
with Ascension Health or any Affiliate of Ascension Health; (g) any Entity,
including any corporation, joint venture, partnership or manufacturing or retail
facility, in which on or after the Supplement Effective Date, Ascension Health
or any Affiliate of Ascension Health has an ownership interest and as to which
Ascension Health or such Affiliate has management or operational responsibility;
(h) any person or Entity engaged in the provision of products or services to
Ascension Health or another Eligible Recipient identified in clauses (a) through
(g) (e.g., contract personnel working at a Ascension Health site), but only in
connection with the provision of such products or services to Ascension Health
or such other Eligible Recipient; (i) any customer of an Eligible Recipient
identified in clauses (a) through (g) above, or an Entity to which such an
Eligible Recipient is a subcontractor, but only in connection with the provision
of products or services (other than the Services provided hereunder) by such
Eligible Recipient to such customer; and



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa117.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 1 Page 10 (j) other entities
to which the Parties agree. “Eligible Recipient Relationship Manager” has the
meaning given in Section 10.1(b). “Eligible Recipient Unit” means a hospital or
similar healthcare facility. “Employment Effective Date” has the meaning given
in Exhibit 13, Section 1.1. “EMR” means Electronic Medical Records. “Enrollment
Form” means a form which is included in the RC Tools ASP Agreement. “Entity”
means a corporation, partnership, joint venture, trust, limited liability
company, limited liability partnership, association or other organization or
entity. “Equipment” means all computing, networking and communications equipment
procured, provided, operated, supported, or used by an Eligible Recipient,
Supplier or an Authorized User in connection with the Services, including (i)
mainframe, midrange, server and distributed computing equipment and associated
attachments, features, accessories, peripheral devices, and cabling, (ii)
personal computers, laptop computers, terminals, workstations and personal data
devices and associated attachments, features, accessories, printers,
multi-functional printers, peripheral or network devices, and cabling, and (iii)
voice, data, video and wireless telecommunications and network and monitoring
equipment and associated attachments, features, accessories, peripheral devices,
cell phones and cabling. “Equipment Leases” means all leasing arrangements
whereby Ascension Health, another Eligible Recipient or a Third Party Contractor
leases Equipment as of the Commencement Date which will be used by Supplier (or
Subcontractors or Affiliates of Supplier) in connection with the provision of
the Services after such Commencement Date. Equipment Leases include those leases
identified in the applicable Supplement, those leases as to which the lease,
maintenance and support costs are included in the applicable Base Case and all
other leases as to which Supplier received notice and/or access prior to the
Supplement Effective Date. “Ethical and Religious Directives” means the Ethical
and Religious Directives for Catholic Health Care Services, as promulgated by
the United States Conference of Catholic Bishops, Washington, D.C., of the Roman
Catholic Church or its successor located at
http://www.usccb.org/issues-and-action/human-life-
and-dignity/health-care/upload/Ethical-Religious-Directives-Catholic-Health-Care-Services-fifth-edition-
2009.pdf. “Existing Supplements” has the meaning given in Section 1.1(b).
“Explanation of Benefits” or “EOB” means a statement sent by a health insurance
company or government payor explaining what medical treatments and/or services
were paid. The EOB is commonly attached to a check or statement of electronic
payment. “Facility” has the meaning given in Exhibit 4-B, Section 1.2. “Federal
Health Care Program” means “Federal Health Care Program” as defined in 42 C.F.R.
§1001.2. “Financial Clearance” has the meaning given in Exhibit 3, Section 3.2.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa118.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 1 Page 11 “First SLA
Effective Period” has the meaning given in Exhibit 3, Section 2.5. “Force
Majeure Event” has the meaning given in Section 9.14(a). “FPR” has the meaning
given in Exhibit 9, Section 3. “Front” means those Dependent Services that are
referred to as “Front End” in Exhibit 2-A. “FSC” has the meaning given in
Exhibit 9, Section 3. “GAAP” means generally accepted accounting principles,
consistently applied. “General Developed Materials” has the meaning given in
Section 14.2(a). “Governance Plan” has the meaning given in Exhibit 6, Section
1. “GPSR” means Gross Patient Service Revenue for Supplier In-Scope Operations;
GPSR should be calculated by post-date (the date charges posted on the patient
account) such as in a given month, the GPSR is equal to the charges posted on
patient accounts during the same month. “Health Information Management” or “HIM”
is the practice of acquiring, analyzing, and protecting digital and traditional
medical information vital to providing quality patient care, typically HIM
functions include medical transcription, medical coding, and medical records
management and retention. “Health Ministries” has the meaning given in Annex 3.
“Healthcare Laws” means all applicable Laws of any governmental authority
relating to healthcare regulatory matters, including (i) 42 U.S.C. § 1320a-7,
7a, and 7b, which are commonly referred to as the “Federal Fraud Statutes,” and
any analogous anti-kickback law of any state; (ii) 42 U.S.C. § 1395nn, which is
commonly referred to as the “Stark Statute”; (iii) 31 U.S.C. § 3729-3733, which
is commonly referred to as the “Federal False Claims Act”; (iv) 42 U.S.C. §§
1320d through 1320d-8 and 42 C.F.R. §§ 160, 162 and 164, which are commonly
referred to as the “Health Insurance Portability and Accountability Act of 1996”
or “HIPAA” and Title XIII of the American Recovery and Reinvestment Act of 2009,
Pub. L. No. 111-5(2009), commonly referred to as the “HITECH Act”; (v) 18 U.S.C.
§ 1347 (Health Care Fraud); (vi) any state law regulating the interactions with
healthcare professionals and reporting thereof; (vii) the Medicare Act, 42
U.S.C. § 1395 et seq., the Medicaid Act, 42 U.S.C. § 1396 et seq., TRICARE
(f/k/a CHAMPUS) and such other government programs and commercial payors; (viii)
or any other federal, state or local Law that regulates false statements or
claims, kickbacks, patient or program charges, referrals, the hiring of
employees or acquisition of services or supplies from those who have been
excluded from government health care programs, quality, safety, privacy,
security, licensure, billing or accreditation. “High Risk” shall have the
meaning as defined by each individual affiliate in their Crowe RCA System. High
Risk should be defined consistently in periods before and after the contract
start date. “HIPAA” has the meaning given in Exhibit 11, Section 1.3(c).
“Historical Performance” has the meaning given in Exhibit 4-B, Section 8.1.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa119.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 1 Page 12 “HITECH” means the
Health Information Technology for Economic and Clinical Health Act (Title XIII
of the American Recovery and Reinvestment Act of 2009) and regulations
thereunder, as the same may be amended from time to time. “I&I Factor” has the
meaning given in Exhibit 4-A, Section 3.3(2). “ICD-10” means the International
Statistical Classification of Diseases and Related Health Problems, 10th
Revision. “Illicit Code” has the meaning given in Section 9.9(b).
“Implementation Fee” has the meaning given in Exhibit 4-A, Section 5. “Incentive
Payment” means the Balance Sheet Incentive Payment and Income Statement
Incentive Payment. “Income Statement Aggregate Weighted Score” has the meaning
given in Exhibit 4-B, Section 6(h). “Income Statement Incentive Payment” has the
meaning given in Exhibit 4-B, Section 1.2. “Income Statement Metrics” means
those Operating Metrics described as “Income Statement” in the “Category” column
of the table in Exhibit 4-B, Section 2.2. “Income Statement Performance Metric”
has the meaning given in Exhibit 4-B, Section 3.1. “Inpatient and Observation
Status” means two different possible status of a number of status categories
that a patient may be placed in for billing purposes. Observation or inpatient
status is based on the patient's severity of illness and the intensity of
service provided. “Inpatient” means a patient who is admitted to a hospital or
clinic for treatment with an inpatient status. “In-Scope Employees” has the
meaning given in Exhibit 4-A, Section 8.1(i). “In-Scope Operations” means the
departments and areas of operation at an Eligible Recipient for which Supplier
will provide the Services. “In-Scope Percentage” has the meaning given in
Exhibit 4-A, Section 8.1(i). “In-Scope Vendors” has the meaning given in Exhibit
4-A, Section 8.2(i). “Income Taxes” means any tax on or measured by the net
income of a Party (including taxes on capital or net worth that are imposed as
an alternative to a tax based on net or gross income), or taxes which are of the
nature of excess profits tax, minimum tax on tax preferences, alternative
minimum tax, accumulated earnings tax, personal holding company tax, capital
gains tax or franchise tax for the privilege of doing business. “Initial
Additional Book Cost to Collect Factor” has the meaning given in Exhibit 4-A,
Section 3.2. “Initial Adjustment Factor” has the meaning given in Exhibit 4-A,
Section 3.5(i). “Initial Base Cost Factors” has the meaning given in Exhibit
4-A, Section 3.3(1).



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa120.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 1 Page 13 “Initial Current
Book Cost to Collect Factor” has the meaning given in Exhibit 4-A, Section 2.1.
“Initial I&I Factors” has the meaning given in Exhibit 4-A, Section 3.3(2).
“Insolvent Party” has the meaning given in Section 20.4. “Insurance Activity”
has the meaning given in Exhibit 4-B, Appendix A. “Insurance Payments” means
payments made by a third party payer. “Insured Patient Cash” means cash
collected from the patient on accounts with insurance coverage. “Interim Service
Period” has the meaning given in Section 4.6(b)(i). “IRS” has the meaning given
in Exhibit 8, Section 1. “Issuers” has the meaning given in Section 13.2(e). “IT
Host System Vendor” has the meaning given in Exhibit 4-A, Section 8.2(i). “Joint
Review Board” or “JRB” has the meaning given in Exhibit 6, Section 4. “Key
Supplier Personnel” has the meaning given in Section 8.2(a)(i). “Labor
Shortfall” has the meaning given in Exhibit 4-A, Section 3.4. “Laws” means all
federal, state, provincial, regional, territorial and local laws, statutes,
regulations, rules, executive orders, supervisory requirements, directives,
circulars, opinions, interpretive letters and official releases of or by any
government, or any authority, department or agency thereof or self regulatory
organization (“SRO”), including Privacy Laws. The definition of Laws shall
include Privacy Laws and Healthcare Laws. For purposes of this Agreement, Laws
shall also include all generally accepted accounting principles (“GAAP”), as
such principles may be modified during the Term by the Public Company Accounting
Oversight Board or other applicable authorities. “Link” has the meaning given in
Section 21.10. “Losses” means all losses, liabilities, damages (including
punitive and exemplary damages), fines, penalties, interest and claims
(including taxes), and all related costs and expenses (including reasonable
legal fees and disbursements and costs of investigation, litigation, experts,
settlement, judgment, interest and penalties). Losses shall not include refunds,
take-backs, unpaid claims or other similar forms of losses which relate to the
payment made to Supplier for Services which it provides to patients. “Lower
Bound” has the meaning given in Exhibit 4-B, Section 6(b). “Major Release” means
a new version of Software that includes changes to the architecture and/or adds
new features and functionality in addition to the original functional
characteristics of the preceding software release. These releases are usually
identified by full integer changes in the numbering, such as from “7.0” to
“8.0,” but may be identified by the industry as a major release without the
accompanying integer change. “Malicious Code” means (i) any code, program, or
sub-program whose knowing or intended purpose is to damage or maliciously
interfere with the operation of the computer system containing the code,



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa121.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 1 Page 14 program or
sub-program, or to halt, disable or maliciously interfere with the operation of
the Software, code, program, or sub-program, itself, or (ii) any device, method,
or token that permits any person to circumvent the normal security of the
Software or the system containing the code. “Managed Third Party” has the
meaning given in Section 6.6(b)(ii). “Managed Third Party Agreement” has the
meaning given in Section 6.6(b)(ii). “Management Employee” has the meaning given
in Exhibit 4-A, Section 8.1(i). “Management Tools” means all software products
and tools (and all modifications, replacements, Upgrades, enhancements,
documentation, materials and media related thereto) that are used by Supplier to
deliver and manage the Services. Management Tools shall include all such
products or tools in use as of the Supplement Effective Date, including those
(i) that are listed in a Supplement, (ii) for which the license, maintenance or
support costs are included in the applicable Base Case, or (iii) as to which
Supplier otherwise received notice and/or access prior to the Supplement
Effective Date. Management Tools also shall include all such software products
and tools selected and/or developed on or after the Effective Date to the extent
a Party has financial or operational responsibility for such programs or
programming under the applicable Supplement. “Mandatory Transition Employee” has
the meaning given in Exhibit 13, Section 1.1. “Master Professional Services
Agreement” or “MPSA” has the meaning given in Section 1.1(a). “Material
Deficiency” means a material breach by Supplier with respect to a Dependent
Service that Supplier has been unable to cure in accordance with the
requirements of the MPSA. “Materials” means, collectively, Software, literary
works, other works of authorship, documented specifications, designs, analyses,
processes, methodologies, concepts, inventions, know-how, programs, program
listings, programming tools, documentation, reports, drawings, databases,
spreadsheets, machine-readable text and files financial models and work product,
whether tangible or intangible. “Measurement Period” means any Ascension Health
fiscal quarter during the Performance Period. “Measurement Window” has the
meaning given in Exhibit 3, Section 1. “Medicaid Pending” means accounts which
are still pending approval of coverage from Medicaid. “Medical Executive
Committee” means the Eligible Recipient committee responsible for conveying
accurately the views of the medical staff on all issues, including those issues
relating to quality and safety. “Metropolitan Region” means, collectively, a
substantially populated urban core and its surrounding towns, cities,
territories, and other areas generally considered to share infrastructure,
industry, or housing with such urban core. For illustrative purposes only,
Southfield, Michigan and Dearborn, Michigan shall be considered to be within the
same Metropolitan Region (i.e., the Detroit Metropolitan Region). “Middle” means
those Dependent Services that are referred to as “Middle” in Exhibit 2-A.
“Military Leave” has the meaning given in Exhibit 13, Section 1.1. “National
Employee” has the meaning given in Exhibit 4-A, Section 8.1(i).



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa122.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 1 Page 15 “Net/Net Revenue”
has the meaning given in Exhibit 4-B, Appendix A. “Net Patient Service Revenue”
or “NPSR” means, unless otherwise agreed by the Parties, the estimated
realizable amounts from patients, third-party payers, and others for services
provided excluding bad debt expense and includes estimated retroactive
adjustments under reimbursement agreements with third-party payers. “New ABM”
has the meaning given in Section 4.5(c)(ii). “New Advances” has the meaning
given in Section 9.12(d). “New Service Facility” has the meaning given in
Section 6.1(a)(iii). “New Service Levels” has the meaning given in Exhibit 3,
Section 1. “New Services” means new services or significant changes to existing
Services requested by Ascension Health, (i) that impose materially different
obligations on Supplier, (ii) that require materially different levels of
effort, resources or expense from Supplier, and (iii) for which there is no
current resource baseline or charging methodology. “New SLA Measurement
Commencement Date” has the meaning given in Exhibit 3, Section 2.1. “New SLA
Measurement Period” has the meaning given in Exhibit 3, Section 2.1. “Non-Data
Supplier Vendor” means any Supplier Vendor that is not a Data Supplier Vendor.
“Notice of Election” has the meaning given in Section 17.5(a). “NPR” has the
meaning given in Exhibit 17, Section 4.2(a). “Observation Status” has the
meaning given by the CMS. “Official” has the meaning given in Section 15.7(h).
“Old Service Levels” has the meaning given in Exhibit 3, Section 1. “On-Leave
Mandatory Transition Employee” has the meaning given in Exhibit 13, Section
2.3(e). “On-Leave Offer Period” has the meaning given in Exhibit 13, Section
2.3(e). “Operating Metric Scorecard” means a balanced scorecard which will use
the metrics described in Exhibit 4-B to measure revenue cycle operating
performance. The Operating Metric Scorecard will be based on data and reports
from the Crowe RCA System. “Operating Metrics” has the meaning given in Exhibit
4-B, Section 2.2. “Operational Denials” means denials which are associated with
revenue cycle activities for In-Scope Operations for Supplier. “Operations
Oversight Committee” or “OOC” has the meaning given in Exhibit 6, Section 5.
“Original Assessment” has the meaning given in Exhibit 4-A, Section 1.3(iv).



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa123.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 1 Page 16 “Original
Effective Date” has the meaning given in the recitals. “Out-of-Pocket Expenses”
means reasonable and actual out-of-pocket expenses due and payable to a third
party by Supplier that are approved in advance by Ascension Health and for which
Supplier is entitled to be reimbursed by Ascension Health under this Agreement.
Out-of-Pocket Expenses shall not include Supplier’s overhead costs (or
allocations thereof), general and/or administrative expenses or other mark-ups
and shall be net of all rebates and allowances. “Outpatient” means patients who
present for service to an Eligible Recipient who are not admitted as an
Inpatient. “Partially Related Vendor” has the meaning given in Exhibit 4-A,
Section 8.2(i). “Party” and “Parties” has the meaning given in the recitals.
“PAS Business” has the meaning given in Exhibit 17, Section 3.1. “PAS Governance
Board” means the governance board which will have the responsibilities described
in Exhibit 17, Section 3 and which, as of the Effective Date, will include Kari
Clark, Janet Montgomery, Michelle Thompson, Dr. Pamela Mulshine, Logan Johnston
and Dr. Aaron Cessna. “Payer” means an organization other than the patient or
healthcare provider involved in the financing of personal health services. “PCI
DSS” has the meaning given in Section 13.2(e). “Pepper Report” means Program for
Evaluating Payment Patterns Electronic Report (as used in Exhibit 2-B, Section
1). “Performance Period” means the time period commencing as of the applicable
Supplement Effective Date for the duration of the applicable Supplement.
“Performance Score” has the meaning given in Exhibit 4-B, Section 6(c).
“Performance Target” has the meaning given in Exhibit 4-B, Section 6(d).
“Permitted Auditors” has the meaning given in Section 9.10(b). “Personal Data”
means that portion of Ascension Health Data that is subject to any Privacy Laws.
“PHI” has the meaning given in Annex 3. “Phase 1 Period” has the meaning given
in Exhibit 17, Section 4.2(a). “Phase 2 Period” has the meaning given in Exhibit
17, Section 4.3(a). “Physician Advisory Services” or “PAS” means those Services
that are specified in Exhibit 2-B. “Policy and Procedures Manual” means the
Policy & Procedures Manual to be prepared in accordance with Section 9.1.
“Portal” has the meaning given in Exhibit 2-B, Section 1.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa124.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 1 Page 17 “Pre-Transition
Audit” has the meaning given in Exhibit 17, Section 4.1. “Privacy Laws” means
Laws that relate to the confidentiality, security and protection of personally-
identifiable information, customer information, electronic data privacy,
trans-border data flow or data protection. “Prior MPSA” has the meaning given in
the recitals. “Prior Period” has the meaning given in Section 3.3. “Programs”
has the meaning given in Exhibit 11, Section 2.1. “Project” means a discrete
unit of work that and (i) is not an inherent, necessary or customary part of the
day-to-day (i.e., regular, not daily) Services, (ii) is not required to be
performed by Supplier to meet the existing Service Levels (other than Service
Levels related to Project performance), (iii) is not otherwise part of the
Services to be provided within the Charges, as provided in a Supplement, and
(iv) requires more than a minimum number of hours of effort (excluding hours for
Project management of the work) if so specified in a Supplement. “Projected
Tranche End Date” has the meaning given in Exhibit 4-A, Section 3.1. “Quality
Assurance” means the actions, planned and performed, to provide confidence that
all business processes, Systems, Equipment, Software and components that
influence the quality of the Services are working as expected, both individually
and collectively. “Quarter 1,” “Quarter 2,” Quarter 3,” etc., as used in Exhibit
4-A, has the meaning given in Exhibit 4-A, Section 3.2. “Quarterly BS
Performance Target” has the meaning given in Exhibit 4-B, Section 3.1.
“Quarterly I&I Amount” has the meaning given in Exhibit 4-B, Section 2.5.
“Quarterly Phase-In %” has the meaning given in Exhibit 4-B, Section 2.5. “RC
Tools” or “Revenue Cycle Tools” means AHtoAccess, AHtoCharge, YBFU (Yield Based
Follow Up), AHtoContract, AHtoRemit, and AHtoAnalytics and all functionality
supported in the various tabs, forms, extensions and reports associated with
these tools. “RC Tools ASP Agreement” means agreement found in Annex 4 to the
MPSA, as amended by the Parties from time to time. “RCA” means Revenue Cycle
Analytics. “Readmission” means any readmission of the same patient within a 30
day period. “Re-Assessment Deficit” has the meaning given in Exhibit 4-A,
Section 3.5. “Re-Assessment Surplus” has the meaning given in Exhibit 4-A,
Section 3.5. “Recommendation” has the meaning given in Exhibit 2-B, Section 1.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa125.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 1 Page 18 “Reconsideration”
means second level of the appeals process for a Medicare claim where a provider
does not agree with the first claim decision. “Recoverable Taxes” means any tax
on goods or services where the payer of the tax is able to claim a credit for
that tax from a tax authority, and includes goods and services taxes, harmonized
sales taxes, value added taxes and other similar taxes. “Recovery Audit
Contractor” or “RAC” has the meaning given in Exhibit 2-B, Section 1.
“Redetermination” means first level of the appeals process for a Medicare claim
where a provider does not agree with the initial claim decision by Medicare.
“Reference Date” has the meaning given in Section 18.2(c)(ix). “Remittance
Advice” or “RA” means a document supplied by a health insurance company or
government payer that provides notice of and explains reasons for payment,
adjustment, denial and/or uncovered charges of a medical claim. “Reports” has
the meaning given in Section 9.2(a). “Required Consents” means the consents (if
any) required to be obtained: (i) to assign or transfer to Supplier, or obtain
for Supplier the right to use and/or access, any Ascension Health licensed Third
Party Software, Third Party Contracts or Equipment Leases; (ii) to grant
Supplier the right to use and/or access the Ascension Health licensed Third
Party Software in connection with providing the Services; (iii) to grant
Ascension Health and the Eligible Recipients the right during the Term, the
applicable Supplement Term and any Disengagement Services period to use and/or
access the Supplier Owned Software, Third Party Software and Equipment acquired,
operated, supported or used by Supplier in connection with providing the
Services; (iv) to assign or transfer to Ascension Health, the Eligible
Recipients or their designee any Developed Materials, Supplier Owned Software,
Third Party Software, Third Party Contracts, Equipment Leases or other rights
following the Term or the applicable Supplement Term to the extent provided in
this Agreement; and (v) all other consents required from third parties in
connection with Supplier’s provision of the Services or performance of its
obligations hereunder. “Required Divestiture Election Notice Period” has the
meaning given in Section 4.6(b). “Required Equipment” has the meaning given in
Section 10.1(c)(ii). “Resources” has the meaning given in Section 4.1(c).
“Replacement Period” has the meaning given in Section 18.2(c)(ix)(3).
“Restricted Subcontractor” shall mean any Subcontractors that: (i) provide
services or Resources that relate to: (A) Eligible Recipient banking
relationships; (B) software used by Eligible Recipients for scheduling,
electronic medical records, patient accounting, and the delivery of patient
care; (C) payors; (D) real estate owned or leased by Eligible Recipients; or (E)
products or services provided to multiple areas within Eligible Recipients with
the majority of the products or services associated with areas outside of the
revenue cycle; or (ii) are Data Subcontractors. “Retained Expenses” has the
meaning given in Exhibit 4-A, Section 3.4.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa126.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 1 Page 19 “Retained Systems
and Business Processes” means those Systems and business processes of Ascension
Health or an Eligible Recipient for which Supplier has not assumed
responsibility under this Agreement (including those provided, managed,
operated, supported and/or used on their behalf by Third Party Contractors).
“Root Cause Analysis” has the meaning given in Exhibit 3, Section 1. “Roster”
has the meaning given in Exhibit 5, Section 1. “Revenue Cycle Operations” means
the departments and areas of operations identified in Exhibit 2-A for which
Supplier takes responsibility. “Reviewing” has the meaning given in Section
11.6(a). “SEC” has the meaning given in Section 13.1(b)(v). “Security Incident”
has the meaning given in Section 13.2(b)(iv). “Self Pay” means uninsured
patients. “Self Pay Discounts” means discounts taken on Self Pay accounts in
accordance with Eligible Recipient policies. “Service Category” has the meaning
given in Exhibit 4. “Service Level(s)” has the meaning given in Section 7.1.
“Service Level Credit” has the meaning given in Exhibit 3, Section 7.1. “Service
Level Default” has the meaning given in Exhibit 3, Section 1. “Service Level
Effective Date” has the meaning given in Exhibit 3, Section 1. “Service Taxes”
means all sales, use, excise, and other similar taxes that are assessed against
either Party on the provision of the Services as a whole, or on any particular
Service received by Ascension Health or the Eligible Recipients from Supplier,
excluding Recoverable Taxes and Income Taxes. “Services” has the meaning given
in Section 4.1(a). “Shared Service Centers” means the Supplier Facilities where
Supplier Personnel perform revenue cycle activities for one or more Supplier
clients and one or more Eligible Recipients, and data centers where data is
stored on behalf of one or more Eligible Recipients. “Shared Services” means
those Services that are provided to an Eligible Recipient and are performed by
Supplier Personnel out of a Shared Service Center. “SIPG” means System Insurance
Provider Group as defined by Ascension Health in the Crowe RCA System. “Site
Lead” means the Key Supplier Personnel who is identified in the applicable
Supplement as the “Site Lead” and whose responsibilities are further described
in Section 9.7.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa127.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 1 Page 20 “SOC 2 Audit
Obligation” has the meaning given in Section 9.10(i). “Socially Just Wage and
Benefits Policy” has the meaning given in Exhibit 13, Section 2.3(b). “Software”
means all software programs and programming for which a Party is financially or
operationally responsible under the applicable Supplement (and all
modifications, replacements, Upgrades, enhancements, documentation, materials
and media related thereto), including Applications, Development Tools,
Management Tools, and Systems Software, unless a more specific reference is
required by the context. “Specially Designated Nationals List” has the meaning
given in Section 8.5(e). “Specifications” means, with respect to Software,
Equipment, Systems or other contract deliverables to be designed, developed,
maintained, modified, enhanced, delivered, integrated, installed and/or tested
by Supplier, the technical, design and/or functional specifications set forth in
this Agreement including the applicable Supplement, in third party vendor
standard documentation, in a New Services or Project description requested
and/or approved by Ascension Health or otherwise agreed upon in writing by the
Parties. “SRO” means a self-regulatory organization. “SSAE” has the meaning
given in Section 9.10(h)(i). “Standards of Conduct” means the standards,
policies and rules established by Ascension Health and identified as the
“Standards of Conduct” that are set forth in Exhibit 8, Section 4. “Strategic
Plan” means the plans periodically developed by Ascension Health that set forth
Ascension Health’ key business objectives and requirements and outline its
strategies for achieving such objectives and requirements. Ascension Health may
revise the Strategic Plan from time to time. The Strategic Plan is likely to
include both annual and multi-year strategies, objectives and requirements.
“Subcontractors” means subcontractors (of any tier) of Supplier, including
Affiliates of Supplier. “Subject ABMs” has the meaning given in Exhibit 4-A,
Section 3.5. “Subject Tranche” has the meaning given in Exhibit 4-A, Section
3.5. “Supplement” has the meaning given in Section 1.1(b). “Supplement Effective
Date” means, with respect to an individual Supplement, the meaning given in the
preamble to such Supplement. “Supplement Term” has the meaning given in Section
3.2. “Supplemental Services” has the meaning given in Section 4.4(a). “Supplier”
has the meaning given in the preamble of the MPSA. “Supplier-Payable Amounts”
has the meaning given in Section 3.3(c). “Supplier Executive Sponsor” has the
meaning given in Section 8.3.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa128.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 1 Page 21 “Supplier
Facilities” means, individually and collectively, the facilities owned, leased
or used by Supplier or its Affiliates from which Services may be provided or
performed (other than Ascension Health Facilities) in accordance with Section
6.1. Supplier Facilities are listed on Exhibit 7 and the applicable Supplements.
“Supplier Laws” has the meaning given in Section 15.7(d). “Supplier Owned
Materials” has the meaning given in Section 14.3(a). “Supplier Owned Software”
means any Software owned by Supplier or its Affiliates and used to provide the
Services. “Supplier Personnel” means those employees, representatives,
contractors, subcontractors and agents of Supplier, Subcontractors and Supplier
Affiliates who perform any Services under this Agreement or a Supplement.
Supplier Personnel shall include Transitioned Employees, if applicable.
“Supplier Vendor” means any Subcontractor or any other party to a Third Party
Contract. “Supplier Vendor Issues” has the meaning given in Section 20.9.
“Supplier Vendor Obligation” has the meaning given in Section 20.9. “Supplier
Vendor Transition Period” has the meaning given in Section 20.9. “Surviving
Provisions” has the meaning given in Section 3.3. “System” means an
interconnected grouping of manual or electronic processes, including Equipment,
Software and associated attachments, features, accessories, peripherals and
cabling, and all additions, modifications, substitutions, Upgrades or
enhancements to such System, to the extent a Party has financial or operational
responsibility for such System or System components under the applicable
Supplement. System shall include all Systems in use as of the Supplement
Effective Date, all additions, modifications, substitutions, Upgrades or
enhancements to such Systems and all Systems installed or developed by or for
Ascension Health or Supplier following the Supplement Effective Date. “Systems
Software” means all software programs and programming (and all modifications,
replacements, Upgrades, enhancements, documentation, materials and media related
thereto) that perform tasks basic to the functioning of the Equipment and are
required to operate the Applications Software or otherwise support the provision
of Services by Supplier, including operating systems, systems utilities, data
security software, compilers, performance monitoring and testing tools and
database managers, to the extent a Party has financial or operational
responsibility for such programs or programming under the applicable Supplement.
Systems Software shall include all such programs or programming in use as of the
Supplement Effective Date, including those (i) that are set listed in such
Supplement, (ii) for which the license, maintenance or support costs are
included in the applicable Base Case, or (iii) as to which Supplier otherwise
received notice and/or access prior to the Supplement Effective Date. Systems
Software also shall include all such programs or programming developed and/or
introduced after the Supplement Effective Date to the extent a Party has
financial or operational responsibility for such programs or programming under
the applicable Supplement. “Technology and Business Process Evolution” means any
improvement, upgrade, addition, modification, replacement, or enhancement to the
standards, policies, practices, processes, procedures, methods, controls,
scripts, product information, technologies, architectures, standards,
Applications,



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa129.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 1 Page 22 Equipment,
Software, Systems, tools, products, transport systems, interfaces and personnel
skills associated with the performance of the in-scope business process products
and services in line with the accepted practices of first tier providers of such
products and services, as determined by Ascension Health. Supplier’s obligations
with respect to Technology and Business Process Evolution apply not only to the
Services performed by Supplier, but also to its support of the finance,
accounting, customer service and related business processes and functions
performed by or for Ascension Health and the Eligible Recipients. Technology and
Business Process Evolution includes: (i) higher capacity, further scaling and
commercializing of business processes, more efficient and scalable business
processes, new versions and types of applications and systems/network software,
new business or IT processes, and new types of hardware and communications
equipment that will enable Supplier to perform the Services more efficiently and
effectively as well as enable Ascension Health and the Eligible Recipients to
meet and support their business requirements and strategies and (ii) any change
to the Equipment, Software or methodologies used to provide the Services that is
necessary to bring that function, Equipment or Software or those methodologies
into line with the Ascension Health Standards and/or current industry standards.
“Technology and Business Process Plan” has the meaning given in Section 9.5(c).
“Term” has the meaning given in Section 3.1. “Terminal Value” has the meaning
given in Exhibit 4-A, Section 3.2. “Termination Transition Date” means the date
specified in each Supplement as the “Termination Transition Date.” “Third Party
Contractor” has the meaning given in Section 4.5(a). “Third Party Contracts”
means all agreements between third parties and an Eligible Recipient or between
third parties and Supplier (or Subcontractors or Affiliates of Supplier) that
have been or will be used in connection with the provision of the Services,
including Equipment Leases and Software licenses. “Third Party Materials” means
intellectual property or other Materials that are owned by third parties and
provided under license to Supplier (or Supplier Affiliates or Subcontractors) or
an Eligible Recipient and that have been or will be used or required to be used
in connection with the provision of, or receipt of us of, the Services. Third
Party Materials include Materials owned by Subcontractors and used in the
performance of the Services. “Third-Party Reviewer” has the meaning given in
Section 11.6(a). “Third Party Software” means all Software products (and all
modifications, replacements, Upgrades, enhancements, documentation, materials
and media related thereto) that are provided under a Third Party Contract (e.g.,
a license or lease) to Supplier (or Supplier Affiliates or Subcontractors) or an
Eligible Recipient and that have been or will be used or required to be used in
connection with the provision of, or receipt of us of, the Services. Third Party
Software shall include all such programs or programming in use as of the
Supplement Effective Date, including those (i) that are identified as such in
such Supplement, (ii) for which the acquisition, license, maintenance or support
costs are included in the applicable Base Case, or (iii) as to which Supplier
received notice and/or access prior to the Supplement Effective Date. Third
Party Software also shall include all such programs or programming licensed
and/or leased after the Supplement Effective Date.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa130.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 1 Page 23 “Three-Month
Rolling Average Cash Collections” has the meaning given in Exhibit 4-A, Section
1.3(ii). “Total Charges” means total charges posted on a patient account.
“Tranche” has the meaning given in Exhibit 4-A, Section 3.1. “Tranche End Date”
has the meaning given in Exhibit 4-A, Section 3.3(3). “Tranche One” has the
meaning given in Exhibit 4-A, Section 3.1. “Tranche Three” has the meaning given
in Exhibit 4-A, Section 3.1. “Tranche Two” has the meaning given in Exhibit 4-A,
Section 3.1. “Transition Milestone” has the meaning given in Section 4.2(b).
“Transition Period” means the period that commences on the Supplement Effective
Date and expires 12:00:01 a.m., Eastern Time, on the date specified for the
completion of the Transition Services as specified in the Transition Plan,
unless expressly extended in writing by Ascension Health. “Transition Plan” has
the meaning given in Section 4.2(a). “Transition Principles” means,
collectively, Sections 1 and 2 of Exhibit 15. “Transition Services” has the
meaning given in Section 4.2(a). “Transitioned Employee” has the meaning given
in Exhibit 13, Section 1.1. “United States Department of Commerce Safe Harbor
Principles” means the safe harbor principles issued by the United States
Department of Commerce. “Unused Service” has the meaning given in Exhibit 4-A,
Section 2.3. “Upgrade” and its derivatives means updates, renovations,
enhancements, additions and/or new versions or releases of Software or Equipment
by Supplier. Unless otherwise agreed, financial responsibility for the costs,
fees and expenses associated with an Upgrade of Software or Equipment shall be
allocated between the Parties in accordance with the MPSA or as set forth in the
applicable Supplement. “Upper Bound” has the meaning given in Exhibit 4-B,
Section 6(f). “Vendor Service” has the meaning given in Exhibit 4-A, Section
8.2(i). “Weighted Score” has the meaning given in Exhibit 4-B, Section 6(e).
“Welfare Plans” has the meaning given in Exhibit 13, Section 2.5(b). “Workaround
Period” has the meaning given in Section 20.3(d). “Work Order(s)” has the
meaning given in Section 1.1(b).



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa131.jpg]
AMENDED AND RESTATED MASTER PROFESSIONAL SERVICES AGREEMENT between Ascension
Health and Accretive Health, Inc. EXHIBIT 2-A DEPENDENT SERVICES



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa132.jpg]
Exhibit 2-A Dependent Services The Dependent Services described below are being
undertaken for the purposes of optimizing the Revenue Cycle Operations process
to maximize compliant collections from the amounts billable as a result of
operations of the Eligible Recipient. None of the Dependent Services described
below are being undertaken to manage medical decisions or business operations of
any Eligible Recipient, nor are any of the Services intended to increase the
volume of operations of the Eligible Recipient. 1. Dependent Services. In
accordance with Section 4.1 of the MPSA, Supplier shall provide the following
Dependent Services. a. Functional Areas. The Dependent Services shall include
the following functional areas: i. FRONT END - Provide leadership, management
oversight, staffing and technical expertise of:  Scheduling (including
inpatient, outpatient, and diagnostics) – In accordance with Ascension Health
Standards and each individual hospital’s technical systems, policies, and
practices ensure that critical information and all core set of data elements are
obtained from either the patient or the referring physician practice to enable
successful subsequent front end processes. To aid scheduling processes, provide
patient in advance with instructions based on the scheduled medical procedure,
manage physician orders as directed by such physician for scheduled medical
procedures, manage Ascension Health medical procedure facility schedule as
directed, and provide follow up or reminders of scheduled visits.  On-Site
Process of Pre-Registration – As a result of a scheduled service or a last
minute add-on to the next day or current day’s schedule, gather as much
demographic, clinical, and financial information from the patient or a prior
visit as possible to allow (as a minimum) verification of current insurance and
potential need for an authorization. If time or situation permits, complete
entire registration prior to patient arriving at the hospital.  Off-Site
Process of Pre-Registration – As a result of a scheduled service or a last
minute add-on to the next day or current day’s schedule, gather as much
demographic, clinical, and financial information from the patient or a prior
visit as possible to allow (as a minimum) verification of current insurance and
potential need for an authorization. If time or situation permits, complete
entire registration prior to patient arriving at the hospital.  Registration –
Obtaining all required patient liability (i.e., outstanding balance), clinical,
demographic, and financial information from patients that was not obtained
during scheduling or pre-registration when the patient is present for service
regardless of status (Emergency Department, outpatient services or inpatient).
Obtaining information necessary to obtain financial clearance at time of service
(to include collection of co-pay, deductible, or co-insurance); this includes
documenting data into the system in order to set up an account. This process is
highly dependent on the Patient Accounting system used at the individual
hospital and the physical layout driving patient arrivals. Obtain completed
Ascension Health non-clinically-related forms, ensuring forms have



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa133.jpg]
been completed fully and are signed, when required, and if applicable, scan
documents into Ascension Health’s document imaging system. Determine non-
covered outpatient Medicare services, administer an "Advanced Beneficiary
Notice" or ("ABN") and note in patient accounting system relevant ABN status for
Medicare non-covered outpatient charges. For services that are not covered by
the relevant third party payor for patients with insurance, take comparable
action.  Insurance Eligibility Verification -– Once payor is identified, check
benefit eligibility and obtain verification from insurance (governmental or
commercial) that the patient reported insurance for the applicable service is
still in force and will reimburse the provider for the service. Every effort
will be made to do this verification prior to services rendered.  Authorization
- Communicate and coordinate with referring physician practice and patient’s
insurance (governmental or commercial) to obtain necessary authorization prior
to service to ensure reimbursement and to minimize denials. If additional
diagnostic procedures are identified and require an authorization, obtain
required payor authorization. Document all payor authorizations in hospital’s
patient accounting system.  Collection of Residuals – As part of the patient
education and communication process, present the opportunity for patients to pay
their estimated residual prior to service as both a convenience and improvement
to patient flow at the point of service.  Self-Pay Financial Advocacy and
Eligibility of Services (e.g., self-pay conversions) – For those patients that
are unaware of what insurance they have, or declare they have no insurance, work
diligently and use proprietary tools to gather information from the patient to
understand what might be an acceptable source of reimbursement for the hospital
(e.g., Public aid, COBRA, crime victim, third party liability, etc.).  Prior
Balance Found Insurance – Continue to retroactively identify and pursue possible
means for paying for services that were previously provided.  Admitting –
Provide leadership and oversight of all activities involved in point of service
operations to include greeting patients and collecting final information
required for an accurate and complete registration in accordance with individual
hospital policies and practices. ii. MIDDLE - Provide leadership, management
oversight, staffing and technical expertise of:  Chart Analysis and Assembly -
Whether electronic or paper based, ensure processes exist and are followed to
ensure medical records are complete in accordance with all applicable local and
regulatory policies and practices.  Coding/Coding Audits - Ensuring that once a
medical record of service is completed, certified coders use appropriate codes
to create billable charges. In accordance with individual hospital compliance
requirements and other



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa134.jpg]
compliance requirements set forth in the Agreement, ensure coding audits are
completed as required and identified deficiencies are remedied.  Record
Retention/Record Management – Whether electronic or paper based, ensure that
processes are in place to meet the policies and practices in place at a local
level. This includes: overseeing chart completion, capturing medical record
documents via scanning post discharge, preparing and indexing the electronic
medical record ("EMR") as necessary, record reconciliation, record filing and
retrieval, and generating relevant records for necessary governmental agencies.
 Transcription – Ensure that physician dictation of required reports is
accurately transcribed into paper or electronic reports to become an official
part of the medical record. Ensure this process is cost effective and uses the
latest technology reasonably available. Manage transcription services and
vendors aligned with Ascension Health's policies and procedures. Coordinate work
assignments between Supplier Personnel and transcription vendors, oversee
dictation quality, and oversee internal/external report distribution. If
performed in a shared service blended shore operating model, Supplier shall use
commercially reasonable efforts to maximize the use of voice recognition
software which is capable of producing highly accurate drafts, the Supplier
shall use trained transcriptionists and use commercially reasonable efforts to
use error proofing software to review and correct selected drafts of completed
products prior to insertion of such draft into paper or electronic health
records and the Supplier shall feedback corrections to transcripts into software
so that the applicable physician specific voice logic is continually refined for
ever increasing accuracy.  Lost Charges/Charge Capture Pre-Bill - Use automated
and manual methods to ensure all applicable and authorized charges have been
captured by clinical departments and are present before the bill is sent to the
payer / patient. Analyze claims after the bill has been sent to look for revenue
enhancement opportunities through missing or incorrect charges and re-submit
these bills to capture increase reimbursement.  Lost Charges/Charge Capture
Post-Bill – Use retrospective automated and manual methods to ensure applicable
and authorized charges have been captured and re-billed to the payer / patient.
 Transfer Diagnosis Related Group (DRG) Reconciliation and Follow-Up – Based on
current Medicare reimbursement policies, identify, investigate and appeal claims
(specific DRGs) that were paid at a lower level based on subsequent services
(e.g., skilled nursing facility, home health, etc.) that did not subsequently
occur. Once DRG is identified as appealable, construct appropriate case for DRG
validation based on full review of medical record and official coding
guidelines, and write appeal letters to be sent to relevant party based on
Medicare appeal guidelines.  Charge Description Master (CDM)
Maintenance/Revenue Integrity – Communicate and coordinate with hospital
resource, working with the CDM to gain an understanding of their processes,
operating systems, policies and procedures to evaluate effectiveness and
determine if controls are in place. Provide OPPS regulatory updates related to
hospital CDM activity through pre- scheduled calls, to include the AMA CPT
coding updates at year end. Act as a



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa135.jpg]
conduit for compliance issues related to the CDM, linking CDM associates to the
appropriate hospital resource Strategic CDM data set review - Ensure a
compliant, defendable, accurate CDM that provides additional financial benefit
by capturing all appropriate services and the correct acuity of services through
provision of a detailed line item review of the hospital’s CDM. Provided
detailed reports to assist Ascension Health with implementation and provide
support during the implementation phase to ensure desired outcomes are obtained.
 Strategic Pricing - Develop comprehensive pricing recommendations that balance
rational and defensible prices, market positioning, and revenue capture
opportunities both in the short-term and long-term. Deploy an iterative data
driven process that focuses on selective price adjustments that yield greater
net revenue potential for the organization than a standard across-the-board rate
increase, Present recommendations to Eligible Recipient leadership for approval.
iii. BACK END - Provide leadership, management oversight, staffing and technical
expertise of:  Billing (patient and payer) - Send all required information to
the billing editor application or system so that a claim proceeds to the
applicable payer. Though the goal is to have no bill editor rejects, Supplier
shall resolve all discrepancies in a timely manner for resubmission of the bill
to the applicable payer. Once the insurance balance is resolved, use the
applicable patient billing system to send a bill for the residual patient
responsibility. Recommend billing edits and bridge routines to improve the
number of claims sent to the payer without intervention and/or to reduce
denials.  Cash Posting and Processing - Electronically and manually post cash
from both payers’ and patients’ accounts and reconcile outstanding accounts
receivable in a timely and accurate manner. Reconcile daily cash at patient
account level to the extent reasonably feasible (except Ascension Health will be
responsible for general ledger and patient accounting reconciliation). Post
payments not processed electronically (e.g., over-the-counter deposits, payroll
deductions, returned lockbox items, bank credit/debit adjustments, credit card
chargebacks) on the day such items are received or in a longer timeframe
determined by Ascension Health to be proper. Identify and reconcile unidentified
cash receipts and daily lockbox deposits to payment posting in hospital’s
patient accounting system on a daily basis.  Denial Management (Operational and
Clinical) - Attempt to resolve all issues (e.g., registration, coding, billing,
clinical, etc.) which have caused a partial or full denial. Resubmit the
applicable bill to the payer as necessary and make systemic improvements to
reduce or eliminate re-occurrence. Implement process improvements to reduce
future denials based on root cause analysis of current denials.  Underpayment
Review/Recovery – Use a contract management system and other tools or vendors to
identify claims that were not technically paid correctly (commonly due to a
payer mistake or a misinterpretation of or a vague contractual term). Once such
claims have been identified, appeal such claims and follow-up until either the
claim is paid correctly or the contract is clarified for re-modeling or changed.
 Patient Billing Customer Service/Patient Financial Services – Provide an
inbound call center capability and mail response capabilities for patient



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa136.jpg]
inquires, complaints, and possible payment/resolutions via a phone number and
address listed on the patient bill. Customer service agent shall handle and
resolve a wide range of questions or issues to include disputes. Supplier shall
record all relevant customer service calls and maintain recordings for a period
of a least ninety (90) days after the date of call, making such recordings
available to Ascension Health upon request. Scan and manage all correspondence
received by the call center or patient correspondence sent to an Eligible
Recipient’s lockbox. This function will also include processing post-service
financial assistance applications, Medicaid applications, and other patient
liability functions (e.g. bankruptcy, attorney requests, etc). This call center
will receive calls for both acute care and professional fee patient balances at
the mutual agreement of each Eligible Recipient.  Release of Information –
Follow all applicable Ascension Health Standards, HIPAA and privacy rules and
Laws in properly providing copies of records or other information from a medical
record to authorized person or parties.  Secondary Billing – Identified as part
of the registration process (preferred) or subsequently from the patient at time
of patient billing. Send a secondary payer bill for the patient responsibility
portion of such bill after the primary insurance is settled to gain
reimbursement from a secondary insurance payer.  Third Party Collections and
Self-Pay Follow-Up (internal and external collection activities) - Manage the
collection process in accordance with Ascension Health Standards, federal, state
and local hospital policies and practices. Coordinate with third party
collectors for debt in default. Attempt to resolve all issues (e.g.
registration, coding, billing, clinical, etc.) which have caused a partial or
full denial. Perform denial and appeal service on third party claims, including
review Remittance Advice and/or Explanation of Benefits and determine payment
discrepancies between actual payment and expected payment. Create and send
appeal letters for accounts that have been denied by the insurance payor. As
necessary, resubmit all applicable bills to the payer and make improvements to
attempt reduction or elimination of re-occurrence of such events. This service
includes all non-zero balances.  Credits - Research credit balances and reasons
for credit balances (e.g., over-contractualization, system processing issues,
actual over-payments, etc.), and prepare appropriate payment alterations where
no refund is due. Supplier shall process credit balances for refund payment for
Ascension Health's review and consent. Implement processes necessary to comply
with state escheatment laws for uncashed refund payments.  Finance and Managed
Care Analytical Support as Appropriate to Support General Operations – Provide
payer yield and other accounts receivable and operational data that will assist
the managed care team with strengthening their interaction with payers and will
allow finance to have better visibility into their reserving processes.  Bad
Debt Management - Manage patient bad debt through internal means and/or third
party vendors and maintain documentation to support bad debt logging.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa137.jpg]
b. Other Dependent Services - Provide leadership, management oversight, staffing
and technical expertise of:  Payor Audit and RAC Support - Support insurance
account audits and Medicare RAC audits by performing account reviews and
obtaining required documentation for appeal.  Revenue Cycle Analytics and
Reporting - Provide detailed reports and analytical support to revenue cycle
functions through data mining, analysis and report creation.  Revenue Cycle
Technology and Support - Revenue cycle support services including, but not
limited to, technology support, training and special projects.  Revenue Cycle
Training - Conduct training and quality assurance across all revenue cycle
processes.  Vendor Management - Contracting for and management of vendor
relationships specializing in revenue cycle sub-functions including areas such
as authorization management, coding and debt collection. c. Record Keeping.
Supplier will supervise the preparation and maintenance of all files and
Contract Records related to the Services provided to the Eligible Recipients
including patient accounting, billing, patient records and collection records.
The preparation and management of the foregoing files and Contract Records shall
comply with applicable state and federal statutes and with all applicable
policies and procedures of the applicable Eligible Recipients. 2. Out of Scope
Services. The services listed below shall be considered “Out of Scope Services”
unless agreed to in writing by Supplier and the applicable Eligible Recipients.
Notwithstanding that the services set forth below are not within the scope of
Dependent Services, the Parties acknowledge that (i) certain of the services
below are currently being provided by Supplier for certain of the Eligible
Recipients as set forth in Exhibit 17, Section 1.2, and (ii) in the future, any
of the services below may be provided by Supplier for any Eligible Recipient in
accordance with Section 4.3(a) of the MPSA.  Scheduling: surgical (operating
room) and/or services directly scheduled by a clinician.  Clinical
Documentation – Ensure continued quality improvement for accurate and complete
coding, resulting in increase in revenue and careful compliance with effective
documentation. Provide pre-billing audit of DRG change, Physician/ CDS/ Coder
Training Program or CDI comprehensive program implementation that includes a DRG
Integrity tool and interim CDI roles performed by AH specialist team.  Managed
Care Contract Negotiation - Manage relationships and conduct appropriate
negotiations with managed care payers to maximize revenue for Ascension Health,
Identify gaps in existing



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa138.jpg]
contractual agreements by comparing net to gross ratios across commercial payers
against relevant benchmarks. Provide insights and recommendations to support
payer negotiations using detailed modeling of contract terms.  Medicare Cost
Reporting – Assist in identification of costs associated with categories
eligible for reimbursement under a Medicare cost report.  Medicare Bad Debt
Logging – Assist in identification of accounts eligible for reporting and
reimbursement as Medicare bad debt.  Case Coordination/Utilization Review –
Review patient cases to ensure the proposed level of care is appropriate for the
condition of the patient and evaluate necessity and efficiency in the use of
medical services and facilities. This includes: ongoing certification and
authorizations processing, routing processing of medical necessity, concurrent
and retrospective clinical denial process, overseeing incomplete or pending
physician order that require additional data, ongoing hiring and training for
utilization management, charge defense audit process, management of claims that
require utilization management attention for processing, analytical reporting of
clinical denials, analysis and implementation of process improvement or systemic
improvement intended to reduce clinical denials, and review of accounts for
potential zero bill claims.  Social Work/Discharge Planning – Coordinate
process in which patient receives assistance in developing a healthcare plan to
make sure that the patient receives ongoing healthcare maintenance post
discharge. Ensure open communication and comprehensive case management services
are offered.  Charge Entry – Entry of charges into patient accounting system
for all services rendered. Collaborate with clinical system support teams to
support charge entry management.  Patient Outreach – Guide patients around
barriers to care including patient enrollment in programs offering
transportation, food, housing, child care, etc.  Physician RC Management –
Provide all revenue cycle services for professional services revenue billed on
Professional Claim Form (CMS-1500). Provide customer service, as defined above,
for physician RC Management.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa139.jpg]
AMENDED AND RESTATED MASTER PROFESSIONAL SERVICES AGREEMENT between Ascension
Health and Accretive Health, Inc. EXHIBIT 2-B PHYSICIAN ADVISORY SERVICES



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa140.jpg]
Exhibit 2-B Physician Advisory Services The Physician Advisory Services
described below are being undertaken for the purposes of providing clinical
resource support for concurrent review services. In accordance with Section 4.1
of the MPSA, Supplier shall provide the following Physician Advisory Services:
2. Physician Advisory Services General Service Introduction Supplier shall
provide Services and billing recommendations at Eligible Recipient’s request to
help the Eligible Recipient (for purposes of this Exhibit 2-B, "Client") comply
with applicable payor policies regarding the use of observation and inpatient
admission classification status, level of care and other payor criteria which
may be applicable to services provided by Eligible Recipient ("Recommendation").
The Recommendation will make no conclusion regarding the appropriateness of the
clinical care currently provided to the patient, nor should it be used to limit
the future provision of medical services and supplies to the patient. Client
agrees that it will use the information and Recommendation solely for
utilization review and claims management objectives, and that any decision
regarding patient classification and care should be made by the Client’s
qualified clinicians. The Recommendation should not be construed as reason to
withhold medically-necessary care, nor does it mean that Supplier will provide
any medical care or recommendations on medical care. In order to implement the
Recommendation, Client may need to change the admission classification status.
Whether or not to make such a change is a decision to be made only by the
appropriately qualified Client clinicians in accordance with applicable federal
and state law, commercial payer contracts, and hospital policies. Refer to the
applicable payer benefits policies and claims processing manuals for
clarification of the definitions and billing requirements for Inpatient and
Observation Status that are used in the assessment Recommendation pursuant to
this Agreement. As provided in Section 4.5(b) of the MPSA, Eligible Recipient
retains the right to utilize the Eligible Recipient’s internal resources for any
of the Physician Advisory Services listed in this Exhibit 2-B. Supplier agrees
to provide Eligible Recipient employees with training that relates to the
Physician Advisory Services described in this Exhibit 2-B, but only for
employees at facilities that send over 10% of their Medicare discharges to
Supplier, and, at an Eligible Recipient’s request, will provide quality
assurance services over all such Services listed when performed by Eligible
Recipient employees. Concurrent Compliance Services: Supplier shall concurrently
evaluate encounters for admission patient classification compliance, where
allowed by federal and state laws, rules and regulations.  Supplier shall
provide opinion based on clinical guidelines concerning patient admission level
of care status in accordance with federal and state rules and regulations, where
relevant, for medical necessity for, Medicare, Medicaid and commercial payers.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa141.jpg]
41538362.3  Supplier shall review the patient classification submitted by the
Client to determine the appropriate admission status.  Client will submit all
available clinical information for the patient to Supplier utilizing the
Accretive PAS® Web Portal ("Portal"), Supplier’s web-based case management
software. Supplier’s clinicians or support staff will review completeness of
chart for Supplier's physician review.  Supplier’s physicians will review and
communicate their Recommendation regarding the proper patient classification to
the attending physician and/or case managers where possible and as agreed to
during the Accretive PAS® deployment. ○ Recommendation will be documented in an
auditable format suitable for the staff to incorporate into applicable records
or case management files. ○ The attending physician will make the ultimate
decision regarding admission status classification. ○ Client Utilization Review
("UR") committee is responsible for all Code 44-required processes. ○ As needed,
the Supplier’s physician and the attending physician will confer by phone on any
issues related to the Supplier physician’s recommended classification. ○ The
Portal will be utilized for tracking and documenting all cases referred to
Supplier’s physicians. An Accretive PAS® Lead Physician Advisor and an account
manager assigned to each hospital team shall provide regular reports and
customized analysis of program data to identify areas of risk and opportunity
for ongoing education purposes.  Additional services may include: ○
Collaborative efforts to identify physician education opportunities on an
on-going basis ○ Reports on program activity, bi-weekly conference calls, and
quarterly visits to review program performance and outcomes ○ Regular attendance
of monthly medical staff meeting, Recovery Audit Contractor ("RAC") committee
meetings, UR committee meetings upon request and where allowed by law ○ User
conferences to provide additional Client support ○ Quarterly review of Program
for Evaluating Payment Patterns Electronic Report (Pepper Report)  The primary
form of communication of status will be through the Portal, but will also
include direct physician-to-physician and/or case manager communications,



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa142.jpg]
41538362.3 as well as reporting to the Medical Executive Committee, UR committee
and participation in medical staff meetings. Reporting to and participation on
committees will be done on a “best efforts” basis.  Client will make the
following information available to Supplier: (i) Customer Face Sheet (including
patient demographics, insurance information, etc.) (ii) History and Physical,
(iii) Vital Signs (iv) Nursing Flow Sheet, (v) Labs, (vi) Radiology Report,
(vii) ED Notes, (viii) Progress Notes, (ix) Physician Orders, (x) Medication
Administration Record, (xi) Operative Reports and (xii) Discharge Summary (as
each such term is generally understood in the healthcare provider industry).
Deployment: Accretive PAS® deployment will occur as mutually agreed upon by the
Client and Supplier (provided that deployment of PAS Services to be transitioned
pursuant to Exhibit 17 shall be performed in accordance with the required dates
set forth therein).  Supplier will work with Client to schedule key tasks,
including: case management staff training, physician training, coordinating and
confirming system access for Supplier’s physicians and chart assemblers, and
Portal access for case managers and key Client leadership staff.  To the extent
necessary for Supplier to perform Services, Client will provide required
clinical system access to Supplier’s physicians and Health Information
Management (HIM) team members at least one (1) full business week prior to
deployment.  Deployment team will/may work with Ascension Health on alternate
means to electronically submit the clinical information, including such methods
as eTTACH.  Prior to the deployment date, Supplier shall, for Eligible
Recipient’s approval, provide an initial list of Supplier’s physicians and chart
assemblers that need access to Eligible Recipient system for providing Physical
Advisory Services. Once live, Client will add such approved Supplier physicians
and chart assemblers to the Client system within five (5) business days. 
Client will notify Supplier of system downtimes and outages. Appeals: Supplier
will review Medicare, Medicaid and commercial claims meeting review criteria and
selected by the Client for appeal. These claim types may include: medical
necessity for admission level of care and DRG validation/coding errors, either
as individual denials or as part of the payer auditing process. Experimental and
yet-to–be- defined scope areas, including Readmission, will be defined on a
case-by-case basis. The appeal letters are confidential and proprietary and
cannot, except as provided by Law, be reproduced in any form or distributed to
any other person including Client employees not directly involved in the appeals
process by the Client. 1. Client shall utilize the Portal to submit to Supplier
all available information on any denial for which Client seeks Supplier’s appeal
services.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa143.jpg]
41538362.3 2. Once the full denial (including denial reason, medical record, and
claim form) has been received with the appeal due date and in sufficient time,
fifteen (15) calendar days prior to documented due date, Supplier’s Clinical
Denials Team ("Clinical Denials Team") will evaluate each case that is submitted
to Supplier by the Client. 3. Supplier’s Clinical Denials Team will communicate
to the Client its Recommendation as to whether the particular case should, in
the opinion of the Clinical Denials Team, be appealed to the Medicare, Medicaid
or commercial claims processing contractor. 4. Generally, commercial cases are
not status assured. For commercial cases not following CMS rules and
regulations, Supplier will conduct a one-time contract review per requested
payer contract to ascertain the basis for an appeal. This will need to be prior
to agreeing to the payor denials being part of the Appeals process. Note:
Contract reviews are charged at an hourly physician rate with a time commitment
agreed to prior by the Client and Supplier. 5. If the Client accepts such
Recommendation, the Clinical Denials Team will, at the request of the Client,
contact the Medicare, Medicaid or commercial claims processing contractor
directly initiating the appeals process. The Clinical Denials Team will work
directly with the Client to provide resolution of these cases in a timely
fashion. 6. Supplier’s Clinical Denials Team will document its Recommendation in
a format that is in accordance with the current Medicare, Medicaid or commercial
payer appeals process and, as required, that of the particular RAC. 7. Where the
Clinical Denials Team determines that an appeal is recommended and the Client
accepts such Recommendation, Supplier’s physicians will facilitate the process
at all levels of appeal. Specifically, in the case of RAC, the process will
include: ○ Redetermination ○ Reconsideration ○ Hearing by an Administrative Law
Judge ○ Review by the Medicare Appeals Council within the Departmental Appeals
Board ○ Judicial Review in Court 8. The Client will provide to Supplier all
information required by Supplier for the appeal processing, prior to Supplier
accepting the case for appeal. For cases mutually agreed by Parties to be
appealed, Supplier will file the appeal within the deadline established by the
payer. Supplier will not accept liability for missed due dates as a result of
Client failure to supply the necessary information in a complete and timely
manner. 9. Client and Supplier shall meet on a regular basis to review changes
to the payer mix of accounts submitted to Supplier with respect to Physician
Advisory Services in order to ensure that there is no material change in the
quality of the claims submitted



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa144.jpg]
41538362.3 by Client to Supplier in connection with the provision of Physician
Advisory Services. Physician Advisory Services Service Levels:  Concurrent
medical necessity Services will be provided between the operating hours of 6:00
am to 2:00 am (central time). All other Services are provided during normal
business hours.  Service levels are measured from the time all required
information is made available directly through the Portal to the time the level
of care recommendation is provided by Supplier’s physician advisor in the Portal
or to the time an appeal is mailed.  Charts received after 7:00 p.m. as part of
a batch submission or as a result of systems downtime will be processed on a
commercially reasonable best efforts basis.  Appeals are only accepted when the
full denial and official appeal due date has been received by Supplier. Supplier
requires at least fifteen (15) calendar days prior to due date for any appeal if
provided denial reason, medical record, and claim form  For commercial appeals,
before an appeal can be processed, Supplier must receive the payor’s contractual
basis for the denial where CMS rules are not followed. Supplier and Client will
need to agree whether a case is appealable before accepting the case. Contract
reviews are charged at the hourly physician rate where applicable. 
Notwithstanding the foregoing, all concurrent reviews will be provided 7 days
per week 365 days per year. Other Services will be provided during standard week
day operating hours. Service *Target Concurrent TAT Target - Post Discharge TAT
1 Admission Review by Physician – Second Level ED – 60 minutes Floor – 120
minutes 24 weekday hours 2 Continued Stay Review – Second Level 120 minutes 24
Weekday hours 3 Admission & Compliance Review – Post Discharge (Provider
Liable)* NA 24 Weekday Hours 4 Procedure Specific Review 24 Hours Case by Case
Basis 5 Appeals - Denial & Compliance Review No less than fifteen (15) calendar
days and in accordance with Payer required timeframes if provided denial reason,
medical record, and claim form in a reasonable time 6 Appeals - Focused
Government Review Program (such as RAC) Denial & Compliance Review No less than
fifteen (15) calendar days and in accordance with Third Party/Payer or
Government required timeframes if provided denial reason, medical record, and
claim form in a reasonable time * Non batch reviews. Batch audits will be
completed in consultation with Client and Supplier.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa145.jpg]
41538362.3 Commercially reasonable best efforts will be offered for:  Batch
reviews and other chart audits  Client system access is requested  In periods
of system downtime  Cases are submitted in batch  Appeals submitted with less
than fifteen (15) calendar days from due date if Eligible Recipient has sent
denial reason, medical record, and claim form in a reasonable time  Supplier
shall promptly investigate and correct each failure to meet any of the Physician
Advisory Services service levels described above, by (i) promptly investigating
and reporting on the causes of the problem; (ii) providing a Root Cause Analysis
of such failure as soon as practicable after such failure or at the Eligible
Recipient’s request; (iii) correcting the problem as soon as practicable or
coordinate the correction of the problem if Supplier does not have
responsibility for the cause of the problem; (iv) advising the Eligible
Recipient of the status of remedial efforts being undertaken with respect to
such problem; (v) demonstrating that the causes of such problem have been or
will be corrected on a prospective basis; and (vi) taking corrective actions to
prevent any recurrence of such problem. Supplier shall complete the Root Cause
Analysis as quickly as possible, but in all events within ten (10) business
days, and shall notify such Eligible Recipient prior to the end of the initial
ten (10) business day period as to the status of the Root Cause Analysis and the
estimated completion date.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa146.jpg]
AMENDED AND RESTATED MASTER PROFESSIONAL SERVICES AGREEMENT between Ascension
Health and Accretive Health, Inc. EXHIBIT 3 SERVICE LEVELS



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa147.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 3 Page 1 1. Definitions. 
“Measurement Window” means the time during, or frequency by, which a Service
Level shall be measured. The Measurement Window shall be quarterly, unless
otherwise specified.  “New Service Levels” means Service Levels 4 and 7 through
11.  “Old Service Levels” means Service Levels 1 through 3, 5, and 6.  “Root
Cause Analysis” is the formal process, specified in the Policy and Procedures
Manual, to be used by Supplier to diagnose problems at the lowest reasonable
level so that corrective action can be taken that will eliminate, to the extent
reasonably possible, repeat failures.  “Service Level Default” means Supplier’s
level of performance for a particular Service Level fails to meet the applicable
Target Level during the applicable Measurement Window with respect to an
applicable Eligible Recipient.  “Service Level Effective Date” means, with
respect to an Eligible Recipient, the date that a specific Service Level will be
effective, measured and enforced in connection with such Eligible Recipient. 2.
General. 2.1 As of the commencement of Services by Supplier for an applicable
Eligible Recipient (the Service Level Effective Date for the Service Levels with
respect to such Eligible Recipient), or as otherwise specified in this Exhibit,
Supplier will perform the Services so as to meet or exceed the Target Levels (as
defined below) for the Service Levels; provided, that, (i) the Service Level
Effective Date for the New Service Levels with respect to an Eligible Recipient
shall not commence until [**] months after the date that is the later of the
date (a) of the applicable Commencement Date for such Eligible Recipient and (b)
the definition of the metric and target with respect to the applicable Service
Level has been agreed upon by the Parties (each such date the “New SLA
Measurement Commencement Date” and, the [**] month period of time following the
New SLA Measurement Commencement Date, each a “New SLA Measurement Period”), at
which time the applicability of such Service Levels shall be subject to Section
2.5; and (ii) for the Additional Book Eligible Recipients and New ABM only, the
Service Level Effective Date for the Old Service Levels shall not commence until
[**] months after the applicable Commencement Date with respect to such
Additional Book Eligible Recipients or New ABM, as applicable. For the avoidance
of doubt, in no event shall Supplier be liable for any Service Level Default
(including any Service Level Credits) with respect to any Service Level prior to
its applicable Service Level Effective Date with respect to an Eligible
Recipient. Supplier shall monitor, measure, collect, record and report to
Ascension Health and the applicable Eligible Recipients its performance of the
Services beginning on each applicable Service Level Effective Date (or, with
respect to the New Service Levels, in accordance with Section 2.5). 2.2 Supplier
shall report to Ascension Health and the applicable Eligible Recipient its
performance against such Service Levels for each Measurement Window. [**]
Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa148.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 3 Page 2 2.3 The Eligible
Recipients will have the right to receive Service Level Credits in accordance
with Section 7 below. 2.4 Supplier shall provide Ascension Health and the
applicable Eligible Recipient with the performance reporting for the Services as
specified in Section 6 below and as set forth in Section 9.2 of the MPSA. 2.5
With respect to the New Service Levels, Supplier shall, in accordance with this
Section 2.5, for the applicable Eligible Recipient, monitor, measure, collect,
and record Supplier’s performance with respect to the metric agreed by the
Parties with respect to such Service Levels and Supplier shall report Supplier’s
performance to each Eligible Recipient. Supplier shall use reasonable commercial
efforts to so monitor, measure, collect, record and report from the New SLA
Measurement Commencement Date (or the earliest date thereafter as is possible)
and shall continue to do so, including (i) during the New SLA Measurement Period
and (ii) during the [**] month period following a New SLA Measurement Period
(each such period, a “First SLA Effective Period”). For the First SLA Effective
Period, the target with respect to each New Service Level for the applicable
Eligible Recipient shall be equal to Supplier’s average performance regarding
such Service Level with respect to such Eligible Recipient during each [**]
month period during the New SLA Measurement Period. Service Level Credits may
accrue with respect to a New Service Level during the First SLA Effective Period
(and thereafter) but a Service Level Default with respect to a New Service Level
that occurs during the First SLA Effective Period cannot count towards the
determination of whether Ascension Health has a right to terminate pursuant to
Section 20.1(a) of the MPSA. Commencing upon the expiration of the First SLA
Effective Period for an Eligible Recipient, such target shall cease to be
effective for each such Service Level with respect to such Eligible Recipient
and the target with respect to such Service Level for such Eligible Recipient
shall equal the applicable target set forth in Article 4. 2.6 The Parties shall,
during the sixty (60) days following the Effective Date, work together in good
faith to define (i) the metric (in Article 3) and the target (in Article 4) with
respect to Service Levels 5, 7, and 8, and (ii) define the target for Service
Level 9. The Parties shall work together in good faith to define a metric (in
Article 3) and the target (in Article 4) with respect to Service Level 4,
together with an independent Service Level Credit mechanism, by January 1, 2017.
The Parties acknowledge and agree that, for purposes of this Agreement, the
Service Level targets and metrics are intended to reflect rational and
reasonable standards of performance in line with industry standards, but are not
intended to be in the top quartile of performance standards; provided that the
Parties may, in accordance with Article 5, mutually agree to increase any such
targets or metrics during the Term to be in such top quartile. 2.7 For the
avoidance of doubt, except as otherwise set forth in Section 2.5 with respect to
the targets for New Service Levels during the First SLA Effective Periods, all
Service Levels, metrics, targets, and measurement standards shall be the same
for all Eligible Recipients. 3. Service Level Criteria - Supplier will measure
Supplier’s performance against the following Service Levels and report such
results to the applicable Eligible Recipient. 3.1 Service Level 1 - Customer
Service Mean Speed to Answer (Mean wait time, in seconds, to answer calls at
Supplier’s Customer Service Centers). This Service Level shall mean for a given
Measurement Window for each Eligible Recipient, (a) the Aggregate Hold Time for
such Eligible Recipient divided by (b) the number of calls to Supplier’s
Customer Service Center for such Eligible Recipient for which the caller
requested to speak with a Supplier representative during the Measurement Window.
For purposes of calculating this Service Level, “Aggregate Hold Time” [**]
Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa149.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 3 Page 3 means the
aggregated total amount of time during the Measurement Window that all callers
to Supplier’s Customer Service Center for the applicable Eligible Recipient
(including “hang-ups”) remained on hold or in the interactive voice response
unit after such callers requested to speak with a Supplier representative with
respect to Supplier’s Customer Service Center for the applicable Eligible
Recipient. 3.2 Service Level 2 - Percentage of scheduled patients who have 100%
Financial Clearance completion. This Service Level shall mean for a given
Measurement Window for each Eligible Recipient (a) the number of patients (both
inpatient and outpatient) who had an appointment at such Eligible Recipient’s
facility which appointment (1) was scheduled 48 hours or more prior to such
patient’s appointment, and (2) occurs during such Measurement Window and who had
100% Financial Clearance divided by (b) the number of patients, both inpatient
and outpatient, who had an appointment at Eligible Recipient’s facility which
appointment (1) was scheduled 48 hours or more prior to such patient’s
appointment, and (2) occurs during such Measurement Window, expressed as a
percentage. “Financial Clearance” shall mean that (i) contact has been made with
the patient when applicable, (ii) the patient’s demographics have been confirmed
and updated, (iii) the patient’s eligibility has been identified, and (iv) the
requisite insurance authorization has been obtained. 3.3 Service Level 3 -
Percentage of inpatients who presented as uninsured, were admitted, and were
screened for a third party paying solution. This Service Level shall mean for a
given Measurement Window for each Eligible Recipient (a) the number of
inpatients, who (1) were admitted as inpatients, (2) had their stay at such
Eligible Recipient’s facility commence during such Measurement Window, (3)
presented themselves as uninsured at or prior to the time of
registering/checking-in, and (4) were screened for a third party paying solution
divided by (b) the number of inpatients who (1) had their stay at such Eligible
Recipient’s facility commence during such Measurement Window, and (2) presented
themselves as uninsured. This Service Level will be measured at the Eligible
Recipient level. If a change in Ascension Health or Eligible Recipient policy
impedes or alters the ability of Supplier to perform the applicable Services,
the Parties shall meet to change this Service Level measurement and/or Target
Level as applicable. 3.4 Service Level 4 - Associate Engagement. The Parties
will mutually agree on a Service Level regarding associate engagement. 3.5
Service Level 5 - Patient Satisfaction survey. Ascension Health and Supplier
will develop an appropriate survey mechanism working with Ascension Health’s
current provider, or such other provider as may be mutually acceptable. The
survey will be designed to capture feedback and insight regarding patient
experience with a focus on billing accuracy and customer service. This metric
will be measured at the Eligible Recipient level. 3.6 Service Level 6 – Credit
AR Days. This Service Level shall mean for a given Measurement Window for each
Eligible Recipient (a) the negative balance accounts receivable with respect to
such Eligible Recipient as of the last day of the Measurement Window, divided by
(b) the average daily GPSR with respect to such Eligible Recipient for such
Measurement Window. Average daily GPSR is calculated by dividing the total GPSR
for the applicable Measurement Window by the number of calendar days during such
Measurement Window. The source data for measurement will be the Crowe RCA. 3.7
Service Level 7 – Coding Quality. Ascension Health and Supplier will work
together to define a mutually agreeable approach to utilize the existing annual
Eligible Recipient coding audits as an interim metric. The Parties will develop
and mutually agree on a long term quality metric to be used in this Service
Level as a replacement for such interim metric. 3.8 Service Level 8 – Remittance
Posting. The Parties will mutually agree on a standardized Service Level
definition and data sources for such Service Level. The elements of such Service
Level may



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa150.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 3 Page 4 include: (A)
Unallocated accounts- days from creation, (B) Unposted cash- days from deposit
when both deposits are present, (C) Remits received no cash- need visibility
into all entities bank accounts, and (D) Unidentified- 90 days. 3.9 Service
Level 9 – Scheduling Mean Speed to Answer (Mean wait time, in seconds, to answer
scheduling calls at scheduling departments owned or managed by Supplier). This
Service Level shall mean for a given Measurement Window for each Eligible
Recipient, (a) the Aggregate Hold Time for such Eligible Recipient divided by
(b) the number of calls to the scheduling department owned or managed by
Supplier with respect to such Eligible Recipient for which the caller requested
to schedule service with a Supplier representative during the Measurement
Window. For purposes of calculating this Service Level, “Aggregate Hold Time”
means the aggregated total amount of time during the Measurement Window that all
callers to the scheduling department owned or managed by Supplier with respect
to the applicable Eligible Recipient (including “hang-ups”) remained on hold or
in the interactive voice response unit after such callers requested to speak
with a Supplier representative with respect to the scheduling department owned
or managed by Supplier with respect to such Eligible Recipient. 3.10 Service
Level 10 – Transcription. This Service Level shall mean for a given Measurement
Window for each Eligible Recipient the time that elapses from the time that the
applicable dictated file for a patient with respect to such Eligible Recipient
is available to Supplier until the time that the transcription of such file is
completed and such time that the transcription is uploaded into the Eligible
Recipient’s EMR or Supplier provides a printable form of such transcription.
3.11 Service Level 11 – Customer Service Abandonment Rate. This Service Level
shall mean for a given Measurement Window for each Eligible Recipient, (A) the
number of calls to Supplier’s Customer Service Center with respect to such
Eligible Recipient entering the queue that are abandoned after at least 20
seconds in the queue, divided by (B) the total number of inbound calls. 4.
Target Levels. The target level for each of the Service Level (“Target Level”)
will be set as follows: a) Service Level 1 - Less than or equal to [**]. b)
Service Level 2 - At least [**]%. c) Service Level 3 - At least [**]%. d)
Service Level 4 - As mutually agreed by the Parties e) Service Level 5 - As
mutually agreed by the Parties. f) Service Level 6 – [**] or less and compliance
with CMS refund rules and regulations. g) Service Level 7 – As mutually agreed
by the Parties. h) Service Level 8 – As mutually agreed by the Parties. i)
Service Level 9 – As mutually agreed by the Parties. j) Service Level 10 – [**]
Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa151.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 3 Page 5 a. [**]% within 24
hours (other than for discharge summaries) b. [**]% within 48 hours (for
discharge summaries) c. [**]% within 72 hours, other than in connection with: i.
Queries to dictating medical staff: discrepancies within text of report, e.g.,
right/left, request to clarify proper clinician template use, distorted audio
quality requiring physician decision on whether to re-dictate or fill in missing
information, and incomplete or partial dictations; ii. Queries to HIM staff:
Missing patient information, signing or dictating physician, or date of service;
iii. Workflows for department of cardiology wherein scanned data is required
from the hospital side to transcription to be typed into the report prior to
upload; iv. With respect to [**], workflow for clinic dictations without HL7
registrations or hospital staff scan specific patient roster by day for accuracy
of patient names and dates of service; or v. Technical failures outside the
reasonable control of Supplier, including with respect to eScription data
center, inbound HL7 interface from hospital, or outbound EMR interface. k)
Service Level 11 -– Less than or equal to [**]%. 5. Changes to Existing Service
Levels. The number of Service Levels will not exceed eleven (11). An opportunity
to reset the target for each of the Service Levels will occur every two years
during the Term. In the six (6) months prior to the applicable anniversary of
the Effective Date, Supplier and Ascension Health will meet to discuss whether
to reset any targets. The baseline reset methodology to be discussed will allow
the target for each Service Level to increase or decrease, and may reflect or be
derived from the following as mutually agreed upon information and factors: -
External benchmarks; and/or - Then-current performance. Any adjustment to any
Service Level resulting from this Article 5 must be mutually agreed, shall apply
prospectively only and shall not be applied to any period of time preceding the
written agreement of the Parties with respect to such adjustment. 6. Measurement
and Reporting. 6.1 Supplier’s performance against the Service Levels will be
measured for each Measurement Window as of the Service Level Effective Date (or,
if later, the date Supplier assumes responsibility for the applicable Services
in accordance with the Transition Plan). 6.2 Supplier will implement automated
or other measurement and monitoring tools and procedures reasonably acceptable
to Ascension Health to measure Supplier’s performance against the Service Levels
in a manner and at a level of detail approved by Ascension Health. Supplier will
provide Ascension Health and the applicable Eligible Recipient with access to
up-to-date problem management data and other data reasonably requested by
Ascension Health and the applicable Eligible Recipient regarding the status of
failures and/or user inquiries. [**] Indicates that text has been omitted which
is the subject of a confidential treatment request. The text has been separately
filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa152.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 3 Page 6 6.3 If Supplier
fails to measure its performance with respect to a Service Level so that it is
not possible to confirm whether the level of performance specified for the
Service Level has been achieved for a given Measurement Window, then, unless
such failure to measure was previously excused in writing by the applicable
Eligible Recipient, such failure will be deemed a Service Level Default for the
applicable Measurement Window. 6.4 Supplier shall provide to the applicable
Eligible Recipient, as part of Supplier’s monthly performance reports, a set of
hard- and soft-copy reports to verify Supplier’s performance and compliance with
the Service Levels where data is available monthly. 6.5 Supplier shall provide
detailed supporting information for each report to the applicable Eligible
Recipient in machine-readable form suitable for use on a personal computer. The
data and detailed supporting information shall be Ascension Health Confidential
Information, and the applicable Eligible Recipient may access such information
online, where technically feasible and permissible under Supplier’s applicable
third party agreements, at any time. 7. Service Level Credits. 7.1 If Supplier
fails to meet any Service Level, then Supplier will pay or credit Eligible
Recipient for the amounts described below (each, a “Service Level Credit”).
Service Level Credits are not exclusive remedies and will in no way limit the
rights of an Eligible Recipient or Ascension Health at law or in equity. Service
Level Credits will be deemed to be reductions in the charges reflecting the
impact on the Services as a result of the failure, and not as a penalty. 7.2 If
the Supplier’s performance relative to any one of the Service Levels does not
achieve the Target Level during a particular Measurement Window, such failure
shall be deemed a Service Level Default, and Supplier will perform the problem
analysis described in Section 8. Supplier will also propose a corrective action
plan to improve Supplier’s performance in the upcoming Measurement Window,
subject to the applicable Eligible Recipient’s approval. Unless mutually agreed
upon by the Supplier and Eligible Recipient, the measurement of Supplier’s
performance for a Measurement Window will be completed no later than [**] days
after the completion of such Measurement Window. 7.3 If the Supplier’s
performance for a Service Level does not achieve the Target Level in a
Measurement Window, resulting in a Service Level Default for such Service Level,
Supplier shall apply a Service Level Credit for the applicable Eligible
Recipient equal to the product of (i) [**] percent ([**]%) divided by the number
Service Levels with respect to such Eligible Recipient that have commenced their
respective Service Level Effective Date and for which this Exhibit contains both
a metric (in Article 3) and a target (in Article 4), multiplied by (ii) the Base
Fee with respect to such Eligible Recipient for such Measurement Window, which
Service Level Credit shall be applied on the first day of the second month
following the applicable Measurement Window (e.g., May 1 for a Service Level
Default for the first quarter Measurement Window) for such Service Level
Default. 7.4 If more than one Service Level has experienced a Service Level
Default for a Measurement Window with respect to an Eligible Recipient, Supplier
will apply the sum of the Service Level Credit amounts for each of the Service
Levels with respect to such Eligible Recipient that had Service Level Defaults
during such Measurement Window in the same manner as described in Section 7.3
above. There shall be, with respect to each Eligible Recipient, up [**] percent
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission. [**] Indicates that text has been omitted which is the
subject of a confidential treatment request. The text has been separately filed
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa153.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 3 Page 7 ([**]%) of the [**]
for such Eligible Recipient at risk with respect to such Measurement Window (and
Supplier shall in no event be liable for Service Level Credits in excess of such
at risk amount). 7.5 Except as otherwise expressly set forth in Section
20.1(b)(ii) of the MPSA, if Supplier’s performance on the Service Level that
experienced a Service Level Default achieves the Target Level in the subsequent
Measurement Window, the applicable Eligible Recipient will remit the previously
paid applicable Service Level Credit on the first day of the second month
following the next Measurement Window (“Earnback”). However, if Supplier’s
performance on such Service Level fails to achieve the Target Level during the
next Measurement Window, Supplier will no longer have an opportunity to earn
back the applicable Service Level Credit. 7.6 The mechanism for applying Service
Level Credits and Earnback credits to the Base Fee invoice and payment schedule
is set forth in Exhibit 4-D. 8. Problem Analysis and Correction. Supplier shall
promptly investigate and correct each failure to meet a Service Level, by (i)
promptly investigating and reporting on the causes of the problem; (ii)
providing a Root Cause Analysis of such failure as soon as practicable after
such failure or at the Eligible Recipient’s request; (iii) correcting the
problem as soon as practicable or coordinate the correction of the problem if
Supplier does not have responsibility for the cause of the problem; (iv)
advising the Eligible Recipient of the status of remedial efforts being
undertaken with respect to such problem; (v) demonstrating that the causes of
such problem have been or will be corrected on a prospective basis; and (vi)
taking corrective actions to prevent any recurrence of such problem. Supplier
shall complete the Root Cause Analysis as quickly as possible, but in all events
within [**] business days, and shall notify such Eligible Recipient prior to the
end of the initial [**] business day period as to the status of the Root Cause
Analysis and the estimated completion date. The Parties shall report on Service
Level Defaults at each meeting of the JRB, including any disputes regarding
problem analysis and correction steps, and without limiting any obligations of
the Parties to implement any other decision of the JRB, each Party shall
promptly implement or facilitate implementation of any resolutions determined by
the JRB (e.g., Supplier cooperating with any exercise of step-in rights by
Ascension Health as required by Section 4.4 of the MPSA).



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa154.jpg]
AMENDED AND RESTATED MASTER PROFESSIONAL SERVICES AGREEMENT between Ascension
Health and Accretive Health, Inc. EXHIBIT 4-A BASE FEE FOR DEPENDENT SERVICES



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa155.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 4-A Page 1 Exhibit 4-A Base
Fee for Dependent Services 1. Base Fees. For Supplier’s provision of Dependent
Services to an applicable Eligible Recipient, such Eligible Recipient will pay
to Supplier a base fee (the “Base Fee”), which Base Fee shall be comprised of:
1.1. with respect to each Current Book Eligible Recipient, a [**] fee (to be
invoiced in accordance with Exhibit 4-D) equal to the product of: (i) the
[**]-Month Rolling Average Cash Collections with respect to such month for such
Current Book Eligible Recipient, multiplied by (ii) the result of: a. the
Current Book Cost to Collect Factor (as defined in Section 2.1) applicable to
such Current Book Eligible Recipient, minus b. [**]; and 1.2. with respect to
each Additional Book Eligible Recipient that has commenced receiving Dependent
Services from Supplier, a [**] fee (to be invoiced in accordance with Exhibit
4-D) equal to the product of: (i) the [**]-Month Rolling Average Cash
Collections with respect to such month for such Additional Book Eligible
Recipient, multiplied by (ii) the result of: a. the Additional Book Cost to
Collect Factor (as defined in Section 3.2) applicable to such Additional Book
Eligible Recipient, minus b. [**]. It is the intent of the Parties is to
commence Dependent Services on the first day of any month; however, in the event
any Dependent Services do not start on the first of a month, the Parties shall
account for any proration in the Base Fees in accordance with Section 11.1(c) of
the MPSA. 1.3. Certain Definitions (i) “Cost Board” shall mean a joint
governance group that shall be tasked with decisions relating to cost allocation
and Base Fee calculation, as such decisions may be required under this
Agreement, including relating to the determination of In-Scope Employees and
In-Scope Vendors that will transition to the Supplier, and the resulting
calculation of [**] Indicates that text has been omitted which is the subject of
a confidential treatment request. The text has been separately filed with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa156.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 4-A Page 2 Base Fees. The
Cost Board shall have an equal number of members from each of Ascension Health
and Supplier. The default members of the Cost Board shall at all times be
comprised of two Ascension Health representatives (i.e., Executive Vice
President and Chief Financial Officer, Ascension, and Senior Vice President and
Chief Financial Officer, Ascension Health), and two Supplier representatives
(i.e., Chief Operating Officer, Accretive Health, Inc., and Managing Director,
TowerBrook Capital Partners, L.P.). The Cost Board will meet on a periodic basis
as mutually agreed to by the Parties. Decisions of the Cost Board shall require
unanimous agreement of all representatives. In the event the Cost Board cannot
resolve any disputes or other issues submitted to it, such disputes or issues
shall be subject to formal mediation proceedings. If not resolved through such
mediation proceedings, any such unresolved disputes or other issues shall be
subject to final and binding arbitration proceedings. In the event a third party
acquires, directly or indirectly, Control of Supplier, or a third party acquires
all or substantially all of Supplier’s assets, the Cost Board shall be dissolved
and all responsibilities and rights of the Cost Board shall be assumed by the
JRB. (ii) “[**] Month Rolling Average Cash Collections” means, with respect to
an Eligible Recipient, the average for [**] Cash Collections received by such
Eligible Recipient based on the Cash Collections during the [**]-month period
that ends [**] [**] prior to the commencement of the [**] for which the Base Fee
with respect to such Eligible Recipient is payable. For example, to calculate an
Eligible Recipient’s Base Fee for [**], the [**]-Month Rolling Average Cash
Collections would equal such Eligible Recipient’s average for [**] Cash
Collections based on Cash Collections for [**], [**] [**]. (iii) “Baseline Year”
means, (a) with respect to an Eligible Recipient that has been in operation for
at least one full fiscal year, the fiscal year prior to the transition of such
Eligible Recipient’s Revenue Cycle Operations to Supplier, and (b) with respect
to a new Eligible Recipient or Eligible Recipient Unit with less than one full
fiscal year of operations, a period of time mutually agreed by Ascension Health
and Supplier. (iv) “Original Assessment” means the inspections, examinations, or
assessments, in each case, (i) performed for the Parties prior to the Effective
Date by a third-party consultant retained by Ascension Health, identifying and
analyzing various metrics (including costs and expenses) relating to the Revenue
Cycle Operations of the Additional Book Eligible Recipients and (as part of a
data aggregation survey) the Current Book Eligible Recipients, and including the
allocation of costs relating to In-Scope Employees and non-payroll vendors,
Supplier fees, and other costs and expenses for both Current Book Eligible
Recipients and Additional Book Eligible Recipients, which inspections,
examinations, and assessments cover the time period beginning [**], and ending
on [**], and (ii) performed by Supplier with respect to the I&I Factors that
were used in the calculation of the Initial Additional Book Cost to Collect
Factors. (v) “Baseline Cash” means the aggregate amount of Cash Collections
received by an Additional Book Eligible Recipient during a Baseline Year. [**]
Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa157.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 4-A Page 3 2. Current Book
Cost to Collect Factor. 2.1. “Current Book Cost to Collect Factor” means, for
each of the Current Book Eligible Recipients, the fraction (expressed as a
percentage) set forth opposite such Current Book Eligible Recipient in the table
below (such fractions subject to any CB Adjustment agreed by the Cost Board that
results from the applicable CB Re-Assessment).* Current Book Eligible Recipient
FY15 Cash Current Book Cost to Collect Numerator Initial Current Book Cost to
Collect Factor Detroit $[**] $[**] [**]% Nashville $[**] $[**] [**]%
Jacksonville $[**] $[**] [**]% Birmingham $[**] $[**] [**]% Kalamazoo $[**]
$[**] [**]% Milwaukee $[**] $[**] [**]% Flint $[**] $[**] [**]% Saginaw $[**]
$[**] [**]% Mobile $[**] $[**] [**]% Washington DC $[**] $[**] [**]% Total $[**]
$[**] [**]% The Current Book Cost to Collect Factors in the table above shall be
referred to as the “Initial Current Book Cost to Collect Factors.” The Parties
agree that the weighted average of the Initial Current Book Cost to Collect
Factors is [**]%. For the avoidance of doubt, the Current Book Cost to Collect
Factor for each Current Book Eligible Recipient that will be used in the Base
Fee calculation in Section 1.1 as of April 1, 2016 shall equal the sum of: (i)
the applicable Initial Current Book Cost to Collect Factor, and (ii) the
aggregated value of all CB Adjustments (as defined in Section 2.2) for the
applicable Current Book Eligible Recipient, as approved by the Cost Board in
connection with the applicable CB Re-Assessment. After April 1, 2016, the
Current Book Cost to Collect Factors that result from the CB Re- Assessment may
only be changed in accordance with Section 2.3, and such changes will be applied
prospectively. 2.2. CB Re-Assessments and CB Adjustments * The fractions in the
table (expressed as a percentage) representing the Current Book Cost to Collect
Factor for each Current Book Eligible Recipient as of the Effective Date were
calculated as follows: (i) the numerator is equal to the aggregate amount of all
fees and Charges (net of [**]) paid to Supplier pursuant to settled invoices for
Dependent Services provided to such Current Book Eligible Recipient during the
CB Baseline Period, excluding fees and Charges for Optional Services and
otherwise normalized to account for any extraordinary retroactive payments that
do not relate to Dependent Services provided during the CB Baseline Period to
the extent such payments during the CB Baseline Period are in excess of similar
payments made during other periods that do relate to Dependent Services during
the CB Baseline Period (collectively, “Current Book Cost to Collect Numerator”);
and (ii) the denominator is equal to the aggregate amount of Cash Collections
received by the Current Book Eligible Recipients, in the aggregate, during the
CB Baseline Period. Notwithstanding the formula illustrated herein, the Current
Book Cost to Collect Factors set forth in the accompanying table shall be
controlling as of the Effective Date, but will be subject to any CB Adjustments
made by the Cost Board in connection with the CB Re-Assessment. [**] Indicates
that text has been omitted which is the subject of a confidential treatment
request. The text has been separately filed with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa158.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 4-A Page 4 Prior to April 1,
2016, the Parties will conduct an assessment of the cost assumptions underlying
the Initial Current Book Cost to Collect Factors for each Current Book Eligible
Recipient, including verifying the total costs required to provide the Dependent
Services to each Current Book Eligible Recipients (each such assessment, a “CB
Re-Assessment”). Based on the results of the applicable CB Re-Assessment, the
Cost Board shall, prior to April 1, 2016, agree to an equitable adjustment to
the Initial Current Book Cost to Collect Factor for each of the Current Book
Eligible Recipients (“CB Adjustment”). The CB Adjustments will include the
following: (i) if, for any Current Book Eligible Recipient, any “Service” (as
defined in the Prior MPSA) that was provided by Supplier to such Current Book
Eligible Recipient under the Prior MPSA will not be provided by Supplier to such
Current Book Eligible Recipient under this Agreement as of April 1, 2016 (a “CB
Discontinued Service”), then the Cost Board, upon confirming the foregoing, will
calculate an equitable downward CB Adjustment to account for such CB
Discontinued Service; (ii) if, for any Current Book Eligible Recipient, any
Dependent Service that was not provided by Supplier to such Current Book
Eligible Recipient under the Prior MPSA will be provided by Supplier to such
Current Book Eligible Recipient under this Agreement as of April 1, 2016 (“CB
Additional Service”), then the Cost Board, upon confirming the foregoing, will
calculate an equitable upward CB Adjustment to account for such CB Additional
Service; and (iii) if there is an expense which the Cost Board agrees: (x) is
part of the Initial Current Book Cost to Collect Factor for a Current Book
Eligible Recipient, (y) is reimbursed by Supplier to such Current Book Eligible
Recipient, and (z) will, as of April 1, 2016, no longer be the financial
responsibility of Supplier (such expense, a “CB Removed Expense”), then the Cost
Board, upon confirming the foregoing will calculate an equitable downward CB
Adjustment to account for such CB Removed Expense. (iv) Without limiting any of
the foregoing, the Parties acknowledge that the Initial Current Book Cost to
Collect Factors may not account for certain revenue cycle- related costs or
expenses (including for employees or vendors) which are currently being borne by
Ascension Health or a Current Book Eligible Recipient as of the Effective Date,
including any such costs or expenses identified in the Original Assessment as
“In Scope Revenue Cycle Expenses” (such costs and expenses, “CB Additional
Expenses”). If, prior to April 1, 2016, Supplier believes, in good faith, that
it is required to pay, reimburse, or otherwise be financially responsible for,
any CB Additional Expenses, Supplier may submit a proposal to the Cost Board for
an upward CB Adjustment for such CB Additional Expenses. For clarity, Supplier
shall not pay, reimburse, or otherwise be financially responsible for any CB
Additional Expenses unless, prior to April 1, 2016, the Cost Board, in good
faith: (x) agrees that such CB Additional Expenses will be borne by Supplier;
and (y) agrees to an equitable upward CB Adjustment for any affected Current
Book Eligible Recipient to reflect such CB Additional Expenses. In connection
with any CB Re-Assessment, the Parties shall consider the results of the CB
Itemization Procedure and any effect on (A) the number of Affected Employees
that may have to be transitioned to Supplier, and (B) the number of In-Scope
Employees that will have to remain employed by Ascension Health or an Eligible
Recipient (e.g., In-Scope Employees with clinical certifications or covered by
collective bargaining agreements); provided, however, that if upon Ascension
Health’s request, the lead executive of “Revenue Cycle Solutions” for a Current
Book Eligible Recipient (an individual) is transferred to Supplier, any payroll
costs and expenses



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa159.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 4-A Page 5 relating to such
position (and arising out of such individual’s employment with Supplier) shall
be [**] and the Current Book Cost to Collect Factor [**] on the basis of such
transfer. 2.3. Post-April 1, 2016 Adjustments to the Current Book Cost to
Collect Factors If after April 1, 2016, (i) a Current Book Eligible Recipient
requests that Supplier provide a Dependent Service that was not provided by
Supplier to such Current Book Eligible Recipient under either the Prior MPSA or
this Agreement (such Dependent Service, an “Unused Service”) and (ii) the costs
or expenses associated with such Unused Service are not accounted for in the
determination of the Current Book Cost to Collect Factor for such Current Book
Eligible Recipient as of the date such Unused Service would commence, then the
applicable Current Book Cost to Collect Factor for such Current Book Eligible
Recipient will be equitably increased by an amount to be determined by the Cost
Board, and such adjustments shall be effective as of the date Supplier begins
performing such Unused Service. For the avoidance of doubt, the mere
reconfiguration or natural evolution of a Dependent Service (or multiple
Dependent Services) that had been provided by Supplier under the Prior MPSA or
this Agreement will not, by itself, trigger this Section 2.3, and such
reconfigured or naturally evolved Dependent Service shall not constitute an
Unused Service. 2.4. New Services For the avoidance of doubt, if any Current
Book Eligible Recipient requests that Supplier provide any services other than
(i) Dependent Services, (ii) Physician Advisory Services or (iii) those services
which will continue to be provided to a Current Book Eligible Recipient pursuant
to Section 1.2 of Exhibit 17, all such requested services shall be New Services
under Section 4.3(a) of the MPSA. 3. Additional Book Cost to Collect Factor.
3.1. Projected Tranches. The transition of the Additional Book Eligible
Recipients expressly set forth in Exhibit 17, Section 2.2 has been segmented
into three (3) Tranches as described in the table below: “Tranche” means any of
Tranche One, Tranche Two, and Tranche Three. “Tranche One” means the Additional
Book Eligible Recipients referred to as Austin, Waco, Tulsa, and Wichita.
“Tranche Two” means the Additional Book Eligible Recipients referred to as
Indianapolis (including for the avoidance of doubt, Evansville) and Pensacola.
“Tranche Three” means the Additional Book Eligible Recipients referred to as
Baltimore, Binghamton, Bridgeport, and Ministry (MHS). Tranche Projected Tranche
Start Date Projected Tranche End Date* Additional Book Eligible Recipients 1
7/1/2016 7/1/2017 Austin, Tulsa, Waco, Wichita 2 7/1/2017 7/1/2018 Indianapolis,
Pensacola 3 7/1/2018 7/1/2019 Baltimore, Binghamton, Bridgeport and Ministry
(MHS) “Projected Tranche End Date” means the date which the Parties project will
be the Tranche End Date for each Tranche. [**] Indicates that text has been
omitted which is the subject of a confidential treatment request. The text has
been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa160.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 4-A Page 6 3.2. Definition
of Additional Book Cost to Collect Factor. “Additional Book Cost to Collect
Factor” means, for each Additional Book Eligible Recipient in each Tranche, the
percentages set forth in the table below that are applicable to such Tranche for
the periods of time described therein (such percentages subject to any AB
Adjustment agreed by the Cost Board that results from the applicable AB
Re-Assessment). Implementation Quarter Initial Additional Book Cost to Collect
Factor - Tranche 1 Initial Additional Book Cost to Collect Factor - Tranche 2
Initial Additional Book Cost to Collect Factor - Tranche 3 Quarter 1 [**]% [**]%
[**]% Quarter 2 [**]% [**]% [**]% Quarter 3 [**]% [**]% [**]% Quarter 4 [**]%
[**]% [**]% Quarter 5 [**]% [**]% [**]% Quarter 6 [**]% [**]% [**]% Quarter 7
[**]% [**]% [**]% Quarter 8 [**]% [**]% [**]% Quarter 9 [**]% [**]% [**]%
Quarter 10 [**]% [**]% [**]% Quarter 11 [**]% [**]% [**]% Quarter 12 [**]% [**]%
[**]% Quarter 13 through the remainder of the Term (“Terminal Value”) [**]%
[**]% [**]% The Additional Book Cost to Collect Factors in the table above shall
be referred to as the “Initial Additional Book Cost to Collect Factors.” The
Additional Book Cost to Collect Factor for each Additional Book Eligible
Recipient that will be used in the Base Fee calculation in Section 1.2, shall
equal the sum of: (i) the applicable Initial Additional Book Cost to Collect
Factor, and (ii) the aggregated value of all AB Adjustments (as defined in
Section 3.4) for the applicable Additional Book Eligible Recipient, as approved
by the Cost Board in connection with the applicable AB Re-Assessment. The
Initial Additional Book Cost to Collect Factors shall apply beginning in the
first calendar quarter in which the Commencement Date for the first Additional
Book Eligible Recipient within Tranche One occurs (“Quarter 1” and each
subsequent Quarter, “Quarter 2,” “Quarter 3,” etc.). In the event Ascension
Health and Supplier mutually agree to add to or subtract from the number of
Tranches, change or modify the particular Additional Book Eligible Recipients
within a particular Tranche, or otherwise change the sequencing or timing of
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa161.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 4-A Page 7 the transitions
of any Tranche (or the sequencing or timing of the transitions of Additional
Book Eligible Recipients within a Tranche), the Parties shall, in good faith (x)
agree upon any appropriate modifications to the Additional Book Cost to Collect
Factors for any affected Additional Book Eligible Recipient (to the extent
approved by the Cost Board) and (y) re-calculate the Terminal Value for each
Tranche (if agreed upon by the Cost Board). Any of the foregoing changes shall
be applied prospectively. 3.3. Assumptions and Components of the Additional Book
Cost to Collect Factors. The Parties acknowledge and agree that the Initial
Additional Book Cost to Collect Factors and the Additional Book Cost to Collect
Factors for the Additional Book Eligible Recipients within any Tranche at any
time during the Term, consist of: (1) the costs and expenses associated with
providing the Dependent Services to the Additional Book Eligible Recipients in
the applicable Tranche, which are contemplated to be incurred by Supplier in
accordance with the assumptions set forth in the Original Assessment (as such
Initial Base Cost Factors (as defined below)) may be adjusted in accordance with
the applicable AB Re- Assessments conducted pursuant to Section 3.4) (expressed
as a percentage of Baseline Cash) (the “Base Cost Factor”); Additional Book
Eligible Recipient Initial Base Cost Factor Austin [**]% Tulsa [**]% Waco [**]%
Wichita [**]% Indianapolis [**]% Pensacola [**]% Baltimore [**]% Binghamton
[**]% Bridgeport [**]% Ministry (MHS) [**]% For purposes of calculating the Base
Cost Factors for the Initial Additional Book Cost to Collect Factors (the
“Initial Base Cost Factors”), the Original Assessment used FY15 as the “Baseline
Year.” (2) the market-rate costs and expenses associated with any investments in
technology, employees, and other infrastructure that are reasonably required to
be made in order to improve operational performance of the Services to the
Additional Book Eligible Recipients in the applicable Tranche, which costs and
expenses, for purposes of calculating the Initial Additional Book Cost to
Collect Factors only, are derived from the Original Assessment (but subject to
confirmation or adjustment as part of the applicable AB Re-Assessments conducted
in accordance with Section 3.4) (expressed as a percentage of Baseline Cash)
(“I&I Factor”); and [**] Indicates that text has been omitted which is the
subject of a confidential treatment request. The text has been separately filed
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa162.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 4-A Page 8 Additional Book
Eligible Recipient Initial I&I Factor Austin [**]% Tulsa [**]% Waco [**]%
Wichita [**]% Indianapolis [**]% Pensacola [**]% Baltimore [**]% Binghamton
[**]% Bridgeport [**]% Ministry (MHS) [**]% For purposes of the I&I Factors for
the Initial Additional Book Cost to Collect Factors (the “Initial I&I Factors”),
the Original Assessment used FY15 as the “Baseline Year.” (3) an additional
adjustment (expressed as a percentage, the “Adjustment Factor”) that, as of any
“Tranche End Date” (i.e., the date by which the I&I Factors for all of the
Additional Book Eligible Recipients in the applicable Tranche have been fully
phased in, in accordance with the table below) must be added to the sum of (x)
the weighted average of the Base Cost Factors for all Subject ABMs (as defined
in Section 3.5), and (y) the weighted average of the I&I Factors for all Subject
ABMs (but only if such sum of (x) and (y) is less than the AB Floor), so that
the sum of (x), (y), and the Adjustment Factor equals the AB Floor (such
Adjustment Factor, subject to re-calculation in accordance with Section 3.5).
For the avoidance of doubt, if the sum of (x) and (y) above is greater than the
AB Floor, the Adjustment Factor shall be zero. Any Adjustment Factor calculated
as of any Tranche End Date shall be applied going forward on a prospective
basis. The Parties agree that the “AB Floor,” as of the Effective Date, will be
[**]%, subject to adjustment in the event Dependent Services are added or
removed in accordance with Section 3.4. For the avoidance of doubt, for purposes
of the Initial Additional Book Cost to Collect Factors, the Initial Adjustment
Factors (as defined in Section 3.5) for each Tranche shall apply. The I&I
Factors for the Additional Book Eligible Recipients in each Tranche shall be
phased in (i.e., the Additional Book Cost to Collect Factors shall incrementally
increase) over a [**] [**] period per the schedule below in order to account for
such investments. The table of Initial Additional Book Cost to Collect Factors
in Section 3.2 reflects the phasing in of initial I&I Factors in accordance with
the below. For the avoidance of doubt, any I&I Factor for any Additional Book
Eligible Recipient will be considered fully phased in as of the first day of
“[**]” after the applicable Commencement Date. [**] Indicates that text has been
omitted which is the subject of a confidential treatment request. The text has
been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa163.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 4-A Page 9 [**] Phase-In %
Months [**] Months [**] Months [**] Months [**] Cumulative Phase-In % of I&I
Factor (Annualized) Year 1 [**]% [**]% [**]% [**]% [**]% Year 2+ [**]% [**]%
[**]% [**]% [**]% 3.4. Re-Assessments Prior to the Commencement Date. Prior to
the applicable Commencement Date for each Additional Book Eligible Recipient,
Supplier will have completed certain re-assessments of the existing Revenue
Cycle Operations at each of the Additional Book Eligible Recipients (an “AB
Re-Assessment”) in order to determine, for each Additional Book Eligible
Recipient, the actual costs and expenses that will transition to Supplier. As
part of any AB Re-Assessment, the Parties shall consider the results of any AB
Itemization Procedure and follow the guiding principles set forth in Article 8.
The AB Re- Assessment for any Additional Book Eligible Recipient shall be
completed no less than [**] days prior to the applicable Commencement Date.
Dependent Services Addition/Removal: As part of the AB Re-Assessment for any
Additional Book Eligible Recipient, the Parties shall determine if there are any
changes to the types of the Dependent Services provided to such Additional Book
Eligible Recipient, which changes may lead to the Cost Board making adjustments
to the AB Floor (i.e., a newly added Dependent Service may lead to an increase
of the AB Floor, and a removed Dependent Service may lead to a decrease in the
AB Floor). Base Cost Factor: As part of the AB Re-Assessment for any Additional
Book Eligible Recipient, the Parties will verify the accuracy of the Base Cost
Factor that resulted from the Original Assessment and led to the calculation of
the applicable Initial Additional Book Cost to Collect Factor. If the costs or
expenses of any employees or non-payroll vendors, or other costs or expenses
pertaining to certain functions or areas that were not identified in the
Original Assessment (and that were not used to determine the applicable Initial
Additional Book Cost to Collect Factor), are determined in connection with any
AB Re-Assessment to transition to Supplier (and therefore not be retained by
Ascension Health) (“Additional Transferred Expenses”), the Cost Board shall, in
good faith, agree to an equitable increase to the Base Cost Factor for the
applicable Additional Book Eligible Recipient to reflect such Additional
Transferred Expenses, and such increase shall be an AB Adjustment that is
applied to the Base Fee calculation for such Additional Book Eligible Recipient
as of the applicable Commencement Date. If the costs or expenses of any
employees or non-payroll vendors, or other costs or expenses that were
identified in the Original Assessment as “in-scope” (and that were used to
determine the applicable Initial Additional Book Cost to Collect Factor) are
determined in connection with any AB Re-Assessment to not transition to Supplier
(and therefore are retained by Ascension Health) (“Retained Expenses”), the Cost
Board shall, in good faith, agree to an equitable decrease to the Base Cost
Factor for the applicable Additional Book Eligible Recipient to reflect such
Retained Expenses, and such decrease shall be an AB Adjustment that is applied
to the Base Fee calculation for such Additional Book Eligible Recipient as of
the applicable Commencement Date. I&I Factor: As part of the AB Re-Assessment
for any Additional Book Eligible Recipient, the Parties may also verify the
composition of the I&I Factors that led to the calculation of the applicable
Initial Additional Book Cost to Collect Factor. In particular, Supplier will
examine whether there exists at an Additional Book Eligible Recipient sufficient
staffing and labor which is necessary to provide the Dependent Services to the
applicable Additional Book Eligible [**] Indicates that text has been omitted
which is the subject of a confidential treatment request. The text has been
separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa164.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 4-A Page 10 Recipient in a
manner that Supplier reasonably believes is reflective of and consistent with
the level of operating performance expected by Ascension Health. To the extent
Supplier determines in good faith that there is an insufficient level of
staffing and labor to attain such performance (“Labor Shortfall”), Supplier may
submit to the Cost Board a proposal to resolve such Labor Shortfall. The Cost
Board shall consider such proposal in good faith and agree to an equitable
increase to the I&I Factor to account for any increase in costs or expenses
which were not accounted for in the Initial I&I Factor, and such increase shall
be an AB Adjustment that is phased in to the Base Fee calculation for such
Additional Book Eligible Recipient in accordance with the table set forth in
Section 3.3. 3.5. Adjustment Factor Re-Calculation. Upon each Tranche End Date
(the most recently completed Tranche, the “Subject Tranche”), using the results
of the AB Re-Assessment (as described in Section 3.4) for each Additional Book
Eligible Recipient in the Subject Tranche and any previous Tranche (“Subject
ABMs”), the Cost Board shall re-calculate the Adjustment Factor for each
Additional Book Eligible Recipient in the Subject Tranche (but not for any prior
Tranche). The Adjustment Factor will be re-calculated based on the existence of
a Re-Assessment Surplus or Re-Assessment Deficit for such Tranche, as follows:
“Re-Assessment Surplus” means that, as of the Tranche End Date: the sum of (x)
the weighted average of the Base Cost Factors for the Subject ABMs, and (y) the
weighted average of the I&I Factors for the Subject ABMs that, in each case,
were calculated as part of the AB Re-Assessments, is greater than the sum of (x)
the weighted average of the Base Cost Factors for the Subject ABMs, and (y) the
weighted average of the I&I Factors for such Subject ABMs that, in each case,
were calculated as part of the Original Assessment (i.e., the Initial Base Cost
Factors and the Initial I&I Factors). “Re-Assessment Deficit” means that, as of
the Tranche End Date: the sum of (x) the weighted average of the Base Cost
Factors, and (y) the weighted average of the I&I Factors for the Subject ABMs
that, in each case, were calculated as part of the AB Re-Assessments, is less
than the sum of (x) the weighted average of the Base Cost Factors, and (y) the
weighted average of the I&I Factors for such Subject ABMs that, in each case,
were calculated as part of the Original Assessment (i.e., the Initial Base Cost
Factors and the Initial I&I Factors). (i) Re-Assessment Surplus: If the Parties
determine there is a Re-Assessment Surplus, then the Adjustment Factor
applicable to the Subject Tranche according to the Original Assessment (“Initial
Adjustment Factor”) shall be decreased by the amount of the Re-Assessment
Surplus, provided that if the Re-Assessment Surplus is equal to or exceeds the
Initial Adjustment Factor, the re-calculated Adjustment Factor for the Subject
Tranche shall be zero (i.e., the Adjustment Factor cannot be a negative value).
Any such re-calculated Adjustment Factor shall be applied going forward on a
prospective basis. (ii) Re-Assessment Deficit: If the Parties determine that
there is a Re-Assessment Deficit, then the Initial Adjustment Factor shall be
increased by the amount of the Re-Assessment Deficit. Any such re-calculated
Adjustment Factor shall be applied going forward on a prospective basis. 3.6.
New Services. If any Additional Book Eligible Recipient or New ABM requests that
Supplier provide any services other than (i) Dependent Services or (ii)
Physician Advisory Services, all such requested services shall be New Services
under Section 4.3(a) of the MPSA. 4. Base Fee Reductions.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa165.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 4-A Page 11 4.1. For each
Additional Book Eligible Recipient or New ABM that receives Dependent Services
from Supplier, the Base Fee attributable to such Additional Book Eligible
Recipient or New ABM will be reduced by 5% on the fifth anniversary of the
applicable Commencement Date for such Additional Book Eligible Recipient or New
ABM through the remainder of the Term. 4.2. The Base Fee for each Current Book
Eligible Recipient shall be reduced by 3.5% as of April 1, 2021 through the
remainder of the Term. 5. Implementation Fees. Each Eligible Recipient shall pay
Supplier implementation fees in the following amounts (each, an “Implementation
Fee”): (i) each Additional Book Eligible Recipient shall pay Supplier an amount
equal to [**]% of annual Cash Collections (measured as of the Baseline Year) of
such Additional Book Eligible Recipient; and (ii) in addition (but without
duplication) to the amount resulting from the foregoing clause (i), with respect
to the implementation of Dependent Services at any New ABM (including, for the
avoidance of doubt, any new hospitals), such Eligible Recipient shall pay
Supplier an amount equal to [**]% of the annual Cash Collections (measured as of
the last completed fiscal year of such Eligible Recipient) of such New ABM. For
a New ABM with no Cash Collections (for example, a new hospital), the applicable
Eligible Recipient shall pay Supplier an Implementation Fee in an amount equal
to [**]% of Cash Collections for the first consecutive twelve- month period in
which such New ABM has any Cash Collections. The applicable Eligible Recipients
shall pay the Implementation Fees set forth herein in [**] equal [**]
installments beginning on the Employment Effective Date for the first of the
Transitioned Employees with respect to such Eligible Recipient. 6. Intentionally
Deleted 7. Benefits Uplift. Ascension Health will have the option, in its sole
discretion, to direct Supplier to provide a Benefits Uplift as described in and
in accordance with Exhibit 13, Section 2.5(b). 8. Guiding Principles for the
Re-Assessments. The Parties agree that, in connection with each AB Re-
Assessment and CB Re-Assessment undertaken by the Parties, the Parties shall use
the following guidelines. 8.1. For AB Re-Assessment Only. In connection with an
AB Re-Assessment, the Base Cost Factor will include: (i) Payroll Expenses for
Additional Book Eligible Recipients: All payroll costs and expenses at each
Additional Book Eligible Recipient for In-Scope Employees (defined below) that
are Affected Employees, and, to the extent not otherwise included in the
definition of In-Scope Employees, all payroll costs and expenses for Management
Employees (as defined in this Section 8.1), all of which shall be borne by
Supplier. “In-Scope Employees” means those employees which are responsible for
performing functions that relate to “Job Titles,” which at the applicable
“Ministry” and at the applicable “Cost Center” (collectively, an “Area”) for
Dependent Services which are designated, pursuant to the Original Assessment, as
having an In-Scope Percentage (as defined below) that is: (A) greater than or
equal to [**] percent ([**]%) (all of which employees shall also be deemed to be
Affected Employees); and (B) higher than [**] percent ([**]%) but lower than
[**] percent ([**]%), in each case of (A) and (B), subject to the right of the
Cost Board to remove any such “Job Title”, job code, or some other categorical
identifier, from the “In- Scope Employees.” Notwithstanding the foregoing, (y)
subsection (B) of this definition shall include those employees working in
departments which perform both Dependent Services and [**] Indicates that text
has been omitted which is the subject of a confidential treatment request. The
text has been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa166.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 4-A Page 12 services not
qualifying as Dependent Services, and (z) any Additional Book Eligible Recipient
may remove any Management Employee from the In-Scope Employee (in which case,
Supplier shall have no obligation to reimburse the applicable Additional Book
Eligible Recipient for any payroll costs and expenses relating to such
Management Employees). “In- Scope Employees” shall exclude all National
Employees. “In-Scope Percentage” shall mean, for any Area, the proportion of “In
Scope FTEs” cost for such Area divided by the “Total FTEs” cost for such Area,
in each case, as set forth in the Original Assessment. “Management Employee”
shall mean any (i) Vice Presidents of Revenue Cycle, Executive Directors of
Revenue Cycle, and Directors of Revenue Cycle, and (ii) any employees performing
similar functions to any of the employees referenced in clause (i). “National
Employee” shall mean any employee of Ascension Health engaged in Revenue Cycle
Operations but without any operational responsibility for an Eligible Recipient;
provided that those employees of Ascension Health’s Health Information
Management (HIM) and National Revenue Integrity Team (NRIT) shall not be deemed
National Employees and shall be deemed In-Scope Employees. (ii) IT Support/Real
Estate Expenses for Additional Book Eligible Recipients: With respect to
allocation of costs and expenses related to information technology support and
real estate for purposes of inclusion in the Base Cost Factor, the Parties
shall, prior to June 1, 2016, mutually agree in good faith on a methodology that
(A) represents an accurate reflection of the allocation of costs and expenses
between the Parties; and (B) favors simplicity in execution and invoicing. The
Parties shall mutually agree in good faith on a mechanism to avoid a material
amount of duplicate or unfunded costs or expenses related to IT support and real
estate. (iii) Other Expenses for Additional Book Eligible Recipients: All costs
and expenses relating to the following categories, as described in the Original
Assessment: “Collection Services,” “Finance” (bank fees, service charges, etc.),
“Internal Allocations for Shared Service Operations” (e.g., [**]), and “Other
Purchased Services.” The following expense categories are not included in
determining the Base Cost Factor: Depreciation. Allocation of all other expense
categories shall be determined through mutual agreement of both Parties in good
faith. 8.2. For Both AB Re-Assessment and CB Re-Assessment. In connection with
an AB Re- Assessment or a CB Re-Assessment, the Base Cost Factor or the Current
Book Cost to Collect Numerator, as applicable, will be based on the following
principles. (i) Non-Payroll Expenses for Third-Party Vendors: The Base Cost
Factor or the Current Book Cost to Collect Numerator, as applicable, will
include all costs and expenses related to In- Scope Vendors (defined below), all
of which shall [**], excluding any portion of the costs and expenses for
Partially Related Vendors that are not related to the Services. “In-Scope
Vendors” means third party vendors that perform functions as part of or related
to the Services, including: (A) any vendor that, pursuant to the Original
Assessment, provides a product, solution or service (a “Vendor Service”) that is
[**] percent ([**]%) related to the Services; and (B) any vendor that is,
pursuant to the Original Assessment, providing or offering a Vendor Service is
[**] related to the Services (“Partially Related Vendors”). In-Scope Vendors
shall not include any (y) IT Host System Vendor; and (z) vendor with respect to
a Vendor Service that, pursuant to the Original Assessment, is not related to
the Services in any manner. “IT Host System Vendor” means a third party vendor
that provides a product, solution or service (including hosting or providing a
platform or system) that is [**] Indicates that text has been omitted which is
the subject of a confidential treatment request. The text has been separately
filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa167.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 4-A Page 13 used to capture
patient encounters and associated charges that result in generation of a patient
statement or bill. (ii) Partially Related Vendors: For any Partially Related
Vendors, the portion of the cost of the Partially Related Vendor that relates to
the Services will be [**]. The Cost Board may review the list of vendors from
time to time and, when appropriate, determine whether any such vendor is not an
In-Scope Vendor (subject to Section 8.2(iii). If a vendor is deemed not to be an
In-Scope Vendor, an adjustment to the Current Book Cost to Collect Factor or
Base Cost Factor shall be made [**] accordingly, and Supplier shall [**], such
costs. (iii) Additional Considerations: a. If a termination fee or other
termination-related costs or expenses must be paid to allow for the termination
or any splitting of an existing In-Scope Vendor contract, such fee will be [**].
b. The allocation of one-time, lump-sum implementation and/or license fees for a
particular In-Scope Vendor which are greater than or equal to [**] dollars
($[**]) will be dependent on whether or not such fees will be determined to be
in or out of the Current Book Cost to Collect Numerator or Base Cost Factor, as
applicable, by the Cost Board. If the Cost Board does not make such a
determination, allocation of such fee shall be submitted for resolution in
accordance with the governance mechanism set forth in Exhibit 6. Notwithstanding
the foregoing, one-time, lump- sum implementation fees less than [**] dollars
($[**]) are included in the Current Book Cost to Collect Numerator or the Base
Cost Factor, as applicable, and shall be [**]. c. Supplier and Ascension Health
shall each be responsible for its own incurred costs associated with information
technology, such as interface development, file transfers, and custom
programming related to the Supplier technology solutions and other third party
vendors. d. The allocation between the Parties of one-time costs related to
information technology system conversion services, including consulting
services, staff augmentation and training, shall be determined by mutual
agreement of the Parties with any adjustment of the applicable Current Book Cost
to Collect Numerator or Base Cost Factor, as applicable, to be agreed by the
Cost Board. e. Recurring maintenance, support, service, license, or contingency
fees for all In- Scope Vendor products, solutions, and services, shall be
included in the applicable Current Book Cost to Collect Numerator or Base Cost
Factor, as applicable, and [**]. f. Ascension Health reserves the right to
separately contract with and utilize vendors for services not provided by
Supplier, subject to such vendors being reviewed by the Cost Board to confirm
that Supplier does not provide such service to any Eligible Recipient. If the
use of any such vendor results in additional [**] for Ascension Health, Supplier
may (A) [**] Ascension Health for the actual vendor cost or (B) have such
additional [**] solely purposes of calculating the Base Fee for the applicable
Eligible Recipient (to the extent such additional [**]). [**] Indicates that
text has been omitted which is the subject of a confidential treatment request.
The text has been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa168.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 4-A Page 14 9. Base Fee for
New ABMs. With respect to any New ABM, (i) the Parties shall conduct an
assessment of such New ABM that is consistent in scope with the Original
Assessment, (ii) such assessment will identify any areas that may require
investments in technology, employees, and other infrastructure that may improve
the operational performance of the Services with respect to such New ABM,
consistent 10. with the process used for Additional Book Eligible Recipients,
(iii) the results of any such assessment shall be submitted to the Cost Board,
and (iv) the Cost Board shall determine the methodology for calculating the Base
Fee for such New ABM in accordance with guidelines and principles that are
consistent with those set forth in this Exhibit 4-A that are applicable to
Additional Book Eligible Recipients. 11. Windfall Situations and Changes in the
Environment 11.1. In the event that there is a Force Majeure Event, a material
change in the environment in which the Eligible Recipients are operating their
revenue cycles, or a material change in the laws and regulations that apply to
Ascension Health, Supplier, or an individual Eligible Recipient which
significantly affects the economics of one or more of the Parties or frustrates
the ability of a party to perform its obligations hereunder, through no fault of
its own, the applicable Party shall have the right to request that the other
Party or Parties consider a fair and appropriate adjustment to portions of the
Base Fee. Upon such request, the Parties will, in good faith, discuss the costs
associated with the change in circumstance, with the outcome to equitably
reflect the incremental change in costs to deliver Dependent Services. 11.2.
Examples of matters that could trigger a request to adjust the Base Fee include
the following: (i) Material changes in the form of reimbursement by commercial
or government payors, including changes to a payment model such as an at-risk or
partial or fully capitated system; (ii) Changes in the Laws governing portions
of provider processes in the revenue cycle such as the way medical treatments
are reported (an example would be mandated changes to the medical coding that
will result due to CMS’s requirement to implement ICD 10 or any subsequent
material changes to the ICD nomenclature); (iii) Changes in payer or state
regulation that may affect the performance of any functions comprising or
included in the Dependent Services (e.g., financial clearance, transcription,
coding, billing, and payer follow-up); (iv) An Eligible Recipient’s investment
in or adoption of new technologies that affect the level of, or type of, work
conducted in the revenue cycle (e.g., advances in EMR or CPOE technology that
reduce the need for transcription services); and (v) Any large-scale system,
which shall include any patient accounting system (e.g., EPIC, Cerner/Siemens,
Meditech, McKesson), is replaced or undergoes a vendor change or other
fundamental or significant conversion or modification.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa169.jpg]
AMENDED AND RESTATED MASTER PROFESSIONAL SERVICES AGREEMENT between Ascension
Health and Accretive Health, Inc. EXHIBIT 4-B INCENTIVE FEES FOR DEPENDENT
SERVICES



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa170.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 4-B Page 1 Exhibit 4-B
Incentive Fees for Dependent Services Any provisions with respect to payments
for Discrete Initiatives (as defined in the Prior MPSA) shall be null and void
as of the Effective Date and have no effect under this MPSA. 1. Incentive
Payments 1.1. General. As part of its revenue cycle offering, Supplier will
deliver a set of core strategies and management services designed to improve and
optimize Eligible Recipient’s revenue cycle operations. Each Eligible Recipient
shall pay to Supplier a Balance Sheet Incentive Payment and an Income Statement
Incentive Payment, in each case subject to, and in accordance with, the terms of
this Exhibit 4-B. Whether Supplier qualifies for a Balance Sheet Incentive
Payment and/or an Income Statement Incentive Payment will be determined by
measuring Supplier’s Actual Performance against a pre-determined and mutually
agreed set of Operating Metrics and Performance Targets for each Facility
operated by the Eligible Recipient. Each of the Balance Sheet Incentive Payment
and Income Statement Incentive Payment will be determined on a Facility by
Facility basis. The Balance Sheet Incentive Payment and the Income Statement
Incentive Payment will relate to Supplier’s ability to deliver the Services
efficiently and in compliance with all applicable rules and regulations. The
Performance Targets for each Eligible Recipient shall be determined in
accordance with Section 3.3 below. 1.2. Calculation of Incentive Payments For
purposes of this Exhibit, the following terms will have the meanings set forth
below: “Facility” means, for purposes of this Exhibit, a hospital or similar
healthcare facility of an Eligible Recipient. “Balance Sheet Incentive Payment”
means, with respect to any Facility for any Measurement Period, an amount equal
to the product of: (i) the Cash Collections of such Facility for such
Measurement Period, multiplied by (ii) [**], further multiplied by (iii) the
Balance Sheet Aggregate Weighted Score (as defined in Section 6 below) for such
Facility for such Measurement Period. “Income Statement Incentive Payment”
means, with respect to any Facility for any Measurement Period, an amount equal
to the product of: (i) the Cash Collections of such Facility for such
Measurement Period, multiplied by (ii) [**], further multiplied by (iii) the
Income Statement Aggregate Weighted Score (as defined in Section 6 below) for
such Facility for such Measurement Period. [**] Indicates that text has been
omitted which is the subject of a confidential treatment request. The text has
been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa171.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 4-B Page 2 2. Operating
Metrics Scorecard 2.1. General. An Operating Metrics Scorecard will be utilized
to determine the Income Statement Aggregate Weighted Score and Balance Sheet
Aggregate Weighted Score for each Facility of each Eligible Recipient receiving
Services for each Measurement Period in order to determine the amount of any
Balance Sheet Incentive Payment and/or Income Statement Incentive Payment earned
by Supplier for such Measurement Period. The Operating Metrics Scorecard will be
populated with the requisite financial performance data from the Eligible
Recipient’s patient accounting system(s) using the Crowe RCA System. The Crowe
RCA System is a decision support tool that has been deployed in a standard
fashion across Ascension Health. The Crowe RCA System will be the sole source of
data for the Operating Metrics Scorecard. The Operating Metrics Scorecard will
also include the supporting information that is used to determine the Balance
Sheet Aggregate Weighted Score and the Income Statement Aggregate Weighted
Score. 2.2. Metrics. The Operating Metrics are comprised of the (7) revenue
cycle operating metrics set forth in the table below: # Metric Category
Numerator Denominator 2) [**] [**] [**] [**] 4) [**] [**] [**] [**] 5) [**] [**]
[**] [**] 7) [**] [**] [**] [**] 8 a) [**] [**] [**] [**] 8 b) [**] [**] [**]
[**] 9) [**] [**] [**] [**] A more detailed definition for each metric is
provided in Appendix A By mutual agreement, an Eligible Recipient and Supplier
may elect not to utilize one or more Operating Metrics if it is determined that
the underlying data is not accurate or is not available to support the timely
calculation of performance. Upon such election, subject to Section 5.1 below,
such Eligible Recipient shall determine the manner in which the weight
previously assigned to such Operating Metric is reallocated among the remaining
Operating Metrics; provided, however, that (i) in no case shall the total weight
allocated to the Income Statement Operating Metrics exceed [**]% and (ii) the
total weight placed on all Operating Metrics shall remain 100%. Such Eligible
Recipient shall provide prompt notice to Supplier of such re-allocation, and
such re- allocation shall be effective for all Measurement Periods ended on or
after the date of such notice. [**] Indicates that text has been omitted which
is the subject of a confidential treatment request. The text has been separately
filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa172.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 4-B Page 3 3. Target Setting
Process 3.1. General. Each Eligible Recipient and Supplier will calculate the
Performance Targets in accordance with this Section 3.1 and Sections 3.2 and 3.3
below for each Operating Metric in the Operating Metrics Scorecard. The
Performance Target for each Operating Metric that is designated as an Income
Statement Performance Metric in the table in Section 2.2 above (each, an “Income
Statement Performance Metric”) shall be calculated using a [**] month
measurement period. In order to account for calendar and seasonal variances that
can affect AR management from period to period, the Performance Target for each
Performance Metric designated as a Balance Sheet Performance Metric in the table
in Section 2.2 above (each, a “Balance Sheet Performance Metric”) shall be
calculated, at the applicable Eligible Recipient’s election, either (i) using a
quarterly average measured over a twelve month measurement period (an “Annual BS
Performance Target”) or (ii) using separate data from each fiscal quarter to
calculate a unique quarterly Performance Target for Measurement Periods
corresponding with the same fiscal quarter in future years (a “Quarterly BS
Performance Metric”). Each Current Book Eligible Recipient shall notify Supplier
of such election on or prior to February 29, 2016. 3.2. Balance Sheet Operating
Metrics – Payer Level Targets. The Performance Targets for each of (i)
Performance Metric #5 ([**]) and (ii) Performance Metric #7 ([**]) shall be set
at the payer group level (i.e., separate Performance Targets with respect to
each payer group). An overall Performance Target for a Facility for such
Operating Metrics will be calculated for each Facility as the weighted average
(based on payer mix) of each payer group specific Performance Target, with such
weighted average calculation (but not the payer-level Performance Targets) to be
recalculated each Measurement Period based on changes in payer mix at each
applicable Facility in accordance with Subsections (b) and (c) below. For the
avoidance of doubt, Performance Targets for Operating Metric # 4 ([**]) shall be
calculated in the aggregate (i.e., Facility level) and not at the payer level
and will not be subject to any adjustment based on payer mix. (a) The following
six (6) payer groups shall be utilized in setting payer level Performance
Targets for the Balance Sheet Operating Metrics: (1) [**], (2) [**], (3) [**],
(4) [**], (5) [**] and (6) [**]. The payer groupings will be derived utilizing
the Crowe RCA System Primary SIPG (System Insurance Provider Group) and
aggregated into payer groupings as follows: [**] (b) Operating Metric [**] –
Payer Mix Adjusted Performance Target Calculation The Performance Target for
Operating Metric #5 ([**]) will be adjusted for changes in payer mix for every
quarterly Measurement Period, resulting in an aggregate (i.e., Facility level)
Performance Target in any Measurement Period equal to the weighted average of
each of the individual payer level Performance Targets for this Operating Metric
during such Measurement Period. The payer mix (i.e., the respective weighting
for each payer specific Performance Target) utilized to adjust the Facility
level Performance [**] Indicates that text has been omitted which is the subject
of a confidential treatment request. The text has been separately filed with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa173.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 4-B Page 4 Target for any
Measurement Period will be determined using Gross Patient Services Revenue for
the applicable Measurement Period. The measurement of Actual Performance for
this Operating Metric for any Measurement Period shall be measured in the
aggregate (i.e., at the Facility level) and not at the individual payer level.
An example calculation of the Performance Target for a Facility is set forth
below: Example Calculation (A) (B) (C) D=(B)*(C) Payer Mix Target Gross Revenue
- Measurement Period Payer Mix - Measurement Period Target Days by Payer Target
Days by Payor Weighted - Measurement Period [**] $[**] [**]% [**] [**] [**]
$[**] [**]% [**] [**] Performance Target [**] (c) Operating Metric [**] – Payer
Mix Adjusted Performance Target Calculation The Performance Target for Operating
Metric #7 ([**]) will be adjusted for changes in payer mix for every quarterly
Measurement Period, resulting in an aggregate (i.e., Facility level) Performance
Target in any Measurement Period equal to the weighted average of each of the
individual payer level Performance Targets for this Operating Metric during such
Measurement Period. The payer mix (i.e., the respective weighting for each payer
specific Performance Target) utilized to adjust the Facility level Performance
Target for any Measurement Period will be determined using Gross Patient
Services Revenue for the six (6) month period ending the quarter prior to the
Measurement Period. The measurement of Actual Performance for this Operating
Metric for any Measurement Period shall be measured in the aggregate (i.e., at
the Facility level) and not at the individual payer level. An example
calculation of the Performance Target for a Facility is set forth below: Example
Calculation (A) (B) (C) D=(B)*(C) Payer Mix Target Gross Revenue – 6 mo period
ending Qtr prior to Measurement Period Payer Mix - 6 mo period ending Qtr prior
to Measurement Period Target Days by Payer Target Days by Payor Weighted -
Measurement Period [**] $[**] [**]% [**] [**] [**] $[**] [**]% [**] [**]
Performance Target [**] [**] Indicates that text has been omitted which is the
subject of a confidential treatment request. The text has been separately filed
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa174.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 4-B Page 5 3.3. Eligible
Recipient Performance Targets. Eligible Recipient Performance Targets will be
calculated for each of the 7 Operating Metrics at the site level (e.g., for each
Facility) in accordance with this Exhibit 4-B. Performance Targets will be
calculated for each Additional Book Eligible Recipient and New ABM prior to the
applicable Supplement Commencement Date and will remain in effect unchanged
(other than the payer mix adjustments described in Section 3.2 above) unless
modified in accordance with the process set forth in Section 3.4 below. The
Performance Targets for each Operating Metric for the Current Book Eligible
Recipients will be calculated in accordance with Sections 3.1 and 3.2 above
using such Eligible Recipient's average [**] during the applicable portion
(i.e., quarterly periods or annual, in accordance with Sections 3.1 and 3.2
above) of such Eligible Recipient's [**]. For Additional Book Eligible
Recipients and New ABM, the Performance Targets will be calculated in accordance
with Sections 3.1 and 3.2 above using such Eligible Recipient's average [**]
during the applicable portion (i.e., quarterly periods or annual, in accordance
with Sections 3.1 and 3.2 above) of such Eligible Recipient's [**]. The
calculation of Operating Metrics will utilize the same definitions, data
sources, and systems during the period(s) utilized to set Performance Targets
and all Measurement Periods for the Supplement Term. Any changes to the
calculation or source data, definitions, or systems which the Supplier and
Eligible Recipient agree are necessary to assure that the Performance Targets
and the method of calculating the Performance Targets and actual Operating
Metric performance fairly reflect operating performance during the Term of the
Supplement will be incorporated into the Operating Metrics Scorecard on a timely
basis, with such changes having effect for all subsequent Measurement Periods.
3.4 Eligible Recipient Performance Target Reset An opportunity to reset the
Performance Target for each of the Operating Metrics will occur every [**]
during the Term of the MPSA. In the [**] months prior to the applicable
anniversary of the Effective Date of the MPSA, Supplier and each Eligible
Recipient that has had a Supplement in effect for at least [**] will meet to
discuss whether to reset the Performance Target. The baseline reset methodology
to be discussed will allow the Performance Target for each Operating Metric to
increase or decrease, and may reflect or be derived from the following as
mutually agreed upon information and factors: - Then-current ISOFP (Integrated
Strategic Operating Financial Plan) improvement targets; - External benchmarks;
and/or - Then-current performance (e.g., resetting the Performance Target levels
to be equal to the mid-point between the prior Performance Target level and the
trailing twelve month Actual Performance for each Incentive Metric value such
that, if the prior Performance Target on Operating Metric A, where a higher
number indicates improved performance, is 20 and the current performance level
is 40, the “reset” Performance Target could become 30). [**] Indicates that text
has been omitted which is the subject of a confidential treatment request. The
text has been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa175.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 4-B Page 6 Any adjustment to
Performance Targets resulting from this Section 3.4 must be mutually agreed,
shall apply prospectively only and shall not be applied to Measurement Periods
preceding the written agreement of the Parties with respect to such adjustment.
4. Upper and Lower Bound In additional to calculating Performance Targets for
each Operating Metric, Eligible Recipient and Supplier determine an Upper Bound
and a Lower Bound for each Operating Metric in accordance with section 8.5
below. The Lower Bound target and the Upper Bound target shall be at the same
distance from the Performance Target. The Lower Bound and Upper Bound define the
relative percentage decrease/increase in value that will be assigned to each
Operating Metrics Scorecard metric based on Supplier’s Actual Performance
relative to target. This calculation is defined in section 6.C below. 5.
Eligible Recipient Metric Weighting 5.1. General. A weight is assigned to each
metric in the Operating Metrics Scorecard of at least [**] percent ([**]%) but
no more than [**] percent ([**].0%) to each metric. The sum of assigned weights
for the in-scope metrics in the Operating Metrics Scorecard must equal one
hundred percent (100%). 5.2. Initial Weighting. For purposes of calculating each
Weighted Score, each Operating Metric shall be assigned the relative weight set
forth opposite such Operating Metric in the table below. Weighting Metric 1
Metric Removed Removed Metric 2 [**] [**]% Metric 3 Metric Removed Removed
Metric 4 [**] [**]% Metric 5 [**] [**]% Metric 6 Metric Removed Removed Metric 7
[**] [**]% Metric 8a [**] [**]% Metric 8b [**] [**]% Metric 9 [**] [**]% Metric
10 Metric Removed Removed 5.3. RESERVED 5.4. Ascension Health Metric Weight
Reset Ascension Health and Supplier may reset the weighting for the Operating
Metrics to the extent such changes are mutually agreed by Ascension Health and
Supplier. 6. Operating Metric Scorecard Performance An Operating Metric report
card will be generated at the end of each Measurement Period summarizing
Supplier’s overall Operating Metrics Scorecard performance for the Measurement
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa176.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 4-B Page 7 Period, including
the Balance Sheet Aggregate Weighted Score and Income Statement Aggregate
Weighted Score. Key Definitions a) “Actual Performance” - The actual result
achieved for an Operating Metric during the Measurement Period. b) “Lower Bound”
- means, with respect to any Operating Metric, the Actual Performance for such
Operating Metric that would result in a Performance Score for such Operating
Metric of [**]%. c) “Performance Score” - means the percentage value assigned to
the Operating Metric based on the relationship of the Actual Performance for the
Operating Metric as compared to the Performance Target metric value as measured
based on the relationship between the Performance Target and the Lower Bound and
the Upper Bound. The Performance Score range for any one Operating Metric may
not be greater than [**]% or less than [**]%. For any Operating Metric, the
Performance Score resulting from Actual Performance shall equal the sum of: (i)
the product of (x) a fraction, the numerator of which is [**]%* and the
denominator of which is the result of the Upper Bound for such Operating Metric
less the Performance Target for such Operating Metric) multiplied by (y) the
result of the Actual Performance for such Operating Metric less the Performance
Target for such Operating Metric; plus (ii) [**]%. For further clarity, the
formula above expressed mathematically is: [([**]%)/(Upper Bound – Performance
Target)*(Actual Performance – Performance Target)] + [**]% [**] Indicates that
text has been omitted which is the subject of a confidential treatment request.
The text has been separately filed with the Securities and Exchange Commission.
* The 50% numerator of this fraction is derived from subtracting the [**]%
mid-point from the [**]% Upper Bound.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa177.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 4-B Page 8 An example of
such calculation of Performance Score is set forth below: Example calculation
for Operating Metric [**] Percent of Target Operating Metric Result Lower Bound
[**]% [**] Target [**]% [**] Upper Bound [**]% [**] Actual Performance [**]
Performance Score is the result of [([**]%)/([**])*([**])]+[**]% Performance
Score [**]% d) “Performance Target” – means, with respect to any Operating
Metric, the Actual Performance for such Operating Metric that would result in a
Performance Score for such Operating Metric of [**]%. e) “Weighted Score” -
means the result of multiplying the Performance Score by the assigned weight for
each Operating Metric as set forth in Section 5.2 above. f) “Upper Bound” -
means, with respect to any Operating Metric, the Actual Performance for such
Operating Metric that would result in a Performance Score for such Operating
Metric of [**]%. g) “Balance Sheet Aggregate Weighted Score” - means, for any
Facility for any Measurement Period, the sum of the Weighted Scores for each
Balance Sheet Operating Metric for such Facility and such Measurement Period. h)
“Income Statement Aggregate Weighted Score” - means, for any Facility for any
Measurement Period, the sum of the Weighted Scores for each Income Statement
Operating Metric for such Facility and such Measurement Period. Example Facility
- Quarterly Operating Metric Scorecard below: [**] 7. Timing of Calculation (a)
The Operating Metrics Scorecard for each Eligible Recipient will be calculated
at the end of each Measurement Period. For Income Statement Operating Metrics
the calculation will be a rolling average effective from the first day of the
applicable Eligible Recipient’s [**] Indicates that text has been omitted which
is the subject of a confidential treatment request. The text has been separately
filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa178.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 4-B Page 9 fiscal year, and
will reset annually on the first day of each subsequent fiscal year of such
Eligible Recipient (e.g. an Eligible Recipient’s third fiscal quarter
measurement would reflect fiscal year to date performance for the first three
quarters of the fiscal year). The Income Statement Operating Metrics will be
measured quarterly, on a cumulative basis within any single Ascension Fiscal
Year and the resulting Income Statement Incentive Payment will be paid
quarterly, independent of the measurement, billing and payment of the Balance
Sheet Operating Metrics and the Balance Sheet Incentive Payment related thereto.
For Balance Sheet Operating Metrics the calculation of Actual Performance will
reflect active AR values at the end of each Measurement Period which will be
deemed final for each quarter. The Balance Sheet Operating Metrics will be
measured quarterly, on a non-cumulative basis and the resulting Balance Sheet
Incentive Payment will be paid quarterly, in each case independent of the
measurement, billing, and payment of the Income Statement Operating Metrics. The
table below provides a summary of key concepts outlined above. # Metric Target
Calculation Financial Statement 1) Metric Removed 2) [**] [**] [**] [**] 3)
Metric Removed 4) [**] [**] [**] [**] 5) [**] [**] [**] [**] 6) Metric Removed
7) [**] [**] [**] [**] 8a) [**] [**] [**] [**] 8b) [**] [**] [**] [**] 9) [**]
[**] [**] [**] 10) Metric Removed [**] Indicates that text has been omitted
which is the subject of a confidential treatment request. The text has been
separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa179.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 4-B Page 10 An illustrative
example of the Income Statement metrics calculation is set forth below to
illustrate the cumulative CYTD (Contract Year to Date) rolling average
calculation for Income Statement metrics. CYTD Results Through Each Quarter
Quarter [**] [**] [**] [**] [**] Q1 $[**] $[**] $[**] $[**] [**]% Q2 $[**] $[**]
$[**] $[**] [**]% Q3 $[**] $[**] $[**] $[**] [**]% Q4 $[**] $[**] $[**] $[**]
[**]% (b) Notwithstanding the foregoing, with respect to each Current Book
Eligible Recipient, for the fiscal year ended June 30, 2016, Actual Performance
for all Income Statement Operating Metrics shall be measured cumulatively for
the period beginning July 1, 2015 and ending March 31, 2016 in accordance with
the terms of the Prior MPSA, with such measurement resetting such that the
Actual Performance for all Income Statement Operating Metrics shall be measured
for the period beginning April 1, 2016 and ending June 30, 2016 under the terms
of this Exhibit 4-B, and all measurement for Income Statement Operating Metrics
shall ‘reset’ for the fiscal year beginning July 1, 2016. 8. Target Setting
Guidance 8.1. General. For Current Book Eligible Recipients, the Performance
Target, unless otherwise agreed by Supplier and Ascension Health, for each
Operating Metric shall be calculated in accordance with Section 3.3 above to
reflect [**]. For the Additional Book Eligible Recipients and New ABM, unless
otherwise agreed by Supplier and Ascension Health, the Performance Target value
for each Operating Metric shall be calculated in accordance with Section 3.3
above to reflect the [**] (“Historical Performance”). The Crowe RCA System shall
be the primary source for establishing the Eligible Recipient’s Actual
Performance. 8.2. Intentionally Deleted. 8.3. Intentionally Deleted 8.4.
Performance Range. Once a Performance Target ([**]%) is established for each
Operating Metric for each Eligible Recipient, a Lower Bound ([**]%) and Upper
Bound ([**]%) performance range for each Operating Metric will be established in
accordance with Section 4 above and Section 8.5 below. 8.5. Principles. The
table below summarizes the method for establishing the Performance Target, and
the Upper Bound and Lower Bound for each Operating Metric. The applicable
Eligible Recipient and Supplier will establish an Upper Bound and Lower Bound
for each Operating Metric in accordance with the method provided in below table,
unless otherwise agreed by such Eligible Recipient and Supplier. [**] Indicates
that text has been omitted which is the subject of a confidential treatment
request. The text has been separately filed with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa180.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 4-B Page 11 # Metric [**]%
Target Target [**]%) [**]% Target 1) Metric Removed 2) [**] -[**] Pursuant to
section 3.3 [**] 3) Metric Removed 4) [**] [**] Pursuant to section 3.3 -[**] 5)
[**] [**] Pursuant to section 3.3 [**] 6) Metric Removed 7) [**] [**] Pursuant
to section 3.3 [**] 8a) [**] [**] Pursuant to section 3.3 [**] 8b) [**] [**]
Pursuant to section 3.3 [**] 9) [**] [**] Pursuant to section 3.3 [**] 10)
Metric Removed 9. Timetable for Target Setting 9.1. General. (a) For Current
Book Eligible Recipients, Performance Targets, Upper Bounds and Lower Bounds
will be calculated no later than (x) with respect to each Current Book Eligible
Recipient, March 31, 2016 and (y) with respect to each Additional Book Eligible
Recipient and New ABM, no later than the commencement of Services to such
Eligible Recipient pursuant to the MPSA. (b) No later than sixty (60) days
following the Effective Date, Supplier and Ascension Health shall append an
annex to this Exhibit 4-B setting forth for each Current Book Eligible
Recipient: (i) The elections of such Eligible Recipient for the use of Annual BS
Performance Target or Quarterly BS Performance Targets for each Balance Sheet
Operating Metric pursuant to Section 3.1 above; and (ii) The Performance Target,
Lower Bound and Upper Bound for each Operating Metric at each Facility. (c) In
the event the Performance Target, Upper Bound and Lower Bound have not been
determined for any Eligible Recipient by the date applicable to such Eligible
Recipient under Section 9.1(a) above, the Performance Score for each Operating
Metric for such Eligible Recipient shall be deemed to be [**]% for all
Measurement Periods until such Performance Targets, Upper Bounds and Lower
Bounds have been determined (with such actual determined Performance Targets,
Upper Bounds and Lower Bounds becoming effective for all Measurement Periods
subsequent to such determination). [**] Indicates that text has been omitted
which is the subject of a confidential treatment request. The text has been
separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa181.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 4-B Page 12 (d) Review and
Invoicing Process Step 1: Operating Metric Scorecard will be provided and
distributed by Ascension Health from the Crowe RCA System by the [**]th calendar
day of the month following the end of each Measurement Period. Step 2: Eligible
Recipient and Supplier will have [**] calendar days from the delivery of an
Operating Metric Scorecard to review such Operating Metric Scorecards for the
Eligible Recipient’s Facilities, perform audits of RCA data as appropriate, and
work to reach agreement on the Operating Metrics Scorecards for the Measurement
Period. In the event that a potential error is identified in the Operating
Metrics Scorecard, which could have a material impact on the measurement of the
scorecard performance for the period, the parties will work to identify the
range of impact of the potential error and shall establish a mutually agreed
upon plan to review and resolve such potential error. Absent exceptional
circumstances, the parties will work to resolve all such issues within [**]
days. Step 3: Supplier will invoice Eligible Recipient for the Balance Sheet
Incentive Payment and Income Statement Incentive Payment for its Facilities no
later than the [**] calendar days following the end of the Measurement Period
(quarter) for which such Balance Sheet Incentive Payment and Income Statement
Incentive Payment accrued. The invoice shall not include amounts associated with
unresolved potential errors identified Step 2 above. Step 4: Balance Sheet
Incentive Payments and Income Statement Incentive Payments shall be jointly
reviewed quarterly by the Eligible Recipient and Supplier promptly following the
delivery of Operating Metric performance results by Supplier to Ascension
Health. To the extent that neither party delivers written notice of objection to
such results within [**] days following such delivery to Ascension Health, the
performance results and the resulting Incentive Fees shall be final and binding
on the applicable parties. (e) Adjustments to Measurement Metrics When
appropriate, Eligible Recipient and Supplier can mutually agree to adjust the
calculation of one or more metrics when market events or actions outside of
either Party’s control compromise the ability to accurately compare Actual
Performance to Performance Targets and/or to Historical Performance. Any such
adjustments shall only take effect on a prospective basis from and after the
Measurement Period during which the Parties agree to such adjustments. (f)
Governance Principles a. General. Eligible Recipient(s) agree to promptly notify
Supplier of any proposed changes to the Crowe RCA System that might impact any
of the revenue cycle operating metrics including but not limited to the
introduction of new transaction codes, changes to the transaction code mapping
tables, or the processes and scripts used in calculating the [**] Indicates that
text has been omitted which is the subject of a confidential treatment request.
The text has been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa182.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 4-B Page 13 individual
metrics. Supplier will have sufficient time to review, discuss and concur with
the proposed changes before they are implemented. b. Notification. Supplier
agrees to promptly notify Eligible Recipient(s) of any proposed changes in the
processes or technology under their management that might impact any of the
revenue cycle operating metrics including but not limited to the use of
transaction codes or management of accounts receivables. Eligible Recipient will
have sufficient time to review and discuss the proposed changes before they are
implemented. c. Records. Supplier and Eligible Recipient will maintain a
reconciled a record of the key assumptions used to derive targets and/or make
decisions to support development and management of the Operating Metrics
Scorecard. d. Supplier Access. Supplier will be given access to the RCA database
to review, reconcile and validate the data used to populate the Operating
Metrics Scorecard. Supplier will have the right to audit the RCA database. In
the event the Supplier’s auditor requires information regarding or from the
database or access to the database in connection with its audit related to
Supplier’s financial or operating controls, Ascension Health shall reasonably
cooperate with Supplier to secure that information for Supplier’s auditors. Any
data or database deficiencies will be addressed by Eligible Recipient in a
timely manner. e. Windfall Situations and Changes in the Environment. In the
event that there is a Force Majeure Event, a material change in the environment
in which the Eligible Recipients are operating their revenue cycles, or a
material change in the laws and regulations that apply to Ascension Health,
Supplier, or an individual Eligible Recipient which significantly impacts the
economics of one or more of the Parties or frustrates the ability of a party to
perform its obligations hereunder, through no fault of its own, the applicable
Party shall have the right to request that the other Party or Parties consider a
fair and appropriate adjustment to the Operating Metrics Scorecard. Upon such
request, Supplier and Ascension Health will discuss the impact associated with
the change in circumstance, with the outcome to equitably reflect the impact on
the Operating Metrics Scorecard. Examples of material matters that could affect
one or more metrics on the Operating Metrics Scorecard performance include, but
are not limited to, the following:  Payor bankruptcies.  Delayed
implementation of agreed to rates between insurance company and Eligible
Recipient.  Payor initiated take backs and/or retrospective changes to
previously adjudicated claims.  A pattern of services to patients for whom
Eligible Recipient is not certified by a payor to bill for such services and
thus not entitled to reimbursement.  Changes in accounting treatment (e.g.,
changes in netting policies on individual open patient accounts receivable
balances).  Changes in Self-Pay Discounts and/or changes in Charity Policy. 
Material shifts in gross charge pricing.  Material growth or decline in self
pay population or patient residual balance after insurance.  Changes in
accounts receivable write-off policies or Medicaid Pending aging policies 
Changes in calculation method for bad debt reserve modeling.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa183.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 4-B Page 14  Implementation
of new systems outside the control of Supplier (e.g., new patient accounting
system).  Regulatory changes, including changes to the ICD nomenclature (e.g.,
ICD-10).



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa184.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 4-B Page 15 APPENDIX A –
Alternative Measurement Metrics Calculation Methods A. Date of Service: It is
the Discharge Date for Inpatients, Admit Date for Outpatient B. Historical [**]
Period: It is the [**] period ending [**] prior to the end date of the
Measurement Quarter. For example, for 9/30/2012 Measurement Quarter, the
Historical [**] Period would be [**] thru [**]. C. [**]-month run-out period: It
is the [**]-month period from the last day of the Historical [**] Period 1.
Reserved 2. Metric: [**] Calculation: [**] Measurement Period: [**] Other Notes:
[**] 3. Reserved 4. Metric: [**] Calculation: [**] Measurement Period: [**]
Other Notes: [**] 5. Metric: Total Gross (Days) Calculation: [**] Measurement
Period: [**] Other Notes: [**] [**] I 6. Reserved [**] Indicates that text has
been omitted which is the subject of a confidential treatment request. The text
has been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa185.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 4-B Page 16 7. Metric: [**]
Calculation: [**] Measurement Period: [**] Other Notes: [**] 8a. Metric: [**]
Calculation: [**] Measurement Period: [**] Other Notes: [**] 8b. Metric:
Clinical Denials as % of NPSR Calculation: [**] Measurement Period: [**] Other
Notes: [**] 9. Metric: Bad Debt Write-offs as % of GPSR Calculation: [**]
Measurement Period: [**] Other Notes: [**] FOOTNOTES A - Reserved B - Reserved -
[**] E - Reserved F - Reserved [**] K - Reserved [**] Indicates that text has
been omitted which is the subject of a confidential treatment request. The text
has been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa186.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 4-B Page 17 L - Reserved
[**] Q - Reserved - R - Reserved [**] U - Reserved [**] [**] Indicates that text
has been omitted which is the subject of a confidential treatment request. The
text has been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa187.jpg]
AMENDED AND RESTATED MASTER PROFESSIONAL SERVICES AGREEMENT between Ascension
Health and Accretive Health, Inc. EXHIBIT 4-D PAYMENT TERMS



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa188.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 4-D Page 1 Exhibit 4-D
Payment Terms 1. Base Fees. (a) The Base Fee will be invoiced [**] and paid [**]
equal installments. Supplier shall provide each Eligible Recipient with an
invoice for the Base Fee [**] days before the first day of each [**] in which
the Services applicable to such Eligible Recipient are to be provided. The [**]
payment of the applicable portion of the invoice for Base Fee shall be made by
wire transfer, or other mutually acceptable means, on or before the [**]. (b)
The Base Fee invoice shall be adjusted as appropriate to reflect any applicable
Service Level Credits and Earnbacks related to Service Levels as described in
Exhibit 3. 2. Incentive Fees for Dependent Services. Invoicing for Balance Sheet
Incentive Payments and Income Statement Incentive Payments will be performed in
the manner set forth in Exhibit 4-B. Payment for such invoices shall be made by
wire transfer, or other mutually acceptable means, within [**] days after
receipt of such invoice. 3. Fees for Physician Advisory Services. Fees for
Physician Advisory Services will be determined in the manner set forth in
Exhibit 4-E. Supplier will invoice the applicable Eligible Recipient for
Physician Advisory Services within [**] [**] days after the end of the [**] in
which such Services were provided. Payment for these fees shall be made by wire
transfer, or other mutually acceptable means, within [**] days after receipt of
such invoice. 4. Miscellaneous. (a) Upon Ascension Health’s or the applicable
Eligible Recipient’s reasonable request, Supplier shall provide invoices with
varying degree of detail as specified in the applicable Supplement. (b) Any
disputes involving Base Fees or incentive fees shall be addressed in the manner
set forth in Section 19.1 of the MPSA. 5. All other charges, fees,
reimbursements, and other amounts due or owing pursuant to this Agreement shall
be paid by Ascension Health or the applicable Eligible Recipient, as applicable,
by wire transfer or other mutually acceptable means, within [**] days after the
date of Supplier’s invoice with respect thereto. [**] Indicates that text has
been omitted which is the subject of a confidential treatment request. The text
has been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa189.jpg]
AMENDED AND RESTATED MASTER PROFESSIONAL SERVICES AGREEMENT between Ascension
Health and Accretive Health, Inc. EXHIBIT 4-E PHYSICIAN ADVISORY SERVICES
PRICING



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa190.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 4-E Page 3 Exhibit 4-E
Physician Advisory Services Pricing Fees for Physician Advisory Services as
listed in Exhibit 2-B will be provided according to the following schedule:
Service Price Concurrent Admission Reviews, Retrospective Admission Reviews,
Readmission Review, Procedure Reviews (Cardiology and other Procedure Reviews)
$[**] per case Rebate Schedule: Rebates are triggered by annual case volumes
system-wide, and will be calculated on a rolling twelve-month basis, with each
case entitled to only one rebate, based on the volume calculated at the time it
is billed. Rebate Amount Per Case Lower Limit Upper Limit $[**] [**] $[**] [**]
[**] $[**] [**] [**] $[**] [**] Service Price Appeal Support: If Supplier has
done the level of care status review on the case and it was billed per that
status:  [**] for redetermination and reconsideration of Medicare accounts 
$[**] per case for each ALJ Review  $[**] per hour for DAB Review, judicial
review at district court, and initial state court proceeding  [**] for
appellate review and beyond  [**] for 1st and 2nd level appeals for non-
Medicare accounts  $[**] per case, per level above redetermination and
reconsideration for commercial accounts Appeal Support: If Supplier has not done
a level of care review on the case or the status was not billed per Supplier’s
recommended status:  $[**] per case per level for redetermination and
reconsideration  $[**] per case for ALJ Review  $[**] per hour for DAB review,
and judicial review at district court and initial state court proceedings 
Price to be agreed upon for appellate review and beyond  $[**] per level
commercial appeal Consultative Services  Business Professional/ Case Manager =
$[**] per hour  IT Integration = $[**] per hour  Physician = $[**] per hour 
Analyst Support = $[**] per hour  Physician Specialist/Legal = $[**] per hour 
Chart Audits: $[**]/case First Level Review $[**] per case Physical Mailing of
Appeal Letter and Medical Record on Client’s Behalf $[**] per mailing [**]
Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa191.jpg]
AMENDED AND RESTATED MASTER PROFESSIONAL SERVICES AGREEMENT between Ascension
Health and Accretive Health, Inc. EXHIBIT 5 HUMAN RESOURCES PROVISIONS



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa192.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 5 Page 1 Exhibit 5 Human
Resources Provisions In the event Supplier utilizes Contract Employees to
perform Services, the following terms and conditions shall apply: 1. Contract
employee roster. SUPPLIER SHALL ESTABLISH, WITH ASSISTANCE FROM SUCH ELIGIBLE
RECIPIENT, A ROSTER OF CONTRACT EMPLOYEES AND THEIR ASSOCIATED COMPENSATION (THE
“Contract Employee Roster” or “Roster”), for each applicable Supplement. The
initial Contract Employee Roster shall be set forth in the applicable Supplement
and be modified as needed based upon mutual agreement as part of the Transition
Services for each applicable Eligible Recipient. 1.1 The Contract Employee
Roster shall be reviewed bi-weekly (i.e., every other week) by the Supplier Site
Lead and the designee of the applicable Eligible Recipient to ensure the
accuracy of the Contract Employee invoice and payment. 1.2 Changes to the
Contract Employee Roster and the rates of compensation shall be communicated on
a timely basis as part of the review process discussed above. 1.3 No later than
thirty [**] from the end of each quarter both parties shall review and
acknowledge in writing any changes to the Roster and/or associated rates of
compensation. Associated true ups shall be carried forward to the next monthly
billing cycle. 2. Eligible Recipients and Contract Employees. As of the
applicable Supplement Effective Date, Supplier shall lease from the applicable
Eligible Recipient those Eligible Recipient employees listed in the applicable
Roster (“Contract Employees”), on an exclusive basis. Contract Employees shall
be considered for all purposes to be employees of the respective Eligible
Recipient and not of Supplier. 3. Rights of Contract Employees. Contract
Employees shall be subject to the Ascension Health Rules and the applicable
Eligible Recipient’s personnel policies and regulations, including, time off
with or without pay, and leaves of absence under the Family and Medical Leave
Act. 4. Departmental Policies and Compensation Plan. On behalf of the respective
Eligible Recipient and subject to the approval of such Eligible Recipient prior
to implementation, Supplier shall be responsible for developing and implementing
performance management policies and practices for the applicable Eligible
Recipient’s Contract Employees which are designed to achieve the performance
objectives necessary to fulfill the objectives of the MPSA. Subject to the
approval of the applicable Eligible Recipient, Supplier shall also be
responsible for developing and implementing a compensation plan for Contract
Employee’s which supports the performance management policies discussed above
(the “Compensation Plan”). The Compensation Plan shall set forth, at a minimum,
the manner in which annual pay increases shall be determined, the manner in
which compensation for overtime service shall be determined and any other
matters which impact the compensation of a Contract Employee. The applicable
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa193.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 5 Page 2 Eligible Recipient
shall not unreasonably withhold or delay its approval of the performance
management policies and compensation plans contemplated by this paragraph. The
applicable Eligible Recipient shall have the right to review changes in
individual compensation of Contract Employee’s in advance to assure that the
proposed changes are consistent with the Compensation Plan. Supplier agrees that
its Compensation Plan shall not violate any Eligible Recipient personnel policy,
regulation or collective bargaining agreement. 5. Severance Payments. IN THE
EVENT A CONTRACT EMPLOYEE IS DESIGNATED FOR REMOVAL FROM THE ROSTER BY SUPPLIER
AND THE APPLICABLE ELIGIBLE RECIPIENT ELECTS TO TERMINATE THE CONTRACT EMPLOYEE
WITHIN [**] [**]days of the date the employee was designated for removal from
the Roster, Supplier shall reimburse the applicable Eligible Recipient for any
separation payments made to the employee pursuant to such Eligible Recipient’s
applicable personnel policies, exclusive of accrued vacation, PTO or sick leave,
up to a maximum of [**] days. 6. Increases in Vompensation. Supplier agrees that
the average annual percentage increase in compensation of Contract Employees
shall be [**] the Average Wage Increase. “Average Wage Increase” means the
average increase that [**] an Eligible Recipient to comparable employee groups
on an annual basis. 7. Compliance and Obligations. Other than the responsibility
to pay the Contract Employees, which will be the obligation of the applicable
Eligible Recipients, Supplier shall ensure that the Contract Employees are in
compliance with all of the same Laws and adhere to the same obligations as those
applicable to Supplier Personnel under this Agreement. 8. Eligible Recipient
Responsibilities. As between the parties, the eligible recipients shall have the
following responsibilities: 8.1 Pay all wages, bonuses, if any, and other
remuneration and all applicable federal, state, municipal and other governmental
taxes with respect to the employment of the Contract Employees, including,
without limitation, social security, federal and/or state unemployment
compensation taxes. 8.2 Maintain payroll records and reports. 8.3 Have all
responsibility for any retirement, health, life, disability or similar employee
benefit for the Contract Employees, including vacation or sick days or holidays
that may be offered by Eligible Recipient pursuant to its standard policies,
procedures, and plans. 8.4 Nothing herein shall be deemed to release or relieve
Supplier from any reimbursement obligations it may have that are set forth in
Exhibit 4. 9. Reimbursement for Contract Employees. SUPPLIER SHALL PAY ELIGIBLE
RECIPIENT FOR ALL EMPLOYMENT-RELATED COSTS, BENEFITS AND EXPENSES ARISING OUT OF
THE EMPLOYMENT BY THE RESPECTIVE ELIGIBLE RECIPIENT OF THE CONTRACT EMPLOYEES
IDENTIFIED IN THE CONTRACT EMPLOYEE ROSTER OF THE SUPPLEMENT AS IT MAY BE
AMENDED BY THE PARTIES FROM TIME TO [**] Indicates that text has been omitted
which is the subject of a confidential treatment request. The text has been
separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa194.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 5 Page 3 TIME IN ACCORDANCE
WITH THIS AGREEMENT. PAYMENT SHALL BE MADE BY WIRE TRANSFER OR OTHER MUTUALLY
ACCEPTABLE MEANS IN [**] PAYMENTS PER YEAR AND SHALL BE RECEIVED BY THE
APPLICABLE ELIGIBLE RECIPIENT [**] for the respective Eligible Recipient. 10.
Roll-Off of Personnel. Any Contract Employee (i) deemed a Transitioned Employee,
upon the completion of the transition to Supplier of any Contract Employee, or
(ii) otherwise deemed to be outside of the scope of Services, in each case of
(i) and (ii), shall be removed from the Contract Employee Roster of the
applicable Supplement. This Exhibit 5 shall cease to be applicable with respect
to such Transitioned Employees or any such Contract Employees otherwise removed
from the scope of Services, but shall remain in effect during the Term for any
other Contract Employees. [**] Indicates that text has been omitted which is the
subject of a confidential treatment request. The text has been separately filed
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa195.jpg]
AMENDED AND RESTATED MASTER PROFESSIONAL SERVICES AGREEMENT between Ascension
Health and Accretive Health, Inc. EXHIBIT 6 GOVERNANCE



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa196.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 6 Page 1 Exhibit 6
Governance 1. Governance Plan Within [**] days after the Effective Date,
Supplier shall provide a governance plan to Ascension Health, for its approval,
that establishes at a minimum (a) appropriate communication processes, (b)
management processes, (c) committee interface processes and responsibilities,
(d) frequency of meetings, and (e) the selection process of representatives for
each committee, that support the governance organizations between the Parties.
Ascension Health shall promptly review such plan and, if in agreement with the
plan, accept such plan. If Ascension Health rejects such plan, then Supplier
shall promptly work with Ascension Health in good faith to create and present a
plan that is acceptable to Ascension Health. Such approved governance plan
referred to herein shall be the “Governance Plan”. 2. Administrative
Responsibilities Supplier shall be responsible for establishing, coordinating
and leading the meetings described and contemplated in this Exhibit and the
Governance Plan, and shall also produce all relevant materials, agendas and
presentations, based on input and instructions from Ascension Health. For each
meeting, Supplier shall also take and distribute the associated minutes, such
minutes to be subject to Ascension Health’s or the applicable Eligible
Recipient’s approval. 3. Committee Assignments With respect to assigning
individuals to the committee positions described herein, such positions shall be
permanent positions until and unless an assigned individual is replaced in
accordance with the provisions of the Governance Plan. 4. Joint Review Board The
Parties’ obligations and performance under this Agreement shall be overseen by a
joint review board (“Joint Review Board” or “JRB”) which will be responsible for
oversight of this Agreement, including reviewing strategic issues and resolving
disputes between the Parties. The Joint Review Board shall be composed of at
least three (3) senior executives from each of Ascension Health and Supplier.
The Joint Review Board shall have an equal number of members from each of
Ascension Health and Supplier. The Joint Review Board will meet on a
http://www.bibeypost.com/accretive-health-incorporated-otcmktsachi-shorted-shares-decreased-
by-0-34/periodic basis as mutually agreed to by the Parties. Decisions of the
JRB shall require [**] representatives. [**] Indicates that text has been
omitted which is the subject of a confidential treatment request. The text has
been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa197.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 6 Page 1 5. Operations
Oversight Committee The Parties shall each designate executives to serve on the
Operations Oversight Committee (the “OOC”). The OOC will review the operation
and delivery of the Services contemplated by this Agreement. Such
responsibilities shall include: (i) reviewing the implementation and execution
of the Services; (ii) reviewing operating and compliance audits for the Services
provided under this Agreement; and (iii) reviewing disputes between the Parties
in an attempt to resolve the disputes prior to submission to the Joint Review
Board. The OOC will meet on a periodic basis as mutually agreed to by the
Parties.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa198.jpg]
MASTER PROFESSIONAL SERVICES AGREEMENT between Ascension Health and Accretive
Health, Inc. EXHIBIT 7 FACILITIES



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa199.jpg]
Exhibit 7 Facilities 1. Supplier Facilities. In accordance with Section 6.1 of
the MPSA, the Supplier Facilities owned or operated by Supplier are set forth
below: SUPPLIER FACILITY LOCATIONS APPROVED SERVICE TYPES 1. Chicago 401 N.
Michigan Avenue, Chicago, Illinois 60611 Physician Advisory Services (PAS) Payor
Audit and RAC Support Revenue Cycle Training Vendor Management Revenue Cycle
Technology and Support Revenue Cycle Analytics and Reporting 2. Michigan
Customer Contact Center 225-229 & 234 N. Rose Street, Kalamazoo, Michigan 49007
Authorization Insurance Eligibility Verification Processing of Pre-Registration
Collection of Residuals Pre-Service Collections Patient Billing Customer
Service/Patient Financial Services Prior Balance Found Insurance Patient
Liability Collections 3. Southeast Customer Contact Center 950 22nd Street
North, Birmingham, Alabama 35203 Authorization Insurance Eligibility
Verification Process of Pre-Registration Pre-Service Collections 4. Underpayment
Center 725 N. Highway A1A, Jupiter, Florida 33477 Underpayment Review/Recovery
5. Contract Modeling/Analytics 2811 Wintergreen Drive, Cape Girardeau, Missouri
63701 Revenue Cycle Technology and Support (AHTO Contract) Underpayment Review /
Recovery Revenue Cycle Analytics and Reporting (for Contract Modeling (AHTO
Contract)) 6. Michigan Shared Services Center Travelers Tower II, 26533
Evergreen Road, Southfield, Michigan Authorization Billing (patient and payer)
Secondary Billing Self-Pay Financial Advocacy and Eligibility of Services Prior
Balance Found Insurance Cash Posting and Processing Patient Billing Customer
Service/Patient Financial Services Denial Management (e.g., Medicaid and other
Third Party Payer Follow Up, Underpayment and Rejections follow up) Collection
of Residuals Prior Balance Found Insurance Lost Charges/Charge Capture Pre-Bill
Lost Charges/Charge Capture Post-Bill Bad Debt Management Medicare Bad Debt
Logging



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa200.jpg]
41538362.3 SUPPLIER FACILITY LOCATIONS APPROVED SERVICE TYPES Revenue Cycle
Analytics and Reporting 7. Noida Shared Services Center Building 3 and Building
9 Situated at IT/ITeS Sez, Sector 135 Noida, India Coding/Coding Audits (other
than Inpatient) Transcription Billing (patient and payer) Secondary Billing
Denial Management (e.g., Medicaid and other Third Party Payer Follow Up ,
Underpayment and Rejections Follow Up) Cash Posting and Processing Credits
Medicare Bad Debt Logging Revenue Cycle Technology and Support No patient
facing-activities associated with the above functions will be performed at this
location. 8. Gurgaon Shared Services Center Building 2, Tower A Situated at
IT/ITeS Sez, Sector 21, Dundahera, Gurgaon, Haryana, India Authorization
Insurance Eligibility Verification Medical Coding (other than Inpatient)
Transcription Billing (patient and payer) Secondary Billing Prior Balance Found
Insurance Denial Management (e.g., Medicaid and other Third Party Payer Follow
Up, Underpayment and Rejections Follow Up) Cash Posting and Processing Revenue
Cycle Analytics and Reporting Medicare Bad Debt Logging Credits No patient
facing-activities associated with the above functions will be performed at this
location. 9. Various U. S. Employee Residences Various addresses Coding/Coding
Audits (all admission types) Transcription Physician Advisory Services (PAS)
Data Locations The following are locations where Ascension Health Data may be
stored or processed. Chicago Office: 401 N. Michigan Avenue, Chicago, Illinois
60611 SunGard Availability Services: 1500 Spring Garden St., 3rd floor,
Philadelphia PA 19130 SunGard Availability Services: 11650 Great Oaks Way,
Alpharetta, GA 30022-2418 ViaWest: 3949 S 200 E, Suite B1, Salt Lake City, UT
84107



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa201.jpg]
41538362.3 Dell Services: 2300 W Plano Pkwy, Plano, TX 75075 Dell Services: IN
UP Noida Office 05, Plot #3, Sector 125, North Campus, Noida, UP 201301, India
(Ascension Health Data may only be accessed remotely, and not stored, at this
location). 2. Ascension Health Facilities. In accordance with Section 6.1 and
Section 6.2 of the MPSA, Approved Service Facilities that are Ascension Health
Facilities will be set forth in the applicable Supplement. Notwithstanding
anything to the contrary in this Agreement, any of the Services set forth on
Exhibit 2-A or Exhibit 2-B may be performed from or at any of the Ascension
Health Facilities.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa202.jpg]
AMENDED AND RESTATED MASTER PROFESSIONAL SERVICES AGREEMENT between Ascension
Health and Accretive Health, Inc. EXHIBIT 8 ASCENSION HEALTH RULES AND POLICIES



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa203.jpg]
Exhibit 8 Ascension Health Rules and Policies In addition to any rules or
policies set forth in the Agreement, Supplier shall adhere to the rules and
policies listed and referenced below: 1. TAX EXEMPT STATUS AND CHARITY CARE
POLICIES. The Parties expressly acknowledge that in furtherance of its
charitable mission the Eligible Recipients have charity care and billing and
collection policies, procedures and guidelines (“Charity Care and Financial
Assistance Policies”). Such policies may apply to both insured and uninsured
patients and may require discounts to be given to both patients in financial
need and those who are not. As of the Effective Date, the Ascension Health
Charity Care and Financial Assistance Policies are referred to as Ascension
Health “policies 9 and 16”. Additionally, certain Eligible Recipients may have
Charity Care and Financial Assistance Policies which supplement the charity care
that would be provided for by policies 9 and 16. Supplier agrees to abide by:
(a) all charity care and billing and collection policies of Ascension Health, or
any amendment, replacements or additions thereto, (e.g., currently policies 9
and 16), and (b) all charity care and billing and collection policies of other
Eligible Recipients, or any amendment, replacements or additions thereto, which
are consistent with Ascension Health Charity Care and Financial Assistance
Policies. The Parties further agree that Ascension Health will promptly notify
Supplier of any such amendments, replacements or additions to said policies. The
Parties additionally agree that there will be no targeting of uninsured patients
in the course of implementing charge master and pricing initiatives. The Parties
acknowledge that the Eligible Recipients are organizations that are exempt from
federal tax under Section 501(c)(3) of the Internal Revenue Code and that
notwithstanding any other provision of this MPSA, the Eligible Recipients shall
not be required to take any action or perform in a manner which jeopardizes
their respective tax- exempt status, including Ascension Health’s or Eligible
Recipients’ respective compliance with Internal Revenue Service (“IRS”) Section
501(r). 2. DISCRETION TO BILL. Subject to applicable Laws and the applicable
Eligible Recipient’s compliance plan (as such plan may be modified from time to
time), the Parties expressly acknowledge that in furtherance of the applicable
Eligible Recipients’ operations, such Eligible Recipients reserve the right to
waive or adjust fees charged for services to the respective Eligible Recipient’s
patients in accordance with System policy 16, Billing and Collections for the
Uninsured. 3. SUPPLIER PERSONNEL ORIENTATION AND TRAINING. 3.1 Supplier
Personnel dedicated to an Ascension Health Facility shall undergo orientation to
acquaint them with the mission, history and culture of Ascension Health’s
organization and the respective Eligible Recipients to which they are assigned,
which orientation shall either be performed by an Eligible Recipient personnel
or subject to Ascension Health’s consent. Supplier Personnel will adhere to
Ascension Health’s service excellence and patient experience requirements that
have been provided to Supplier in writing reasonably in advance. 3.2 Supplier
will provide, consistent with the terms identified in Schedule 1 of Exhibit 11
to the Agreement, corporate compliance training for Supplier Personnel and
Contract Employees, which training will include: (a) training on the Supplier
standards of conduct, reporting mechanisms, HIPAA and the False Claims Act on an
annual basis and during new



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa204.jpg]
41538362.3 employee orientation; and (b) additional focused compliance training,
specific to their functions, for such personnel deemed “high-risk” (e.g.,
employees performing functions including patient financial services, admissions
/ registration, and coding) from a compliance perspective. Supplier shall also
ensure that Supplier Personnel at the Shared Service Centers complete such
compliance training on an annual basis and that the content of such training
meets the Ascension Health Standards. Supplier will provide its compliance
training curriculum to Ascension Health for review on an annual basis. 4.
ASCENSION HEALTH STANDARDS OF CONDUCT AND PRIVACY POLICY. Ascension Health will
provide the Ascension Health Standards of Conduct and Ascension Health Privacy
Policy (including HIPAA Business Associate Addendum language) to Supplier as
they are updated from time to time and at least annually.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa205.jpg]
AMENDED AND RESTATED MASTER PROFESSIONAL SERVICES AGREEMENT between Ascension
Health and Accretive Health, Inc. EXHIBIT 9 INSURANCE REQUIREMENTS



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa206.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 9 Page 1 Exhibit 9 Insurance
Requirements The insurance requirements for the Agreement are as follows: 1.
SUPPLIER INSURANCE. DURING THE TERM, AND FOR A PERIOD OF AT LEAST [**] YEARS
THEREAFTER, SUPPLIER SHALL MAINTAIN AT ITS OWN EXPENSE, INSURANCE OF THE TYPE
AND IN THE AMOUNTS SPECIFIED BELOW. SUPPLIER SHALL OBTAIN OR OTHERWISE ARRANGE
FOR APPROPRIATE LEVELS OF INSURANCE COVERAGE FOR ALL SUBCONTRACTORS PROVIDING
SERVICES THAT SHALL ALSO COMPLY WITH INSURANCE REQUIREMENTS SET FORTH BELOW: 1.1
statutory workers' compensation in accordance with all Federal, state, and local
requirements, and employer liability in an amount not less than $[**] each
accident, $[**] each employee for disease, and $[**] policy limit for disease;
1.2 commercial general liability (including contractual liability and
products/completed operations insurance) in an amount not less than $[**] per
occurrence and $[**] annual general aggregate and products/completed operations
annual aggregate not less than $[**]; 1.3 commercial automobile liability
covering all vehicles that Supplier owns, hires, or leases in an amount not less
than $[**] per accident (combined single limit for bodily injury and property
damages); 1.4 umbrella excess liability applying above the employers liability,
commercial general liability and commercial automobile liability described above
in an amount not less than $[**] per occurrence/accident; 1.5 Privacy and
Network Security (Cyber Liability) covering loss arising out of or in connection
with loss or disclosure of Confidential Information or Confidential Medical
Information, in a minimum amount of $[**] per loss; 1.6 Third-Party
Fidelity/Crime insurance, including blanket employee dishonesty and computer
fraud insurance, for loss arising out of or in connection with fraudulent or
dishonest acts committed by the employees of Supplier, acting alone or in
collusion with others, in a minimum amount of $[**] per loss. 2. ELIGIBLE
RECIPIENT INSURANCE. DURING THE TERM, THE APPLICABLE ELIGIBLE RECIPIENT SHALL
MAINTAIN AT ITS OWN EXPENSE, INSURANCE OR SELF-INSURANCE OF THE TYPE AND IN THE
AMOUNTS SPECIFIED BELOW: 2.1 statutory workers' compensation in accordance with
all Federal, state, and local requirements, and employers liability in an amount
not less than $[**] each accident, $[**] each employee for disease, and $[**]
policy limit for disease; [**] Indicates that text has been omitted which is the
subject of a confidential treatment request. The text has been separately filed
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa207.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 9 Page 2 2.2 commercial
general liability (including contractual liability insurance) in an amount not
less than $[**] per occurrence; 2.3 commercial automobile liability covering all
vehicles that the applicable Eligible Recipient owns, hires, or leases in an
amount not less than $[**] per accident (combined single limit for bodily injury
and property damages); 2.4 umbrella excess liability applying above the
employer's liability, commercial general liability and commercial automobile
liability described above in an amount not less than $[**] per
occurrence/accident. 3. INSURANCE DOCUMENTATION. EACH PARTY SHALL FURNISH TO THE
OTHER PARTY CERTIFICATES OF INSURANCE OR OTHER APPROPRIATE DOCUMENTATION
(INCLUDING EVIDENCE OF RENEWAL OF INSURANCE) EVIDENCING ALL COVERAGE REFERENCED
ABOVE IN SECTION 1 AND 2 AND NAMING THE OTHER PARTY AND ITS DIRECTORS, OFFICERS,
EMPLOYEES AND AGENTS AS ADDITIONAL INSUREDS TO THE EXTENT AVAILABLE ON A
COMMERCIALLY REASONABLE BASIS. SUCH CERTIFICATES OR OTHER DOCUMENTATION SHALL
INCLUDE A PROVISION WHEREBY [**] DAYS' NOTICE MUST BE RECEIVED BY THE
ADDITIONALLY INSURED PARTY PRIOR TO CANCELLATION OF THE COVERAGE BY EITHER THE
INSURING PARTY OR THE APPLICABLE INSURER. SUCH CANCELLATION SHALL NOT RELIEVE
THE INSURING PARTY OF ITS CONTINUING OBLIGATION TO MAINTAIN INSURANCE COVERAGE
IN ACCORDANCE WITH THIS SECTION 3. SUPPLIER’S INSURANCE SHALL APPLY ON A PRIMARY
AND NON- CONTRIBUTORY BASIS TO ANY INSURANCE OR SELF-INSURANCE MAINTAINED BY
ELIGIBLE RECIPIENT. ALL INSURANCE POLICIES SUPPLIER IS REQUIRED TO CARRY
PURSUANT TO THIS EXHIBIT 9 (INSURANCE REQUIREMENTS) SHALL: (I) BE PROVIDED BY
REPUTABLE AND FINANCIALLY RESPONSIBLE INSURANCE CARRIERS, ADMITTED IN APPLICABLE
STATES, WITH AN A.M. BEST’S FINANCIAL PERFORMANCE RATING (“FPR”) OF A+/A++ AND A
MINIMUM FINANCIAL SIZE CATEGORY (“FSC”) OF IX OR HIGHER (IF FPR IS A/A-, THEN
FSC MUST BE XII OR HIGHER). 4. CLAIMS-MADE INSURANCE POLICIES. ANY INSURANCE
PROVIDED ON A CLAIMS-MADE BASIS SHALL APPLY A RETROACTIVE DATE THAT PRECEDES THE
EFFECTIVE DATE OR THE PROVISION OF SERVICES. AN EXTENDED REPORTING PERIOD MUST
BE PURCHASED IF THE RETROACTIVE DATE IS ADVANCED OR IF THE COVERAGE IS
TERMINATED AND NOT REPLACED BY ANOTHER CLAIMS-MADE POLICY WITH THE SAME
RETROACTIVE DATE. [**] Indicates that text has been omitted which is the subject
of a confidential treatment request. The text has been separately filed with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa208.jpg]
AMENDED AND RESTATED MASTER PROFESSIONAL SERVICES AGREEMENT between Ascension
Health and Accretive Health, Inc. EXHIBIT 11 HEALTHCARE REGULATORY REQUIREMENTS
& ASCENSION HEALTH REQUIREMENTS



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa209.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 11 Page 1 Exhibit 11 Health
Care Regulatory Requirements & Ascension Health Requirements 3. Regulatory
Requirements. 3.1 Access to Books and Records. To the extent that Section 952 of
the Omnibus Reconciliation Act of 1980 (the “Act”) and the regulations
promulgated thereunder are applicable to this Agreement, Supplier, and any
organizations related to it performing any of the duties pursuant to this
Agreement valued at Ten Thousand Dollars ($10,000) or more in any twelve
(12)-month period, shall until four (4) years after the furnishing of Services
pursuant to this Agreement, comply with requests of the Comptroller General, the
Secretary of the Department of Health and Human Services, and their duly
authorized representatives for access (in accordance with Section 952 of the
Act) to any contract or agreement between Supplier and Ascension Health or an
applicable Eligible Recipient for Services and to any contract or agreement
between Supplier and such related organizations, as well as the books, documents
and records of Supplier and its related organizations, if any, which are
necessary to verify the cost of the Services provided. Supplier shall promptly
advise the applicable Eligible Recipient of such request, and shall promptly
provide to such Eligible Recipient copies of any documents so provided. Neither
party shall be required to waive any attorney-client or work-product privilege
or be deemed to have waived any attorney-client or work-product privilege by
virtue of this section. 3.2 Anti-Kickback Law. (a) The sole purpose of this
Agreement is to enter into a commercially reasonable and fair market value
arrangement. The parties in good faith believe that this Agreement fully
complies with the provisions of 42 U.S.C. 1320a-7b (the “Anti-Kickback
Statute”). Neither Ascension Health, the applicable Eligible Recipient nor
Supplier are, by virtue of this Agreement or otherwise, knowingly or willfully
offering, paying, soliciting, or receiving remuneration in return for referring
an individual to or from each other for the furnishing of any item or service
reimbursed under a Federal Health Care Program, as defined herein. Pricing and
compensation terms hereunder do not take into account the volume or value of any
referrals or business otherwise generated between the parties for which payment
may be made in whole or in part under Medicare, any other federal health care
program or a state health care program. (b) Supplier shall utilize best efforts
to comply with the reporting requirements of 42 C.F.R. § 1001.952(h), regarding
“safe harbor” protection for discounts under the Anti-Kickback Statute. Supplier
further represents and warrants that any discount or rebate provided to
Ascension Health or the applicable Eligible Recipient satisfies the requirements
of the Anti-Kickback Statute Safe Harbor at 42 C.F.R. § 1001.952(h). Supplier
shall disclose to Ascension Health or the applicable Eligible Recipient, as
appropriate, on each invoice, or as otherwise agreed in writing, the amount of
any discount or rebate. The statement shall inform Ascension Health or the
applicable Eligible Recipient, as appropriate, in a clear and simple manner of
the amount of the discount or rebate so as to enable Ascension Health and/or the
applicable Eligible Recipient to satisfy their obligations to accurately report
such discount or rebate to Medicare and properly distinguish between capital
costs and operating costs. 3.3 Exclusion from Federal Health Care Programs. (a)
Supplier represents and warrants that neither it, nor, to the best of its
knowledge and belief, any Supplier Personnel have been excluded from
participation in any Federal Health Care Program. Supplier agrees to notify
Ascension Health within five (5) business days of Supplier’s receipt of notice
of intent to exclude or actual notice of exclusion of Supplier from any such
program. The listing of Supplier on the Office of Inspector General’s List of
Excluded Individuals / Entities (OIG website), the General Services
Administration’s System Award Management (GSA website) for excluded individuals
or entities, any state Medicaid exclusion list, or the Office of Foreign Assets
Control’s (OFAC’s) blocked list shall constitute “exclusion” for purposes of
this section. If



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa210.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 11 Page 2 Supplier learns
that any Supplier Personnel is listed on the Office of Inspector General’s List
of Excluded Individuals / Entities (OIG website), the General Services
Administration’s System Award Management (GSA website) for excluded individuals
or entities, any state Medicaid exclusion list, or the Office of Foreign Assets
Control’s (OFAC’s) blocked list, then Supplier shall immediately cease using
that Supplier Personnel in connection with Supplier’s provision of the Services
and shall notify Ascension Health and/or the applicable Eligible Recipient of
such Supplier Personnel’s exclusion within ten (10) business days of verifying
said exclusion. (b) Ascension Health conducts routine exclusion screen review
processes. On the basis of such process, as of the Effective Date, Ascension
Health attests that it has not identified, is not aware of, or does not have any
knowledge of or reason to believe that a rebadged employee (i) has been excluded
from participation in or providing services to a Federal Health Care Program or
other applicable federal/state programs according to information identified in
the above-referenced screening process; (ii) has been sanctioned according to
information identified in the above- referenced screening process; or (iii) is
under investigation by a federal or state entity or agency according to
information identified in the above-referenced screening process. (c) If
Supplier is excluded from any Federal Health Care Program and fails to notify
Ascension Health within [**] business days of receipt of notice of exclusion by
Supplier, Supplier agrees to indemnify Ascension Health and the applicable
Eligible Recipient for any sanctions, penalties, or fines incurred under the
federal Civil Monetary Penalty Law (Section 1128A of the Social Security Act),
the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”) and/or
the Balanced Budget Act of 1997, as a result of Ascension Health entering into
this Agreement with Supplier. (d) On an annual basis (at the same time that
Supplier certifies its compliant use of Ascension Health Data using the Form of
Annual Attestation in Annex 2), Supplier shall certify in writing that it is in
compliance with the Federal Health Care Program obligations set forth in this
Section 1.3. 3.4 Section 6032 of the Deficit Reduction Act of 2005. If Supplier
furnishes, or otherwise authorizes the furnishing of, Medicaid health care items
or services, performs billing or coding functions, or is involved in the
monitoring of health care for Ascension Health, pursuant to Section 6032 of the
Deficit Reduction Act of 2005 relating to “Employee Education About False Claims
Recovery,” Supplier hereby agrees to abide by Ascension Health’s policies
required by said law, insofar as they are relevant and applicable to Supplier’s
work performed on behalf of Ascension Health, including participation in reviews
or audits of claims or services, and agrees to make such policies available to
Supplier Personnel involved in the performance of such Services. 3.5 Change in
Law. The Parties agree that this Agreement is intended to comply with all
applicable federal, state and local laws, rules, ordinances, codes and
regulations. Notwithstanding any other provision in this Agreement, if either
Party believes in good faith that due to a newly enacted or promulgated law,
regulation, rule, or standard, an official interpretation thereof or change of
interpretation, or a written allegation by a governmental or accreditation
entity or agency, this Agreement poses a material risk of sanction or material
adverse change to such party (including jeopardy to such Party’s licensure,
certification, accreditation, tax-exempt status, tax-exempt bonds, or
participation in or payment under any governmental health care program, or a
substantial increase in costs), then such Party shall give written notice to the
other party of such enacted or revised law, rule, ordinance, code or regulation
regarding such belief and a proposal to amend this Agreement. The Parties shall
then make a good faith effort to amend this Agreement to comply with such laws
or regulations or other authority. [**] Indicates that text has been omitted
which is the subject of a confidential treatment request. The text has been
separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa211.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 11 Page 3 3.6 Licenses.
Supplier shall obtain all required federal, state and local licenses and permits
to perform Services and shall perform all Services under this Agreement in
accordance with any and all regulatory and accreditation standards applicable to
the Services and/or to Ascension Health and the applicable Eligible Recipients,
including those requirements imposed by The Joint Commission, the Centers for
Medicare and Medicaid Services (CMS) Conditions of Participation and any
amendments thereto. Supplier shall respond to all regulatory agencies and shall
provide its employees with safety data sheets regarding all Supplies and
Equipment used in the performance of Services. Supplier shall immediately notify
Ascension Health in writing of any notices it receives that any of the Services
are being performed in violation of any federal, state or local law, regulation,
ordinance or accreditation standard. 4. Ethical Requirements. 4.1 Corporate
Responsibility. Supplier, Ascension Health and each of the Eligible Recipients
shall have in place a Corporate Compliance Program or a Corporate Responsibility
Program, as the case may be, (“Programs”) which have as their goal to ensure
that they comply with applicable federal, state and local laws and regulations.
The Programs focus on risk management, the promotion of good corporate
citizenship, including a commitment to uphold a high standard of ethical and
legal business practices, and the prevention of misconduct. The Programs will
include the following elements: (i) Development of policies and procedures that
are consistent with corporate compliance guidelines issued by the Office of
Inspector General of the Department of Health and Human Services. (ii)
Appointment of a corporate compliance officer who is responsible for the
implementation and management of the Program. Supplier’s corporate compliance
officer will report to its Board of Directors and/or any designated Board of
Directors’ committees or designees responsible for oversight of the Program. The
Parties acknowledge one another’s commitment to corporate responsibility and
this Agreement shall be interpreted and fulfilled consistent with the policies
enumerated in their respective Programs. (a) Supplier Review. As it proceeds and
continues with the delivery of the Services, Supplier may review the billing,
coding and collection practices of each applicable Eligible Recipient in an
effort to achieve further compliance with all applicable authority. Each
applicable Eligible Recipient will reasonably cooperate with these respective
reviews. In the event Supplier identifies issues that may or may not be
consistent with relevant authority, Supplier will promptly review such issues
within the parameters of the respective Eligible Recipient’s Program. (b)
Notification. The Parties agree to mutually cooperate with one another to assure
that the objectives of their respective Programs are met. The Parties each agree
to promptly notify one another's applicable corporate compliance/corporate
responsibility officer of (i) any and all possible instances of material
non-compliance on the part of the other Party or any of its employees or agents
of which the Parties are aware, or (ii) any subpoena or similar compulsory
request for information or documents relative to the Services rendered
hereunder. Supplier shall immediately notify Ascension Health’s corporate
responsibility officer of any significant compliance issues that impact one or
multiple Eligible Recipients. The Parties agree to conduct their business
transactions with one another in accordance with principles of good corporate
citizenship and a high standard of ethical and legal business practices. 4.2
Ethical and Religious Directives. The Parties acknowledge that the operations of
the applicable Eligible Recipients, Ascension Health, and their affiliates are
in accordance with the Ethical and Religious Directives for Catholic Health Care
Services, as promulgated by the United States Conference of Catholic Bishops,
Washington, D.C., of the Roman Catholic Church or its successor (“Directives”)
and the principles and beliefs of the Roman Catholic Church are a matter of
conscience to Ascension Health, the



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa212.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 11 Page 4 applicable
Eligible Recipients and their affiliates. The Directives are located at
http://www.usccb.org/issues-and-action/human-life-and-dignity/health-care/upload/Ethical-Religious-
Directives-Catholic-Health-Care-Services-fifth-edition-2009.pdf. It is the
intent and agreement of the Parties that neither this Agreement nor any part
hereof shall be construed to require the applicable Eligible Recipients,
Ascension Health, or their affiliates to violate said Directives in their
operation and all parts of this Agreement must be interpreted in a manner that
is consistent with said Directives. 4.3 Conflict of Interest – Family Members.
Supplier represents and warrants that it is a publicly traded organization whose
stock meets the definition of a “publicly traded security” under 42 C.F.R.
§411.356(a). For purposes of this provision, the terms "physician" and
"immediate family member" shall be defined pursuant to federal law and
regulation at 42 U.S.C. §1395nn et seq. and 42 C.F.R. §411.350 et seq.,
respectively, or successor laws and regulations. In the event that Supplier
employs or otherwise contracts with a physician on the medical staff of any
applicable Eligible Recipient, or an immediate family member of such a
physician, Supplier shall provide compensation to such individual that is fair
market value for services and items actually provided and not determined in a
manner that takes into account the volume or value of referrals or other
business generated by the physician for the applicable Eligible Recipients. 5.
Compliance Requirements. 5.1 Supplier’s Compliance Officer will provide
information about those aspects of Supplier’s Corporate Compliance Program that
relate to the Services or Supplier’s obligations under this Agreement as
requested by the Ascension Health Corporate Responsibility Officer (“CRO”) and
will make [**] report to the Ascension Health CRO on the scope and effectiveness
of the Supplier Corporate Compliance Program to be delivered within [**] days
after [**] (or as otherwise agreed by the Parties) and will provide an annual
compliance report to the Ascension Health CRO as further set forth in Schedule 1
to this Exhibit 11. 5.2 On [**] basis (at the same times that Supplier provides
such attestations as of the Effective Date), Supplier shall certify in writing
that it is in compliance with (a) CSF Assurance Program (HITRUST) (under the
standard promulgated by Ascension Health in March 2014) through the remainder of
the Term and (b) that certain Minnesota Settlement Consent Order (under the
standard promulgated by Ascension Health in March 2014) until the expiration of
such Consent Order. [**] Indicates that text has been omitted which is the
subject of a confidential treatment request. The text has been separately filed
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa213.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 11 Page 5 SCHEDULE 1 ANNUAL
COMPLIANCE REPORT ATTESTATION Year Ended [insert date] The Supplier Compliance
Officer will provide information about its compliance program as requested by
the Ascension Health Corporate Responsibility Officer (“CRO”) and will provide
an annual compliance report to the Ascension Health CRO. Supplier makes the
following representations:  Each of the activities described below have been
initiated and/or completed for the applicable time period.  Supplier maintains
evidence to support the accomplishment of the activities in this document. 
Significant compliance matters have been disclosed to the Ascension Health CRO.
1. HIGH LEVEL OVERSIGHT 1.1 Dedicated Compliance Officer 1.2 Supplier Compliance
Officer will report to Supplier’s Board of Directors and/or any designated
Supplier committees or designees responsible for oversight of the Programs. 1.3
Supplier Compliance Oversight Committee meets no less than four (4) times
annually. 2. RISK ASSESSMENT 2.1 Annual risk assessment 2.2 Compliance work plan
3. POLICIES AND PROCEDURES 3.1 General Compliance Policy 3.2 Standards of
Conduct 3.3 Criminal background testing 3.4 Excluded individuals/entities
testing 3.5 Disciplinary sanctions for compliance violations 3.6 Reporting
compliance issues 3.7 Investigation response 3.8 Conflicts of Interest 3.9
Coding and Billing procedures/guidelines 3.10 HIPAA Privacy 3.11 HIPAA Security
4. TRAINING AND EDUCATION 4.1 Annual compliance training for all workforce
(employees, contractors) 4.2 Written Attestation of annual review of Code of
Conduct 4.3 Focused compliance training for coding, billing and admitting
workforce 4.4 Periodic compliance updates to all employees (e.g., newsletter
articles) 5. OPEN LINES OF COMMUNICATION 5.1 Anonymous compliance hotline 5.2
Compliance log 5.3 Prompt response to compliance reports 6. AUDITING AND
MONITORING 6.1 Third-party coding and billing audits 6.2 Internal audits based
on risks identified in compliance work plan 7. RESPONSE TO DETECTED DEFICIENCIES
7.1 Action plan development and completion 7.2 Timely response to action plans



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa214.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 11 Page 6 8. ENFORCEMENT OF
DISCIPLINARY STANDARDS 8.1 Consistent discipline in response to violations of
compliance policies 8.2 Monthly review of excluded provider associates and
contractors 8.3 Prompt response/corrective action in response to excluded
provider testing



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa215.jpg]
AMENDED AND RESTATED MASTER PROFESSIONAL SERVICES AGREEMENT between Ascension
Health and Accretive Health, Inc. EXHIBIT 13 TRANSITIONED EMPLOYEE TERMS



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa216.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 13 Page 2 Exhibit 13
Transitioned Employee Terms 1. INTRODUCTION 1.1 Definitions. Terms used in this
Exhibit with initial capitalized letters but not defined in this Exhibit shall
have the respective meanings set forth in the MPSA or the other Exhibits to the
MPSA. (a) [**] (b) [**] (c) [**] Plan. (d) [**] (e) [**] (f) [**] (g) [**] (h)
[**] (i) [**] (j) [**] (k) [**] 2. APPLICABLE EMPLOYEES 2.1 Obligation to Extend
Offers to Mandatory Transition Employees. (a) Supplier shall extend a
conditional offer of employment to each Mandatory Transition Employee, as
identified in accordance with the applicable Supplement. [**] (b) Supplier shall
make such conditional offers in accordance with an applicable Transition Plan,
if any, giving consideration to the phasing of the transition. 2.2 Right to
Extend Offers to Discretionary Transition Employees. Notwithstanding the
restrictions on solicitation and hiring set forth in Section 21.14 of the MPSA,
Supplier shall have the right (but not the obligation) to interview and make
offers of employment to any Discretionary Transition Employees. Supplier shall
consider any Discretionary Transition Employees for employment pursuant to
Supplier’s own selection and hiring process and at Supplier’s sole discretion,
except as specifically set forth herein. 2.3 Employment Offer. [**] Indicates
that text has been omitted which is the subject of a confidential treatment
request. The text has been separately filed with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa217.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 13 Page 3 (a) Provision of
Employee Data; Notice of Offer. To facilitate Supplier’s ability to extend
offers, Ascension Health and the applicable Eligible Recipient shall allow
Supplier reasonable access to the Affected Employees in order to allow for an
orderly transition of their employment to Supplier. Supplier shall notify
Ascension Health or the applicable Eligible Recipient, as applicable, at a
reasonable time prior to making any offer of temporary or regular employment (or
retention as an independent contractor) to any Affected Employee. Such notice
shall describe in reasonable detail the terms of each such offer. Further, for
the purpose of facilitating Supplier’s ability to extend offers, Ascension
Health or the applicable Eligible Recipient shall (i) use commercially
reasonable efforts to disclose to Supplier, at least [**] calendar days prior to
the [**] set forth in the applicable Transition Plan, and (ii) in any event,
disclose to Supplier at least [**] calendar days prior to such target date, [**]
with respect to the applicable Affected Employees, and Ascension Health or the
applicable Eligible Recipient shall, within [**] days after the applicable
Employment Effective Date, provide Supplier with an update with respect to all
such data and information with respect to any changes thereto during the period
of time from [**] days prior to such target date until such Employment Effective
Date. (b) Terms of Offer. With regard to Transitioned Employees and all other
Supplier Personnel providing Services, Supplier agrees to, at a minimum, provide
wages and benefits consistent with Ascension Health's Socially Just Wage and
Benefits Policy, as set forth in Attachment 13-A (“Socially Just Wage and
Benefits Policy”). The Socially Just Wage and Benefits Policy may be updated by
Ascension Health and provided to Supplier on or around January of each calendar
year. If Ascension Health provides Supplier with such an update, Supplier agrees
to effectuate the updated policy effective within one [**] days following
receipt thereof (at which time such update will amend and replace Attachment
13-A under the Agreement). Ascension Health shall confirm that all Transitioned
Employees are being compensated in compliance with the Socially Just Wage and
Benefits Policy prior to their transition to Supplier. (i) Each [**] offer of
employment [**] shall: (x) be for full-time or part-time, [**] employment with
Supplier in a position comparable to the position that he or she held with
Ascension Health or the applicable Eligible Recipient, as applicable; and (y)
include initial base wages or salary not less than the Mandatory Transition
Employee’s base wages or salary provided by Ascension Health or such Eligible
Recipient immediately prior to the Supplement Effective Date, which shall not
decrease during the first [**] months of employment with Supplier, but shall
increase in order to remain consistent with or above the minimum hourly rates
set forth in the Socially Just Wage and Benefits Policy. (ii) Unless otherwise
agreed by the Parties, all offers of employment to any Mandatory Transition
Employee shall be for employment with Supplier. Supplier shall provide full
transparency in its wage and labor rates. (c) Offers Shall Comply with Laws.
Supplier shall comply with all applicable Laws, including Laws related to
employment requirements and employment transitions, in offering employment to
the Affected [**] and in employing such individuals. Ascension Health and the
Eligible Recipients shall comply with all applicable Laws in connection with the
termination of employment of Transitioned Employees. [**] Indicates that text
has been omitted which is the subject of a confidential treatment request. The
text has been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa218.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 13 Page 4 (d) Responses to
Offers and Employment Effective Date. [**]. Unless otherwise specified in the
applicable Supplement or Section 2.3(e), Transitioned Employees shall commence
employment with Supplier on the applicable Employment Effective Date. Supplier
shall use all commercially reasonable efforts to employ the Transitioned
Employees as of the date their employment with Ascension Health or the
applicable Eligible Recipient, as applicable, ceases. (e) On-Leave Mandatory
Transition Employee. With respect to each Mandatory Transition Employee who [**]
on an approved leave of absence in accordance with Ascension Health or the
applicable Eligible Recipient’s, as applicable, on-leave policies (an “On-Leave
Mandatory Transition Employee”): (i) Ascension Health or the applicable Eligible
Recipient, as applicable, shall provide Supplier with the date when his or her
applicable leave commenced and is expected to end (if known); and (ii) Upon each
On-Leave Mandatory Transition Employee’s return, subject to each such employee
(A) being released to work within six (6) months after the Employment Effective
Date with respect to the other Transitioned Employees at such On-Leave Mandatory
Transition Employee’s Facility that transitioned to Supplier from Ascension
Health or the applicable Eligible Recipient, as applicable, and (B) clearing
Supplier’s pre-hire screening as more fully set forth in this Exhibit, Supplier
shall make [**] employment offers meeting the requirements in this Section 2.3,
except that, in the case of a Military Leave, the period for accepting such
shall be as required by applicable law following the completion of active duty
(“On-Leave Offer Period”). If an On-Leave Mandatory Transition Employee accepts
such a [**] offer, Supplier shall promptly notify Ascension Health or the
applicable Eligible Recipient, as applicable, of such acceptance. For purposes
of clarity, (I) [**] (f) Employment Effective Date. The Parties acknowledge and
agree that no transition of any Affected Employee (and thus, no Employment
Effective Date) shall occur on the first day of any month. The Parties further
acknowledge and agree that they shall work together to establish Employment
Effective Dates that eliminate or mitigate the risk that a Transitioned Employee
shall have a gap in Short Term Disability, Long Term Disability, or Life
Insurance benefits coverage. 2.4 Minimum Retention of Transitioned Employees.
Supplier shall not terminate the employment of a [**] within the first ninety
(90) days after Date for any reason other than cause [**] required to undergo
and clear Supplier’s standard background check, drug screening, and OIG checks.
The Parties shall, within [**] days after the Effective Date, agree to (and
amend this Exhibit 13 to include) a process with respect to each Party’s rights
and obligations regarding the transition of Affected Employees who do, do not,
or may not meet the requirements for Supplier Personnel under this Agreement
(including pursuant to Section 8.5(a) or 8.5(e) of the MPSA), including, as
agreed by the Parties, with respect to, any (i) waiver or excused performance
with respect to the provisions of this Agreement regarding requirements with
respect to Supplier Personnel as they apply to such Affected Employees, and (ii)
allocation of costs and expenses (including severance) incurred with respect to
any such Affected Employees terminated by Supplier following the applicable
Employment Effective Date). [**] Indicates that text has been omitted which is
the subject of a confidential treatment request. The text has been separately
filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa219.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 13 Page 5 2.5 Employee
Benefit Plans. (a) Years of Service Credit. Unless otherwise agreed by the
Parties, Transitioned Employees shall receive credit for years of service with
Ascension Health or an Eligible Recipient under each Supplier employee benefit
plan, where applicable, for purposes of promotion consideration, vesting (other
than for stock or option grants), participation, eligibility for benefits,
benefit accrual, and/or optional forms of payment, except for severance pay,
subject to the next sentence. Subject to Section 2.7, in the event the
employment of a Transitioned Employee is terminated, and said Transitioned
Employee is eligible for severance under Supplier’s benefits plan, credit for
service shall be calculated from the Transitioned Employee’s hire date by the
applicable Eligible Recipient (but only for so long as the Transitioned Employee
remains dedicated to the applicable Eligible Recipient’s account; thereafter,
the Employment Effective Date shall apply for purposes of calculating severance
entitlement). (b) Employee Welfare Benefit Plans. Each benefit-eligible
Transitioned Employee, as determined by Ascension Health, shall be eligible on
the first day of the month following his or her Employment Effective Date to
participate in Supplier’s employee welfare benefit plans (“Welfare Plans”),
which shall provide benefits no less than those outlined in the Socially Just
Wage and Benefits Policy. Supplier shall provide and maintain such benefit
levels throughout the Term. If Ascension Health in its sole discretion
determines that the Transitioned Employees’ benefits have decreased compared to
those benefits received while employed by Ascension Health or the Eligible
Recipients, it may elect to have Supplier pay a Benefits Uplift to such
Transitioned Employees for so long as it chooses in its sole discretion and
reimburses Supplier for the cost of such Benefits Uplift to the extent that (i)
the cost of such Benefits Uplift plus [**] exceeds (ii) [**] with respect to the
applicable Eligible Recipient; provided, however, that Ascension Health commits
to applying such Benefits Uplift in a consistent manner with respect to all
Transitioned Employees. Ascension Health and Supplier agree that both Parties
will coordinate the transition of employment so that benefit-eligible
Transitioned Employees do not experience a gap in benefits coverage immediately
following the Employment Effective Date. Ascension Health or the applicable
Eligible Recipient, as applicable, shall be responsible for the provision of
benefits with respect to each Transitioned Employee during the month in which
the Employment Effective Date occurs. Supplier further agrees that, in the event
a transition of employment does not occur at the beginning of a calendar year,
Supplier will either (at the sole discretion of the Supplier) (i) [**] or (ii)
[**] Ascension Health and the Eligible Recipients shall provide Supplier with
the data necessary to make these [**]. For the avoidance of doubt, such [**]
shall not apply with respect to any copays, coverage networks, carrier choices,
or overall plan design of the Supplier’s health and welfare plans. (c)
Paid-Time-Off (PTO) (Vacation/Sick Leave). Supplier shall make available to each
Transitioned Employee paid-time-off benefits for vacation and sick leave
consistent with the Supplier’s applicable plans [**], in each case beginning on
his or her Employment Effective Date, with years of service of such Transitioned
Employee (d) determined in accordance with Section 2.5(a). Any difference
between the Transitioned Employee’s pre-transition paid leave from the
Supplier’s accrual may be factored into the Benefits Uplift for as long as
Ascension Health deems appropriate in its sole discretion and reimburses
Supplier for the cost of such difference. Unless [**] Indicates that text has
been omitted which is the subject of a confidential treatment request. The text
has been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa220.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 13 Page 6 otherwise set
forth in this Section 2.5, Supplier’s policy shall govern the Transitioned
Employee’s use of paid leave, as well as the other criteria governing paid
leave. (e) Incentive Bonus. Upon Employment Effective Date, a Transitioned
Employee shall be eligible to participate in Supplier’s bonus plan, provided
that such Transitioned Employee’s band within Supplier’s compensation structure
makes such Transitioned Employee eligible to participate in such bonus plan.
Each Transitioned Employee’s initial bonus payment (where eligible) following
his or her respective Employment Effective Date shall be determined on a
pro-rata basis based on the amount of time such Transitioned Employee was
employed by Ascension Health or the applicable Eligible Recipient, as
applicable, during the applicable bonus plan year and the amount of time such
Transitioned Employee was employed by Supplier during the applicable bonus plan
year. If such Transitioned Employee is entitled to an incentive bonus from
Ascension Health or an Eligible Recipient that is payable in a subsequent tax
year following the Employment Effective Date, Supplier shall pay the amount due
to such Transitioned Employee, and then Ascension Health or such Eligible
Recipient shall reimburse Supplier for such amount. Ascension Health commits
that it shall ensure Transitioned Employees are paid pro-rata portions of
bonuses that a Transitioned Employee would have otherwise been entitled to had
the Transitioned Employee not transitioned to employment with Supplier. (f)
Pension Plans. Supplier shall not be responsible for any (and Ascension Health
shall be solely responsible for all) payments, responsibilities, and other
obligations with respect to any current or former pension plans or pension
obligations, whether or not accrued, with respect to any Affected Employees. 2.6
Payment of Accrued PTO for Affected Employees. Upon an Affected Employee’s
cessation of employment with Ascension Health or an Eligible Recipient, as
applicable, Ascension Health or such Eligible Recipient, as applicable, shall
pay to each such Affected Employee an amount equal to the value of such Affected
Employee’s accrued paid time off as of the date of such cessation (which
payments, solely with respect to the Current Book Eligible Recipients, shall be
[**] under the Prior MPSA [**]). 2.7 [**] for Transitioned Employees.
Transitioned Employees shall be subject to Supplier’s [**] plan on the
Employment Effective Date. If a Transitioned Employee is terminated within [**]
months from the Employment Effective Date and is entitled to [**], Supplier
shall be [**] for payment of up to [**] of any [**] and any [**] services
offered by Supplier. Ascension Health or the applicable Eligible Recipient shall
[**] Supplier for the amount of [**] in excess of such [**] days. Supplier shall
be responsible for paying the entire [**] owed (if any) if a Transitioned
Employee is terminated more than [**] months after his or her Employment
Effective Date. 2.8 Supplier shall not be responsible for any severance, wages
or other amounts with respect to any Affected Employee that does not accept or
is not eligible to receive an offer of employment from Supplier or whose offer
of employment from Supplier was rescinded in accordance with this Exhibit 13. In
addition, Supplier shall not be responsible for any obligation with respect to
any Mandatory Transition Employees (other than as may arise under Section
17.1(k)(vi) of the MPSA) or such other Affected Employees. [**] Indicates that
text has been omitted which is the subject of a confidential treatment request.
The text has been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa221.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 13 Page 7 3. GENERAL. 3.1
Employment Status with Eligible Recipients. The Parties agree that no
Transitioned Employee shall be considered an employee of Ascension Health or an
Eligible Recipient on and after his or her Employment Effective Date. In
addition, [**] shall conduct [**] in a manner [**] to eliminate or minimize the
risk that, following any Transitioned Employee’s Employment Effective Date,
Ascension Health or an Eligible Recipient shall be considered an employer,
co-employer or joint employer of any employee of Supplier or any of its
Affiliates or Subcontractors, including the Transitioned Employees. Neither
Supplier nor its employees (including Transitioned Employees), subcontractors or
agents shall be deemed employees or agents of Ascension Health or any other
Eligible Recipient for any purpose including for: (a) federal, state or local
tax, employment, withholding or reporting; (b) provident fund, gratuity, bonus,
workers’ compensation, employee state insurance or disability coverage,
severance pay and paid [**]; or (c) eligibility or entitlement to any benefit
under any of Ascension Health’s or any other Eligible Recipient’s Benefit Plans.
[**] Supplier [**] workers’ compensation, [**] Supplier, and not Ascension
Health or any Eligible Recipient, is responsible for payment of its own
employees’ worker’s compensation, disability, unemployment and other insurance,
for its social security and Benefit Plans and all applicable income and other
taxes. [**] 3.2 Training and Skill Development. Supplier shall adopt and provide
the Ascension Health Patient Experience Program to the Transitioned Employees
and other Supplier employees that have patient-facing interactions as part of
their job function. Transitioned Employees will also be provided skill
development and career growth opportunities that are [**] those provided to
similarly situated Supplier employees [**]. 3.3 Equal Employment Opportunity
Employers Statement. Each of Ascension Health, the applicable Eligible Recipient
and Supplier represents and warrants to the other that it is an equal employment
opportunity employer and is in compliance in all material respects with any and
all applicable employment anti-discrimination laws, rules and regulations
related to the provisioning of Services under the Agreement. In regards to the
delivery of the Services, each of Ascension Health, the applicable Eligible
Recipient and Supplier agrees not to harass, discriminate against or retaliate
against any of the other Party’s employees on the grounds of race, national
origin, age, sex, religion, disability, marital status or other category
protected by law, nor shall it cause or request such other Party to engage in
such discrimination, harassment or retaliation in its provisioning of the
Services (including but not limited to any refusal to use or remove any
Transitioned Employee for reasons not permitted by applicable employment laws).
In addition, Supplier affirms that it shall comply with: Executive Order 11246,
as amended; the Rehabilitation Act of 1973, as amended; the Vietnam Era Veterans
Readjustment Assistance Act of 1974; Civil Rights Act of 1964; Equal Pay Act of
1963; Age Discrimination in Employment Act of 1967; Immigration Reform and
Control Act of 1986; the Americans With Disabilities Act; and any additions or
amendments thereto. 3.4 Other Employee Matters. As of the Employment Effective
Date, the Transitioned Employees shall be employees of Supplier for all
purposes. Supplier shall be responsible for all necessary recruiting and hiring
costs associated with employing appropriate staff, including all travel and
relocation requirements and costs of hiring or transitioning the Transitioned
Employees. In addition, Supplier shall be responsible for funding and
distributing benefits under the Benefit Plans in which benefit-eligible
Transitioned Employees participate on or after the Transitioned Employee’s
Employment Effective Date and for paying any compensation and remitting any
income, disability, withholding and other employment taxes for such Transitioned
Employees beginning on the Employment Effective Date. Ascension Health or the
applicable Eligible [**] Indicates that text has been omitted which is the
subject of a confidential treatment request. The text has been separately filed
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa222.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 13 Page 8 Recipient shall be
responsible for funding and distributing benefits under the Ascension Health
Benefit Plans in which Transitioned Employees participated prior to the
applicable Employment Effective Date and for paying any compensation and
remitting any income, disability, withholding and other employment taxes for
such Transitioned Employees for the period prior to the Employment Effective
Date of such Transitioned Employee. Ascension Health and the applicable Eligible
Recipient shall provide Supplier with such information in Ascension Health and
such applicable Eligible Recipient’s possession reasonably requested by Supplier
in order to fulfill its obligations under this [**]. Supplier acknowledges that
there may be some employees of Ascension Health or an Eligible Recipient who do
not transition employment to Supplier in accordance with this Exhibit 13, but
continue to provide (for the avoidance of doubt, subject to Section 4.5(b) of
the MPSA) revenue cycle services. For the avoidance of doubt, these employees
shall remain and be considered employees of Ascension Health or the applicable
Eligible Recipient, as applicable, and not Supplier, and accordingly shall be
subject to Ascension Health’s or the applicable Eligible Recipient’s, as
applicable, personnel policies and regulations. 3.5 [**] 3.6 [**] [**] Indicates
that text has been omitted which is the subject of a confidential treatment
request. The text has been separately filed with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa223.jpg]
AMENDED AND RESTATED MASTER PROFESSIONAL SERVICES AGREEMENT between Ascension
Health and Accretive Health, Inc. EXHIBIT 13-A SOCIALLY JUST WAGE AND BENEFITS
POLICY



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa224.jpg]
To: All Associates cc: Leadership Community Council From: [**], EdD, FACHE,
President and Chief Executive Officer [**], DC, Executive Vice President,
Mission Integration Date: May 21, 2015 Subject: Increase in Socially Just
Minimum Wage As you know, our Ascension Mission includes advocating for a
compassionate and just society. According to Catholic Social Teaching, the first
principle of a just society is the common use of goods, which individuals access
primarily through their wages. We believe a socially just wage acknowledges the
dignity of the human person and the spiritual significance of the care our
associates provide every day to fellow associates and those we serve. That’s why
we are pleased to announce that the Ministries of Ascension are increasing their
Socially Just Minimum Wage to $[**] per hour, effective with first pay period
beginning after July 1, 2015. For several years, all of the Ministries have
provided a Socially Just Minimum Wage, a wage rate reviewed annually to reflect
the economic effects of the cost of living in each market, as part of our
Socially Just Wage and Benefits policy, which ensures associates receive a fair
and just wage and access to healthcare. This year, in deliberating with leaders
across our national health system, and as part of the journey to becoming a
truly integrated ministry – One Ascension – our local leaders decided that we
should lead other employers, particularly other healthcare providers, in
advocating for a fair and just minimum wage. It is in this spirit that we start
at home, endorsing an $[**] Socially Just Minimum Wage for all Ministries, in
the hope that associates who receive an increase are able to improve the
standard of living for themselves and their families. In June, each associate
who is affected by this increase will receive a personal communication through
regular mail to their home address. Please note that students, interns, and
contracted associates residing internationally are not subject to the Socially
Just Minimum Wage increase at this time. We are excited our Ministries are
taking this important step. It reflects a commitment to provide competitive
compensation and benefit programs that meet the needs of our diverse associate
populations – while being good stewards of our resources so that we can continue
to serve all persons with special attention to those who are poor and
vulnerable. We want to take this opportunity to thank you, once again, for all
that you do to carry out our Mission. [**] Indicates that text has been omitted
which is the subject of a confidential treatment request. The text has been
separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa225.jpg]
To: Chief Human Resources Officers cc: [**] – Sr. Vice President, Ethics From:
[**], Sr. Compensation Consultant Date: December 16, 2014 Subject: Socially Just
Wage Update Rooted in the loving ministry of Jesus as healer, we commit
ourselves to serving all persons with special attention to those who are poor
and vulnerable. Effective each fiscal year, Ascension Health’s Socially Just
Wage Policy (SJW) requires that the minimum hourly rate is reviewed and updated
to reflect economic effects on the cost of living. Grounded in Catholic Social
Teaching, this policy is designed to provide our associates with resources to
meet their basic needs, including shelter, food, clothing, and health care. The
SJW Policy applies to all of our Health Ministries, including subsidiary
entities, and all associates who meet the following criteria: Associates must be
in a regular employment status. Students, interns, or contracted associates
residing internationally will not be subject to the socially just wage minimums.
Associates covered under a collective bargaining agreement will not be subject
to the minimum hourly wage rates. Additionally, the policy should be
incorporated into contractual relationships where staff support functions are
provided by a third party vendor to ensure all people working within the Health
Ministry are provided minimum hourly wages to meet safe and decent standards of
living. Updated minimum hourly rates are included with this memo as Exhibit A.
This memo briefly highlights the important aspects of the SJW Policy. Hourly
Wage Rates – Highlights of the hourly wage component of the policy: Specific
rates for each Health Ministry market were derived using the Consumer Price
Index for All Consumers (CPI-U), which resulted in a [**]% increase to the
current Socially Just Wage minimum rates. If a Health Ministry provides
non-traditional sources of guaranteed income beyond those covered by the
Socially Just Wage Policy and that income can be applied to meet basic living
needs, it may be acceptable to reduce the minimum hourly rate. Please contact me
to discuss such situations. As noted earlier, the minimum hourly rate will be
updated annually to reflect current economic conditions, to be effective the
following July. In this case, it is intended that the minimum hourly rates
provided on the attached Exhibit A is implemented effective July 1, 2015. The
expectation is that all Health Ministries will continue to comply with the
Socially Just Wage Policy, making an appeal only in cases of hardship within the
Health Ministry. Please contact me to request an appeal. Let me know if you have
any questions. Thank you. Phone: [**] Email: [**] [**] Indicates that text has
been omitted which is the subject of a confidential treatment request. The text
has been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa226.jpg]
Exhibit A Ascension Health Socially Just Wage Policy Minimum Hourly Rates – FY
2015 versus FY 2016 SJW Policy Hourly Rate FY2015 SJW Policy Hourly Rate FY2016
AL Providence Hospital (Mobile) $[**] $[**] AL St. Vincent’s Health System
(Birmingham) $[**] $[**] AR DOC Services (Gould) $[**] $[**] AR DOC Services
(Dumas) $[**] $[**] AZ Carondelet Health Network (Tucson) $[**] $[**] AZ Holy
Cross Hospital (Nogales) $[**] $[**] CT St. Vincent’s Health Services
(Bridgeport) $[**] $[**] DC Providence Hospital (Washington) $[**] $[**] FL
Sacred Heart Health System (Pensacola) $[**] $[**] FL St. Vincent’s Health Care
(Jacksonville) $[**] $[**] ID St. Joseph Reg. Medical Center (Lewiston) $[**]
$[**] IL Alexian Brothers Health Services (Chicago) $[**] $[**] IN St. John’s
Health System (Anderson) $[**] $[**] IN St. Mary’s Health System (Evansville)
$[**] $[**] IN St. Joseph Hospital (Kokomo) $[**] $[**] IN St. Vincent Carmel
Hospital (Carmel) $[**] $[**] IN St. Vincent Clay (Brazil) $[**] $[**] IN St.
Vincent Frankfort Hospital (Frankfort) $[**] $[**] IN St. Vincent Hospital
(Indianapolis) $[**] $[**] IN St. Vincent Jennings Hospital (North Vernon) $[**]
$[**] IN St. Vincent Mercy Hospital (Elwood) $[**] $[**] IN St. Vincent Randolph
Hospital (Winchester) $[**] $[**] IN St. Vincent Williamsport (Williamsport)
$[**] $[**] KS Via Christi Health (Witchita) $[**] $[**] LA DOC Health Centers
(Metaire) $[**] $[**] LA DOC Health Centers (New Orleans) $[**] $[**] MD St.
Agnes Healthcare (Baltimore) $[**] $[**] MD St. Joseph Ministries (Emmitsburg)
$[**] $[**] MD Villa St. Michael (Emmitsburg) $[**] $[**] MI Borgess Health
(Kalamazoo) $[**] $[**] MI Genesys Health System (Flint) $[**] $[**] MI St. John
Health (Detroit) $[**] $[**] MI St. Joseph Health System (Tawas City) $[**]
$[**] MI St. Mary’s of Michigan (Saginaw) $[**] $[**] MI St. Mary’s of Michigan
Standish Hospital (Standish) $[**] $[**] [**] Indicates that text has been
omitted which is the subject of a confidential treatment request. The text has
been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa227.jpg]
MO Ascension Health System Office (St. Louis) $[**] $[**] MO Alexian Brothers
(St. Louis) $[**] $[**] MO St. Mary’s Hospital (Blue Springs) $[**] $[**] MO
Seton Center (Kansas City) $[**] $[**] MO St. Joseph Health Center (Kansas City)
$[**] $[**] NY St. Mary’s Healthcare (Amsterdam) $[**] $[**] NY Mount St. Mary’s
Hospital (Lewiston) $[**] $[**] NY Our Lady of Lourdes (Binghamton) $[**] $[**]
OK St. John Health System (Tulsa) $[**] $[**] TN Saint Thomas Health Services
(Nashville) $[**] $[**] TN Saint Thomas Hickman Hospital (Centerville) $[**]
$[**] TN Alexian Brothers Senior Ministries (Chattanooga) $[**] $[**] TX DOC
Services (San Antonio) $[**] $[**] TX Providence Health Service of Waco $[**]
$[**] TX Seton Family of Hospitals (Austin) $[**] $[**] TX Community Hospice of
Texas (Fort Worth) $[**] $[**] TX Nazareth Hall Nursing Center (El Paso) $[**]
$[**] TX Centro San Vicente (El Paso) $[**] $[**] TX Centro San Vicente (San
Elizario) $[**] $[**] WA Lourdes Medical Center (Pasco) $[**] $[**] WI Alexian
Brothers Senior Ministries (Milwaukee) $[**] $[**] WI Columbia/St. Mary’s
(Milwaukee) $[**] $[**] WI Columbia/St. Mary’s Ozaukee (Mequon) $[**] $[**] WI
Ministry Health Care (Milwaukee) $[**] $[**] WI Ministry Health Care East $[**]
$[**] WI Ministry location Central $[**] $[**] WI Ministry location West $[**]
$[**] WI Ministry location North $[**] $[**] [**] Indicates that text has been
omitted which is the subject of a confidential treatment request. The text has
been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa228.jpg]
Revised 5/13/2008 1 Socially Just Wage and Benefits Policy “The word of God’s
revelation is marked by the fundamental truth that [persons], created in the
image of God, share by work in the activity of the creator, and continue to
develop that activity...” John Paul II Background According to Catholic Social
Teaching, the first principle of a just society is the common use of goods.
Wages are the primary means by which individuals access those goods and provide
for their family, which is the basic social unit. Our Strategic Direction impels
us to be a Model Community of Mission-centered associates who find our work to
be life-giving and satisfying in an environment that supports us in optimizing
our health and well- being through appropriate access, prevention, wellness and
care. We commit ourselves to serving all persons with special attention to those
who are poor and vulnerable. We want to ensure that our associates are not part
of this working poor population. The Socially Just Wage and Benefits Policy is
designed to provide associates with an equitable wage and with resources for
them and their family members to obtain affordable access to medical care,
consistent with our Strategic Direction including the Call to Action. History In
2001, the Ascension Health Board of Trustees endorsed a minimum Socially Just
Wage Policy which consisted of the following components: By June 2003 each
Ascension Health Ministry established a minimum wage consistent with the
Socially Just Wage Policy implemented at that time. Hourly rates were based on
the calendar year 2000 Federal Poverty Level (FPL) for a family of four and were
geographically adjusted. An optional benefits subsidy to provide affordable
healthcare to lower paid associates was also included. Health Ministries were
encouraged to institute appropriate career development programs such as tuition
reimbursement and job training for lower-paid associates. Health Ministries were
also encouraged to adopt the role of community leader to assist low-income
families improve their well-being. All Health Ministries adopted the initial
minimum hourly rates established in 2003. Some Health Ministries also provided
the optional health plan subsidy and developed community programs and/or career
development programs for lower-paid associates at their respective locations. In
2006 the Compensation and Benefits Work Team and the CHRO Advisory Council
conducted a thorough review of the policy to ensure alignment with our Strategic
Direction including the Call to Action. Specific concerns regarding the original
policy were expressed as follows: Whether the minimum wage rate is being
adjusted sufficiently to keep up with inflation. The “one-size-fits-all”
approach of using a family of four is not reflective of individual associates’
needs and may overcompensate some associates while not doing enough for others.
While applying the Socially Just Wage Policy minimum across the board for all
associates preserves pay equity, it may not be necessary for those whose other
family income already affords a reasonable standard of living. There is inequity
in the policy across Ascension Health because the SJW hourly wage does not
consider varying levels of health and other fringe benefit subsidies provided by
Health Ministries. If employment costs become too expensive, Health Ministries
may decide to outsource certain operations. Associates hired by the service
provider in those cases may not receive socially just wages or benefits despite
an intent and desire to include minimum standards in outsourcing contracts.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa229.jpg]
Revised 5/13/2008 2 Research indicates that the Federal Poverty Level is a
measure that identifies those living in the most impoverished circumstances. In
fact, the income necessary to maintain a safe and decent-yet-modest living
standard exceeds the Federal Poverty Level. It has now been recommended that the
Socially Just Wage Policy be amended to meet the following Guiding Principles
and Rationale: • A socially just wage provides associates and their dependents
with the resources and tools necessary to achieve a physically safe and decent
standard of living, including housing, food, transportation, child care,
healthcare, and other necessities. Health Ministries need flexibility regarding
the means to achieve a socially just wage and benefits through a combination of
the minimum hourly wage rate and other non-traditional sources of guaranteed
income. An example of non-traditional income would be a gain sharing program.
The Socially Just Wage Policy applies to outsourcing and vendor relationships to
ensure all people working within the Health Ministry are provided minimum hourly
wages to meet safe and decent standards of living. To the extent possible,
resources dedicated to this program will be delivered to those who need them the
most in order to have a safe and decent-yet-modest standard of living. The plan
design should be as simple as possible but should first and foremost serve to
deliver on the objectives of this plan. Socially Just Wage Plan Elements
Effective July 1, 2007, all Health Ministries must provide a minimum hourly wage
to associates who meet the following criteria: • Associates must be in a regular
employment status. • Students, interns, or contracted associates residing
internationally will not be subject to the socially just wage minimums. •
Associates covered under a collective bargaining agreement will not be subject
to the minimum hourly wage rates. The minimum hourly wage will be derived from
175% of the individual Federal Poverty Level for an individual, which is
regionally adjusted using a “Grand Index.” The “Grand Index” incorporates
multiple measures of wage and cost-of-living data including Medicare
reimbursement rates to geographically adjust the national average to the local
community. Data sources include: • Economic Research Institute • Council for
Community and Economic Research (formerly known as ACCRA) • Centers for Medicare
and Medicaid Wage Index • Online cost of living calculators The Socially Just
Wage Policy applies to all entities; separate rates will not be developed for
subsidiary entities in rural communities where data to support the calculations
is unavailable. However, if the cost- of-living factors differ enough, it may be
appropriate to adjust the minimum hourly wage rate accordingly upon appropriate
supporting documentation being provided by the Health Ministry for review by the
System Office. Within this plan Health Ministries are permitted to: Establish a
minimum hourly wage higher than the 175% level Apply other fully committed forms
of non-traditional compensation to meet this minimum as long as the income is
guaranteed (e.g., gain sharing, child care credits, housing assistance) Maintain
their current minimum hourly if the rate under the new policy is less.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa230.jpg]
Revised 5/13/2008 3 Ongoing Process Each December, the minimum hourly rate will
be updated to reflect inflation and it will be communicated by the System Office
to Health Ministries so that associate wages can be updated effective July 1 of
the following year. Health Benefits Subsidy Catholic Social Teaching recognizes
that each individual has a fundamental right to share in the fruits of her or
his labor and to have basic needs met, including access to healthcare. An
essential component of the Socially Just Wage Policy is the employer
subsidization of the cost of healthcare insurance for lower- paid associates.
This employer subsidy, combined with the minimum hourly wage rate, will provide
lower-paid associates with a decent standard of living and affordable access to
healthcare. The Guiding Principles and Rationale are: Affordable healthcare for
low-income individuals is critical in maintaining and improving their health.
Affordable medical coverage for Ascension Health associates supports our Call to
Action strategy of being a healthcare system that leaves no one behind. By
making medical coverage affordable, Ascension Health may benefit from enhanced
productivity. Associates and their dependents who have affordable medical
coverage are more likely to be healthy and to attend to their healthcare needs
in a proactive and efficient manner. The approach and goals of the policy
applicable to associates should be consistent with those of the Charity Care
policy for the uninsured and underinsured persons we serve. Plan Elements All
Health Ministries must provide a health benefits subsidy to qualified associates
no later than the first day of the medical plan year in 2009 (e.g. if the
medical plan year begins January 1 then this policy must be implemented by
January 1, 2009). Health Ministries are encouraged to implement the policy
before that date if administratively and financially feasible. Associates
eligible for the health benefits subsidy must meet the following requirements:
Associates must be in a regular full-time associate status. Full-time
requirements will be defined by the Health Ministry. Students, interns, or
contracted associates residing internationally will not be subject to the health
benefits subsidy. Associates covered under a collective bargaining agreement
will not be subject to the health benefits subsidy. Associates with an Ascension
Health base salary greater than the family income amount for their family size
relative to the Federal Poverty Level will not be eligible for the health
benefits subsidy. The health benefits subsidy consists of two components:
Percentage reduction of associate contributions toward Health Ministry medical
plans based on family income and family size relative to the Federal Poverty
Level. Reduction in out-of-pocket expenses for services incurred at the Health
Ministry, with an optional reduction in prescription and physician co-pays.
Reduction of associate contributions The reduction of associate contributions
toward the Health Ministry medical plans will be based on the following discount
schedule: Total household income of less than 100% of FPL for that family size
will receive a [**]% discount in associate contribution toward medical plan.
Total household Income of less than 133% of FPL for that family size will
receive a [**]% discount in associate contribution toward medical plan. [**]
Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa231.jpg]
Revised 5/13/2008 4 Total household Income of less than 167% of FPL for that
family size will receive a [**]% discount in associate contribution toward
medical plan. Total household Income of less than 200% of FPL for that family
size will receive a [**]% discount in associate contribution toward medical
plan. Non-geographically indexed FPL amounts will be used to determine the
subsidy to provide consistency in administration and communication. Health
Ministries may request an exception from the System Office to utilize a
regionally adjusted FPL. Health Ministries may elect which medical plans qualify
for the associate contribution discount, as long as the medical plan selected
provides comprehensive coverage and services. The employer subsidy will remain
in effect during any period of approved medical leave and/or leave covered under
the Family and Medical Leave Act (FMLA). Associates eligible for state or
federal medical discount programs will be encouraged to utilize the benefit
provided to them by the state or federal government, but will not be excluded
from participating in the health benefits subsidy if they chose to join the
Health Ministry medical plan. Waiver of Domestic Charges For associates
qualifying for the health benefits subsidy, Health Ministries should
proportionally waive, based on the discount schedule, out-of-pocket expenses for
healthcare (defined as covered expenses under the Health Ministry’s medical
plan) incurred at their facility, including but not limited to facility co-pays,
deductibles and co-insurances for services incurred at and billed through their
facility. Health Ministries also have the option to: Waive [**]% of the
out-of-pocket expenses incurred at their facilities (even if the associate only
qualifies for [**]%, [**]%, or [**]% discount) Waive co-pays for prescription
drug services incurred at their facilities Waive co-pays for physician services
Process Qualified associates will have the ability to enroll in the health
benefits subsidy annually. Enrollment will take place concurrently with Health
Ministry Open Enrollment. Application process Prior to the Health Ministry’s
annual Open Enrollment, associates should be offered the opportunity to apply
for the health benefits subsidy. Applications will be updated annually by the
System Office and provided to Health Ministries. The following documentation
must be provided by the associate to apply for the subsidy: Prior year IRS Tax
Form (1040 or 1040EZ), which provides documentation of household income and
number of dependents, including prior year IRS Tax Form (1040 or 1040EZ) of a
former spouse if sharing custody of children who are covered dependents under
the Health Ministry’s medical plan Signed application form Each Health Ministry
will determine the department responsible for collecting and approving
applications and communicating information to associates. Associates will be
notified prior to enrollment if their application is approved. Once approved,
associates remain in the program through the end of the benefits plan year
regardless of changes in household income as long as they remain in a category
of associates eligible for the medical plan. [**] Indicates that text has been
omitted which is the subject of a confidential treatment request. The text has
been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa232.jpg]
Revised 5/13/2008 5 Associates will be required to reapply each year for
continued participation. Community Outreach As included in the Socially Just
Wage Policy of 2001, Health Ministries are also asked to serve as a leader in
creating a broad understanding of the need for communities and government
agencies to direct efforts at assisting low-income families to improve their
well-being. The development of programs and services to benefit the low-income
families in the community is an integral component of this program. These
include programs and services such as housing assistance, advocating employer
conferences on living wage issues, and other social programs to benefit
surrounding communities. Career Development In addition, the Socially Just Wage
Policy encourages Health Ministries to develop programs to support career
progression for lower-paid associates through job training, tuition assistance
for formal education, and career counseling. Catholic Social Teaching shares
that a just wage is more than a means of attracting, training and motivating a
workforce. Through appropriate career development, lower-paid associates will
acquire a greater dignity of the human person and achieve a spiritual
significance of work. Summary The Socially Just Wage and Benefit Policy will
foster the full flourishing of each individual while balancing each Health
Ministry’s responsibility to steward limited resources. Through the
implementation of the Socially Just Wage and Benefit Policy, which establishes a
minimum hourly wage and access to comprehensive, affordable healthcare to
lower-paid associates, Ascension Health will advance our Strategic Direction and
align with Catholic Social Teaching. Attachments Minimum Hourly Rates 2007 and
2008 Health Benefits Subsidy Chart 2007 and 2008 Health Benefits Subsidy
Application



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa233.jpg]
HM Logo Here Customize text in blue. Health Benefits Subsidy Application
Applications Must Be Received by [Date] The Health Benefits Subsidy is based
upon our belief that each Health Ministry should provide Ascension Health
associates with resources to meet their basic needs. This explains the subsidy,
who is eligible, and how to apply. What is the Health Benefits Subsidy? The
policy is designed to assist associates who may not have affordable access to
appropriate healthcare. If you are eligible, the policy provides the following:
A waiver ([**]%) or discount [**]%, [**]%, or [**]%) on associate contributions
for [Health Ministry]’s medical plan coverage A waiver ([**]%) or discount
([**]%, [**]%, or [**]%) of out-of-pocket expenses (co-pays, deductibles, and
co-insurance) for covered expenses under the [Health Ministry]’s medical plan
that you receive at [Health Ministry]’s facilities [or facilities of other
Ascension Health ministries], limited to covered hospital services Who is
eligible? You are eligible for the Health Benefits Subsidy if: You are a
full-time associate in a category of associates eligible for your [Health
Ministry]’s medical benefit plan at the time of Open Enrollment for benefits.
Your prior year family income is less than the amount shown below, based on
family size, provided your current year base pay is also less than the amount
shown below, based on family size. Family size is based on the number of tax
exemptions reported on your most recent tax form. For instance, to apply for the
subsidy effective Jan. 1, 2009, you will need to submit tax forms for 2007.
Annual family income is based on the income amount on line 22 of your family’s
prior year federal income tax Form 1040 or 1040EZ. If you are married and you
and your spouse file taxes separately, you will need to add the amounts from
line 22 on Form 1040 or line 4 of Form 1040 EZ. Once eligible, you will need to
certify family size and family income (based on your family’s prior year federal
income tax Form 1040 or 1040EZ) at each Open Enrollment. [**] Indicates that
text has been omitted which is the subject of a confidential treatment request.
The text has been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa234.jpg]
Family Size [**]% Waiver if Income is less than: [**]% Discount if Income is
less than: [**]% Discount if Income is less than: [**]% Discount if Income is
less than: 1 $10,400 $13,832 $17,264 $20,800 2 $14,000 $18,620 $23,240 $28,000 3
$17,600 $23,408 $29,216 $35,200 4 $21,200 $28,196 $35,192 $42,400 5 $24,800
$32,984 $41,168 $49,600 6 $28,400 $37,772 $47,144 $56,800 7 $32,000 $42,560
$53,120 $64,000 8 $35,600 $47,348 $59,096 $71,200 9 $39,200 $52,136 $65,072
$78,400 10 $42,800 $56,924 $71,048 $85,600 Effective Jan. 1, 2009 based on FPL
for 2008 An Example Let’s say your family size is 4 and annual family income is
$25,000. By checking line 4 on the chart, you can see that you could quality for
a [**]% discount because your family earnings are less than $28,196 (but more
than $21,200). With the [**]% discount, you would pay [**]% of the required
associate contribution to the medical plan. How can I apply? It is easy to
apply. You should apply during the Open Enrollment period before enrolling for
medical benefits. Applications must be received by [Date]. Follow these steps:
Complete the certification statement below. Make a copy of your most recent
federal income tax Form 1040 or 1040EZ. If your current tax form does not
include your full list of dependents, please provide a copy of the divorce
decree or other documentation verifying your list of covered dependents. Take
both items to your Human Resources Representative- or send them to the Human
Resources Department in a sealed envelope marked “Confidential.” Your
application will be reviewed confidentially. Human Resources will notify you
when your application is approved and will give you instructions on how to
[obtain healthcare][receive reimbursement for out-of-pocket expenses for
healthcare received] at our Health Ministry’s facilities. You will need to
proceed through the normal Open Enrollment process and enroll for medical
benefits at that time. [**] Indicates that text has been omitted which is the
subject of a confidential treatment request. The text has been separately filed
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa235.jpg]
My Certification Statement for the Health Benefits Subsidy I hereby certify that
I meet the family income and family size guidelines established by Ascension
Health. I certify that I am eligible to receive a Health Benefits Subsidy
offered to associates through my Health Ministry. I understand that any
misrepresentation of material fact (or false information provided) as part of
this certification is subject to disciplinary action, up to and including
termination of employment. Your Name (please
print):__________________________________Date: ________________ Your
Signature:__________________________________________Date:_________________ Your
Approval for the Health Benefits Subsidy for 2009 This certifies that you have
qualified for the Health Benefits Subsidy effective Jan. 1, 2009. Based on
family size and income, you are eligible for the following Health Benefits
Subsidy: 25% Discount 50% Discount 75% Discount 100% Waiver Health Ministry
Representative Signature: __________________Date: __________________ This
application is not a guarantee of the Health Benefits Subsidy. You must provide
the requested tax forms to be eligible. Your current year base pay must be less
than the prior year family income guideline, for your family size. You must
complete another certification, and be approved by Human Resources, each year
that you continue as a full-time associate if you wish to continue the Health
Benefits Subsidy. If you qualify for the Health Benefits Subsidy effective Jan.
1, 2009, it will be in effect only until Dec. 31, 2009, unless you leave
employment before then. The Health Benefits Subsidy will end on Dec. 31, 2009 or
the earlier date you are no longer in a category of associates eligible for
medical coverage. COBRA coverage will apply at standard COBRA premium rates.
Ascension Health reserves the right to modify or terminate this policy at any
time, including revision of the annual incomes required for eligibility. This
application is not an employment contract. It is not intended to be a guarantee
of future employment. Any dispute over the Health Benefits Subsidy is subject to
final ruling by the Chief Human Resource Officer. If you have any questions
about the policy, please contact your Human Resources department.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa236.jpg]
AMENDED AND RESTATED MASTER PROFESSIONAL SERVICES AGREEMENT between Ascension
Health and Accretive Health, Inc. EXHIBIT 14 REPORTS AND DATA SETS



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa237.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 14 Page 1 Exhibit 14 Reports
and Data Sets 1. General. 1.1 In accordance with Section 9.2 of the MPSA,
Supplier shall provide the following Reports and data sets on a monthly basis,
or as explicitly called for within this Exhibit 14. 2. Dependent Standard Report
Set 2.1 Summary (a) Key Performance Indicators – Supplier will provide all of
the standard core operating metrics included in Supplier’s analytics platform on
a monthly basis, as well as upon request. Both Ascension Health and each
Eligible Recipient shall also have the right to request other key performance
indicators not included in Supplier’s standard core operating metrics, and
Supplier will provide reasonable efforts to fulfill such request. Should
Supplier determine in good faith that such performance data cannot reasonably be
provided or validated, or would be overly burdensome to provide or validate, the
request will be referred to the Operations Oversight Committee. The Operations
Oversight Committee will discuss possible approaches to providing the data, and
determine whether and from where it will be obtained. (b) Ascension Income
Statement Metrics. (c) Any documentation or KPIs required to support and comply
with “Exhibit 3 – Service Levels” of the MPSA. (d) Any documentation or KPIs
required to support and comply with “Exhibit 4-B – Incentive Fees for Dependent
Services” of the MPSA. (e) Month-End Summary reports for each Eligible Recipient
provided no later than [**] pm CT on business day [**] which includes a synopsis
of scorecard metric performance and performance against [**]. (f) Site
Management Reports delivered no later than day [**] of each month for the [**].
(g) Shared Service Center reporting distributed no later than day [**] of each
month for the [**]. 2.2 Registration (a) [**] each step of the registration
process within Supplier’s standard clearance technology [**]. 2.3 Self- pay and
Uncompensated Care. (a) Patient Totals – This report will provide metrics for
all patients, broken out by patient type, who present as uninsured or self-pay
during the period being measured. The metrics will be [**] [**] [**] during the
period. [**] Indicates that text has been omitted which is the subject of a
confidential treatment request. The text has been separately filed with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa238.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 14 Page 2 (b) Pending
Conversion [**] – This report will detail the period end [**] who, as a result
of the screening processes have been identified as potentially able to be
converted to a paying solution. The [**] will be stratified into aging tiers
consistent with the data in [**] 2.4 Patient [**] Summary – This report will
provide metrics relating to the [**] from patients for individuals admitted
during the prior rolling twelve (12) months, as well as for all active accounts
receivable. The metrics will be: (a) [**]. (b) [**] [**] (c) [**] 2.5 Patient
Accounts Receivable - The total dollar amount of open accounts receivable from
patients at the reporting date. The total dollar amount will be stratified into
aging tiers consistent with the data in [**]. 2.6 Payor [**] Summary – This
report will provide metrics relating to the [**] from third party payors for
individuals admitted during the prior rolling twelve (12) months, specifically
it will provide insurance payments as a percent of expected insurance payments.
The metrics will be detailed by each third party payor. The specific metrics for
each payor will include [**] 2.7 Payor Accounts Receivable. (a) The total dollar
amount of open accounts receivable from third party payors at the reporting
date. The total dollar amount will be stratified by payor. For each payor, the
report will be further stratified into aging tiers consistent with the data in
[**] The Payor Accounts Receivable report will also provide the aggregate amount
of [**] by payor at the reporting date. (b) Accounts Receivable [**] This report
will display the amount of patient accounts receivable at period end expressed
in terms of [**], for self pay as well as each third party payer. (c) [**] by
Payor – This report will display the dollar amount of [**] by each third party
payor at period end. To the extent reasonably available in Eligible Recipient
workflow and reporting tools, a breakdown of dollar amounts by hold reason and
aging will also be included. (d) [**] Summary – This report will display by each
third party payor the net dollar amount [**], and the net dollar amount [**]
[**] during the prior rolling [**] months, as well as for all active accounts
receivables. (e) [**] Summary – This report will display for each third party
payor the net dollar amount of charges [**]. [**] Indicates that text has been
omitted which is the subject of a confidential treatment request. The text has
been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa239.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 14 Page 3 3. Intentionally
Deleted 4. Dependent Services Reports 4.1 The Reports associated with the
Dependent Services that rely on the RC Tools will be made available to the
Eligible Recipients and Ascension Health and the Reports for each month will be
available no later than [**] of the following month, unless another deadline is
explicitly specified in Section 2 above. 4.2 Any information technology
integration requirements needed by the applicable Eligible Recipients to connect
to Supplier’s RC Tools reporting system and the implementation timelines for the
RC Tools shall be set forth in the applicable Supplement. Reports which rely
upon the completed implementation of the RC Tools in accordance with the
applicable Transition Plan will be made available within [**] days after the
completed implementation of such RC Tools. [**] Indicates that text has been
omitted which is the subject of a confidential treatment request. The text has
been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa240.jpg]
AMENDED AND RESTATED MASTER PROFESSIONAL SERVICES AGREEMENT between Ascension
Health and Accretive Health, Inc. EXHIBIT 15 TRANSITION PRINCIPLES



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa241.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 15 Page 1 Exhibit 15
Transition Principles In accordance with Section 4.2(a) of the MPSA, each
Transition Plan shall meet the following requirements: 1. TRANSITION PLAN.
SUPPLIER WILL PERFORM TRANSITION SERVICES FOR EACH ELIGIBLE RECIPIENT, AS
APPLICABLE BEFORE TRANSFERRING RESPONSIBILITY FOR THE SERVICES FROM AN ELIGIBLE
RECIPIENT TO SUPPLIER. SUPPLIER SHALL DEVELOP AND IMPLEMENT, UPON THE APPLICABLE
ELIGIBLE RECIPIENT’S WRITTEN APPROVAL, A DETAILED TRANSITION PLAN. SUPPLIER AND
THE APPLICABLE ELIGIBLE RECIPIENT SHALL WORK COLLABORATIVELY TO ASSURE THE
SUCCESSFUL IMPLEMENTATION OF THE TRANSITION PLAN. EACH TRANSITION PLAN WILL, AT
A MINIMUM, INCLUDE THE FOLLOWING KEY COMPONENTS: 1.1 Time Frame: The Transition
Plan will specify the date for the commencement of Services for the applicable
Eligible Recipient and will address activities to be undertaken by each party
during the first [**] months of the Services for Current Book Eligible
Recipients and [**] months for Additional Book Eligible Recipients. 1.2 Schedule
of leadership and associate communication initiatives with Ascension Health
approval. 1.3 Schedule of management and staff training and development. 1.4
Prioritization and implementation plan for key process/technology initiatives
which includes key dates, scope, and deliverables. 1.5 Identification of
resources required and available to execute the Transition Plan and
implementation and commencement of Services. 1.6 Schedule for delivery of the
applicable Eligible Recipient’s financial data required to support the
applicable measurement process. 1.7 Identification of applicable policies
affecting financial assistance and billing practices relating to the uninsured.
1.8 Protocol and processes for required System access and provisioning requests
including application/solution and network access, 1.9 Supplier obligations that
are related to regulatory and compliance training. 1.10 Identification of both
quantitative and qualitative data requests necessary to support operations. 2.
ASCENSION HEALTH AND OTHER ELIGIBLE RECIPIENT REVIEW AND PARTICIPATION. SUPPLIER
SHALL ALLOW ASCENSION HEALTH AND THE RESPECTIVE ELIGIBLE RECIPIENT TO MONITOR,
TEST, AND OTHERWISE PARTICIPATE IN THE TRANSITION ACTIVITIES, FROM TIME TO TIME,
AS REQUESTED. THE HIGHEST LEVEL SUPPLIER PERSONNEL RESPONSIBLE FOR AN [**]
Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa242.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 15 Page 1 APPLICABLE
ELIGIBLE RECIPIENT’S TRANSITION SHALL PERIODICALLY MEET AT REGULAR INTERVALS
WITH SUCH APPLICABLE ELIGIBLE RECIPIENT RELATIONSHIP MANAGER UNTIL COMPLETION OF
THE TRANSITION PLAN IN ORDER TO REVIEW THE STATUS OF THE TRANSITION PLAN.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa243.jpg]
AMENDED AND RESTATED MASTER PROFESSIONAL SERVICES AGREEMENT between Ascension
Health and Accretive Health, Inc. EXHIBIT 16 EXCLUDED SUPPLIER OWNED MATERIALS



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa244.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 16 Page 1 Exhibit 16
Excluded Supplier Owned Materials 1. [**] Integration Architecture and [**]
supporting RC Tools. 2. Supplier operating tools used to support the RC Tools
such as [**]. 3. Supplier training materials and support documentation
supporting the RC Tools. 4. Supplier Knowledge Support materials, MS Excel
templates, and MS SharePoint templates used to support operations in its [**]
and “[**]” measurement processes. [**] Indicates that text has been omitted
which is the subject of a confidential treatment request. The text has been
separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa245.jpg]
AMENDED AND RESTATED MASTER PROFESSIONAL SERVICES AGREEMENT between Ascension
Health and Accretive Health, Inc. EXHIBIT 17 HIGH LEVEL MPSA TRANSITION
ACTIVITIES



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa246.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 17 Page 2 Exhibit 17 High
Level MPSA Transition Activities 1. TRANSITION OF EXISTING SUPPLEMENTS. 1.1
Current Book Eligible Recipients. The Eligible Recipients that are receiving
Services from Supplier pursuant to an Existing Supplement as of the Effective
Date are listed below. The Parties acknowledge and agree that, after the
Effective Date and in accordance with the timing set forth in Section 4.2(a) of
this Exhibit 17, the Existing Supplements will cover Dependent Services and, in
accordance with the transition contemplated in Section 3 of this Exhibit 17,
each Current Book Eligible Recipient will enter into a new Supplement with
respect to Physician Advisory Services.  ST. JOHN PROVIDENCE HEALTH SYSTEM
(SUPPLEMENT 3; DETROIT)  PROVIDENCE HOSPITAL (SUPPLEMENT 4; WASHINGTON D.C.) 
GENESYS HEALTH SYSTEM (SUPPLEMENT 6; FLINT)  BORGESS HEALTH (SUPPLEMENT 7;
KALAMAZOO)  ST. THOMAS HEALTH (SUPPLEMENT 8; NASHVILLE)  SAINT VINCENT HEALTH
SYSTEM (SUPPLEMENT 9; JACKSONVILLE)  ST. MARY’S OF MICHIGAN (SUPPLEMENT 10;
SAGINAW; TAWAS; STANDISH)  COLUMBIA ST. MARY’S, INC. (SUPPLEMENT 11 AND
SUPPLEMENT 14; MILWAUKEE)  ST. VINCENT’S HEALTH SYSTEM (SUPPLEMENT 12;
BIRMINGHAM)  PROVIDENCE HOSPITAL (SUPPLEMENT 13; MOBILE) (each a “Current Book
Eligible Recipient,” and collectively “Current Book Eligible Recipients”). 1.2
Exceptions to the MPSA. Ascension Health and Supplier have mutually agreed to
the following exceptions from the general rule that the terms of the MPSA will
override the terms of the Existing Supplements: (a) The exclusion of “Out of
Scope” services (as described in the applicable Supplements) from the Dependent
Services shall continue and survive in the following Supplements unless and
until the Parties determine during the standardization process (further
described in Section 4.2(a) below) that such services are part of the Dependent
Services and will be provided by Supplier:  Supplement 3 (St. John Providence
Health System), Section 4.1 (Dependent Services – Out of Scope); and 
Supplement 6 (Genesys Health System), Section 4.1 (Dependent Services – Out of
Scope). (b) The provision by Supplier of “Historical Extra Services” and
“Historical Optional Services” (as described in the applicable Supplements)
shall continue to be provided by Supplier as set forth in the applicable
Supplements unless and



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa247.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 17 Page 3 until the Parties
determine during the standardization process (further described in Section
4.2(a) below) that such Services shall no longer be provided by Supplier: 
Supplement 3 (St. John Providence Health System), Section 4.2(a) (Optional
Services – Historical Optional Services);  Supplement 6 (Genesys Health
System), Section 4.2(a) (Optional Services);  Supplement 9 (Jacksonville),
Section 4.2(c) ([**]); and  Supplement 10 (Saginaw, Tawas, Standish), Section
4.2(a) (Optional Services). (c) With respect to Supplement 14 entered into by
and between Columbia St. Mary’s and Supplier, Supplement 14 shall continue under
the terms of this MPSA, but Supplement 14 shall, solely with respect to
Supplement 14 (and not with respect to any other Supplement), override the terms
of this MPSA in the event of a conflict between the terms of the MPSA and the
terms of Supplement 14. (d) With respect to (i) Supplement 3 entered into by and
between St. John Providence Health System and Supplier and (ii) Supplement 10
entered into by and between St. Mary’s of Michigan and Supplier, the Physician
Advisory Services provided to (A) Providence Hospital & Medical Centers - the
Providence Park Campus pursuant to Supplement 3 and (B) St. Mary’s Saginaw
pursuant to Supplement 10, in each case of (A) and (B), shall each continue to
be provided by Supplier according to the descriptions for such Physician
Advisory Services and at the pricing set forth in the respective Supplements as
of the Effective Date until the relevant Current Book Eligible Recipient is
transitioned to the standardized Physician Advisory Services, as further
described in and in accordance with Section 3 of this Exhibit 17. (e) Following
the Effective Date and prior to the end of the Phase 1 Period, Ascension Health
and Supplier shall mutually cooperate and consider any other exceptions to the
MPSA that may be appropriate with respect to the Existing Supplements and shall
document in an amendment to this Exhibit 17 any such additional exceptions that
are mutually agreed by Supplier and Ascension Health. Ascension Health shall
make commercially reasonable efforts to ensure that any concerns or requests for
exceptions raised by an Eligible Recipient shall not be raised directly with
Supplier, but instead must first to escalated to Ascension Health for
centralized consideration, management and discussion with Supplier, as further
set forth in Exhibit 6 (Governance). 1.3 Ascension Health Provided Equipment.
Ascension Health Provided Equipment shall be agreed in accordance with the terms
of Section 4.1(c) (Required Resources) of the MPSA, notwithstanding any list of
Ascension Health Provided Equipment that may be set forth in a Current Book
Eligible Recipient’s Supplement. 1.4 Invoicing. All invoices for Services
delivered to an Eligible Recipient will continue to be submitted to the
applicable Eligible Recipient. [**] Indicates that text has been omitted which
is the subject of a confidential treatment request. The text has been separately
filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa248.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 17 Page 4 2. TRANSITION OF
ADDITIONAL BOOK ELIGIBLE RECIPIENTS. 2.1 Additional Book Eligible Recipients.
Commencing during the Phase 1 Period (defined below) (unless otherwise agreed by
the Parties in writing) and to be completed no later than the third (3rd)
anniversary of the Effective Date (unless otherwise agreed by the Parties in
writing), Ascension Health will effect the transition to Supplier or, at
Supplier’s election, an affiliate of Supplier, the revenue cycle management
business (i.e., the purchase of Services) for each of the Eligible Recipients
that are identified in the table below, subject to Section 4.6 of the MPSA. 2.2
Additional Book Eligible Recipients:  St. Vincent Health, Inc. (Indianapolis,
IN)  Seton Healthcare Family (Austin, TX)  Ministry Health Care, Inc.
(Milwaukee, WI)  St. John Health System, Inc. (Tulsa, OK)  Via Christi Health,
Inc. (Wichita, KS)  Sacred Heart Health System, Inc. (Pensacola, FL)  St.
Agnes HealthCare, Inc. (Baltimore, MD)  St. Vincent’s Medical Center
(Bridgeport, CT)  Our Lady of Lourdes Memorial Hospital (Binghamton, NY) 
Providence Health Services of Waco (Waco, TX) 3. TRANSITION OF PAS SERVICES. 3.1
PAS Transition. Ascension Health will effect the transition (x) by no later than
December 31, 2016, of [**]% of the physician advisory services business of the
Additional Book Eligible Recipients and the Current Book Eligible Recipients
that is, as of the Effective Date, managed by [**] (the “PAS Business”), and (y)
by no later than December 31, 2017, the remaining [**]% of such PAS Business, in
each case of (x) and (y), to Supplier or, at Supplier’s election, one of its
Affiliates, by execution of a Supplement between the Parties or between Supplier
and the applicable Eligible Recipient, as applicable, for Physician Advisory
Services using the form of Supplement attached to this Agreement as Annex 1;
provided that the dates in the foregoing clauses (x) and (y) shall be delayed to
the extent (A) necessary to avoid requiring Ascension Health or an Affiliate to
terminate, in connection with such transition, any of its currently existing
agreements with [**] in a manner that would give rise to penalties or
liabilities or otherwise create a breach of such agreements for early or
unauthorized termination and (B) as determined by the PAS Governance Board. The
percentages referenced above shall be determined by the aggregate FY15 Cash
Collections of the Additional Book Eligible Recipients set forth in Section 2.2
and the Current Book Eligible Recipients to be transitioned, divided by the
aggregate FY15 Cash Collections of all of the Additional Book Eligible
Recipients set forth in Section 2.2 and Current Book Eligible Recipients. [**]
Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa249.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 17 Page 5 3.2 Guiding PAS
Transition Principles. The Parties agree that appeals and other work-in-process
under any agreement with [**] that is ongoing as of the effective date of the
termination of the applicable agreement with [**] will be adjudicated by [**]
and that Supplier will not undertake any such appeals or similar
work-in-process. Ascension Information Services and Supplier’s information
technology personnel shall cooperate in good faith to facilitate the
transmission of information from the applicable Eligible Recipients to Supplier
in order to assist with the transition to Supplier’s provision of Physician
Advisory Services. Supplier acknowledges that referrals may be received via
“Case Management” software or via fax. 3.3 Governance. The PAS Governance Board
will (a) discuss the standard services included within the Physician Advisory
Services and the protocols for use of Physician Advisory Services (e.g.,
criteria for case referrals; operating protocols and/or quality reviews for
Physician Advisory Services physicians) for the Eligible Recipients and (b)
document, review and finalize such standards. The PAS Governance Board will
determine the proper timing to transition any Physician Advisory Services not
currently being performed by [**] to Supplier. The PAS Governance Board shall be
composed of at least three (3) executives from each of Ascension Health and
Supplier. The PAS Governance Board shall have an equal number of members from
each of Ascension Health and Supplier. The PAS Governance Board will meet on a
periodic basis as mutually agreed to by the Parties. Decisions of the PAS
Governance Board shall require unanimous agreement of all representatives. If
unanimous consent cannot be obtained with respect to any particular issue, such
issue will be escalated to the JRB for resolution. 3.4 Standardization of PAS
Services. The PAS Governance Board will complete a review prior to February 29,
2016 to ensure that (i) the Physician Advisory Services include at least the
same services currently provided by [**] to Eligible Recipients and (ii)
Supplier will have the opportunity to work with each Eligible Recipient to
determine whether any third party is providing services similar to the Physician
Advisory Services which may be transitioned to Supplier. Beginning on the
sixtieth (60th) day following the Commencement Date for Physician Advisory
Services with respect to an Eligible Recipient, the PAS Governance Board will
review the use of Physician Advisory Services by such Eligible Recipient as
compared against the “standard” Physician Advisory Services determined by the
Parties and the PAS Governance Board in accordance with Section 3.3 above. The
PAS Governance Board shall determine how to address any variations between the
use of Physician Advisory Services by an Eligible Recipient as compared against
the “standard” Physician Advisory Services. The Parties acknowledge that some
variation between the different Eligible Recipients as to their respective use
of Physician Advisory Services is expected. [**] Indicates that text has been
omitted which is the subject of a confidential treatment request. The text has
been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa250.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 17 Page 6 4. STANDARDIZATION
OF DEPENDENT SERVICES AND ONBOARDING. 4.1 Pre-Transition Audit. Prior to the
commencement of Services for any Additional Book Eligible Recipient, Supplier
shall be entitled to conduct (directly or through an agent of Supplier), at
Supplier’s expense, a comprehensive compliance audit of all Revenue Cycle
Operations of such Additional Book Eligible Recipient (a “Pre- Transition
Audit”). Ascension Health shall cooperate with Supplier in connection with any
Pre-Transaction Audit, including by facilitating access to the applicable
Ascension Health Facilities and personnel of such Eligible Recipients. Ascension
Health shall use commercially reasonable efforts to correct any adverse findings
of any Pre-Transition Audit. 4.2 Phase 1 Transition. (a) General. During the
period commencing on the Effective Date and extending [**] days after the
Effective Date (“Phase 1 Period”), Ascension Health will assist Supplier with
standardizing the manner in which Supplier provides Dependent Services with the
goal of maximizing net patient revenue (“NPR”), consistent with Ascension
Health’s faith based principles and values, with respect to the Current Book
Eligible Recipients. Prior to the end of the Phase 1 Period, the Parties shall
use commercially reasonable efforts to: (1) develop and agree upon a process to
provide Supplier with the authority and control over Managed Third Party
Agreements required pursuant to Section 6.6 of the MPSA in accordance therewith;
(2) finalize the determination of the future state standard location for each
process (e.g. offshore vs. onshore center vs. at each site locally) with the
goal of achieving both effectiveness and cost efficiency; (3) finalize the
selection of the future state standard systems or services for each process
(e.g. vendor provider, software platform, etc.) in order to rationalize the
revenue cycle tools being utilized across each Current Book Eligible Recipient,
provided that where Supplier has a service or tool that it then-currently
provides to its customers, such service or tool should be considered the
standard, except that exceptions shall be made (I) in instances where an
unreasonable drain on Ascension Health’s information services’ resources is
reasonably expected as a result of the standardization process and (II)
otherwise on a case-by-case basis; (4) develop a detailed work plan for
standardizing each Current Book Eligible Recipient in accordance with Supplier’s
standard recommendations and guiding principles; (5) achieve [**]%
standardization across all of the Current Book Eligible Recipients, with
Ascension Health to provide assistance and facilitate communication and change
management at each Current Book Eligible Recipient. (b) A Party may refer any
disputes regarding any of the foregoing clauses (i) through (v) to the JRB or a
similar mutually agreed upon governance structure. [**] Indicates that text has
been omitted which is the subject of a confidential treatment request. The text
has been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa251.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Exhibit 17 Page 7 (c) Intentionally
Deleted. (d) Onshore and Offshore Functions. Supplier will prepare and adapt its
current technology infrastructure and prepare its applicable Supplier Facilities
in India (solely to the extent permitted under this Agreement, including as set
forth in Section 6.1 of the MPSA or as otherwise agreed by Ascension and
Supplier) and any CBO Supplier Facility and systems to transition and provide
Services to the Current Book Eligible Recipients and Additional Book Eligible
Recipients. 4.3 Phase 2 Transition. (a) Transitioned Employees. After the Phase
1 Period ends, during the subsequent [**] day period (the “Phase 2 Period”), the
Parties will, with respect to the Current Book Eligible Recipients, begin
transitioning to Supplier applicable Mandatory Transition Employees and
Discretionary Transition Employees who have accepted an offer of employment from
Supplier. Except as otherwise agreed by the Parties in writing, the terms
applicable to the Affected Employees shall be set forth in Exhibit 13. (b)
Additional Book Eligible Recipients. During the Phase 2 Period, Ascension Health
shall (by entering into a Supplement with Supplier) effect the transition to
Supplier (or, at Supplier’s election, one of its Affiliates) of the Services for
the first tranche of the Additional Book Eligible Recipients expressly listed in
Section 2.2 (comprising an estimated NPR of between $2.0 Billion and $3 Billion,
unless otherwise agreed by the Parties, including due to agreed upon delayed
operational readiness), together with the assumption of operation of the
appropriate Ascension Health CBO. (c) Shared Services Model. During the Phase 2
Period, Supplier and Ascension Health will, subject to the terms of the
Agreement, continue to cooperate to move locally delivered services offshore and
to implement labor saving technologies. 4.4 Phase 3 Transition. Over the
subsequent [**] months after the conclusion of the Phase 2 Period, Ascension
Health shall enter (or cause the applicable Eligible Recipients to enter) into a
Supplement for the remaining Additional Book Eligible Recipients expressly
listed in Section 2.2 that have not commenced receiving the Services. [**]
Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa252.jpg]
AMENDED AND RESTATED MASTER PROFESSIONAL SERVICES AGREEMENT between Ascension
Health and Accretive Health, Inc. ANNEX 1 FORM OF SUPPLEMENT



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa253.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Annex 1 Page 1 Annex 1 Form of
Supplement SUPPLEMENT [x] TO AMENDED AND RESTATED MASTER PROFESSIONAL SERVICES
AGREEMENT [Instructions for use of this document: This document is intended only
as a template. The Sections and Schedules referred to below can be included or
omitted as applicable for the particular scope of work being added.] This
Supplement [x] (this “Supplement”) is made and entered into as of the __ day of
________, 20__ (the “Supplement Effective Date”) by and between [ ] (“Local
Client”) and [__________], a [________] corporation having offices
[________________] (“Supplier”) (together, the “Local Parties”). This Supplement
is entered into pursuant to and subject to that certain Amended and Restated
Master Professional Services Agreement (“Master Professional Services Agreement”
or “MPSA”) dated as of February 16, 2016 by and between Ascension Health and
Supplier, the terms of which, except as expressly modified or excluded herein,
are incorporated herein by reference. In accordance with Section 1.1(c) of the
MPSA, any amendment to the MPSA, including amendments made after the Supplement
Effective Date, shall automatically, as of the amendment effective date, be
incorporated into this Supplement, unless otherwise specifically set forth in
such amendment. NOW THEREFORE, in consideration of the premises and mutual
consents set forth below, the Local Parties hereby agree as follows: 1.
Schedules and Attachments. This Supplement includes each of the following
attached Schedules, all of which are incorporated into this Supplement by this
reference: Schedule A Ascension Health Facilities Schedule B Transitioned
Employees Schedule C Administered Expenses Schedule D Managed Third Party
Agreements Schedule E Contract Employee Roster Schedule F Satisfaction Surveys
Schedule G Subcontractors Schedule H Ascension Health Provided Equipment
Schedule I Performance Targets and Bounds 2. Definitions. Exhibit 1 to the MPSA
is hereby supplemented with the definitions set forth below: [List any
additional definitions specific to this Supplement.] The definitions added by
this Supplement to Exhibit 1 to the MPSA shall apply only with respect to the
Services provided under this Supplement.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa254.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Annex 1 Page 2 3. Supplement Term.
The Term of this Supplement shall commence as of 12:00:01 a.m., _________ Time
on the Supplement Effective Date and shall continue until the date of expiration
or earlier termination of the MPSA, unless this Supplement is terminated as
provided in the MPSA, in which case the Term of this Supplement shall end at
11:59:59 p.m., Central Time, on the effective date of such termination. The
Supplement Commencement Date is [ ]. 4. Services. Supplier shall provide the
following Services: 4.1 Dependent Services. Supplier shall provide to Local
Client the Dependent Services set forth in Exhibit 2-A to the MPSA. [If this
Supplement applies only to a Current Book Ministry purchasing Physician Advisory
Services only, delete this section.] 4.2 Physician Advisory Services Supplier
shall provide to Local Client the Physician Advisory Services set forth in
Exhibit 2-B to the MPSA. [If this Supplement applies only to an Eligible
Recipient purchasing Dependent Services, delete this section.] 5. Pricing. 5.1
Dependent Services. The Base Fee shall be determined in accordance with Exhibit
4-A to the MPSA. The Incentive Payment shall be determined in accordance with
Exhibit 4-B. [Parties may add various factors relating to Base Fee calculation
that are specific to this Eligible Recipient, including the applicable Cost to
Collect Factor.] 5.2 Physician Advisory Services. The fees for Physician
Advisory Services shall be determined in accordance with Exhibit 4-E to the
MPSA. 6. List of Transitioned Employees and Key Supplier Personnel. 6.1 List of
Transitioned Employees. Schedule B to this Supplement lists the Ascension Health
Personnel to whom offers of employment shall be made by Supplier, its Affiliates
or Subcontractors pursuant to the terms of Exhibit 13 to the MPSA. 6.2 Key
Supplier Personnel. In accordance with Sections 8.2(a)(i) and 8.2(b) of the
MPSA, the Key Supplier Personnel positions under this Supplement are listed
below: [Please identify the Site Lead.] 7. Contract Employee Rosters.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa255.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Annex 1 Page 3 In accordance with
Exhibit 5 of the MPSA, the Contract Employee Roster is set forth in Schedule E.
[This may be deleted if not applicable.] 8. Subcontractors. 8.1 Restricted
Subcontractors - Data Subcontractors. The Data Subcontractors identified on
Schedule G(1) are approved by Local Client for the provision of the Services set
forth in Schedule G(1). 8.2 Restricted Subcontractors - Non-Data Subcontractors.
The Restricted Subcontractors (other than Data Subcontractors) identified on
Schedule G(2) are approved by Local Client for the provision of the Services set
forth in Schedule G(2). 8.3 Other Subcontractors. The Subcontractors (other than
Restricted Subcontractors and Subcontractors for whom Ascension Health’s
approval is not required) identified on Schedule G(3) are approved by Local
Client for the provision of the Services set forth in Schedule G(3). 9.
Ascension Health Facilities. In accordance with Section 6.1(a) and 6.2 of the
MPSA, Supplier may provide any of the Services at or from those Ascension Health
Facilities set forth in Schedule A, and Local Client shall provide Supplier with
access to and the use of the locations (or equivalent space) identified in
Schedule A. [This section identifies the Ascension Health Facilities from which
Supplier may perform Services. If there are none applicable, then this section
can be removed.] 10. Initial Transition Plan. In accordance with Section 4.2 of
the MPSA, Supplier shall deliver to Local Client an initial Transition Plan by
[______]. [This section describes the timing requirement for the initial
Transition Plan. If no timing is provided, such plan must be delivered within 30
days after the Supplement Effective Date. If this concept is not applicable
(e.g., for a Local Client where Supplier is already providing Services), then
this section can be removed.] 11. Managed Third Party Agreements. The Managed
Third Party Agreements listed on Schedule D shall not be assigned to Supplier.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa256.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Annex 1 Page 4 12. Ascension Health
Provided Equipment. In accordance with Section 6.5(e) of the MPSA and as set
forth in Schedule H, Local Client shall provide Supplier with the Ascension
Health Provided Equipment listed on Schedule H, for the purpose of performing
the Services for the specified period. 13. Performance Targets. The Performance
Targets, Upper Bound and Lower Bound for each Operating Metric for each Facility
of Local Client, each as determined in accordance with Exhibit 4-B to the MPSA,
are listed on Schedule I. 14. Exclusions to Acute Care. The Parties agree that
the following facilities or services are not within the scope of Acute Care.
[List here any facilities or services, if any, which the Parties agree are
excluded from the definition of Acute Care.] 15. Governance. 15.1 Supplier
Executive Sponsor In accordance with Section 8.3 of the MPSA, the Supplier
Executive Sponsor is [_____]. 15.2 Eligible Recipient Relationship Manager In
accordance with Section 10.1(b) of the MPSA, the Eligible Recipient Relationship
Manager is [_____]. 16. Administered Expenses. In accordance with Section
11.2(a) of the MPSA, the Administered Expenses are set forth in Schedule C.
[List any Administered Expenses specific to this Supplement. If none apply, then
remove this reference and section.] SIGNATURE PAGE FOLLOWS [SPACE LEFT
INTENTIONALLY BLANK]



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa257.jpg]
IN WITNESS WHEREOF, the Local Parties have caused this Supplement to be executed
by their respective duly authorized representatives as of the Supplement
Effective Date. [SUPPLIER] [LOCAL CLIENT] By: By: Name: Name: Title: Title:



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa258.jpg]
AMENDED AND RESTATED MASTER PROFESSIONAL SERVICES AGREEMENT between Ascension
Health and Accretive Health, Inc. ANNEX 2 FORM OF ANNUAL ATTESTATION



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa259.jpg]
Annex 2 Form Of Annual Attestation Through this Annual Attestation, Accretive
Health, Inc. represents and certifies that all Ascension Health Data and
De-identified Ascension Health Data (as defined in the Agreement) have only been
used in the manner prescribed by the Master Professional Services Agreement by
and between Ascension Health and Accretive Health, Inc., dated ____________
(“Agreement”), including, but not limited to, the restrictions set forth in
Article 13 of the Agreement. IN WITNESS WHEREOF, Accretive Health, Inc. has
caused this Annual Attestation to be signed by its authorized representatives
effective on the date and year written below. Accretive Health, Inc.
(“Supplier”) By: Name: Title: Date:



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa260.jpg]
AMENDED AND RESTATED MASTER PROFESSIONAL SERVICES AGREEMENT between Ascension
Health and Accretive Health, Inc. ANNEX 3 FORM OF HIPAA BUSINESS ASSOCIATE
ADDENDUM



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa261.jpg]
ACCRETIVE AND ASCENSION HEALTH CONFIDENTIAL Annex 3 Page 3 HIPAA Business
Associate Addendum Ascension Health is a business associate of its Affiliates,
the Health Ministries and their Subsidiary Organizations (collectively, the
"Health Ministries"), which are covered entities under HIPAA ("Covered Entity or
"Covered Entities"). Contractor agrees that (1) this HIPAA Business Associate
Addendum is entered into for the benefit of Ascension Health and its Covered
Entities; (2) each Covered Entity shall be and constitutes an intended third
party beneficiary of the terms and conditions of this HIPAA Business Associate
Addendum. Pursuant to the Amended and Restated Master Professional Services
Agreement and the RC Tools ASP Agreement (each an “Agreement” and collectively
“Agreements”) between Ascension Health and Accretive Health, Inc. ("Contractor"
or "Business Associate"), Contractor performs functions or activities involving
the use and/or disclosure of protected health information (“PHI”) on behalf of
the Covered Entities, whether received from the Covered Entity or from Ascension
Health on behalf of a Covered Entity, and therefore, Contractor functions as a
business associate of the Covered Entities. Contractor, therefore, agrees to the
following terms and conditions set forth in this HIPAA Business Associate
Addendum. 1. Definitions. For purposes of this Addendum, the terms used herein,
unless otherwise defined, shall have the same meanings as used in the Health
Insurance Portability and Accountability Act of 1996, and any amendments or
implementing regulations ("HIPAA"), or the Health Information Technology for
Economic and Clinical Health Act (Title XIII of the American Recovery and
Reinvestment Act of 2009), and any amendments or implementing regulations
("HITECH"). 2. Compliance with Applicable Law. The parties acknowledge and agree
that, beginning with the relevant effective dates, Business Associate shall
comply with its obligations under this Addendum and with all obligations of a
business associate under HIPAA, HITECH and other related laws, as they exist at
the time this Addendum is executed and as they are amended, for so long as this
Addendum is in place. 3. Permissible Use and Disclosure of Protected Health
Information. Business Associate may use and disclose PHI to carry out its duties
to a Covered Entity pursuant to the terms of the Agreements. Business Associate
may also use and disclose PHI (i) for its own proper management and
administration, and (ii) to carry out its legal responsibilities. If Business
Associate discloses Protected Health Information to a third party for either
above reason, prior to making any such disclosure, Business Associate must
obtain: (i) reasonable assurances from the receiving party that such PHI will be
held confidential and be disclosed only as required by law or for the purposes
for which it was disclosed to such receiving party; and (ii) an agreement from
such receiving party to immediately notify Business Associate of any known
breaches of the confidentiality of the PHI. 4. Limitations on Uses and
Disclosures of PHI. Business Associate shall not, and shall ensure that its
directors, officers, employees, and agents do not, use or disclose PHI received
from a Covered Entity or Ascension Health in any manner that is not permitted or
required by the Agreements, this Addendum, or required by law. All uses and
disclosures of, and requests by Business Associate for, PHI are subject to the
minimum necessary rule under HIPAA and HITECH and shall be limited to the
information contained in a limited data set, to the extent practical, unless
additional information is needed to accomplish the intended purpose, or as
otherwise permitted in accordance with Section 13405(b) of HITECH and any
implementing regulations. 5. Required Safeguards To Protect PHI. Business
Associate agrees that it will implement appropriate safeguards in accordance
with HIPAA and HITECH to prevent the use or disclosure of PHI other than
pursuant to the terms and conditions of this Addendum. Business Associate will
provide its policies and procedures that set forth these safeguards, at least
annually to Covered Entity. 6. Reporting of Improper Uses and Disclosures of
PHI. Business Associate shall immediately (within 48 hours) report to the
affected Covered Entity and Ascension Health a use or disclosure of PHI not
provided for in this Addendum by Business Associate, its officers, directors,
employees, or agents, or by a third party to whom Business Associate disclosed
PHI.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa262.jpg]
ASCENSION CONFIDENTIAL Annex 2 Page 4 7. Reporting of Breaches of Unsecured PHI.
Business Associate shall immediately (within 48 hours) report a breach of
unsecured PHI to the affected Covered Entity and Ascension Health in accordance
with 45 C.F.R. §§ 164.400-414. Business Associate shall cooperate with Ascension
Health and the Covered Entity's breach notification and mitigation activities,
and shall be responsible for [**] incurred by Ascension Health and the Covered
Entity for those activities, including attorney fees, media and public relations
consultants, forensic analysts and engineers, and related third party expert
services. Ascension Health, at its own election, may participate in efforts to
analyze, mitigate and remediate any wrongful use or disclosure under Section 6,
any breach under Section 7, and/or any security incident under Section 14(d).
Business Associate will allow Ascension Health or Ascension Health's designated
representatives to access any hardware, software and systems relevant to such
event and both parties will work cooperatively to facilitate an assessment and
appropriate corrective action. 8. Mitigation of Harmful Effects. Business
Associate agrees to mitigate, to the extent practicable, any harmful effect of a
use or disclosure of PHI by Business Associate in violation of the requirements
of this Addendum, including, but not limited to, compliance with any state law
or contractual data breach requirements. 9. Agreements by Third Parties.
Business Associate shall enter into an agreement with any agent or subcontractor
of Business Associate that will have access to PHI. Pursuant to such agreement,
the agent or subcontractor shall agree to be bound by the same restrictions,
terms, and conditions that apply to Business Associate under this Addendum with
respect to such PHI. Business Associate shall provide copies of such agreements
to Ascension Health, upon request. 10. Access to Information. Within five (5)
days of a request by a Covered Entity for access to PHI about an individual
contained in a Designated Record Set, Business Associate shall make available to
the Covered Entity such PHI for so long as such information is maintained by
Business Associate in the Designated Record Set, as required by 45 C.F.R. §
164.524. In the event any individual delivers directly to Business Associate a
request for access to PHI, Business Associate shall within [**] days forward
such request to the Covered Entity. 11. Availability of PHI for Amendment.
Within five (5) days of receipt of a request from a Covered Entity for the
amendment of an individual's PHI or a record regarding an individual contained
in a Designated Record Set (for so long as the PHI is maintained in the
Designated Record Set), Business Associate shall provide such information to the
Covered Entity for amendment and incorporate any such amendments in the PHI as
required by 45 C.F.R. § 164.526. In the event any individual delivers directly
to Business Associate a request for amendment to PHI, Business Associate shall
within [**] days forward such request to the Covered Entity. 12. Documentation
of Disclosures. Business Associate agrees to document disclosures of PHI and
information related to such disclosures as would be required for a Covered
Entity to respond to a request by an individual for an accounting of disclosures
of PHI in accordance with 45 C.F.R. § 164.528. 13. Accounting of Disclosures.
Within five (5) days of notice by a Covered Entity to Business Associate that it
has received a request for an accounting of disclosures of PHI regarding an
individual during the six (6) years prior to the date on which the accounting
was requested, Business Associate shall make available to the Covered Entity
information to permit the Covered Entity to respond to the request for an
accounting of disclosures of PHI, as required by 45 C.F.R. § 164.528. In the
event the request for an accounting is delivered directly to Business Associate,
Business Associate shall within [**] days forward such request to the Covered
Entity. [**] Indicates that text has been omitted which is the subject of a
confidential treatment request. The text has been separately filed with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa263.jpg]
ASCENSION CONFIDENTIAL Annex 2 Page 5 14. Electronic PHI. To the extent that
Business Associate creates, receives, maintains or transmits electronic PHI on
behalf of a Covered Entity, Business Associate shall: (a) Comply with 45 C.F.R.
§§164.308, 310, 312, and 316 in the same manner as such sections apply to a
covered entity, pursuant to Section 13401(a) of HITECH, and otherwise implement
administrative, physical and technical safeguards that reasonably and
appropriately protect the confidentiality, integrity and availability of
electronic PHI; (b) Business Associate shall provide to Ascension Health upon
request the network configuration and security profile of all of Supplier’s
servers hosting, processing or transmitting PHI (which, for the avoidance of
doubt, does not include servers owned or operated by Supplier Vendors); (c)
Business Associate shall provide Ascension Health with a copy of its documented
security risk analysis and security program, and at least [**] provide a
certification that a [**] has been completed; (d) Ensure that any agent to whom
Business Associate provides electronic PHI agrees to implement reasonable and
appropriate safeguards to protect it; and (e) Immediately (within [**] hours)
report to the affected Covered Entity and Ascension Health any security incident
of which Business Associate becomes aware. 15. Judicial and Administrative
Proceedings. In the event Business Associate receives a subpoena, court or
administrative order or other discovery request or mandate for release of PHI,
to the extent permitted by law, the affected Covered Entity and Ascension Health
shall have the right to control Business Associate's response to such request.
Business Associate shall notify the Covered Entity and Ascension Health of the
request as soon as reasonably practicable, but in any event within [**] days of
receipt of such request. Business Associate shall immediately (within [**]
hours) notify, and continuously update, the affected Covered Entity and
Ascension Health of the initiation of any state or federal governmental inquiry,
investigation, claim or action against Business Associate involving Business
Associate's compliance with HIPAA, HITECH, related state or federal law, or this
Addendum. 16. Availability of Books and Records. Business Associate hereby
agrees to make its internal practices, books, and records relating to the use
and disclosure of PHI available to the Secretary of the Department of Health and
Human Services for purposes of determining compliance with HIPAA and HITECH. 17.
Breach of Contract by Business Associate. In addition to any other rights the
Ascension Health may have in the Agreements, this Addendum or by operation of
law or in equity, upon Covered Entity’s knowledge of a material breach by
Business Associate of this Addendum, Ascension Health shall send notice to
Business Associate in writing of such material breach and provide Business
Associate an opportunity to cure the breach within [**] days after Business
Associate’s receipt of such notice, in accordance with the notification
procedures identified in the applicable Agreement. If Business Associate does
not cure the material breach within such time period, Ascension Health may
immediately terminate this Addendum and the applicable Agreement as it applies
to a Covered Entity upon written notice to Business Associate. 18. Effect of
Termination of Agreement. Upon the termination of the applicable Agreement or
this Addendum for any reason, Business Associate shall return to a Covered
Entity or, at the Covered Entity's direction, destroy all PHI received from the
Covered Entity that Business Associate maintains in any form, recorded on any
medium, or stored in any storage system. This provision shall apply to PHI that
is in the possession of Business Associates or agents of Business Associate.
Business Associate shall retain no copies of the PHI. Business Associate shall
remain bound by the provisions of this Addendum, even after termination of the
applicable Agreement or Addendum, until such time as all PHI has been returned
or otherwise destroyed as provided in this Section. [**] Indicates that text has
been omitted which is the subject of a confidential treatment request. The text
has been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa264.jpg]
ASCENSION CONFIDENTIAL Annex 2 Page 6 19. Injunctive Relief. Business Associate
stipulates that its unauthorized use or disclosure of PHI while performing
services pursuant to this Addendum would cause irreparable harm to a Covered
Entity, and in such event, the Covered Entity shall be entitled to institute
proceedings in any court of competent jurisdiction to obtain damages and
injunctive relief. 20. Indemnification. Business Associate shall indemnify and
hold harmless the Covered Entities, Ascension Health and their officers,
trustees, employees, and agents from any and all claims, penalties, fines,
costs, liabilities or damages, including but not limited to reasonable attorney
fees, incurred by the Covered Entities or Ascension Health arising from a
violation by Business Associate of its obligations under this Addendum. 21.
Exclusion from Limitation of Liability. To the extent that Business Associate
has limited its liability under the terms of an Agreement, whether with a
maximum recovery for direct damages or a disclaimer against any consequential,
indirect or punitive damages, or other such limitations, all limitations shall
exclude any damages to Ascension Health or a Covered Entity arising from
Business Associate's breach of its obligations relating to the use and
disclosure of PHI. 22. Owner of PHI. Under no circumstances shall Business
Associate be deemed in any respect to be the owner of any PHI used or disclosed
by or to Business Associate by Covered Entity or Ascension Health. 23. Third
Party Rights. The terms of this Addendum do not grant any rights to any parties
other than Business Associate, Ascension Health and the Covered Entities. 24.
Independent Contractor Status. For the purposed of this Addendum, Business
Associate is an independent contractor, and shall not be considered an agent of
Ascension Health or of a Covered Entity. 25. Changes in the Law. The parties
shall amend this Addendum to conform to any new or revised legislation, rules
and regulations to which a Covered Entity is subject now or in the future. 26.
Conflicts. If there is any direct conflict between the Agreements and this
Addendum, the terms and conditions of this Addendum shall control. BUSINESS
ASSOCIATE: ASCENSION HEALTH: By:____________________________
By:____________________________ Name:__________________________
Name:__________________________ Title:___________________________
Title:___________________________ Date:___________________________
Date:___________________________



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa265.jpg]
AMENDED AND RESTATED MASTER PROFESSIONAL SERVICES AGREEMENT between Ascension
Health and Accretive Health, Inc. ANNEX 4 RC TOOLS ASP AGREEMENT This document
contains proprietary and confidential information of Ascension Health. The
information contained in this document may not be disclosed outside your company
without the prior written permission of Ascension Health.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa266.jpg]
RC Tools ASP Agreement This RC Tools Application Service Provider Agreement
(this “ASP Agreement”) is entered into effective [________] (“ASP Effective
Date”), by and between Ascension Health, a Missouri nonprofit corporation having
a principal place of business at 4600 Edmundson Road, St. Louis, Missouri 63134
(“Ascension Health”) and Accretive Health, Inc., a Delaware corporation having a
principal place of business in Chicago, Illinois (“Supplier”) (each, a “Party”,
and together, the “Parties”). However, Supplier’s obligations under this ASP
Agreement for an applicable Eligible Recipient shall only commence after such
Eligible Recipient has executed an enrollment form (which is attached as
Schedule G) with Supplier, indicating that such Eligible Recipient is electing
to receive the ASP Services described herein (“Enrollment”). This ASP Agreement
shall become effective after the applicable termination date and provision of
disengagement services under the applicable Supplement between an Eligible
Recipient and Supplier and after such Enrollment has been completed and signed
by the applicable Eligible Recipient (the “Enrollment Effective Date”); provided
that such Enrollment must be executed by such Eligible Recipient within [**]
months after the cessation of any applicable disengagement services under the
applicable Supplement. When the ASP Agreement is incorporated by reference into
an Enrollment, except with respect to an approval right or consent of Ascension
Health as set forth in this ASP Agreement or to the extent the context dictates
otherwise, all references to Ascension Health shall be deemed to be references
to the applicable Eligible Recipient. 1. INTRODUCTION. a. Associated Contract
Documents. This ASP Agreement includes each of the following Schedules, all of
which are incorporated into this ASP Agreement by this reference. Schedule A
Services and Fees Schedule B Maintenance and Support Services Schedule C Service
Levels Schedule D Annual Attestation Schedule E Ascension Health Rules and
Requirements Schedule F Supplier Facilities Schedule G Enrollment Form b.
Definitions. The following terms used herein shall have the following meanings:
“Acceptance Criteria” has the meaning given in Section 2(c). “Affiliate” means,
generally, with respect to any Entity, any other Entity Controlling, Controlled
by or under common Control with such Entity. “Ascension Health” has the meaning
given in the preamble. “Ascension Health Data” means any data or information of
Ascension Health or any Eligible Recipient that is provided to or obtained by
Supplier in connection with the negotiation and execution of this ASP Agreement
or the performance of its obligations under this ASP Agreement, including data
and information with respect to the businesses, past current and prospective
customers, operations, facilities, products, insurance policies, policy holders,
applicants or other prospective [**] Indicates that text has been omitted which
is the subject of a confidential treatment request. The text has been separately
filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa267.jpg]
customers, rates, regulatory compliance, competitors, consumer markets, assets,
expenditures, mergers, acquisitions, divestitures, billings, collections,
revenues and finances of Ascension Health or any Eligible Recipient. Ascension
Health Data also means any data or information of Ascension Health or an
Eligible Recipient (i) created, generated, collected or processed by Supplier in
the performance of its obligations under this ASP Agreement, including data
processing input and output, asset information, reports, third party service and
product agreements of Ascension Health or an Eligible Recipient, retained
expenses and administered expenses or (ii) that resides in or is accessed
through software, equipment or systems provided, operated, supported, or used by
Supplier in connection with the ASP Services, as well as information derived
from this data and information. Ascension Health Data shall not include any
Supplier Confidential Information. “Ascension Health Export Materials” has the
meaning given in Section 6(j)(ii). “Ascension Health Standards” has the meaning
given in Section 3(b). “Ascension Health Network” has the meaning given in
Section 7(d). “ASP Agreement” means this RC Tools Application Services Provider
Agreement along with its Schedules and any exhibits or attachments referenced in
its Schedules. “ASP Agreement Terms” has the meaning given in Section 8(b)(v).
“ASP Access Codes” has the meaning given in Section 2(b). “ASP Effective Date”
has the meaning given in the preamble. “ASP Services” has the meaning given in
Section 2(a). “Audit Period” has the meaning given in Section 5(a). “Authorized
User” has the meaning given in Section 2(d). “Bankruptcy Code” has the meaning
given in Section 14(d)(ii). “Bankruptcy Rejection” has the meaning given in
Section 14(d)(ii). “Change Request” has the meaning given in Section 2(i).
“Change Response” has the meaning given in Section 2(i). “Charges” has the
meaning given in Schedule A. “Claim” has the meaning given in Section 16(a).
“Confidential Information” has the meaning given in Section 8(a). “Contract
Records” has the meaning given in Section 5(a). “Control” and its derivatives
means: (a) the legal, beneficial, or equitable ownership, directly or
indirectly, of (i) at least fifty percent (50%) of the aggregate of all voting
equity interests in an Entity or (ii) equity interests having the right to at
least fifty percent (50%) of the profits of an Entity or, in the event of
dissolution, to at least fifty percent (50%) of the assets of an Entity; (b) the
right to appoint, directly or indirectly, a majority of the board of directors;
(c) the right to control, directly or indirectly, the management or direction of
the Entity by contract or corporate governance document; or (d) in the case of a
partnership, the holding by an Entity (or one of its Affiliates) of the position
of sole general partner. “Controls Audit” has the meaning given in Section 5(h).
“De-identified” has the meaning given in Section 9(e)(i).



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa268.jpg]
“Direct Ascension Health Competitors” means the Entities identified as direct
competitors of the applicable Eligible Recipient in the corresponding
Supplement, as well as their Affiliates, successors and assigns, as such list of
Entities may reasonably be modified by Ascension Health from time to time.
“Directive” means Directive 95/46/EC of the European Parliament and of the
Council of 24 October 1995 on the protection of individuals with regard to the
processing and free movement of personal data. “Disengagement Plan” has the
meaning given in Section14(g). “Disengagement Services” has the meaning given in
Section14(g)(i). “Documentation” means all user manuals and product
specifications published by Supplier (in any format) relating to the operation
and functionality of the ASP Services that is in existence as of the ASP
Effective Date and any modifications, enhancements, updates, upgrades and
revisions thereof. “Eligible Recipients” means an Eligible Recipient (as defined
in the MPSA) who received services pursuant to a Supplement under the MPSA.
“Enrollment” has the meaning given in the preamble. “Enrollment Effective Date”
means, with respect to an individual Enrollment, the meaning given in the
preamble to such Enrollment. “Entity” means a corporation, partnership, joint
venture, trust, limited liability company, limited liability partnership,
association or other organization or entity. “Equipment” means all computing,
networking and communications equipment procured, provided, operated, supported,
or used by an Eligible Recipient, Supplier or an Authorized User in connection
with the ASP Services, including mainframe, midrange, server and distributed
computing equipment and associated attachments, features, accessories,
peripheral devices, and cabling. “Ethical and Religious Directives” has the
meaning given in Schedule E. “Illicit Code” has the meaning given in Section
6(g)(ii). “Indemnified Group” has the meaning given in Section 16(a). “Laws”
means all federal, state, provincial, regional, territorial and local laws,
statutes, regulations, rules, executive orders, supervisory requirements,
Directives, circulars, opinions, interpretive letters and official releases of
or by any government, or any authority, department or agency thereof or self
regulatory organization (“SRO”), including Privacy Laws. The definition of Laws
shall include Privacy Laws. For purposes of this ASP Agreement, Laws shall also
include all generally accepted accounting principles (“GAAP”), as such
principles may be modified during the Term by the Public Company Accounting
Oversight Board or other applicable authorities. “Link” has the meaning given in
Section 18(g). “Maintenance and Support” has the meaning given in Section 2(g).
“Malicious Code” means (i) any code, program, or sub-program whose knowing or
intended purpose is to damage or maliciously interfere with the operation of the
computer system containing the code, program or sub-program, or to halt, disable
or maliciously interfere with the operation of the software, code, program, or
sub-program, itself, or (ii) any device, method, or token that permits any
person to circumvent the normal security of the software or the system
containing the code. “MPSA” or “Master Professional Services Agreement” has the
meaning in the definition of Supplement.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa269.jpg]
“Materials” means, collectively, software, literary works, other works of
authorship, documented specifications, designs, analyses, processes,
methodologies, concepts, inventions, know-how, programs, program listings,
programming tools, documentation, reports, drawings, databases, spreadsheets,
machine-readable text and files financial models and work product, whether
tangible or intangible. “New Services” means new services or significant changes
to existing ASP Services requested by Ascension Health, (i) that impose
materially different obligations on Supplier, (ii) that require materially
different levels of effort, resources or expense from Supplier, and (iii) for
which there is no current charging methodology. “Official” has the meaning given
in Section 6(k). “Permitted Auditors” has the meaning given in Section 5(b).
“Personal Data” whether or not capitalized, has the meaning given in the
Directive. “Personnel” means the employees, agents, contractors, and
representatives of a party and its subcontractors, whether or not Affiliates of
such party. “Privacy Laws” means Laws that relate to the confidentiality,
security and protection of personally- identifiable information, customer
information, electronic data privacy, trans-border data flow or data protection.
“RC Tools” means AHtoAccess, AHtoCharge, YBFU (Yield Based Follow Up),
AHtoContract, AHtoRemit, and AHtoAnalytics and all functionality supported in
the various tabs, forms, extensions and reports associated with these tools.
“Security Incident” has the meaning given in Section 9(b)(iv). “Service Levels”
has the meaning given in Section 3(a). “Service Level Credits” has the meaning
given in Schedule C. “Subcontractors” means subcontractors (of any tier) of
Supplier, including Affiliates of Supplier. “Supplement” means a supplement that
has been executed pursuant to that Master Professional Services Agreement by and
between Ascension Health and Supplier (“MPSA”) for the performance of certain
revenue cycle services as described therein. “Supplier” has the meaning given in
the preamble. “Supplier Facility” means the locations designated as “Supplier
Facilities” that are listed in Schedule F. “Supplier Personnel” means those
employees, representatives, contractors, subcontractors and agents of Supplier,
Subcontractors and Supplier Affiliates who perform any ASP Services under this
ASP Agreement. “Term” has the meaning given in Section 13. “Use” means access,
configure, (among Ascension Health and Eligible Recipients), execute, operate,
display, provide training and user support and otherwise use. 2. ASP SERVICES.
a. General. Supplier will provide the applicable Eligible Recipients with the
Use of the RC Tools, software, Documentation, applications, hosting services,
training services, Maintenance and Support services, administrative services and
other activities related to the RC Tools described herein and in Schedules A and
B (“ASP Services”). In addition to the RC Tools, the ASP Services will include
the Use of the software, systems, equipment, network resources, data or
Materials owned or controlled by



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa270.jpg]
Supplier to provide the RC Tools. The ASP Services will include all related
services, functions or responsibilities that are inherent, necessary or a
customary part of the ASP Services or that are required or reasonably necessary
for the proper performance and the provision of the ASP Services, even if said
services, functions or responsibilities are not specifically described in this
ASP Agreement. Supplier understands that Ascension Health and the applicable
Eligible Recipient has made no promises or representations whatsoever as to the
amount or potential amount of business that Supplier can expect at any time
during the term of this ASP Agreement. b. Set-Up of ASP Services. On or before
the commencement date of the ASP Services, Supplier will complete all tasks
required to make the ASP Services accessible to individuals and entities
designated by Ascension Health or the applicable Eligible Recipient, including
(i) implementing any required interfaces for receiving the ASP Services, (ii)
delivering to Ascension Health and the applicable Eligible Recipient any
proprietary and/or non-proprietary software and related Documentation necessary
to access and receive the ASP Services, (iii) assigning all security access,
passwords and user IDs necessary to access the RC Tools and receive the ASP
Services (“ASP Access Codes”), (iv) preparing data designated by Ascension
Health for use on or with the ASP Services. c. Acceptance of Set-Up. Upon the
completion of all set-up of ASP Services and such other tasks by Supplier that
are a pre-requisite to use the ASP Services in a live, non-test environment,
Supplier will verify that the ASP Services are in full compliance with all
applicable specifications and Documentation and the representations specified in
this ASP Agreement (collectively, the “Acceptance Criteria”). d. Authorized
Users. Access to the ASP Services will be used only by Ascension Health, the
applicable Eligible Recipient and the employees, contractors (but excluding
direct competitors of Supplier), subcontractors, agents, and representatives of
the applicable Eligible Recipients (other than Supplier and its Subcontractors)
designated by Ascension Health or such Eligible Recipient to receive or use the
ASP Services provided by Supplier for the purpose of continuation of ASP
Services (or like services) provided to an Eligible Recipient that previously
received services under a Supplement (individually and collectively, “Authorized
Users”). e. ASP Access Codes. Supplier will permit access to the ASP Services
via the Internet, using the latest version of Internet Explorer that Ascension
Health is using as of the ASP Effective Date (and supporting the last two prior
major releases) and using ASP Access Codes assigned by Supplier. Supplier will
be responsible for assigning, disabling and otherwise administering ASP Access
Codes. Supplier will grant ASP Access Codes to, and only to, the Authorized
Users designated in writing by Ascension Health or the applicable Eligible
Recipient. Supplier will immediately disable all ASP Access Codes for, and
prevent access to the ASP Services by, any individual upon Ascension Health’s or
the applicable Eligible Recipient’s request. ASP Access Codes will be deemed
Confidential Information of both Parties. f. Grant of License for ASP Services.
Supplier grants, and represents and warrants that it has obtained all consents
necessary to grant, to Ascension Health and the applicable Eligible Recipients
(and their designees, if applicable) an irrevocable (except as specifically set
forth herein), worldwide, non- exclusive, non-transferable and royalty-free
right and license to access, execute, display and Use the ASP Services
(including the RC Tools and all related modifications, replacements, upgrades,
enhancements, methodologies, tools Documentation and materials), for the
purposes authorized by this ASP Agreement during the Term and any Disengagement
Services period, for the benefit of the Eligible Recipients, to (i) receive the
full benefit of the ASP Services provided by Supplier, (ii) monitor, access,
interface with or use the materials and software then being used by Supplier to
the extent contemplated by this ASP Agreement, and (iii) perform or have
performed services and functions that are ancillary to the ASP Services provided
by Supplier.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa271.jpg]
g. Maintenance and Support of Services. At [**], Supplier will provide
maintenance and support services (“Maintenance and Support”) for the ASP
Services subject to the terms and conditions for such services as described
herein and in Schedule B. h. Cooperation. Supplier will reasonably cooperate
with any other third parties that an Eligible Recipient may designate in
connection with the ASP Services or deliverables to be provided by Supplier
pursuant to this ASP Agreement. i. Change Control. Ascension Health may request
changes that affect the scope or duration of the ASP Services, including changes
in the deliverables, by submitting a written change request (“Change Request”)
to Supplier. Upon receipt of a Change Request from Ascension Health, Supplier
will promptly provide Ascension Health with a change response (“Change
Response”) that will describe the impact, if any, on the (i) scope of ASP
Services, (ii) milestones, (iii) deliverables, (iv) quality of performance of
the ASP Services, (v) project priorities or additional resource requirements and
(vi) nature and extent of any adverse impact or risk. The Parties will then
negotiate in good faith any reasonable and equitable adjustment, if any,
required to be made in regard to the ASP Services, deliverables and fees and
charges. Supplier will continue to perform pursuant to this ASP Agreement, and
will not be bound by any change requested by Ascension Health, until such change
has been accepted in writing by both Parties. j. Notice of Adverse Impacts.
Supplier shall make no change which (i) increases any Eligible Recipient’s [**]
of receiving the ASP Services; (ii) requires material changes to, or have an
adverse impact on, any Eligible Recipient’s businesses, operations,
environments, facilities, business processes, systems, software, utilities,
tools or Equipment (including those provided, managed, operated, supported
and/or used on their behalf by third party contractors); (iii) requires the
Eligible Recipients or Supplier to install a new version, release, upgrade of,
or replacement for, any Eligible Recipient software or equipment or to modify
any Eligible Recipient software or equipment; (iv) has a material adverse impact
on the functionality, interoperability, performance, accuracy, speed,
responsiveness, quality or resource efficiency of the Services; (v) requires
changes to or has an adverse impact on the functionality, interoperability,
performance, accuracy, speed, responsiveness, quality, cost or resource
efficiency of Ascension Health’s retained systems and business processes or (vi)
violates or is inconsistent with Ascension Health Standards or strategic plans,
without first obtaining Ascension Health’s approval, which approval Ascension
Health may withhold in its sole discretion. i. Notwithstanding the foregoing,
Supplier may make temporary changes required by an emergency if it has been
unable to contact the Ascension Health relationship manager or his or her
designee to obtain approval (if required) after making reasonable efforts.
Supplier shall document and report such emergency changes to Ascension Health
and the applicable Eligible Recipient not later than the next business day after
the change is made. Such changes shall not be implemented on a permanent basis
unless and until approved by Ascension Health. ii. Supplier shall coordinate the
implementation of any change affecting the ASP Services provided to any Eligible
Recipient with the Eligible Recipient so as not to (a) subject to (b) and (c)
below, disrupt or adversely impact the business, systems or operations of the
Eligible Recipient, (b) materially degrade the ASP Services then being received
by them, or (c) materially interfere with their ability to obtain the full
benefit of the ASP Services. k. No Repackaging of Services. This ASP Agreement
will continue to govern the ASP Services relating to any particular application
regardless of any name change to the application or any changes which result in
less than a substantial change in the functionality and operability of the
application. [**] Indicates that text has been omitted which is the subject of a
confidential treatment request. The text has been separately filed with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa272.jpg]
3. SERVICE LEVELS AND STANDARDS. a. Obligation. Supplier will at all times
perform its obligations to meet or exceed the performance standards as set forth
in Schedule C (collectively, the “Service Levels”). If Supplier fails to perform
in accordance with the applicable Service Levels, in addition to its other
obligations, Supplier will (i) promptly investigate the root causes of the
failure, (ii) use reasonable skill and care to resolve the root cause of the
problem as soon as practicable (regardless of cause or fault), (iii) advise
Ascension Health of the status at appropriate times, and (iv) communicate to
Ascension Health that all reasonable action has been taken to prevent any
recurrence of the failure. b. Ascension Health Standards. Supplier will provide
the ASP Services in a way that complies with Ascension Health’s standards,
policies and plans (“Ascension Health Standards”). Ascension Health Standards
include policies, standards and plans set forth in Schedule E, and any other
Ascension Health or Eligible Recipient policies, standards and plans Supplier is
provided copies of by Ascension Health or an applicable Eligible Recipient.
Ascension Health will have final authority to promulgate Ascension Health
Standards and modify such Ascension Health Standards from time to time or grant
waivers from such Ascension Health Standards. Supplier will (i) comply with and
enforce the Ascension Health Standards, (ii) modify the ASP Services to conform
to the Ascension Health Standards if possible, and will notify Ascension Health
if not possible, and (iii) obtain Ascension Health’s prior approval for any
deviations from the Ascension Health Standards. 4. PRICE AND PAYMENT. a. Payment
of Charges. In consideration of Supplier’s performance of the ASP Services, each
applicable Eligible Recipient will pay Supplier the applicable Charges set forth
in Schedule A. Supplier acknowledges and agrees that there are [**] to be paid
to Supplier for such ASP Services. None of the Charges [**] during the term of
this ASP Agreement unless otherwise agreed to in writing. Supplier shall give
the Eligible Recipients the benefit of any price decrease made generally
available to Supplier’s other customers from the date such price decrease first
becomes effective. b. Taxes. Ascension Health and the other Eligible Recipients
are exempt from most sales and use taxes and will not be responsible for the
payment of any such taxes to Supplier if each timely provides Supplier with a
valid exemption certificate. Supplier shall cooperate with Ascension Health and
the applicable Eligible Recipient as reasonably necessary to establish with a
relevant taxing authority Ascension Health’s and the applicable Eligible
Recipient’s exemption from tax that may be applied resulting from the ASP
Services purchased or provided under this ASP Agreement. Supplier shall be
responsible for its city, state or federal income taxes on compensation paid, if
any, by Ascension Health or the applicable Eligible Recipient for ASP Services
performed pursuant to this ASP Agreement and for withholding for Supplier’s
employees, including any tax burdens or benefits arising from its operations
hereunder. This provision shall survive termination of this ASP Agreement. The
Parties will cooperate fully to enable each other to more accurately determine
its tax liability and to minimize such liability to the extent legally
permissible, including for example Supplier’s separation of invoicing into
taxable and non-taxable components. c. Payment Terms. Payment on undisputed
amounts will be due within [**] days after the applicable Eligible Recipient’s
receipt of an invoice from Supplier that complies with the requirements set
forth in Section 4(a). The applicable Eligible Recipient will pay no interest or
other penalty on any invoice that is disputed or withheld in good faith by such
Eligible Recipient. [**] Indicates that text has been omitted which is the
subject of a confidential treatment request. The text has been separately filed
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa273.jpg]
d. No [**]. Supplier’s sole compensation in connection with this ASP Agreement
is as set forth in this Section 4. Ascension Health and Eligible Recipients will
not be obligated to pay [**]. 5. AUDITS. a. Eligible Recipient Records
Retention. Supplier shall, and shall cause its Subcontractors to, maintain
complete and accurate records of and supporting documentation for all Charges,
all Ascension Health Data, Materials, applications, software, developed
Materials, and all transactions, authorizations, changes, implementations, soft
document accesses, reports, filings, returns, analyses, procedures, controls,
records, data or information created, generated, collected, compiled, processed
or stored by Supplier in the performance of its obligations under this ASP
Agreement, including all invoices and supporting documentation (the “Contract
Records”). Supplier shall maintain such Contract Records in accordance with
applicable Laws and retain Contract Records in accordance with each Eligible
Recipient’s record retention policy (as such policy may be modified from time to
time and provided to Supplier in writing) during the Term and any Disengagement
Services period and thereafter for the longer of (1) the period required by
applicable Laws or (2) the period ending at the end of the [**] calendar year
after the calendar year in which Supplier ceased performing the Services (the
“Audit Period”), provided that, at the end of the Audit Period, Supplier shall
return any remaining Contract Records. Supplier may request that the applicable
Eligible Recipient approve shorter retention requirements for Ascension Health
Data containing PHI to manage the risk associated with retaining such data when
it is not required for the delivery of ASP Services. b. Operational Audits. The
Parties will agree on a mutually acceptable audit plan for each Supplier
Facility that provides ASP Services to multiple Eligible Recipients with respect
to audits performed by such Eligible Recipients (e.g., coordinate audits by
multiple Eligible Recipients). During the Audit Period, Supplier shall, and
shall cause its Subcontractors to, provide to Ascension Health (and internal and
external auditors, inspectors, regulators and other representatives that
Ascension Health may designate from time to time, including third parties to the
extent any Eligible Recipient is legally or contractually obligated to submit to
audits by such entities that relate to the Services (collectively, “Permitted
Auditors”)) access at reasonable hours to Supplier Personnel, to systems used by
Supplier to provide ASP Services, to the facilities at or from which ASP
Services are then being provided and to Supplier records and other pertinent
information, all to the extent relevant to the ASP Services, usage of third
party software and Ascension Health Data and Supplier’s obligations under this
ASP Agreement, including Supplier’s obligations with respect to an applicable
disaster recovery/business continuity plan. If an audit is performed to
determine whether deficiencies identified in a prior audit have been remediated,
and such audit determines that such deficiencies have not been remediated,
Supplier shall promptly reimburse Ascension Health for the actual cost of such
audit attributable to the failed area and any incremental follow-up audit to
verify that such breach has been corrected. c. Financial Audits. During the
Audit Period, Supplier shall, and shall cause its Subcontractors to, provide to
Ascension Health, the applicable Eligible Recipient and Permitted Auditors
access during reasonable hours to Supplier Personnel and to Contract Records and
other pertinent information to conduct financial audits, all to the extent
relevant to the performance of Supplier’s financial obligations under this ASP
Agreement. If (i) any such audit reveals an overcharge by Supplier (excluding
true-ups), (ii) such overcharge is not caused by the Eligible Recipient or data
provided by the Eligible Recipient, and (iii) Supplier does not successfully
dispute the amount questioned by such audit, Supplier shall promptly pay to the
applicable Eligible Recipient the amount of such overcharge, together with
interest from the date of Supplier’s receipt of such overcharge at [**] percent
([**]%) per annum. In addition, [**] Indicates that text has been omitted which
is the subject of a confidential treatment request. The text has been separately
filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa274.jpg]
except for audits of routine financial functions (e.g., quarterly scorecard
reviews), if an audit reveals an overcharge of more than the greater of (x) [**]
percent ([**]%) of the audited Charges\, or (y) $[**] and such overcharge is not
caused by the Eligible Recipient or data provided by the Eligible Recipient,
Supplier shall promptly reimburse Ascension Health for the [**]. d. Audit
Assistance. Supplier shall (i) provide any assistance reasonably requested by
Ascension Health or a Permitted Auditor in conducting any such audit, including
installing and operating audit software, (ii) make requested personnel, records,
systems and information available to Ascension Health, an applicable Eligible
Recipient or a Permitted Auditor in response to an audit or request for
information, (iii) make copies of any data or information that Ascension Health,
an applicable Eligible Recipient or a Permitted Auditor has the right to access
(which Ascension Health and such Permitted Auditor shall be permitted to
retain), and (iv) in all cases, provide such assistance, personnel, records,
systems and information in an expeditious manner to facilitate the timely
completion of such audit. e. General Procedures. i. Notwithstanding the intended
breadth of Ascension Health’s audit rights, Ascension Health shall not be given
access to (A) the confidential information of other Supplier customers, (B)
Supplier locations that are not related to Ascension Health, the other Eligible
Recipients or the ASP Services, or (C) Supplier’s internal costs, except to the
extent such costs are the basis upon which Ascension Health is charged (e.g.,
reimbursable expenses, out-of-pocket expenses, administered expenses or
cost-plus Charges) and/or are necessary to calculate the applicable variable
Charges. ii. In performing audits, Ascension Health shall endeavor to avoid
unnecessary disruption of Supplier’s operations and unnecessary interference
with Supplier’s ability to perform the Services in accordance with the Service
Levels. iii. Ascension Health, the applicable Eligible Recipient and the
Permitted Auditors shall be given adequate private workspace in which to perform
an audit, plus access to photocopiers, telephones, facsimile machines, computer
hook-ups, and any other facilities or equipment needed for the performance of
the audit. f. Supplier Internal Audit. If Supplier determines as a result of its
own internal audit or otherwise that it has overcharged Ascension Health or
another Eligible Recipient, then Supplier shall promptly pay to Ascension Health
or the applicable Eligible Recipient the amount of such overcharge. g. Supplier
Response to Audits. Supplier and Ascension Health or the applicable Eligible
Recipient shall meet promptly upon the completion of any audit conducted
pursuant to this Section 5 (i.e., an exit interview) and/or the issuance of an
interim or final report following such an audit. Supplier shall respond to each
exit interview and/or audit report in writing within [**] days, unless a shorter
response time is specified in such report. Supplier and Ascension Health or the
applicable Eligible Recipient shall develop and agree upon an action plan to
expeditiously address and resolve any deficiencies, concerns and/or
recommendations identified in such exit interview or audit report. Supplier, at
its own expense, shall then undertake remedial action in accordance with such
action plan and the dates specified therein to the extent necessary to comply
with Supplier’s obligations under this ASP Agreement. h. Controls Audit. i. In
addition to its other obligations under this Section 5, Supplier shall cause a
multi-client Type 2 U.S. Statement on Standards for Attestation Engagements 16
or an equivalent audit [**] Indicates that text has been omitted which is the
subject of a confidential treatment request. The text has been separately filed
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa275.jpg]
under such successor standard as may then be in effect (a “Controls Audit”) to
be conducted by an independent public accounting firm on [**] basis for data
centers at or from which the ASP Services and/or services similar to the ASP
Services are provided. Supplier shall (i) confer with Ascension Health as to the
scope and timing of each such audit, and (ii) accommodate Ascension Health’s
requirements and concerns to the extent practicable. Unless otherwise agreed by
the Parties, Supplier will perform a security audit based on the Statement on
Standards for Attestation Engagements (SSAE) No. 16 and will provide a SSAE 16
SOC 1 Type II report prepared by a certified public accountant registered with
the Public Company Accounting Oversight Board that covers at least a [**] month
period of time in a [**] with a favorable assessment of Supplier’s internal
controls and will perform the same on [**] basis throughout the Term of this ASP
Agreement. Annually, for Services being provided to an Eligible Recipient from a
data center as of the beginning of Ascension Health’s fiscal year, Supplier
shall provide the applicable Eligible Recipient with a copy of its then current
SSAE 16 SOC 1 Type II audit for any [**] month period in a [**] by not later
than [**] of the applicable year and shall provide any updates thereto necessary
to address any deficiencies identified in such audit. If Supplier becomes
certified in other programs intended to evaluate security, Supplier shall also
provide information regarding certification to the applicable Eligible
Recipient. At Ascension Health’s request at any time, Supplier shall confirm in
writing that there have been no changes in the relevant policies, procedures and
internal controls since the completion of such audit. The Controls Audit shall
be conducted and the report provided at no additional charge to Ascension Health
and any applicable Eligible Recipient. Supplier shall respond to such report in
accordance with Section 5(g). ii. If Supplier is unable to or not required to
provide the Controls Audit for data centers due to the timing of the onset of
Services or other reasons, or the Controls Audit reveals any deficiencies or
material weakness, Supplier shall (a) provide Ascension Health, on or before the
date such opinion is delivered or due to be delivered, a written statement
describing the circumstances giving rise to any delay or any qualification, (b)
take such actions as shall be necessary to resolve such circumstances as soon as
practicable, and (c) permit Ascension Health, the applicable Eligible Recipient
and its Permitted Auditors to perform such procedures and testing as are
reasonably necessary for their assessment of the operating effectiveness of
Supplier’s policies, procedures and internal controls. Supplier acknowledges and
agrees that Ascension Health, the applicable Eligible Recipient and Permitted
Auditors, upon receiving a copy of the Controls Audit report, shall have the
right to review the auditor work papers at the auditor premises, as well as
interview the auditor personnel who did the actual audit work in the event
Ascension Health, the applicable Eligible Recipient or Permitted Auditors
require clarification on the Controls Audit report and work papers to the extent
such audit rights are available under the agreements signed by Supplier with
existing third-party audit firms. iii. To the extent Ascension Health requests
that, in addition to the Controls Audit described above, Supplier conduct an
Ascension Health or Eligible Recipient-specific Controls Audit, Supplier shall
do so at Ascension Health’s expense (provided that Supplier notifies Ascension
Health of such expense, obtains Ascension Health’s prior approval of, and uses
commercially reasonable efforts to minimize, such expense). If, however,
Supplier undertakes additional or [**] Indicates that text has been omitted
which is the subject of a confidential treatment request. The text has been
separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa276.jpg]
different Controls Audit (or equivalent audits) of Supplier Facilities in
question (other than customer-specific audits requested and paid for by other
Supplier customers), Supplier shall accord Ascension Health the rights described
in the last two sentences of Section 5(h)(i) with respect to such audits. i.
Controls Audit Obligations for Subcontractors. Unless otherwise approved by
Ascension Health, any Supplier subcontract, between Supplier and a Subcontractor
providing data hosting services, will require the applicable Subcontractor to
provide [**] SSAE 16 SOC 1 Type II report to Supplier and Supplier shall provide
such report to Ascension Health. j. Corporate Compliance Program. Ascension
Health may identify Permitted Auditors that shall have access to and shall audit
those aspects of Supplier’s Corporate Compliance Program that relate to the ASP
Services or Supplier’s obligations under this ASP Agreement on an annual basis,
unless otherwise mutually agreed. Supplier shall reasonably cooperate with such
auditors in the scope of such audits. k. Audit Costs. Except as provided in this
Section 5, Supplier and its Subcontractors and suppliers shall provide the
Services required of them described in this Section 5 at [**] to Ascension
Health and any applicable Eligible Recipient. l. Government Contracts Flow-Down.
The Parties acknowledge and agree that, as a matter of federal procurement law,
Supplier may be deemed a “subcontractor” to Ascension Health and/or another
Eligible Recipient under one or more of their contracts with the federal
government, that the ASP Services provided or to be provided by Supplier in such
circumstances constitute “commercial items” as that term is defined in the
Federal Acquisition Regulation, 48 C.F.R. Section 52.202, and that
“subcontractors” providing “commercial items” under government contracts are
subject to certain mandatory “flow-down” clauses (currently, (i) Equal
Opportunity, (ii) Affirmative Action for Special Disabled and Vietnam Era
Veterans, and (iii) Affirmative Action for Handicapped Workers) under the
Federal Acquisition Regulation, 48 C.F.R. Section 52.244-6. The Parties agree
that, insofar as certain clauses are be required to be flowed down to Supplier,
Supplier shall comply with such clauses at no additional cost to Ascension
Health or another Eligible Recipient. 6. WARRANTIES. a. General. Supplier
represents, warrants and covenants that: (i) the ASP Services will be rendered
with promptness, due care, skill and diligence; (ii) the ASP Services will be
executed in a workmanlike manner, in accordance with the Service Levels; (iii)
the ASP Services, deliverables or software delivered under this ASP Agreement
shall perform in accordance with any and all Documentation, prepared by Supplier
or by any party and Supplier jointly, referencing in any manner the performance
and functionality of the software; (iv) Supplier will use adequate numbers of
qualified individuals with suitable training, education, experience, know-how,
competence and skill to perform the ASP Services; (v) Supplier will provide such
individuals with training as to new products and services prior to their
implementation in Ascension Health’s and/or the Eligible Recipient’s
environment; and (vi) Supplier will have the resources, capacity, expertise and
ability in terms of equipment, materials, know-how and personnel to provide the
ASP Services. Supplier represents and warrants that Supplier has the right to
provide the ASP Services and to grant all rights to the deliverables that are
granted to Ascension Health hereunder. Supplier further represents and warrants
that entering into and carrying out the terms and conditions of this ASP
Agreement will not violate or constitute a breach of any agreement binding upon
Supplier. [**] Indicates that text has been omitted which is the subject of a
confidential treatment request. The text has been separately filed with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa277.jpg]
b. Personnel. Supplier warrants that the Supplier Personnel performing ASP
Services have the legal right to work in the country where they are performing
such ASP Services, and that to the best of Supplier’s knowledge such Personnel
are not prohibited, by contract (e.g., noncompete with previous employer) or
otherwise, from performing such ASP Services for Ascension Health. c.
Non-Infringement. Except as otherwise provided in this ASP Agreement, each Party
represents, warrants and covenants that it shall perform its responsibilities
under this ASP Agreement in a manner that does not infringe, or constitute an
infringement or misappropriation of, any patent, copyright, trademark, trade
secret or other proprietary rights of any third party; provided, however, that
the performing Party shall not have any obligation or liability to the extent
any infringement or misappropriation is caused by (i) modifications made by the
other Party or its contractors or subcontractors, without the knowledge or
approval of the performing Party, (ii) the other Party’s combination of the
performing Party’s work product or Materials (including but not limited to the
RC Tools and the Documentation) with items not furnished, specified or
reasonably anticipated by the performing Party or contemplated by this ASP
Agreement, (iii) a breach of this ASP Agreement by the other Party, (iv) the
failure of the other Party to use corrections or modifications provided by the
performing Party offering equivalent features and functionality, or (v) third
party software, except to the extent that such infringement or misappropriation
arises from the failure of the performing Party to obtain the necessary licenses
or required consents or to abide by the limitations of the applicable third
party software licenses. Each Party further represents, warrants and covenants
that it will not use or create materials in connection with the ASP Services
which are libelous, defamatory, obscene or otherwise infringe another
individual’s privacy rights. Supplier further represents and warrants that there
is no claim, litigation or proceeding pending or, to the best of Supplier’s
knowledge, threatened with respect to the ASP Services or deliverables or any
component thereof alleging infringement or misappropriation of any patent,
copyright, trademark, trade secret or other proprietary right of any person, and
that neither the ASP Services nor associated deliverables infringe or
misappropriate any patent, copyright, trademark, trade secret or other
proprietary right of any third party. d. Third Party Software Indemnification.
In addition, with respect to third party software provided by Supplier pursuant
to this ASP Agreement, Supplier covenants that it shall obtain and provide
intellectual property indemnification for the Eligible Recipients (or obtain
intellectual property indemnification for itself and enforce such
indemnification on behalf of the Eligible Recipients) from the suppliers of such
software. Unless otherwise approved in advance by Ascension Health, such
indemnification shall be (i) comparable to the intellectual property
indemnification provided by Supplier to the Eligible Recipients under this ASP
Agreement, or (ii) the indemnification available in the industry for the same or
substantially similar types of software products. e. Timely Services. Supplier
warrants that it will perform the ASP Services within the specified dates, time
frames and milestones more fully set forth in this ASP Agreement. f. Third Party
Consents. Supplier warrants that it has the full right, power and authority to
perform the ASP Services required under this ASP Agreement without the consent
of any third party; or, to the extent any consent is needed, Supplier warrants
that such consent has been obtained or will be obtained prior to the performance
of such ASP Services. g. Malicious Code; Illicit Code; Disabling Code. i.
Malicious Code. Each Party shall cooperate with the other Party and shall take
commercially reasonable actions and in the case of Supplier, precautions
consistent with Ascension Health’s policies with respect to Malicious Code and
to prevent the introduction and proliferation of Malicious Code into Ascension
Health’s or another Eligible Recipient’s environment or any system used by
Supplier to provide the ASP Services. Without limiting Supplier’s other
obligations under this ASP Agreement, if Malicious Code is found in Equipment,
software or systems provided, managed or supported by Supplier or is otherwise



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa278.jpg]
introduced into Ascension Health’s environment by Supplier, Supplier shall, at
no additional charge to Ascension Health or another Eligible Recipient,
eliminate and reduce the effects of such Malicious Code, including preventing
the reoccurrence of such Malicious Code to the extent commercially feasible,
and, if the Malicious Code causes a loss of operational efficiency or loss of
data, to mitigate such losses and restore such data with generally accepted data
restoration techniques. ii. Illicit Code. Supplier agrees that: (i) unless
authorized in writing by an Eligible Recipient; or (ii) necessary to perform
valid duties under this ASP Agreement, any products provided to Eligible
Recipient by Supplier for use by Supplier or Eligible Recipient shall: (a)
contain no hidden files; (b) not replicate, transmit or activate itself without
control of a person operating computing equipment on which it resides; (c) not
alter, damage, or erase any data or computer programs without control of a
person operating the computing equipment on which it resides; or (d) contain no
key, node lock, time out or other function, whether implemented by electronic,
mechanical or other means, which restricts or may restrict use or access to any
programs or data developed under this ASP Agreement, based on residency on a
specific hardware configuration, frequency or duration of use, or other limiting
criteria (“Illicit Code”). If any products contain Illicit Code, Supplier shall,
via a document specific to this provision, notify Eligible Recipient in writing
and receive a signed acknowledgement of receipt from Eligible Recipient. Such
notification shall specifically inform Eligible Recipient of the full extent and
nature of the Illicit Code and provide Eligible Recipient with instructions for
overriding such Illicit Code in emergencies. iii. Disabling Code. Supplier
represents, warrants and covenants that, without the prior written consent of
Ascension Health, Supplier shall not insert into the software any code that
could be invoked to disable or otherwise shut down all or any portion of the ASP
Services. Supplier further represents, warrants and covenants that, with respect
to any disabling code that may be part of the software, Supplier shall not
invoke or cause to be invoked such disabling code at any time, including upon
expiration or termination of this ASP Agreement for any reason, without
Ascension Health’s prior written consent. Supplier also represents, warrants and
covenants that it shall not use third party software containing disabling code
without the prior approval of Ascension Health. For purposes of this provision,
code that serves the function of ensuring software license compliance (including
passwords) shall not be deemed disabling code, provided that Supplier notifies
Ascension Health in advance of all such code and obtains Ascension Health’s
approval prior to installing such code in any software, Equipment or system. h.
Compliance. Supplier represents and warrants that the ASP Services provided
hereunder, will comply with all applicable Laws, rules and regulations of
applicable jurisdictions and Ascension Health Standards and policies during the
Term and any Disengagement Services period, including identifying, procuring,
and maintaining applicable permits certificates, approvals and inspections
required under such Laws. On its own initiative and at the request of Ascension
Health, Supplier shall provide Ascension Health with updates or new versions to
make the ASP Services comply with all generally applicable, federally mandated,
regulatory changes and state mandated changes at no charge to Ascension Health
and any applicable Eligible Recipient. The Parties intend that this ASP
Agreement comply at all times with all existing and future applicable Laws,
including state and federal anti-kickback laws, the Medicare/Medicaid Anti-Fraud
and Abuse Statutes, the restrictions on Ascension Health by virtue of its
tax-exempt status and the federal law relating to physician referrals. i. Open
Source/Shareware. Supplier represents and warrants that no software, code and/or
firmware provided to Ascension Health or an applicable Eligible Recipient as
part of any deliverable or ASP Services will contain any Materials licensed
under a license agreement that requires that derivative works of such Materials
will be provided to the licensor with a right of use, redistribution or
modification.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa279.jpg]
j. Export Control. (i) The Parties acknowledge that certain products,
technology, technical data and software (including certain services and
training) and certain transactions may be subject to export controls and/or
sanctions under the Laws of the United States and other countries and
jurisdictions (including the Export Administration Regulations, 15 C.F.R.
§§730-774, the International Traffic in Arms Regulations, 22 C.F.R. Parts
120-130, and sanctions programs implemented by the Office of Foreign Assets
Control of the U.S. Department of the Treasury). No Party shall directly or
indirectly export or re-export any such items or any direct product thereof or
undertake any transaction or service in violation of any such Laws. (ii) For any
products, technology, technical data or software provided by any Eligible
Recipient to Supplier (“Ascension Health Export Materials”), Supplier shall be
responsible for obtaining all necessary export authorizations, consents and
licenses for the export of such Ascension Health Export Materials (a) within
Supplier’s enterprise, (b) from Supplier to Supplier Subcontractors, (c) from
Supplier Subcontractors to Supplier or (d) where Supplier has directed, this ASP
Agreement provides, or the Parties have agreed that Ascension Health will export
such Materials directly to a member of Supplier’s enterprise or a Supplier
Subcontractor. (iii) Supplier shall identify the specific export control status
of, and be responsible for obtaining all necessary export authorizations and
licenses for the “export” or “re-export” of products, technology, technical data
or software provided by Supplier or its Affiliates or Subcontractors to any
Eligible Recipient. k. Compliance with Anti-Corruption Laws. Supplier
represents, warrants and covenants that it is fully aware of and will comply
with, and in the performance of its obligations to Ascension Health will not
take any action or omit to take any action that would cause either Party to be
in violation of, (i) U.S. Foreign Corrupt Practices Act, (ii) any other
applicable anti-corruption laws, or (iii) any regulations promulgated under any
such laws. Supplier represents and warrants that neither it nor any of the
Supplier Personnel is an official or employee of any government (or any
department, agency or instrumentality of any government), political party, state
owned enterprise or a public international organization such as the United
Nations, or a representative or any such person (each, an “Official”). Supplier
further represents, warrants and covenants that, to its knowledge, neither it
nor any of the Supplier Personnel has offered, promised, made or authorized to
be made, or provided any contribution, thing of value or gift, or any other type
of payment to, or for the private use of, directly or indirectly, any Official
for the purpose of influencing or inducing any act or decision of the Official
to secure an improper advantage in connection with, or in any way relating to,
(i) any government authorization or approval involving Ascension Health, or (ii)
the obtaining or retention of business by Ascension Health. Supplier further
represents and warrants that it will not in the future offer, promise, make or
otherwise allow to be made or provide any payment and that it will take all
lawful and necessary actions to ensure that no payment is promised, made or
provided in the future by any of the Supplier Personnel. Any violation of this
Section 6(k) will be deemed to be a material breach of this ASP Agreement. 7.
SUPPLIER RESPONSIBILITIES. a. Facilities. Supplier and its Affiliates and
Subcontractors will provide ASP Services only at or from (i) the Supplier
Facilities and supporting vendors identified in Schedule F, and (ii) any other
service locations permitted by applicable Law (x) within a country from which
Supplier had previously provided ASP Services under the MPSA and applicable
Supplement provided that any change in service location is



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa280.jpg]
approved in advance by Ascension Health, which approval shall not be
unreasonably withheld, conditioned or delayed, or (y) within any other country,
provided that any change in service location is approved in advance by Ascension
Health, in Ascension Health’s sole discretion. Supplier shall be financially
responsible for all additional costs, taxes or expenses resulting from any
Supplier-initiated relocation to a new or different Supplier Facility, including
any costs or expenses incurred or experienced by any Eligible Recipient as a
result of such relocation. Supplier will store and process Ascension Health Data
only in the locations identified in Schedule F. Supplier shall not transfer
Ascension Health Data to any other locations within the United States, nor
change the locations for storage and processing of such Ascension Health Data
within the United States, except as expressly permitted in Schedule F, or
otherwise with the express written consent of Ascension Health, which consent
shall not be unreasonably withheld, conditioned or delayed. Supplier shall not
transfer Ascension Health Data to any other locations outside the United States,
nor change the locations for storage and processing of such Ascension Health
Data outside the United States, except as expressly permitted in Schedule F, or
otherwise without the express written consent of Ascension Health, which
Ascension Health may withhold in its sole discretion. b. Subcontractors. i. Use
of Subcontractors. Except as provided in Section 7(b)(ii), Supplier shall (i)
give Ascension Health reasonable prior notice of any subcontract that relates to
the ASP Services, specifying the components of the ASP Services affected, the
scope of the proposed subcontract, the identity and qualifications of the
proposed Subcontractor, the reasons for subcontracting the work in question, the
location of the Subcontractor facilities from which the ASP Services will be
provided, and the extent to which the subcontract will be dedicated; and (ii)
include Ascension Health as an intended third party beneficiary in any proposed
subcontract that relates to the ASP Services, which is material and exclusive to
Ascension Health. Except as provided in Section 7(b)(ii), commencing on the
Enrollment Effective Date, Supplier shall not enter into any new agreements with
a Subcontractor for the performance of any portion of the ASP Services (i) that
is applicable to a majority of the Eligible Recipients without the approval of
Ascension Health, such approval not to be unreasonably withheld, conditioned or
delayed; and (ii) that is applicable at a local level, without the approval of
the applicable Eligible Recipient, such approval not to be unreasonably
withheld, conditioned or delayed. ii. Subcontractors Not Requiring Approval.
Supplier will not need the pre-approval of any Subcontractor already approved by
Ascension Health or the applicable Eligible Recipient pursuant to the MPSA or a
Supplement executed under the MPSA prior to the Enrollment Effective Date.
Supplier may, in the ordinary course of business and without Ascension Health’s
prior approval, enter into subcontracts for third party services or products
that (1) are not a material portion of the ASP Services, (2) are not exclusively
dedicated to Ascension Health or the applicable Eligible Recipient, and (3) do
not include any direct contact with Ascension Health Data, provided that such
subcontracts entered into without Ascension Health’s approval do not comprise
greater than ten percent (10%) of the total work effort provided under this ASP
Agreement. Such Subcontractors shall possess the training, experience,
competence and skill to perform the work in a skilled and professional manner.
iii. Supplier Responsibility. Unless otherwise approved by Ascension Health, the
terms of any subcontract that relates to the ASP Services must be consistent
with this ASP Agreement, including: (i) confidentiality and intellectual
property obligations, including obligations that are at least as restrictive as
those set forth in Articles 8, 9, 10 and 11; (ii) Ascension Health’s approval
rights (which must apply directly to the Subcontractor); (iii) compliance with
Ascension Health Standards, strategic plans and applicable Laws; (iv) compliance
with



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa281.jpg]
Ascension Health’s policies and directions; (v) audit rights, as described in
Article 5; (vi) insurance coverage with coverage types and limits consistent
with the scope of work to be performed by such Subcontractors; and (vii)
compliance with Section 7(a). Notwithstanding the terms of the applicable
subcontract, the approval of such Subcontractor by Ascension Health or the
availability or unavailability of Subcontractor insurance, Supplier shall be and
remain responsible and liable for any acts or omissions of any Subcontractor or
Subcontractor personnel (including failure to perform in accordance with this
ASP Agreement or to comply with any duties or obligations imposed on Supplier
under this ASP Agreement) to the same extent as if such failure to perform or
comply was committed by Supplier or Supplier employees. c. Right to Require
Removal. Ascension Health shall have the right to require Supplier to replace a
Subcontractor (notwithstanding any prior approval), engaged by Supplier to
perform implementation services for an Eligible Recipient at [**] to Ascension
Health, if the Subcontractor’s performance is materially deficient or if there
are other reasonable grounds for removal. If directed to do so, Supplier shall
remove and replace such Subcontractor as soon as possible. Supplier shall
continue to perform its obligations under this ASP Agreement, notwithstanding
the removal of the Subcontractor. Ascension Health and the applicable Eligible
Recipient shall have no responsibility for any termination charges or
cancellation fees that Supplier may be obligated to pay to a Subcontractor as a
result of the removal of such Subcontractor at Ascension Health’s request or the
withdrawal or cancellation of the ASP Services then performed by such
Subcontractor as permitted under this ASP Agreement. For the avoidance of doubt,
the foregoing right of removal shall only apply to Supplier Subcontractors who
are providing implementation services for an Eligible Recipient. d. Supplier’s
Responsibilities Regarding Ascension’s Network (Information Technology
Obligations). i. To the extent any Equipment used by Supplier or Supplier
Personnel is, with an Eligible Recipient’s approval, to be connected to any
network operated by or on behalf of an Eligible Recipient (a “Ascension Health
Network”), such Equipment (and all software installed thereon) shall be (x)
subject to review and approval in advance by Ascension Health and the applicable
Eligible Recipient (Supplier shall cooperate with Ascension Health and the
Eligible Recipient in the testing, evaluation and approval of such Equipment),
(y) in strict compliance with the then-current Ascension Health Standards,
unless and to the extent deviations are approved in advance by Ascension Health
and the Eligible Recipient. Supplier shall not install or permit the
installation of any other software on such Equipment without Ascension Health
and the Eligible Recipient’s prior approval. Supplier will use the Ascension
Health Network for the sole and limited purpose of and to the limited extent
necessary for performing the ASP Services. Supplier shall not access, or attempt
to access, any part of any Ascension Health Network that Supplier is not
authorized to access, including any part of the Ascension Health Network that is
not reasonably necessary for and pertinent to the performance of the ASP
Services. ii. Supplier shall access a Ascension Health Network only using access
codes provided by an Eligible Recipient, and shall ensure that only the Supplier
Personnel who are authorized by an Eligible Recipient to use an access code (by
name, title, job function or otherwise) use such access code to access the
Ascension Health Network. Supplier shall inform Ascension Health and the
Eligible Recipient of the name(s) of each of the Supplier Personnel that [**]
Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa282.jpg]
Supplier desires Ascension Health and the Eligible Recipient to authorize to
access any Ascension Health Network. Supplier shall notify Ascension Health and
the Eligible Recipient promptly if any of the Supplier Personnel who has been
granted an access code has been (i) terminated from employment or otherwise is
no longer one of the Supplier Personnel, or (ii) reassigned and no longer
requires access to the Ascension Health Network. Supplier shall ensure that no
one other than those Supplier Personnel who receive access codes in accordance
with this ASP Agreement access the Ascension Health Network through any access
codes, facilities or other means provided by Ascension Health or the Eligible
Recipient to Supplier. Access codes will be deemed Confidential Information of
Ascension Health. iii. Supplier acknowledges and agrees that, to the extent
permitted by applicable Law, Ascension Health and the Eligible Recipients have
the right to monitor, review, record and investigate all uses of the Ascension
Health Network and Ascension Health and Eligible Recipient resources by
Supplier, including all email or other communications sent to, from, or through
the Ascension Health Network, regardless of the content of such communications,
and Supplier hereby consents to such reviewing, monitoring, recording and
investigation. Supplier acknowledges and agrees that it does not have any
expectation of privacy with respect to any personal information or
communications made by or to it through the Ascension Health Network. iv. Remote
access to any Eligible Recipient’s systems for maintenance and support of the
ASP Services and for any other purpose allowed by this ASP Agreement is subject
to compliance with Ascension Health’s and/or the Eligible Recipient’s remote
access and other security requirements. Supplier’s access may require prior
certification by Ascension Health and/or the Eligible Recipient that Supplier
complies with Ascension Health’s and/or the Eligible Recipient’s security
policies and standards. Ascension Health and the Eligible Recipient may modify
such security requirements and Supplier must comply with the most recent version
of Ascension Health’s and/or the Eligible Recipient’s security requirements.
Supplier must ensure that each of its Personnel having access to any part of a
Eligible Recipient’s computer system: (w) is assigned a separate log-in ID by
the Eligible Recipient and uses only that ID when logging on to the Eligible
Recipient’s system; (x) logs-off the Eligible Recipient’s system immediately
upon completion of each session of service; (y) does not allow other individuals
to access the Eligible Recipient’s computer system; and (z) keeps strictly
confidential the log-in ID and all other information that enables access.
Supplier must promptly notify each Eligible Recipient upon termination of
employment or reassignment of any of its Personnel with access to Eligible
Recipient’s computer system. If Ascension Health or the Eligible Recipient
revises the requirements for access to its computer system, then Ascension
Health or such Eligible Recipient, as applicable must notify Supplier of the
changed or additional requirements and Supplier must comply with them as a
prerequisite to further access. Any Eligible Recipient may require each
individual who is to be allowed access to that Eligible Recipient’s computer
system to acknowledge the individual’s responsibilities in connection with the
access. 8. CONFIDENTIAL INFORMATION. Nothing in this Section 8 is intended to
limit the obligations of Supplier under Sections 9 or 10 of this ASP Agreement
with respect to Ascension Health Data addressed in such Sections. To the extent
that the provisions pertaining to Ascension Health Data in Section 9 conflict
with the provision of this Section 8



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa283.jpg]
as they pertain to Ascension Health Data, the provisions of Section 9 shall
control over the provisions of this Section 8, as applicable. a. Confidential
Information. As used herein, “Confidential Information” means (i) this ASP
Agreement and the terms hereof, (ii) all information marked confidential,
proprietary or with a similar legend by either Party, and (iii) any other
information that is treated as confidential by the disclosing Party and would
reasonably be understood to be confidential, whether or not so marked, (which
shall include information treated or defined as confidential under the Ascension
Health privacy policy, software, Ascension Health Data, Personal Data,
Authorized User information, attorney-client privileged materials, attorney work
product, Ascension Health lists, Ascension Health contracts, Ascension Health
information, rates and pricing, information with respect to competitors,
strategic plans, account information, research information, information that
contains trade secrets, financial/accounting information, human
resources/personnel information, marketing/sales information, contact
information, information regarding businesses, plans, operations, mergers,
acquisitions, divestitures, third party contracts, licenses, internal or
external audits, law suits, arbitrations, mediations, regulatory compliance or
other information or data obtained, received, transmitted, processed, stored,
archived, or maintained under this ASP Agreement). b. Disclosure of Confidential
Information. (i) During the Term and at all times thereafter as specified in
this Section 8, each receiving Party (A) shall hold Confidential Information
received from a disclosing Party in confidence and shall use such Confidential
Information only for the purposes of fulfilling its obligations or exercising
its rights under this ASP Agreement and for no other purposes, and (B) shall not
disclose, provide, disseminate or otherwise make available any Confidential
Information of the disclosing Party to any third party (except (1) the receiving
Party’s auditors, accountants, consultants or similar professionals and (2) the
receiving Party’s attorneys) without the express written permission of the
disclosing Party (which permission is hereby granted in certain circumstances in
Sections 8(b)(ii) and 8(b)(iii)). Each receiving Party shall use at least the
same degree of care to safeguard and to prevent unauthorized access, disclosure,
publication, destruction, loss, alteration or use of the disclosing Party’s
Confidential Information as the receiving Party employs to protect its own
information (or information of its customers) of a similar nature, but not less
than reasonable care. In no event shall Supplier use, disclose and employ any
Ascension Health Data, Personal Data, or Confidential Information of any
Eligible Recipient for any purpose other than providing ASP Services under the
ASP Agreement, including in an aggregated or anonymous manner (e.g., where
identifying Eligible Recipient information has been removed). (ii) A receiving
Party may disclose Confidential Information of the disclosing Party to its
employees, officers, directors, auditors, attorneys, tax advisors, consultants,
financial advisors and similar professionals, and contractors and agents
provided that (A) such person or entity has a need to know the Confidential
Information for purposes of performing his or her obligations under or with or
to enforce its rights under or with respect to this ASP Agreement or as
otherwise naturally occurs in such person’s scope of responsibility, (B) such
person or entity is held to obligations of confidentiality that are no less
stringent than those set forth in this Section 8, and (C) such disclosure is not
in violation of applicable Law. The receiving Party assumes full responsibility
for the acts or omissions of any person or entity to whom it discloses
Confidential Information of the disclosing Party regarding their use of such
Confidential Information. (iii) A receiving Party may disclose Confidential
Information of a disclosing Party as required to satisfy any applicable Law,
provided that, promptly upon receiving any such request, the receiving Party, to
the extent it may legally do so, gives notice to the disclosing Party of the
Confidential Information to be disclosed and the identity of the third party
requiring such



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa284.jpg]
disclosure so that the disclosing Party may interpose an objection to such
disclosure, take action to assure confidential handling of the Confidential
Information, or take such other action as it deems appropriate to protect the
Confidential Information. The receiving Party shall reasonably cooperate with
the disclosing Party in its efforts to seek a protective order or other
appropriate remedy or, in the event such protective order or other remedy is not
obtained, to obtain assurance that confidential treatment will be accorded such
Confidential Information. (iv) Unless expressly permitted by this ASP Agreement,
neither Party shall (A) make any use or copies of the Confidential Information
of the other Party except as expressly contemplated by this ASP Agreement, (B)
possess or acquire any right in or assert any lien against the Confidential
Information of the other Party, (C) sell, assign, transfer, lease, encumber, or
otherwise dispose of or disclose the Confidential Information of the other Party
to third parties, (D) commercially exploit, or permit a third party to
commercially exploit, such Confidential Information, or (E) refuse for any
reason (including a default or material breach of this ASP Agreement by the
other Party) to promptly provide the other Party’s Confidential Information
(including any copies thereof) to the other Party if requested to do so. (v)
Notwithstanding the foregoing, the terms and conditions of this ASP Agreement
that are specific to this transaction, including the Charges and the Service
Levels (collectively, the “ASP Agreement Terms”), shall be deemed to be the
Confidential Information of each Party, but not the existence of the ASP
Agreement and not general descriptions of the Services. Each Party shall have
the right to disclose the ASP Agreement Terms without notice to or consent of
the other Party as necessary to enforce any of that Party’s rights or to perform
their obligations as set forth in this ASP Agreement, in connection with any
audit or benchmarking, in connection with any potential merger, sale or
acquisition of Supplier or an Eligible Recipient (as the case may be), or a sale
or transfer of a portion of the business of an Eligible Recipient which business
relies, in whole or in part on the Services hereunder, in connection with
Supplier or an Eligible Recipient (as the case may be) obtaining any financing
or investment, or as otherwise permitted in this Article 8. The Eligible
Recipients and Supplier shall have the right to disclose the ASP Agreement Terms
(as part of any public regulatory filings or otherwise) upon at least four (4)
business days’ notice (or such shorter period required to comply with the
applicable rules or regulations) to the other Party to the extent required by
rules or regulations promulgated by the Securities and Exchange Commission
(“SEC”) or any similar governmental or regulatory body having jurisdiction over
such Party in any country or jurisdiction, provided that the Parties shall
cooperate and seek to minimize disclosure through redaction consistent with such
rules and regulations. Ascension Health may disclose Confidential Information
relating to the financial or operational terms of this ASP Agreement and/or
Supplier’s performance hereunder (e.g., applicable Service Levels and
measurements of Supplier’s performance with respect to such Service Levels) in
connection with the solicitation of proposals for or the procurement of the same
or similar services from prospective third party contractors; provided, however,
Ascension Health may not divulge Supplier’s pricing for the ASP Services in
connection with any such solicitation or procurement. For any redaction efforts,
the Parties shall cooperate in good faith to agree upon the appropriate
redactions within a timeframe that permits the Parties to comply with the
applicable Laws; provided, that nothing shall prevent any Party from filing an
unredacted version of the ASP Agreement Terms if the redaction cannot reasonably
be completed within the timeframe required for the filing or disclosure. c.
Exclusions. Notwithstanding the above, Section 8(b) shall not apply to any
particular information which the receiving Party can demonstrate (i) is, at the
time of disclosure to it, generally available to the public other than through a
breach of the receiving Party’s or a third party’s confidentiality obligations;
(ii) after disclosure to it, is published by the disclosing Party or otherwise



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa285.jpg]
becomes generally available to the public other than through a breach of the
receiving Party’s or a third party’s confidentiality obligations; (iii) was
lawfully in the possession of the receiving Party immediately prior to the time
of disclosure to it without obligation of confidentiality; (iv) is received from
a third party having a lawful right to possess and disclose such information; or
(v) is independently developed by the receiving Party without reference to the
disclosing Party’s Confidential Information. The exclusions in this Section 8(c)
shall not apply to Personal Data. d. Loss of Confidential Information. Each
Party shall (i) immediately notify the other Party of any possession, use,
knowledge, disclosure, or loss of such other Party’s Confidential Information in
contravention of this ASP Agreement, (ii) promptly furnish to the other Party
all known details and assist such other Party in investigating and/or preventing
the reoccurrence of such possession, use, knowledge, disclosure, or loss, (iii)
cooperate with the other Party in any investigation or litigation deemed
necessary by such other Party to protect its rights, and (iv) promptly use all
commercially reasonable efforts to prevent further possession, use, knowledge,
disclosure, or loss of Confidential Information in contravention of this ASP
Agreement. Each Party shall bear any costs it incurs in complying with this
Section 8(d). e. No Implied Rights Nothing contained in this Section 8 shall be
construed as obligating a Party to disclose its Confidential Information to the
other Party, or as granting to or conferring on a Party, expressly or impliedly,
any rights, title, or interest (including license) in or to any Confidential
Information of the other Party. f. Return or Destruction of Confidential
Information. Within [**] days following a request by Ascension Health as to
return or destruction of Ascension Health’s Confidential Information, Supplier
must, at Ascension Health’s discretion, either return to Ascension Health all
Confidential Information (including all copies/derivatives thereof); or certify
in writing to Ascension Health that such Confidential Information (including all
copies/derivatives thereof) has been destroyed in such a manner that it cannot
be retrieved. In no event shall Supplier withhold any Confidential Information
of Ascension Health as a means of resolving any dispute. Notwithstanding the
foregoing, Supplier may retain one copy of Ascension Health’s Confidential
Information in its legal department as and to the extent required to comply with
applicable Laws or enforce its rights under this ASP Agreement; provided that
such Confidential Information shall be returned or destroyed in accordance with
this provision upon the expiration of the period specified in the applicable
Law, the expiration of the applicable statute of limitations and the final
resolution of any pending dispute. 9. ASCENSION HEALTH DATA. Nothing in this
Section 9 is intended to limit the obligations of Supplier or Ascension Health
under Sections 8 or 10 of this ASP Agreement with respect to the Confidential
Information addressed in such Sections. To the extent that the provisions
pertaining to Ascension Health Data in Section 8, this Section 9, and Section 10
conflict, the provisions of Section 10 shall control over the provisions of this
Section 9, which shall control over the provisions of Section 8. a. Ownership of
and License to Ascension Health Data. Ascension Health Data shall be and remain,
as between the Parties, the property of the relevant Eligible Recipient
regardless of whether Supplier or Ascension Health is in possession of the
Ascension Health Data. If Supplier obtains any rights in any Ascension Health
Data, Supplier will assign those rights to Ascension Health. Supplier will
waive, and will not assert, any liens or other encumbrances it obtains on any
Ascension Health Data. Ascension Health hereby grants Supplier a license to use
the Ascension Health Data solely to perform Supplier’s obligations to Ascension
Health during the term of this ASP Agreement. Ascension Health [**] Indicates
that text has been omitted which is the subject of a confidential treatment
request. The text has been separately filed with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa286.jpg]
reserves all other rights in the Ascension Health Data. Ascension Health Data
shall be made available to Ascension Health, upon its request, in real time by
the means and in the form and format as reasonably requested by Ascension
Health. At no time shall Ascension Health Data be stored or held by Supplier in
a form or manner not readily accessible to Ascension Health in this manner. b.
Safeguarding of Ascension Health Data. (i) Supplier and Subcontractors to whom
Ascension Health Data is provided shall maintain a comprehensive data security
program, which shall include reasonable and appropriate technical,
organizational and security measures against the destruction, loss, unauthorized
access or alteration of Ascension Health Data in the possession of Supplier or
such Subcontractors, and which shall be (1) no less rigorous than those
maintained by Ascension Health or any other Eligible Recipient as of the
applicable Enrollment Effective Date (or implemented by Ascension Health or
another Eligible Recipient in the future to the extent deemed necessary by
Ascension Health), (2) no less rigorous than those maintained by Supplier for
its own information of a similar nature, (3) adequate to meet the requirements
of Ascension Health’s and the Eligible Recipient’s privacy, security and records
retention policies as each may be modified and replaced from time to time; and
(4) no less rigorous than required by applicable Laws. The data security program
and associated technical, organizational and security measures shall comply in
all material respects with the HITRUST Common Security Framework which
encompasses the Healthcare relevant aspects of the Information Security
Management System (ISMS) family of standards as published by the International
Organization for Standardization (ISO) and the International Electrotechnical
Commission (IEC), also known as the ISO/IEC 27000 series. The content and
implementation of the data security program and associated technical,
organizational and security measures shall be fully documented in writing by
Supplier. Supplier shall permit Ascension Health to review such documentation
and/or to inspect Supplier’s compliance with such program in accordance with
Article 5. Supplier shall not use Ascension Health Data in contravention of the
Ethical and Religious Directives. Supplier shall segregate Ascension Health Data
from all of Supplier’s other client data during all phases of data processing,
including within Supplier’s tools (e.g., AHtoCharge). Supplier shall keep
Ascension Health Data physically and logically separated from Supplier’s other
clients’ data. Supplier will certify annually that it is using Ascension Health
Data, including Ascension Health Data that has been De-identified (as defined in
Section 9(e) below), only as expressly permitted by this ASP Agreement by
completion of the Annual Attestation, a form of which is attached as Schedule D.
(i) Subject to any restriction in contracts with Supplier’s other customers,
Supplier shall regularly advise Ascension Health of data security practices,
procedures and safeguards in effect for other Supplier customers that, in
Supplier’s reasonable judgment, [**]in-scope services[**]If such procedures or
safeguards are of the nature such that they must be implemented for Ascension
Health and another Supplier customer and have been agreed to in advance by such
parties, any associated additional costs shall be divided amongst the applicable
Supplier customers on a proportional basis, relative to the ASP Services being
received.[**]Section 2(i)[**]. [**] Indicates that text has been omitted which
is the subject of a confidential treatment request. The text has been separately
filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa287.jpg]
(iii) Ascension Health shall have the right to establish backup security for any
Ascension Health Data and to keep backup copies of such Ascension Health Data in
its possession if it chooses. At Ascension Health’s request, Supplier shall
provide Ascension Health with downloads of Ascension Health Data to enable
Ascension Health to maintain such backup copies. The Eligible Recipient shall
reimburse Supplier for any actual and reasonable costs associated with providing
such backup copies, provided that the applicable Eligible Recipient has approved
such costs in advance. (iv) Supplier will promptly notify Ascension Health and
the applicable Eligible Recipient when Supplier detects or is notified of any
targeted attempted security breach or successful security breach that results or
may have resulted in unauthorized destruction, loss, alteration or theft of, or
unauthorized access to, Ascension Health Data (each such incident, a “Security
Incident”). Supplier will investigate (with Ascension Health’s participation if
so desired by Ascension Health) such breach or potential breach and mitigate the
adverse effects of such Security Incident. Supplier will correct, at Ascension
Health’s request and sole discretion and at no additional charge to Ascension
Health or the applicable Eligible Recipient, any destruction, loss or alteration
of any Ascension Health Data. Supplier shall promptly (and in any event as soon
as reasonably practical) (i) perform a root cause analysis and prepare a
corrective action plan, (ii) provide Ascension Health and any applicable
Eligible Recipient with written reports and detailed information regarding any
Security Incident, including how and when such Security Incident occurred and
what actions Supplier is taking to remedy such Security Incident, (iii)
cooperate in the investigation of the Security Incident at Ascension Health’s
request, (iv) [**], (v) to the extent such breach or potential breach is within
Supplier’s or its Subcontractor’s or Affiliate’s areas of control, remediate
such breach or potential breach of security and take commercially reasonable
actions to prevent its recurrence, and (vi) indemnify Ascension Health and any
applicable Eligible Recipient against any claims, suits, damages, actions,
fines, penalties or losses (including reasonable attorneys fees) arising from
any Security Incident. (v) To the extent Supplier removes Ascension Health Data
from any media under its control that is taken out of service, Supplier shall
destroy or securely erase such media. Under no circumstances shall Supplier use
or re-use media on which Ascension Health Data has been stored for any purpose
unless such Ascension Health Data has been securely erased or such data is
securely encrypted and such level of encryption has been approved by Ascension
Health. (vi) Supplier agrees that no access to an Eligible Recipient’s network
from external networks, including the Internet, will be permitted unless strong
authentication and encryption are used on the applicable website(s) or other
access point. Supplier shall maintain an access control list for all access to
its internal network from an external network and Supplier agrees that any of
its servers exposed to the Internet that contain Confidential Information or
Ascension Health Data will run on a hardened operating system. (vii) Supplier
represents and warrants that Ascension Health Data will be encrypted with
industry accepted encryption techniques and strengths when transmitted over
public networks. Clear text (e.g., ftp, telnet) protocols will not be used to
access or transfer Ascension Health Data. Ascension Health Data will be
encrypted when at rest and stored, including backups and storage on portable
media (e.g., USB sticks, portable hard drives, laptops, DVD/CDs). [**] Indicates
that text has been omitted which is the subject of a confidential treatment
request. The text has been separately filed with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa288.jpg]
(viii) For any copy machine, scanner or printer (or similar equipment that
serves a similar function) that Supplier provides to perform the ASP Services
and uses that may contain Ascension Health Data stored on a temporary or
permanent basis (e.g., stored on an internal drive), Supplier will ensure that
[**], Supplier will permanently erase any and all of the Ascension Health Data
from such equipment. In addition, Supplier will prevent unauthorized access to
or “recall” of any such Ascension Health Data on such equipment after the
processing of such Ascension Health Data. c. Correction of Ascension Health
Data. The correction of any errors or inaccuracies in or with respect to
Ascension Health Data shall be performed by Supplier [**] if (i) Supplier is
operationally responsible for inputting such data, or (ii) such errors or
inaccuracies are attributable to the failure of Supplier or Supplier Personnel
to comply with Supplier’s obligations under this ASP Agreement. d. Restoration
of Ascension Health Data. The restoration of any destroyed, lost or altered
Ascension Health Data shall be performed by the Party that has operational
responsibility for maintaining the system on which such Ascension Health Data
resides and for creating and maintaining backup copies of such Ascension Health
Data. To the extent (i) Supplier is operationally responsible for performing
such restoration or (ii) such destruction, loss or alteration is attributable to
the failure of Supplier or Supplier Personnel to comply with Supplier’s
obligations under this ASP Agreement, Supplier shall bear the cost of restoring
such data. e. Use of Ascension Health Data. (i) Under no circumstances shall
Supplier use Ascension Health Data or information provided by Ascension Health
or the Eligible Recipients specifically or in the aggregate to advertise or
market itself or others. In addition, Supplier shall not, without the advanced
consent and approval of Ascension Health or the applicable Eligible Recipient,
use or access Ascension Health Data, Ascension Health Confidential Information,
Personal Data or metadata for any secondary uses beyond the limited extent
necessary to provide the ASP Services to Ascension Health and the other Eligible
Recipients. For the avoidance of doubt, Supplier shall not use any such
information for marketing or market research purposes. Notwithstanding the
foregoing, the Parties agree that Supplier may use the Ascension Health Data for
benchmarking, quality control, and internal business purposes, including
improvements to the ASP Services for the benefit of Ascension Health and the
Eligible Recipients and its other customers. Supplier represents and warrants
that it will not provide any of the Ascension Health Data to any third parties,
agrees that all Ascension Health Data is owned by Ascension Health, and agrees
that it will not use the Ascension Health Data for any other purpose without
Ascension Health’s prior written approval. If Ascension Health decides in its
sole discretion to allow the use and commercialization of any Ascension Health
Data by Supplier, Supplier shall ensure that: (i) such use shall comply with all
applicable Laws; (ii) Supplier shall not use or disclose such data, which it
acknowledges is highly confidential, except as specifically approved by
Ascension Health; (iii) such use does not breach any Ascension Health or
Eligible Recipient third party contract; and (iv) any Ascension Health Data so
used by Supplier has been made completely anonymous and is De-identified,
including the removal of any personally identifiable data, including with
respect to patients, provider, payors and any other third party. Supplier shall
indemnify, defend and hold Ascension Health and the Eligible Recipients harmless
against any and all claims related to Supplier’s use or disclosure of such
Ascension Health Data. As used in this ASP Agreement, “De-identified” [**]
Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa289.jpg]
means de-identified Ascension Health Data which has had direct and indirect
patient, provider and or provider group identifiable health information removed
by Supplier in accordance with HIPAA, 45 C.F.R. 164.514(b)(2) and 45 C.F.R.
164.514(b)(1), provided that if Supplier is relying on statistical
de-identification pursuant to 45 C.F.R. 164.514(b)(1) then such de-
identification shall only be used with respect to the fields set forth below and
all other fields remaining subject to HIPAA, 45 C.F.R. 164.514(b)(2). The fields
that Supplier may de-identify pursuant to 45 C.F.R. 164.514(b)(1) are as
follows: account number, medical record number, admission/discharge date(s),
procedure date(s), visit date(s), payor plan/group id, zip code, birth
month/year, death month/year, derived age below 90. 10. PERSONAL DATA. a.
Privacy Laws. Supplier acknowledges that the Ascension Health Data is subject to
Laws in multiple jurisdictions worldwide, restricting collection, use,
processing and free movement of Personal Data. Supplier represents, warrants and
covenants that it adheres to, and during the Term shall continue to adhere to,
the United States Department of Commerce Safe Harbor Principles. In addition to
its other obligations under this ASP Agreement, Supplier will comply with all
applicable Laws with respect to the Ascension Health Data and the ASP Services.
Supplier also shall hold any Personal Data that it receives in confidence and in
compliance with (1) Supplier’s obligations under this ASP Agreement and the data
privacy policy of Ascension Health and the applicable Eligible Recipient and (2)
the global data privacy policies of any self-regulatory organizations to which
any Eligible Recipient belongs and which are applicable to Supplier in its role
as a third party supplier to the Eligible Recipients in relation to Ascension
Health Data. In addition, and without limiting the foregoing, Supplier shall
provide Ascension Health with all assistance as Ascension Health may reasonably
require to fulfill the responsibilities of Ascension Health and the other
Eligible Recipients under data privacy Laws. Supplier will indemnify the
Eligible Recipients for any losses suffered by the Eligible Recipients as a
result of Supplier’s failure to comply with Privacy Laws. Supplier shall not use
terms of use or privacy statements that vary from this ASP Agreement or enter
into separate agreements between Supplier and Authorized Users or other
individuals of Eligible Recipients that offer less protection with respect to
the Personal Data of Authorized Users or other individuals’ Personal Data than
the protections provided in this ASP Agreement. b. Limitations on Use. Supplier
agrees that Supplier and Supplier Personnel will not use Personal Data for any
purpose or to any extent other than as necessary to fulfill Supplier’s
obligations under this ASP Agreement. Supplier and Supplier Personnel shall not
process, transfer or disseminate Personal Data without the approval of Ascension
Health or the applicable Eligible Recipient unless expressly provided for in
this ASP Agreement. Supplier shall take appropriate action to ensure that
Supplier Personnel having access to Personal Data are advised of the terms of
this Section and trained regarding their handling of Personal Data. All such
Supplier Personnel’s access to Personal Data must be governed by a
non-disclosure agreement that prohibits the personnel from using, disclosing or
copying the Personal Data for any purpose except as required for the performance
of this ASP Agreement. Supplier is and Supplier shall be responsible for any
failure of Supplier Personnel to comply with the terms and conditions regarding
Personal Data. When interfacing with the applicable Eligible Recipient regarding
Personal Data, Supplier shall only disclose or transmit Personal Data to those
Eligible Recipient employees and third party contractors authorized by Ascension
Health. c. HIPAA[**]Supplier shall execute a Business Associate Addendum in the
form attached to the MPSA as Annex 3, and further agrees to execute any
amendments thereto reasonably requested by Ascension Health or any other
Eligible Recipient to meet Ascension Health’s and/or the other Eligible
Recipients’ regulatory obligations. In the event of a conflict between the
Business Associate Addendum, as may be amended (“BAA”), and this ASP Agreement,
the BAA shall be given priority. Supplier and Supplier Personnel shall comply
with the terms of the BAA in performing the applicable ASP Services. Supplier



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa290.jpg]
shall be responsible under this ASP Agreement for any failure of Supplier or
Supplier Personnel to comply with the terms of the BAA or the Laws referenced in
the BAA applicable to Supplier in the same manner and to the same extent it
would be responsible for any failure to comply with its other obligations under
this ASP Agreement. d. [*] Disclosure or Access. If Supplier or Supplier
Personnel have knowledge of or suspect any unauthorized possession, use,
knowledge, loss, disclosure of or access to Personal Data in contravention of
this ASP Agreement, Supplier shall, in addition to its obligations with regard
to Security Incidents set forth in Section 9(b)(iii), (i) immediately report to
Ascension Health such possession, use, knowledge, loss, disclosure or access to
Personal Data and promptly furnish to Ascension Health all known details; (ii)
immediately take steps to mitigate any harmful effects of such possession, use,
knowledge, loss, disclosure or access; (iii) cooperate with Ascension Health in
any investigation, litigation, or provision of notices that Ascension Health
deems appropriate and (iv) promptly use all commercially reasonable efforts to
prevent further possession, use, knowledge, disclosure or loss of Personal Data
in contravention of this ASP Agreement. To the extent any unauthorized
disclosure of or access to Personal Data arises out of or is connected to a
breach by Supplier or Supplier Personnel of Supplier’s obligations under this
ASP Agreement, Supplier shall bear (A) [**] incurred by Supplier in complying
with its legal obligations relating to such breach, and (B) in addition to any
other damages for which Supplier may be liable for under this ASP Agreement, the
following [**] incurred by the Eligible Recipient in responding to such breach,
to the extent applicable: (1) [**] of providing notice to affected individuals;
(2) [**] of providing notice to government agencies, credit bureaus, and/or
other required entities; (3) [**] of providing affected individuals with credit
monitoring services for a specific period not to exceed twelve (12) months or
the minimum time period provided by applicable Law, whichever is longer; (4)
call center support for such affected individuals for a specific period not to
exceed [**] days; (5) [**] of any other measures required under applicable Law;
and (6) any other [**] for which Supplier would be liable under this ASP
Agreement. 11. INFORMATION SECURITY. a. Access to Ascension Health Data and
Retention. Supplier will not withhold any Ascension Health Data as a means of
resolving a dispute. Supplier will promptly retrieve and deliver to Ascension
Health a copy of all Ascension Health Data (or those portions specified by
Ascension Health) in the format and on the media reasonably specified by
Ascension Health (i) at any time upon Ascension Health’s request, (ii) at the
expiration or earlier termination of this ASP Agreement, or (iii) with respect
to particular Ascension Health Data, at the time when that data is no longer
required by Supplier to perform its obligations under this ASP Agreement.
Supplier will keep and maintain Ascension Health Data in accordance with the
applicable Ascension Health record retention policy, if any, as directed by
Ascension Health from time to time. If requested by Ascension Health, Supplier
will destroy or securely erase, and provide Ascension Health with a certificate,
signed by an authorized representative of Supplier certifying that Supplier has
destroyed or erased, all copies of Ascension Health Data in Supplier’s
possession or under Supplier’s control. [**] Indicates that text has been
omitted which is the subject of a confidential treatment request. The text has
been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa291.jpg]
b. Compliance of Supplier with Ascension Health’s Information Security
Standards. Supplier will comply with the information security policies and
procedures that are consistent with industry practices of leading companies
providing services similar to those contemplated in this ASP Agreement. Supplier
will not provide any Ascension Health Data to any subcontractor of Supplier
unless the subcontract requires the subcontractor to comply with such policies
and procedures. Auditors may conduct on-site security reviews, vulnerability
testing and disaster recovery testing for Supplier’s systems containing
Ascension Health Data and otherwise audit Supplier’s operations for compliance
with such policies and procedures. c. Regeneration of Ascension Health Data by
Supplier. Supplier will promptly replace or regenerate from Supplier’s
machine-readable media any data, programs or information handled or stored by
Supplier that Supplier has lost or damaged or obtain a new copy of the lost or
damaged data, programs or information. Alternatively, Ascension Health may
replace or regenerate any data, programs or information that Supplier has lost
or damaged or obtain a new copy of the lost or damaged data, programs or
information, in which case, Supplier will promptly reimburse Ascension Health
for all reasonable costs associated with its regeneration or replacement
efforts. 12. INSURANCE. a. Insurance Coverages. Throughout the term of this ASP
Agreement, and for a period of at least [**] years thereafter, Supplier shall
maintain at its own expense, insurance of the type and in the amounts specified
below. Supplier shall obtain or otherwise arrange for appropriate levels of
insurance coverage for all subcontractors providing services that shall also
comply with insurance requirements set forth below: (i) statutory workers'
compensation in accordance with all Federal, state, and local requirements, and
employer liability in an amount not less than $[**] each accident, $[**] each
employee for disease, and $[**] policy limit for disease; (ii) commercial
general liability (including contractual liability and products/completed
operations insurance) on a form equivalent to CG0001 1207 or CG0002 1207 in an
amount not less than $[**]per occurrence and $[**] annual general aggregate and
products/completed operations annual aggregate not less than $[**]; (iii)
commercial automobile liability covering all vehicles that Supplier owns, hires,
or leases in an amount not less than $[**] per accident (combined single limit
for bodily injury and property damages); (iv) umbrella excess liability applying
above the employers liability, commercial general liability and commercial
automobile liability described above in an amount not less than $[**] per
occurrence/accident; (v) Privacy and Network Security (Cyber Liability) covering
loss arising out of or in connection with loss or disclosure of Confidential
Information or Confidential Medical Information, in a minimum amount of $[**]
per loss; [**] Indicates that text has been omitted which is the subject of a
confidential treatment request. The text has been separately filed with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa292.jpg]
(vi) Third-Party Fidelity/Crime insurance, including blanket employee dishonesty
and computer fraud insurance, for loss arising out of or in connection with
fraudulent or dishonest acts committed by the employees of Supplier, acting
alone or in collusion with others, in a minimum amount of $[**] per loss. b.
Eligible Recipient Insurance. During the term, the applicable Eligible Recipient
shall maintain at its own expense, insurance or self-insurance of the type and
in the amounts specified below: (i) statutory workers' compensation in
accordance with all Federal, state, and local requirements, and employers
liability in an amount not less than $[**] each accident, $[**] each employee
for disease, and $[**] policy limit for disease; (ii) commercial general
liability (including contractual liability insurance) in an amount not less than
$[**] per occurrence; (iii) commercial automobile liability covering all
vehicles that the applicable Eligible Recipient owns, hires, or leases in an
amount not less than $[**] per accident (combined single limit for bodily injury
and property damages); (iv) umbrella excess liability applying above the
employer's liability, commercial general liability and commercial automobile
liability described above in an amount not less than $[**] per
occurrence/accident. c. Additional Requirements. Each Party shall furnish to the
other Party certificates of insurance or other appropriate documentation
(including evidence of renewal of insurance) evidencing all coverage referenced
above in sub-section (a) and (b) and naming the other Party and its directors,
officers, employees and agents as additional insureds to the extent available on
a commercially reasonable basis. Such certificates or other documentation shall
include a provision whereby thirty (30) days' notice must be received by the
additionally insured Party prior to cancellation of the coverage by either the
insuring Party or the applicable insurer. Such cancellation shall not relieve
the insuring Party of its continuing obligation to maintain insurance coverage
in accordance with this sub-section (c). Supplier’s insurance shall apply on a
primary and non-contributory basis to any insurance or self- insurance
maintained by Eligible Recipient. All insurance policies Supplier is required to
carry pursuant to this Section 12 shall: (i) be provided by reputable and
financially responsible insurance carriers, admitted in applicable states, with
an A.M. Best’s Financial Performance Rating (“FPR”) of A+/A++ and a minimum
Financial Size Category (“FSC”) of IX or higher (if FPR is A/A-, then FSC must
be XII or higher). d. Claims-made Insurance Policies. Any insurance provided on
a claims-made basis shall apply a retroactive date that precedes the Enrollment
Effective Date or the provision of ASP Services. An extended reporting period
must be purchased if the retroactive date is advanced or if the coverage is
terminated and not replaced by another claims-made policy with the same
retroactive date. 13. TERM OF ASP AGREEMENT. Unless otherwise earlier terminated
hereunder, this ASP Agreement will be in effect for a five (5) year period
commencing as of the ASP Effective Date (“Term”). Thereafter, this ASP Agreement
will be automatically extended for successive one-year periods unless either
Party gives the other written notice of termination not less than thirty (30)
days before the end of the then-current period. [**] Indicates that text has
been omitted which is the subject of a confidential treatment request. The text
has been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa293.jpg]
14. TERMINATION. a. By Ascension Health for Cause. If Supplier: i. commits a
material breach of this ASP Agreement, which breach is not cured within [**]
days after notice of the breach from Ascension Health, provided that such [**]
day cure period will be extended to a [**] day cure period if the breach cannot
be cured within such initial [**] day period described above, and such
additional [**] day cure period will not result in additional nontrivial harm or
loss to the applicable Eligible Recipient; ii. commits numerous breaches of its
duties or obligations which collectively constitute a material breach of this
ASP Agreement; or iii. materially breaches the terms of the BAA (a form of which
is attached to the MPSA as Annex 3), which breach is not cured within [**] days
after notice of the breach from Ascension Health; then Ascension Health may, by
giving notice to Supplier, terminate this ASP Agreement, with respect to all or
any part of the ASP Services as of a date specified in the notice of
termination. If Ascension Health chooses to terminate this ASP Agreement in
part, the charges payable will be equitably adjusted to reflect such partial
termination. Supplier shall not be entitled to any Termination Charges in
connection with such a termination. b. By Supplier for Cause. If the applicable
Eligible Recipient: i. fails to pay undisputed charges then due and owing under
this ASP Agreement by the specified due date, and the total of all such overdue
undisputed charges exceeds, in the aggregate, two times the average monthly
charges, ii. Commits a material breach of its duties or obligations with respect
to Supplier Confidential Information as set forth in Article 8; iii. Misuses or
otherwise infringes on Supplier’s intellectual property rights with respect to
the RC Tools, and such misuse or infringement constitutes a material breach of
the agreement; then, if the applicable Eligible Recipient fails to cure such
default within [**] days of notice from Supplier of its intention to terminate,
Supplier may, by notice to Ascension Health and the Eligible Recipient,
terminate this ASP Agreement. Supplier acknowledges and agrees that this Section
14(b) and (c) describe Supplier’s only rights to terminate this ASP Agreement
and Supplier hereby waives any other rights it may have to terminate this ASP
Agreement. c. Acts of Insolvency, Bankruptcy, Etc. If any Party (i) files for
bankruptcy, (ii) becomes or is declared insolvent, or is the subject of any bona
fide proceedings related to its liquidation, administration, provisional
liquidation, insolvency or the appointment of a receiver or similar officer for
it, (iii) passes a resolution for its voluntary liquidation, (iv) has a receiver
or manager appointed over all or substantially all of its assets, (v) makes an
assignment for the benefit of all or substantially all of its creditors, (vi)
enters into an agreement or arrangement for the composition, extension, or
readjustment of substantially all of its obligations or any class of such
obligations, (vii) fails or becomes incapable of paying its debts as they become
due or is otherwise in default under material contracts and fails to promptly
cure such defaults, or (viii) experiences an event analogous to any of the
foregoing in any jurisdiction in which any of its assets are situated, then the
other Party may terminate this ASP Agreement as of a date specified in a
termination notice; provided, however, that Supplier will not have the right to
terminate under this [**] Indicates that text has been omitted which is the
subject of a confidential treatment request. The text has been separately filed
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa294.jpg]
Section so long as Ascension Health or the applicable Eligible Recipient pays
for the ASP Services to be received hereunder in advance on a month-to-month
basis. If any Party elects to terminate this ASP Agreement due to the insolvency
of the other Party, such termination will be deemed to be a termination for
cause hereunder. d. Ascension Health Rights Upon Supplier’s Bankruptcy. i.
General Rights. In the event of Supplier’s bankruptcy or other formal procedure
referenced in Section 14(c) or the filing of any petition under bankruptcy laws
affecting the rights of Supplier which is not stayed or dismissed within thirty
(30) days of filing, in addition to the other rights and remedies set forth
herein, to the maximum extent permitted by Law, Ascension Health will have the
immediate right to retain and take possession for safekeeping all Ascension
Health Data, Ascension Health Confidential Information, Ascension Health- owned
materials, and all other software (including all source code), to which the
Eligible Recipients are or would be entitled during the term or upon the
expiration or termination of this ASP Agreement. Supplier shall cooperate fully
with the Eligible Recipients and assist the Eligible Recipients in identifying
and taking possession of the items listed in the preceding sentence. Ascension
Health will have the right to hold such Ascension Health Data, Ascension Health
Confidential Information, Ascension Health-owned materials, and all other
software (including all source code) until such time as the trustee or receiver
in bankruptcy or other appropriate insolvency office holder can provide adequate
assurances and evidence to Ascension Health that they will be protected from
sale, release, inspection, publication, or inclusion in any publicly accessible
record, document, material or filing. Supplier and Ascension Health agree that
without this material provision, Ascension Health would not have entered into
this ASP Agreement or provided any right to the possession or use of Ascension
Health Data, Ascension Health Confidential Information, or Ascension Health
software covered by this ASP Agreement. ii. Ascension Health Rights in Event of
Bankruptcy Rejection. Notwithstanding any other provision of this ASP Agreement
to the contrary, if Supplier becomes a debtor under the United States Bankruptcy
Code (11 U.S.C. §101 et. seq. or any similar Law in any other country (the
“Bankruptcy Code”)) and rejects this ASP Agreement pursuant to Section 365 of
the Bankruptcy Code (a “Bankruptcy Rejection”), (i) any and all of the licensee
and sublicensee rights of the Eligible Recipients arising under or otherwise set
forth in this ASP Agreement shall be deemed fully retained by and vested in the
Eligible Recipients as protected intellectual property rights under Section
365(n)(1)(B) of the Bankruptcy Code and further shall be deemed to exist
immediately before the commencement of the bankruptcy case in which Supplier is
the debtor; (ii) Ascension Health shall have all of the rights afforded to
non-debtor licensees and sublicensees under Section 365(n) of the Bankruptcy
Code; and (iii) to the extent any rights of the Eligible Recipients under this
ASP Agreement which arise after the termination or expiration of this ASP
Agreement are determined by a bankruptcy court not to be “intellectual property
rights” for purposes of Section 365(n), all of such rights shall remain vested
in and fully retained by the Eligible Recipients after any Bankruptcy Rejection
as though this ASP Agreement were terminated or expired. Ascension Health shall
under no circumstances be required to terminate this ASP Agreement after a
Bankruptcy Rejection in order to enjoy or acquire any of its rights under this
ASP Agreement. e. Termination Upon Supplier Change of Control. In the event of a
change in Control of Supplier (or that portion of Supplier providing all or any
material portion of the ASP Services under this ASP Agreement) or the Entity
that Controls Supplier (if any), where such Control is acquired, directly or
indirectly, in a single transaction or series of related transactions, or all or
substantially all of the assets of Supplier (or that portion of Supplier
providing all or any material portion of the ASP Services under this ASP
Agreement) are acquired by any entity, or Supplier (or that portion of Supplier
providing all or any



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa295.jpg]
material portion of the ASP Services under this ASP Agreement) is merged with or
into another entity to form a new entity and such change in Control of Supplier
involves a Direct Ascension Health Competitor, Ascension Health may terminate
this ASP Agreement by giving Supplier at least ten (10) days prior notice, and
such Direct Ascension Health Competitor shall be prohibited from any contact
with Ascension Health Data, Ascension Health Confidential Information and any
and all other information about the Ascension Health account, including
discussions with Supplier Personnel regarding specifics relating to the
Services. Supplier shall not be entitled to any Termination Charges in
connection with such a termination. f. Termination for Convenience. Ascension
Health may terminate this ASP Agreement for convenience by giving Supplier
forty-five (45) days written notice, in which event, Supplier shall only be
entitled to prorated fees for authorized ASP Services incurred up to such
termination date. Ascension Health and the applicable Eligible Recipient shall
have no other obligations or liability to Supplier under this ASP Agreement, and
Supplier shall return to Ascension Health or the applicable Eligible Recipient a
pro rata portion of any and all prepaid fees paid by the applicable Eligible
Recipient for the unused portion of such fees within [**] days after such
termination date. g. Disengagement Services. In the event of a termination of
the ASP Agreement, Supplier shall prepare, with reasonable assistance from the
applicable Eligible Recipient, a written plan for disengagement for the
applicable Eligible Recipient (the "Disengagement Plan"). The purpose of the
Disengagement Plan will be to provide a roadmap for a transfer of the ASP
Services back to such Eligible Recipient or to another third party service
provider selected by such Eligible Recipient without interruption or disruption
of Eligible Recipient’s business or operations. The Disengagement Plan will
outline the steps and activities involved in disengagement, the manner in which
the steps and activities will be accomplished, the general responsibility for
each, and the services required from Supplier. i. In the event of a termination
or upon request of the applicable Eligible Recipient, Supplier shall provide to
such Eligible Recipient or its designee the assistance reasonably requested by
the Eligible Recipient to facilitate the orderly transfer of the ASP Services to
the Eligible Recipient or its designee, including, without limitation, the
assistance described in this Section or in the Disengagement Plan
("Disengagement Services"). The applicable Eligible Recipient may also require
that Supplier begin providing Disengagement Services at any time within the [**]
month period prior to expiration of the Term. ii. The Disengagement Services
shall be provided to the applicable Eligible Recipient at the current rates and
charges set forth in this ASP Agreement, for a period of time designated by the
Eligible Recipient, not to exceed twelve (12) months after the expiration or
termination of this ASP Agreement. To the extent Supplier’s then-existing
resources providing the ASP Services cannot effect a smooth transition while
continuing to provide the ASP Services, such Eligible Recipient agrees to allow
Supplier to use additional resources to provide the Disengagement Services, at
Supplier’s current time and materials rates, provided that Supplier obtains such
Eligible Recipient’s prior written approval. h. Survival. Sections 8, 9, 10, 11,
15, 16 and 18 will survive the termination or expiration of this ASP Agreement.
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa296.jpg]
15. RELATIONSHIP OF PARTIES. Supplier, in furnishing services to the Eligible
Recipients hereunder, is acting as an independent contractor, and Supplier has
the sole obligation to supervise, manage, contract, direct, procure, perform or
cause to be performed, all work to be performed by Supplier or Supplier
Personnel under this ASP Agreement. The relationship of the Parties under this
ASP Agreement shall not constitute a partnership or joint venture for any
purpose. Except as expressly provided in this ASP Agreement, Supplier is not an
agent of Ascension Health or the Eligible Recipients and has no right, power or
authority, expressly or impliedly, to represent or bind Ascension Health or the
Eligible Recipients as to any matters. 16. INDEMNIFICATION. a. Infringement
Indemnity. Supplier agrees to defend, indemnify and hold harmless Ascension
Health and the Eligible Recipients, their Affiliates, employees, directors,
shareholders and agents (collectively the “Indemnified Group”) from and against
any expense, cost, damage, loss, fine, penalty, liability or judgment, and
settlements thereof, including reasonable attorneys’ fees, suffered or incurred
by the Indemnified Group as a result of any claim, demand, action, arbitration,
suit or similar proceeding (hereafter “Claim”) brought or asserted against one
or more members of the Indemnified Group by any third party alleging the ASP
Services performed and/or deliverables created, developed and/or produced by
Supplier infringes or misappropriates any copyright, patent, trade secret,
trademark, or other proprietary right of such third party. b. Infringement
Remedies. If a third party Claim causes Ascension Health’s or the applicable
Eligible Recipient’s quiet enjoyment and use of the ASP Services and/or
deliverables to be endangered or disrupted, Supplier will, in a timely manner,
at its sole expense and in addition to its obligations under Section 16(a): (1)
modify or replace the ASP Services and/or deliverables so that they are no
longer infringing; provided that the ASP Services and/or deliverables are
functionally equivalent in all material respects and do not change in any
material adverse respect; or (2) procure for Ascension Health and the Eligible
Recipients the right to continue using the ASP Services and/or deliverables; or
(3) if neither of the foregoing is, in Supplier’s reasonable opinion,
commercially reasonable, then Supplier will request Ascension Health to
discontinue use of the ASP Services or return or remove the deliverables, in
which case, Supplier will promptly reimburse the Indemnified Group all amounts
paid hereunder for and in connection with the ASP Services and/or deliverables,
their use and cessation of use, including monies paid or expenses incurred by
Ascension Health for integration and distribution. c. General Indemnity. i.
Supplier agrees to defend, indemnify and hold harmless the Indemnified Group
from and against any expense, cost, damage, loss, fine, penalty, judgment or
liability, including reasonable attorneys’ fees, suffered or incurred by the
Indemnified Group due to non-Party claims arising from or is in connection with:
(1) any breach by Supplier of its obligations arising under this ASP Agreement;
(2) any Claim alleging personal injury, including death, or property damage to
any person to the extent resulting from the negligent acts, negligent omissions
or willful misconduct of Supplier or its Personnel; (3) Taxes, together with
interest and penalties, that are the responsibility of Supplier under Section
4(b); (4) losses, including government fines, penalties, sanctions, interest or
other remedies resulting from Supplier’s failure to perform its responsibilities
under this ASP Agreement



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa297.jpg]
in compliance with applicable Laws as required by this ASP Agreement, including
losses resulting from the exclusion of Supplier or any Supplier Personnel from
any Federal Health Care Program; and (5) Supplier’s breach of its obligations
with respect to Ascension Health’s Confidential Information, Ascension Health
Data or any other property of Ascension Health. ii. Ascension Health agrees to
defend, indemnify and hold harmless Supplier and its officers, directors,
employees, agents, representatives, successors, and assigns, from and against
any expense, cost, damage, loss, fine, penalty, judgment or liability, including
reasonable attorneys’ fees, suffered or incurred due to non-Party claims arising
from or in connection with: (1) any breach by Ascension Health of its
obligations arising under this ASP Agreement; (2) any Claim alleging personal
injury, including death, or property damage to any person to the extent
resulting from the negligent acts, negligent omissions or willful misconduct of
Ascension Health or its Personnel; (3) Taxes, together with interest and
penalties, that are the responsibility of Ascension Health under Section 4(b);
(4) losses, including government fines, penalties, sanctions, interest or other
remedies resulting from Ascension Health’s failure to perform its
responsibilities under this ASP Agreement in compliance with applicable Laws as
required by this ASP Agreement; and (5) Ascension Health’s breach of its
obligations with respect to Supplier’s Confidential Information or any other
property of Supplier. d. Process. With respect to non-Party claims which are
subject to indemnification under this ASP Agreement (other than as provided in
Section 16(e) with respect to claims covered by Section 16(c)(i)(3) and (4)),
Ascension Health agrees to give Supplier prompt written notice of any Claim
asserted or filed against Ascension Health for which indemnification is sought
under this Section 16. Failure to give such notice will not abrogate or diminish
Supplier's obligation under this Section 16 if Supplier has or receives
knowledge of the existence of such Claim by any other means or if such failure
does not materially prejudice Supplier's ability to defend the same. In any
Claim for which indemnification is sought, Supplier will have the right to
select legal counsel to represent Ascension Health (said counsel to be
reasonably satisfactory to Ascension Health) and to otherwise control the
defense and settlement of such Claim. If Supplier elects to control the defense
of such Claim, Ascension Health will at all times have the right to fully
participate in the defense at Ascension Health’s own expense. If Supplier,
within a reasonable time after receipt of such notice, should fail to defend
Ascension Health, Ascension Health will have the right, but not the obligation,
to undertake the defense of and to compromise or settle the Claim on behalf, for
the account, and at the risk of Supplier. If the Claim is one that cannot by its
nature be defended solely by Supplier, then Ascension Health will make available
information and assistance as Supplier may reasonably request, at Supplier’s
expense. Notwithstanding the foregoing, Ascension Health will control the
contest of any Claim relating to tax matters of Ascension Health or its
Affiliates. e. Process – Governmental and Other Claims. With respect to claims
covered by Section 16(c)(i)(3) and (4), the following procedures shall apply: i.
Notice. Promptly after receipt by Ascension Health of notice of the commencement
or threatened commencement of any action or proceeding involving a claim in
respect of which Ascension Health will seek indemnification pursuant to Section
16(c)(i)(3) or (4), or any claim by a current or former Ascension Health
employee, Ascension Health shall notify Supplier of such claim. No delay or
failure to so notify Supplier shall relieve Supplier of its



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa298.jpg]
obligations under this ASP Agreement except to the extent that Supplier has
suffered actual prejudice by such delay or failure. ii. Procedure for Defense.
Ascension Health shall be entitled, at its option, to have the claim handled
pursuant to Section 16(d) or to retain sole control over the defense and
settlement of such claim; provided that, in the latter case, Ascension Health
shall (i) consult with Supplier on a regular basis regarding claim processing
(including actual and anticipated costs and expenses) and litigation strategy,
(ii) reasonably consider any Supplier settlement proposals or suggestions, and
(iii) use commercially reasonable efforts to minimize any amounts payable or
reimbursable by Supplier. 17. LIMITATION OF LIABILITY. a. Exclusions from
Limitations. EXCEPT AS PROVIDED IN THIS SECTION 17, NEITHER PARTY SHALL BE
LIABLE TO THE OTHER PARTY FOR INDIRECT, CONSEQUENTIAL, INCIDENTAL, COLLATERAL,
EXEMPLARY, OR PUNITIVE DAMAGES, INCLUDING LOST PROFITS, REGARDLESS OF THE FORM
OF THE ACTION OR THE THEORY OF RECOVERY, EVEN IF SUCH PARTY HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES. b. Liability Cap. Except as provided in this
Section 17, the total aggregate liability of either Party, for claims asserted
by the other Party under or in connection with this ASP Agreement, regardless of
the form of the action or the theory of recovery, shall be limited to
$25,000,000 per calendar year, or portion thereof. c. Exceptions to Limitations
of Liability. The limitations of liability set forth in Sections 17(a) and (b)
shall not apply with respect to: i. Losses occasioned by the fraud, willful
misconduct, or gross negligence of a Party. ii. Losses that are the subject of
indemnification under this ASP Agreement. iii. Losses occasioned by any breach
of a Party’s representations or warranties under this ASP Agreement. iv. Losses
occasioned by any breach of a Party’s obligations under Articles 8, 9, 10 or 11.
v. Losses occasioned by Supplier’s breach of any provision of the BAA. 18.
MISCELLANEOUS. a. Assignment. Neither Party may, or will have the power to,
assign this ASP Agreement without the prior written consent of the other, except
in the following circumstances: (i) the applicable Eligible Recipient may assign
its rights or obligations under this ASP Agreement, without the approval of
Supplier, to an Affiliate who expressly assumes the applicable Eligible
Recipient’s obligations and responsibilities hereunder, provided that such
applicable Eligible Recipient remains fully liable for and is not relieved from
the full performance of its obligations under this ASP Agreement; and (ii) the
applicable Eligible Recipient may assign its rights and obligations under this
ASP Agreement, without the approval of Supplier, to an Entity acquiring,
directly or indirectly, Control of such Eligible Recipient, an Entity into which
such Eligible Recipient is merged, or an Entity acquiring all or substantially
all of such



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa299.jpg]
Eligible Recipient’s assets, provided that the acquirer or surviving Entity
agrees in writing to be bound by the terms and conditions of this ASP Agreement.
b. Entire Understanding. This ASP Agreement, its Schedules, and all Enrollments
entered into pursuant to this ASP Agreement will supersede all other agreements,
oral or written, between an Eligible Recipient who has executed an Enrollment
and Supplier with respect to the subject matter hereof and thereof and will
serve as the complete and entire understanding between the applicable Eligible
Recipients on this subject matter. In no event will terms and conditions
contained on time cards, time sheets, or invoices issued by Supplier apply to
modify or supplement the terms and conditions of this ASP Agreement. The Parties
agree that this ASP Agreement constitutes a fully integrated expression of the
Parties’ intentions hereunder. c. Modification and Waiver. No alteration,
modification or amendment to this ASP Agreement will be effective unless in
writing and signed by duly authorized representatives of both Supplier and the
applicable Eligible Recipient. No term or condition contained in this ASP
Agreement will be deemed waived, and no breach or omission excused, unless in
writing and signed by an authorized representative of the Party against whom
enforcement of such waiver or consent is sought. No waiver or consent of any
breach of this ASP Agreement, and no course of dealing between the Parties, will
be construed as a waiver of any subsequent breach of this ASP Agreement, and
either Party may invoke any remedy available at law or in equity despite any
such prior waiver or consent. Any amendment to the terms and conditions of this
ASP Agreement shall automatically, as of the amendment effective date, be
incorporated into all Enrollments then in effect for all applicable Eligible
Recipients, unless otherwise specifically set forth in such amendment. d.
Severability. If any provision, in whole or in part, of this ASP Agreement is
held by a court to be void, illegal, unenforceable or otherwise in conflict with
the law governing this ASP Agreement, such provision (or portion thereof) will
be deemed to be restated to reflect, as nearly as possible, the original
intentions of the Parties in accordance with applicable law, and the remaining
provisions (and portions thereof) of this ASP Agreement will continue in full
force and effect. e. Interpretation. Neither Party will be deemed to be the
drafter of this ASP Agreement, and this ASP Agreement will not be strictly
construed against either Party. Headings used in this ASP Agreement are for
reference purposes only and will not be deemed a part of this ASP Agreement.
“Section” means a section of this ASP Agreement and “Schedule” means a schedule
attached hereto. The term “day” means a calendar day unless expressly stated
otherwise. The terms “including” and “included” will be interpreted as if
followed by the words “without limitation.” All definitions in this ASP
Agreement apply to both their singular and plural forms, as the context may
require. All capitalized terms will have the meanings set forth herein. f.
Jurisdiction. Each Party irrevocably agrees that any legal action, suit or
proceeding brought by it in any way arising out of this ASP Agreement must be
brought solely and exclusively in state or federal courts located in the State
of Missouri, and each Party irrevocably submits to the sole and exclusive
jurisdiction of these courts in personam, generally and unconditionally with
respect to any action, suit or proceeding brought by it or against it by the
other Party. Notwithstanding the foregoing, any Party may seek injunctive or
other equitable relief or seek to enforce a judgment in any court of competent
jurisdiction. g. Publicity. Neither Party shall use the other Party’s names,
logos, service marks, trade names or trademarks or refer to the other Party
directly or indirectly in any press release, public announcement, or public
disclosure relating to this ASP Agreement, including in any promotional,
advertising or marketing materials, customer lists or business presentations
without the prior written consent of the other Party prior to each such use or
release. Supplier shall not make any public statements about this ASP Agreement,
the ASP Services or its relationship with the Eligible Recipients without the
prior written consent of Ascension Health’s Office of the General Counsel in
each instance, provided that Supplier may



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa300.jpg]
make disclosures, to the extent required by rules or regulations promulgated by
the Securities and Exchange Commission (“SEC”) or any similar governmental or
regulatory body having jurisdiction over Supplier in any country or
jurisdiction, provided further that Supplier provides prior notice and a summary
of such disclosure to Ascension Health. Supplier shall seek to minimize such
disclosure consistent with such rules and regulations. Notwithstanding the
foregoing, Ascension Health and the other Eligible Recipients may include
Supplier’s name, website address, trademark, logos and/or icon on Ascension
Health’s or another Eligible Recipient’s intranet for the purpose of providing a
link from Ascension Health’s or an Eligible Recipient’s intranet to the homepage
of Supplier’s website (the “Link”). Supplier hereby grants to Ascension Health
and the other Eligible Recipients a limited, revocable right and license to use,
display and reproduce Supplier’s name, website address, trademark, logos and
other related intellectual property in connection with the establishment and
maintenance of the Link. h. Remedies Not Exclusive. All remedies available to
either Party for breach of this ASP Agreement are cumulative, and the exercise
of any one remedy will not be deemed an election of such remedy to the exclusion
of others. Failure of either Party to exercise any right or remedy will not
operate as a waiver thereof. i. Notice. All notices, consents and other
communications under or regarding this ASP Agreement must be in writing and will
be deemed to have been received on the earlier of the date of actual receipt,
the third business day after being mailed by first class, certified mail return
receipt requested, or the first business day after being sent by a reputable
overnight delivery service. Any notice may be given by email, provided that a
signed written original is sent by one of the foregoing methods within
twenty-four (24) hours thereafter. The Parties will direct inquiries and notices
regarding this ASP Agreement to the addresses set forth below. Either Party may
change its address for notices by giving written notice of the new address to
the other Party in accordance with this Section 17(i). In the case of Ascension
Health: In the case of Supplier: Ascension Health Accretive Health, Inc. 4600
Edmundson Road 401 N. Michigan Avenue, Suite 2700 St. Louis, Missouri 63134
Chicago, Illinois 60611 Attention: Bob Smith Attention: Gregory N. Kazarian
E-mail Address: BobSmith@ascensionhealth.org E-mail Address:
GKazarian@accretivehealth.com Facsimile Number: (314) 733-8002 Facsimile Number:
(312) 755-0492 With a copy to: Ascension Health Accretive Health, Inc. 4600
Edmundson Road 401 N. Michigan Avenue, Suite 2700 St. Louis, Missouri 63134
Chicago, Illinois 60611 Attention: Office of the General Counsel Attention:
Office of the General Counsel SIGNATURE PAGE FOLLOWS [SPACE LEFT INTENTIONALLY
BLANK]



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa301.jpg]
IN WITNESS WHEREOF, the Parties have caused this ASP Agreement to be executed in
duplicate originals by authorized personnel who, on the date of such signing,
have the necessary and appropriate corporate authority to bind his or her
respective organization hereunder. Ascension Health Accretive Health, Inc. By:
___________________________________________ By:
___________________________________________ Name:
________________________________________ Name:
________________________________________ Title:
__________________________________________ Title:
__________________________________________ Date:
_________________________________________ Date:
_________________________________________ Federal Tax Identification
No.:______________________



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa302.jpg]
SCHEDULE A SERVICES AND FEES



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa303.jpg]
Schedule A Services and Fees 1. ONGOING ASP SERVICES AND SYSTEM (a) Features and
Functions. Supplier shall provide the maintenance, support and hosting of the RC
Tools that Supplier was using to provide services, pursuant to the applicable
Supplement and MPSA, to the applicable Eligible Recipient immediately prior to
the termination of the applicable Supplement, including all associated
documentation, manuals, guides and reports. Supplier shall ensure that the RC
Tools provided to the applicable Eligible Recipient have, at a minimum, the same
functionality as was present in such RC Tools immediately prior to the
termination of the applicable Supplement. 2. GO-LIVE DATE Unless otherwise
specified in the Enrollment by the applicable Eligible Recipient, Supplier will
commence providing the ASP Services within [**] days after the Enrollment
Effective Date. 3. FEES AND CHARGES Fees and Charges for ASP Services The fees
and charges for the ASP Services are $[**] for the hospital(s) of the applicable
Eligible Recipients that are set forth on the applicable Enrollment (“Charges”).
Such $[**] shall commence upon the Enrollment Effective Date and be fixed for
the duration of the term of such Enrollment. In addition, transaction fees for
each facility will be charged for AHtoAccess Eligibility and Address
Verification transactions that exceed the average annual utilization for such
transactions at the applicable facility during the last two (2) years of the
term of the applicable Supplement (e.g., if the applicable facility averaged 500
Eligibility Verification transactions per Ascension fiscal year, over the course
of the last two (2) years of the term of the applicable Supplement, then the
Eligible Recipient will pay the applicable transaction fee for each transaction
that exceeds the 500 transaction threshold during any Ascension Health fiscal
year). Subject to the foregoing, Eligibility Verification shall be charged at
$[**] per transaction and Address Verification (“Skip Trace”) shall be $[**] per
transaction. [**] Indicates that text has been omitted which is the subject of a
confidential treatment request. The text has been separately filed with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa304.jpg]
SCHEDULE B MAINTENANCE AND SUPPORT SERVICES



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa305.jpg]
Schedule B Maintenance and Support Services 1. SOFTWARE MAINTENANCE Supplier
will provide the following Maintenance and Support services for the ASP
Services: (i) preventive and remedial services to maintain the ASP Services in
compliance of all applicable specifications and in good operating condition;
(ii) updates; (iii) a toll-free telephone support line; (iv) e-mail notification
of release notes and updates; (v) an annual, on-site support visit and quarterly
reviews involving technical teams from both Supplier and Ascension Health to
discuss Maintenance and Support; (vi) quarterly reports showing support usage,
incident and Supplier compliance with the requirements of this Schedule; and
(vii) if applicable, invitations for Eligible Recipient personnel to attend and
participate in, without charge, (i) all user conferences and trade shows
relating to the ASP Services, and (ii) any meetings of any user group that
determines or influences Supplier’s priorities for development of future
upgrades. 2. PERFORMANCE OF MAINTENANCE AND SUPPORT a. Performance. Personnel
who are assigned by Supplier to perform Maintenance and Support will be (i)
fully qualified to do so, and (ii) familiar with both the ASP Services and
Ascension Health’s and the Eligible Recipient’s use of the ASP Services. b.
Telephone Support. Supplier will provide Ascension Health and the applicable
Eligible Recipient with unlimited telephone support to resolve questions about
the implementation, configuration, use and operation of the ASP Services, as
well as the resolution status of problems reported by Ascension Health and
Eligible Recipients. Telephone support will be available twenty-four (24) hours
per day, seven (7) days per week. Supplier will provide a fully staffed call
center on business days, during the hours of 7:00 a.m. to 7:00 p.m., Central
Standard Time. Outside of these hours, telephone support personnel will be
accessible by pager and will respond to Ascension Health and resolve problems in
a timely manner. c. Service Calls; Tracking. The applicable Eligible Recipient
may place requests for Maintenance and Support (“Service Calls”) through e-mail
or Supplier’s telephone support line. Service Calls may be made by an unlimited
number of contacts designated by the applicable Eligible Recipient. Eligible
Recipient contacts will use commercially reasonable efforts to provide all
information that Supplier reasonably requests about each Service Call. Supplier
will maintain a record of all Service Calls and Supplier’s efforts to resolve
all reported problems. Supplier will provide the Eligible Recipient’s contact
with a unique ticket number for each Service Call. Priority levels for each
problem will be determined in accordance with the following: 1. “Priority 1”
shall mean that (i) the applicable issue to be resolved creates a serious
business and financial exposure for an Authorized User, (ii) Authorized Users
are unable to work or perform some significant portion of their jobs, (iii) the
issue affects a large number of Authorized User personnel, (iv) there is no
acceptable workaround to the issue (i.e., affected tasks or responsibilities
cannot be performed in any other way), or (v) is otherwise classified by the
applicable Eligible Recipients as Priority 1 in its reasonable discretion.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa306.jpg]
2. “Priority 2” shall mean that (i) the applicable issue to be resolved creates
a serious business and financial exposure for an Authorized User, (ii)
Authorized Users are unable to work or perform some significant portion of their
jobs, (iii) the issue affects a large or small number of Authorized User
personnel, (iv) there may or may not be an acceptable workaround to the issue,
or (v) is otherwise classified by the applicable Eligible Recipients as Priority
2 in its reasonable discretion. 3. “Priority 3” shall mean that (i) the
applicable issue to be resolved creates a low business and financial exposure
for an Authorized User, (ii) Authorized Users are unable to work or perform some
small portion of their jobs, but they are still able to complete most other
tasks, (iii) the issue affects a small number of Authorized User personnel, (iv)
there may or may not be an acceptable workaround to the issue, or (v) is
otherwise classified by the applicable Eligible Recipients as Priority 3 in its
reasonable discretion. 4. “Priority 4” shall mean that (i) the applicable issue
to be resolved creates a minimal business and financial exposure for an
Authorized User, (ii) Authorized Users are unable to work or perform a minor
portion of their jobs, but they are still able to complete most other tasks,
(iii) the issue may affects one or two Authorized User personnel, (iv) there is
likely an acceptable workaround to the issue, or (v) is otherwise classified as
Priority 4 in its reasonable discretion. d. Remedial Maintenance and Support.
Supplier will promptly notify Ascension Health and the applicable Eligible
Recipient of any material errors, defects, malfunctions or other material
nonconformities in the ASP Services. Supplier will repair or replace all
defective or inoperable ASP Services and otherwise cause the ASP Services to be
in compliance with all applicable specifications and in good operating
condition. e. Updates to the ASP Services. Each update to the ASP Services will
be provided to Ascension Health and Eligible Recipients as it is made available
by Supplier to its other customers. In addition, any updates that are required
to bring the applicable Eligible Recipient into compliance with any applicable
Laws will be provided at least [**] days before compliance is required by the
applicable Laws. Updates for the ASP Services will be included as part of the
ASP Services, [**]. [**] Indicates that text has been omitted which is the
subject of a confidential treatment request. The text has been separately filed
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa307.jpg]
SCHEDULE C SERVICE LEVELS



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa308.jpg]
Schedule C Service Levels 1. Definitions.  “Go-Live Date” has the meaning
given in Section 2.1.  “Measurement Window” means the time during, or
frequency by, which a Service Level shall be measured. The Measurement Window
shall be quarterly, unless otherwise specified.  “Service Levels” means the
performance standards designated as “Service Levels” in this Schedule C. 
“Service Level Credit” has the meaning given in Section 4.1.  “Service Level
Default” means Supplier’s level of performance for a particular Service Level
fails to meet the Up-Time Commitment during the applicable Measurement Window.
 “Service Level Effective Date” means the date that a specific Service Level
will be effective, measured and enforced.  “Up-Time Commitment” has the
meaning given in Section5.2. 2. General. 2.1 As of the commencement of ASP
Services by Supplier for an applicable Eligible Recipient (“Go- Live Date”) (or
as otherwise specified in this Schedule), Supplier will perform the ASP Services
so as to meet or exceed the Up-Time Commitment (as defined below) for the
Service Levels. 2.2 Supplier shall monitor, measure, collect, record and report
to Ascension Health and the applicable Eligible Recipients its performance of
the ASP Services beginning on each applicable Service Level Effective Date and
continuing for the period during which Supplier is providing the ASP Services,
to which the Service Levels are applicable. 2.3 Supplier shall report to
Ascension Health and the applicable Eligible Recipient its performance against
such Service Levels for each Measurement Window. 2.4 The Eligible Recipients
will have the right to receive Service Level Credits in accordance with Section
4 below. 2.5 Supplier shall provide Ascension Health and the applicable Eligible
Recipient with the performance reporting for the Services as specified in
Section 3 below. 3. Measurement and Reporting.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa309.jpg]
3.1 Supplier’s performance against the Service Levels will be measured for each
Measurement Window as of the Go-Live Date. 3.2 Supplier will implement automated
or other measurement and monitoring tools and procedures reasonably acceptable
to Ascension Health to measure Supplier’s performance against the Service
Levels. Supplier will provide Ascension Health and the applicable Eligible
Recipient with access to up-to-date problem management data and other data
reasonably requested by Ascension Health or the applicable Eligible Recipient
regarding the status of failures and/or user inquiries. 3.3 If Supplier fails to
measure its performance with respect to a Service Level so that it is not
possible to confirm whether the level of performance specified for the Service
Level has been achieved for a given Measurement Window, then, unless such
failure to measure was previously excused in writing by the applicable Eligible
Recipient, such failure will be deemed a Service Level Default for the
applicable Measurement Window. 3.4 Supplier shall provide to the applicable
Eligible Recipient, as part of Supplier’s monthly performance reports, hard- and
soft-copy reports to verify Supplier’s performance against the Service Levels.
4. Service Level Credits. 4.1 Supplier recognizes that failing to meet any
Service Level may have an adverse impact on Ascension Health and the applicable
Eligible Recipient. Accordingly, if Supplier fails to meet any Service Level,
then Supplier will credit the applicable Eligible Recipient for the amounts
described below (each, a “Service Level Credit”). Service Level Credits will be
deemed to be reductions in the charges reflecting the diminished value of the
ASP Services as a result of the failure, and not as a penalty. Service Level
Credits are not exclusive remedies and will in no way limit Ascension Health’s
or the applicable Eligible Recipient’s rights at law or in equity. In the event
that either Party terminates the ASP Agreement or the ASP Agreement expires,
such Service Credits will be refunded to the applicable Eligible Recipient
within [**] days after the termination or expiration of the ASP Agreement. 4.2
If the Supplier’s performance relative to any one of the Service Levels does not
meet the Up-Time Commitment during a particular Measurement Window, such failure
shall be deemed a Service Level Default. The measurement of Supplier’s
performance for a Measurement Window will be completed no later than [**] days
after the completion of such Measurement Window. 4.3 If the Supplier’s
performance for a Service Level does not meet the Up-Time Commitment in a
Measurement Window, resulting in a Service Level Default for such Service Level,
Supplier shall credit to the applicable Eligible Recipient a Service Level
Credit equal to the amount set forth in Section 5 on the first day of the second
month following the applicable Measurement Window (e.g., May 1 for a Service
Level Default for the first quarter Measurement Window) for such Service Level
Default to be reflected in such month’s invoice. [**] Indicates that text has
been omitted which is the subject of a confidential treatment request. The text
has been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa310.jpg]
5. Service Levels. 5.1 Supplier will continue to support the RC Tools at the
service levels (e.g., response times, system availability, help desk access, bug
fixes) experienced throughout the prior year operating experience. 5.2 Service
Level 2 - Availability. a) Definition. Commencing on the go live date, Supplier
agrees that the ASP Services, including the RC Tools, will be Available [**]% of
the time (the “Up-Time Commitment”). The Up- Time Commitment will be measured
continuously, rounded to the nearest full minute for each incidence of downtime,
and reported monthly within fifteen (15) days of the end of the Measurement
Window. “Availability” is defined as the web servers are capable of delivering
Ascension Health Data and will be measured using the following formula: ASP
Services Availability: (Total Hours Scheduled to be Available) - (Total Hours of
Non-Availability)/ Total Hours Scheduled to be Available * 100. If Supplier does
not meet the Up-Time Commitment, Ascension Health will be entitled to Service
Level Credits, as outlined below. b) Monthly Maintenance Window. The monthly
maintenance window is 3AM-7AM on the third Sunday of the month. In the event
that additional maintenance time should be required, reasonable advanced
notification of the additional time needed will be provided to Ascension Health.
c) Service Level Credits. The Eligible Recipient shall be entitled to receive
the following Service Level Credits for Supplier’s failure to meet the Up-Time
Commitment, subject to the exclusions outlined below. For each calendar month,
Service Level Credits shall be calculated utilizing one-twelfth of the annual
fees paid for such year. Availability Range Service Credit - Percentage (%) of
Fees [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] 6. Problem
Analysis and Correction. Supplier shall promptly investigate and correct each
failure to meet a Service Level, by (i) promptly investigating and reporting on
the causes of the problem; (ii) providing a root cause analysis of such failure
as soon as practicable after such failure or at the Eligible Recipient’s
request; (iii) correcting the problem as soon as practicable or coordinate the
correction of the problem if Supplier does not have responsibility for the cause
of the problem; (iv) advising the Eligible Recipient of the status of [**]
Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa311.jpg]
remedial efforts being undertaken with respect to such problem; (v)
demonstrating that the causes of such problem have been or will be corrected on
a permanent basis; and (vi) taking corrective actions to prevent any recurrence
of such problem. Supplier shall complete the root cause analysis as quickly as
possible, but in all events within ten (10) days, and shall notify such Eligible
Recipient prior to the end of the initial ten (10) day period as to the status
of the root cause analysis and the estimated completion date.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa312.jpg]
SCHEDULE D ANNUAL ATTESTATION



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa313.jpg]
Schedule D Annual Attestation Through this Annual Attestation, Accretive Health,
Inc. represents and certifies that all Ascension Health Data and Ascension
Health De-identified Data (as defined in the ASP Agreement) have only been used
in the manner prescribed by the RC Tools ASP Agreement by and between Ascension
Health and Accretive Health, Inc. (“ASP Agreement”), including, but not limited
to, the restrictions set forth in Articles 8, 9, 10 and 11 of the ASP Agreement.
IN WITNESS WHEREOF, Accretive Health, Inc. has caused this Annual Attestation to
be signed by its authorized representatives effective on the date and year
written below. Accretive Health, Inc. (“Supplier”) By: Name: Title: Date:



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa314.jpg]
SCHEDULE E ASCENSION HEALTH RULES AND REQUIREMENTS



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa315.jpg]
Schedule E Ascension Health Rules and Requirements 1. Ascension Health Standards
of Conduct and Privacy Policy. Ascension Health will provide the Ascension
Health Standards of Conduct and Ascension Health Privacy Policy to Supplier as
they are updated from time to time. 2. Regulatory Requirements. 2.1. Access to
Books and Records. To the extent that Section 952 of the Omnibus Reconciliation
Act of 1980 (the “Act”) and the regulations promulgated thereunder are
applicable to this ASP Agreement, Supplier, and any organizations related to it
performing any of the duties pursuant to this ASP Agreement valued at Ten
Thousand Dollars ($10,000) or more in any twelve (12)-month period, shall until
four (4) years after the furnishing of Services pursuant to this ASP Agreement,
comply with requests of the Comptroller General, the Secretary of the Department
of Health and Human Services, and their duly authorized representatives for
access (in accordance with Section 952 of the Act) to any contract or agreement
between Supplier and Ascension Health or an applicable Eligible Recipient for
ASP Services and to any contract or agreement between Supplier and such related
organizations, as well as the books, documents and records of Supplier and its
related organizations, if any, which are necessary to verify the cost of the ASP
Services provided. Supplier shall promptly advise the applicable Eligible
Recipient of such request, and shall promptly provide to such Eligible Recipient
copies of any documents so provided. Neither party shall be required to waive
any attorney-client or work-product privilege or be deemed to have waived any
attorney-client or work-product privilege by virtue of this section. 2.2.
Anti-Kickback Law. (a) The sole purpose of this ASP Agreement is to enter into a
commercially reasonable and fair market value arrangement. The parties in good
faith believe that this ASP Agreement fully complies with the provisions of 42
U.S.C. 1320a-7b (the “Anti-Kickback Statute”). Neither Ascension Health, the
applicable Eligible Recipient nor Supplier are, by virtue of this ASP Agreement
or otherwise, knowingly or willfully offering, paying, soliciting, or receiving
remuneration in return for referring an individual to or from each other for the
furnishing of any item or service reimbursed under a Federal Health Care
Program, as defined herein. Pricing and compensation terms hereunder do not take
into account the volume or value of any referrals or business otherwise
generated between the parties for which payment may be made in whole or in part
under Medicare, any other federal health care program or a state health care
program. (b) Supplier shall utilize best efforts to comply with the reporting
requirements of 42 C.F.R. § 1001.952(h), regarding “safe harbor” protection for
discounts under the Anti-Kickback Statute. Supplier further represents and
warrants that any discount or rebate provided to Ascension Health or the
applicable Eligible Recipient satisfies the requirements of the Anti-Kickback
Statute Safe Harbor at 42 C.F.R. § 1001.952(h). Supplier shall disclose to
Ascension Health or the applicable Eligible Recipient, as appropriate, on each
invoice, or as otherwise agreed in writing, the amount of any discount or
rebate. The statement shall inform Ascension Health or the applicable Eligible
Recipient, as appropriate, in a clear and simple manner of the amount of the
discount or rebate so as to enable Ascension Health and/or the applicable
Eligible Recipient to satisfy their obligations to accurately



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa316.jpg]
report such discount or rebate to Medicare and properly distinguish between
capital costs and operating costs. (c) Should either party to this ASP Agreement
be notified by any governmental agency or its counsel that performance under
this ASP Agreement creates a moderate to substantial risk of violation of the
Anti-Kickback Statute, such party shall notify the other party, and the parties
shall, in good faith, attempt to amend this ASP Agreement in all respects
necessary to comply with the Anti-Kickback Statute. If such amendment is not in
compliance with the Anti-Kickback Statute in the written opinion of the General
Counsel for either party to this ASP Agreement, or if the parties cannot agree
on an alternative acceptable arrangement within a period of at least thirty (30)
business days, then this ASP Agreement may be terminated by either party without
cause upon the delivery to the other party of at least (60) days advance written
notice. 2.3. Exclusion from Federal Health Care Programs. (a) Supplier
represents and warrants that neither it, nor, to the best of its knowledge and
belief, any of its employees or other contracted staff who provide services for
Ascension Health or an Eligible Recipient (collectively referred to in this
section as “employees”) has been excluded from participation in any Federal
Health Care Program (as defined herein). Supplier agrees to notify Ascension
Health within five (5) business days of Supplier’s receipt of notice of intent
to exclude or actual notice of exclusion of Supplier from any such program. The
listing of Supplier on the Office of Inspector General’s exclusion list (OIG
website), the General Services Administration’s Lists of Parties Excluded from
Federal Procurement and Nonprocurement Programs (GSA website) for excluded
individuals or entities, any state Medicaid exclusion list, or the Office of
Foreign Assets Control’s (OFAC’s) blocked list shall constitute “exclusion” for
purposes of this section. Supplier’s exclusion from any Federal Health Care
Program shall constitute a material breach of this section and this ASP
Agreement shall immediately terminate without penalty to Ascension Health or any
applicable Eligible Recipient, unless Ascension Health elects in writing to
continue this ASP Agreement. For purposes of this section, the term “Federal
Health Care Program” means the Medicare program, any State Medicaid program,
TRICARE, any health care program of the Department of Veterans Affairs, the
Maternal and Child Health Services Block Grant program, any federally-funded
state social services block grant program, or the State Children’s Health
Insurance Program. If Supplier learns that any Supplier Personnel is listed on
the Office of Inspector General’s exclusion list (OIG website), the General
Services Administration’s Lists of Parties Excluded from Federal Procurement and
Nonprocurement Programs (GSA website) for excluded individuals or entities, any
state Medicaid exclusion list, or the Office of Foreign Assets Control’s
(OFAC’s) blocked list, then Supplier shall immediately cease using that Supplier
Personnel in connection with Supplier’s provision of the Services and shall
notify the applicable Eligible Recipient of such Supplier Personnel’s exclusion
within ten (10) calendar days of discovering it. (b) If Supplier is excluded
from any Federal Health Care Program and fails to notify Ascension Health within
five (5) business days of receipt of notice of exclusion by Supplier, Supplier
agrees to indemnify Ascension Health and the applicable Eligible Recipient for
any sanctions, penalties, or fines incurred under the federal Civil Monetary
Penalty Law (Section 1128A of the Social Security Act), the Health Insurance
Portability and Accountability Act of 1996 (“HIPAA”) and/or the Balanced Budget
Act of 1997, as a result of Ascension Health entering into this ASP Agreement
with Supplier.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa317.jpg]
(c) On an annual basis (at the same time that Supplier certifies its compliant
use of Ascension Health Data using the Form of Annual Attestation in Schedule
D), Supplier shall certify in writing that it is compliance with the Federal
Health Care Program obligations set forth in this Section 5.3. 2.4. Section 6032
of the Deficit Reduction Act of 2005. If Supplier furnishes, or otherwise
authorizes the furnishing of, Medicaid health care items or services, performs
billing or coding functions, or is involved in the monitoring of health care for
Ascension Health, pursuant to Section 6032 of the Deficit Reduction Act of 2005
relating to “Employee Education About False Claims Recovery,” Supplier hereby
agrees to abide by Ascension Health’s policies required by said law, insofar as
they are relevant and applicable to Supplier’s work performed on behalf of
Ascension Health, including participation in reviews or audits of claims or
services, and agrees to make such policies available to Supplier Personnel
involved in the performance of such Services. 2.5. Change in Law. The Parties
agree that this ASP Agreement is intended to comply with all applicable federal,
state and local laws, rules, ordinances, codes and regulations. Notwithstanding
any other provision in this ASP Agreement, if either Party believes in good
faith that due to an enacted or promulgated law, regulation, rule, or standard,
an official interpretation thereof or change of interpretation, or a written
allegation by a governmental or accreditation entity or agency, this ASP
Agreement poses a material risk of sanction or material adverse change to such
Party (including, without limitation, jeopardy to such Party’s licensure,
certification, accreditation, tax-exempt status, tax-exempt bonds, or
participation in or payment under any governmental health care program, or a
substantial increase in costs), then such Party shall give written notice to the
other Party of such enacted or revised law, rule, ordinance, code or regulation
regarding such belief and a proposal to amend this ASP Agreement. The Parties
shall then make a good faith effort to amend this ASP Agreement to comply with
such laws or regulations or other authority. In the event that the Parties
cannot agree in good faith to an amendment of this ASP Agreement within a period
of at least thirty (30) business days, then either Party shall have the right to
terminate this ASP Agreement upon at least sixty (60) days advance written
notice to the other Party. 2.6. Licenses. Supplier shall obtain all required
federal, state and local licenses and permits to perform the ASP Services and
shall perform all ASP Services under this ASP Agreement in accordance with any
and all regulatory and accreditation standards applicable to the ASP Services
and/or to Ascension Health and the applicable Eligible Recipients, including,
without limitation, those requirements imposed by The Joint Commission, the
Centers for Medicare and Medicaid Services (CMS) Conditions of Participation and
any amendments thereto. Supplier shall respond to all regulatory agencies and
shall provide its employees with safety data sheets regarding all Supplies and
Equipment used in the performance of the ASP Services. Supplier shall
immediately notify Ascension Health in writing of any notices it receives that
any of the ASP Services are being performed in violation of any federal, state
or local law, regulation, ordinance or accreditation standard. 3. Ethical
Requirements. 3.1. Corporate Responsibility. Supplier, Ascension Health and each
of the Eligible Recipients shall have in place a Corporate Compliance Program or
a Corporate Responsibility Program, as the case may be, (“Programs”) which have
as their goal to ensure that they comply with applicable federal, state and
local laws and regulations. The Programs focus on risk management, the promotion
of good corporate citizenship, including a commitment to uphold a high standard
of ethical and legal business practices, and the prevention of misconduct. The
Programs will include the following elements:



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa318.jpg]
(i) Development of policies and procedures that are consistent with corporate
compliance guidelines issued by the Office of Inspector General of the
Department of Health and Human Services. (ii) Appointment of a corporate
compliance officer who is responsible for the implementation and management of
the Program. The corporate compliance officer will report directly to the chief
executive officer in this role. The parties acknowledge one another’s commitment
to corporate responsibility and this ASP Agreement shall be interpreted and
fulfilled consistent with the policies enumerated in their respective Programs.
(a) Notification. The parties agree to mutually cooperate with one another to
assure that the objective of their respective Programs are met. The parties each
agree to promptly notify one another's applicable corporate responsibility
officer of (i) any and all possible instances of material non-compliance on the
part of the other party or any of its employees or agents of which the parties
are aware, or (ii) any subpoena or similar compulsory request for information or
documents relative to the ASP Services rendered hereunder. Supplier shall
immediately notify Ascension Health’s corporate responsibility officer of any
significant compliance issues that impact multiple Eligible Recipients. The
parties agree to conduct their business transactions with one another in
accordance with principles of good corporate citizenship and a high standard of
ethical and legal business practices. (b) Compliance Reporting. Supplier’s
corporate compliance officer will provide information about those aspects of
Supplier’s Corporate Compliance Program that relate to the ASP Services or
Supplier’s obligations under this ASP Agreement as requested by the Ascension
Health corporate responsibility officer and will make an annual report to the
Ascension Health corporate responsibility officer on the effectiveness of the
Supplier Corporate Compliance Program to be delivered within thirty (30) days
after each anniversary of the ASP Effective Date or as otherwise agreed by the
Parties. 3.2. Ethical and Religious Directives. The parties acknowledge that the
operations of the applicable Eligible Recipients, Ascension Health, and their
affiliates are in accordance with the Ethical and Religious Directives for
Catholic Health Care Services, as promulgated by the United States Conference of
Catholic Bishops, Washington, D.C., of the Roman Catholic Church or its
successor (“Ethical and Religious Directives”) and the principles and beliefs of
the Roman Catholic Church are a matter of conscience to Ascension Health, the
applicable Eligible Recipients and their affiliates. The Ethical and Religious
Directives are located at http://www.usccb.org/issues-and-action/human-life-
and-dignity/health-care/upload/Ethical-Religious-Directives-Catholic-Health-Care-Services-fifth-
edition-2009.pdf. It is the intent and agreement of the parties that neither
this ASP Agreement nor any part hereof shall be construed to require the
applicable Eligible Recipients, Ascension Health, or their affiliates to violate
said Ethical and Religious Directives in their operation and all parts of this
ASP Agreement must be interpreted in a manner that is consistent with said
Ethical and Religious Directives. 3.3. Conflict of Interest – Family Members.
Supplier represents and warrants that it is a publicly traded organization whose
stock meets the definition of a “publicly traded security” under 42 C.F.R.
§411.356(a) because it is listed for trading on the New York Stock Exchange. For
purposes of this provision, the terms "physician" and "immediate family member"
shall be defined pursuant to federal law and regulation at 42 U.S.C. §1395nn et
seq. and 42 C.F.R. §411.350 et seq., respectively, or successor laws and
regulations. In the event that Supplier employs or otherwise contracts with a



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa319.jpg]
physician on the medical staff of any applicable Eligible Recipient, or an
immediate family member of such a physician, Supplier shall provide compensation
to such individual that is fair market value for services and items actually
provided and not determined in a manner that takes into account the volume or
value of referrals or other business generated by the physician for the
applicable Eligible Recipients.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa320.jpg]
SCHEDULE F SUPPLIER FACILITIES



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa321.jpg]
Schedule F Supplier Facilities 1. Supplier Facilities. The Supplier Facilities
are set forth below: Corporate Office: 401 N. Michigan Avenue, Chicago, Illinois
60611 Chicago Shared Services Center: 231 S. LaSalle Street, Chicago, Illinois
60604 Michigan Customer Contact Center 225-229 & 234 N. Rose Street, Kalamazoo,
Michigan 49007 Medicaid Eligibility Center: 660 Woodward, Detroit, Michigan
48226 Detroit CBO:* 28000 Dequindre Road, Warren, Michigan Southeast Customer
Contact Center: 950 22nd Street North, Birmingham, Alabama 35203 Underpayment
Center: 725 N. Highway A1A, Jupiter, Florida 33477 Contract Modeling/Analytics:
2811 Wintergreen Drive, Cape Girardeau, Missouri 63701 Transcription/PFS
Services House No. 31 – 15a, Noida, India 21301 Transcription/PFS Services 301 –
306 Centrum Plaza, Sector 56, , India 122002 SunGard Availability Services 1500
Spring Garden St., 3rd floor, Philadelphia PA 19130 SunGard Availability
Services 11650 Great Oaks Way, Alpharetta, GA 30022-2418 ViaWest 3949 S 200 E,
Suite B1, Salt Lake City, UT 84107 * The Detroit CBO is owned by St. John
Providence Health System.



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa322.jpg]
SCHEDULE G ENROLLMENT FORM



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa323.jpg]
ENROLLMENT TO THE RC TOOLS ASP AGREEMENT This Enrollment (this “Enrollment”) is
made and entered into as of the __ day of ________, 20__ (the “Enrollment
Effective Date”) by [ ] (“Local Client”). This Enrollment is entered into
pursuant to and subject to that certain RC Tools ASP Agreement (“ASP Agreement”)
by and between Ascension Health and Accretive Health, Inc., the terms of which,
except as may be expressly modified or excluded herein, are incorporated herein
by reference. Any amendment or modifications to such ASP Agreement shall
automatically extend to and be incorporated into this Enrollment, without any
action by either of the Local Parties, upon the amendment effective date, unless
otherwise set forth in such amendment. Local Client hereby elects to receive the
ASP Services set forth in the ASP Agreement, and upon the execution of this
Enrollment, Supplier shall commence providing the ASP Services, pursuant to the
terms and conditions of the ASP Agreement, its Schedules and this Enrollment. 1.
Enrollment Term. The term of this Enrollment shall commence as of 12:00:01 a.m.,
Central Time on the Enrollment Effective Date and continue until three (3) years
after the Enrollment Effective Date at 11:59:59 p.m., unless this Enrollment is
terminated as provided herein or in the ASP Agreement, in which case the term of
this Enrollment shall end at 11:59:59 p.m., Central Time, on the effective date
of such termination or the date to which this Enrollment is extended. Ascension
Health or the Local Client may, at its sole option, extend the term of this
Enrollment for up to two (2) successive periods of one (1) year each on the
terms and conditions then set forth in this Enrollment and the ASP Agreement. 2.
Hospitals and Annual Charge. Supplier shall provide the ASP Services to Local
Client at and for the hospitals listed below for the annual charge specified,
which shall be prorated on a monthly basis for any partial years of ASP Services
received. Hospital Name and Location Annual Charge - $550,000/hospital Total:
SIGNATURE PAGE FOLLOWS [SPACE LEFT INTENTIONALLY BLANK]



--------------------------------------------------------------------------------



 
[exhibit1042016mpsa324.jpg]
IN WITNESS WHEREOF, Local Client has caused this Enrollment to be executed by
its respective duly authorized representatives as of the Enrollment Effective
Date. [LOCAL CLIENT] By: Name: Title:



--------------------------------------------------------------------------------



 